Exhibit 10.4

 

One Financial Place

440 South LaSalle Street
Chicago, Illinois 60605

 

 

ONE FINANCIAL PLACE PROPERTY LLC,
as Borrower

 

to

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender

 

MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND FIXTURE FILING

 

--------------------------------------------------------------------------------

 

Dated:  July 13, 2006

 

PREPARED BY AND UPON RECORDATION RETURN TO:

 

Proskauer Rose LLP

1585 Broadway

New York, New York  10036

 

Attention:  David J. Weinberger, Esq.

 

--------------------------------------------------------------------------------


 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE FILING (this
“Security Instrument”) is made as of the 13th day of July, 2006, by ONE
FINANCIAL PLACE PROPERTY LLC, a Delaware limited liability company (“Borrower”),
having its chief executive office c/o Beacon Capital Partners, LLC, One Federal
Street, 26th Floor, Boston, Massachusetts 02110, Attention: General Counsel, to
WACHOVIA BANK, NATIONAL ASSOCIATION, having an address at Wachovia Bank,
National Association, Commercial Real Estate Services, 8739 Research Drive URP
4, NC 1075, Charlotte, North Carolina  28262 (hereinafter referred to as
“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Lender has authorized a loan (hereinafter referred to as the “Loan”) to
Borrower in the maximum principal sum of ONE HUNDRED EIGHTY-EIGHT MILLION SIX
HUNDRED THOUSAND AND NO/100 DOLLARS ($188,600,000.00) (hereinafter referred to
as the “Loan Amount”), which Loan is evidenced by that certain promissory note,
dated the date hereof given by Borrower, as maker, to Lender, as payee (together
with any supplements, amendments, modifications or extensions thereof,
hereinafter referred to as the “Note”);

 

WHEREAS, in consideration of the Loan, Borrower has agreed to make payments in
amounts sufficient to pay and redeem, and provide for the payment and redemption
of the principal of, premium, if any, and interest on the Note when due;

 

WHEREAS, Borrower desires by this Security Instrument to provide for, among
other things, the creation of a security interest in favor of, Lender, as
security for Borrower’s obligations to Lender from time to time pursuant to the
Note and the other Loan Documents;

 

WHEREAS, Borrower and Lender intend these recitals to be a material part of this
Security Instrument; and

 

WHEREAS, all things necessary to make this Security Instrument the valid and
legally binding obligation of Borrower in accordance with its terms, for the
uses and purposes herein set forth, have been done and performed.

 

NOW THEREFORE, to secure the payment of the principal of, prepayment premium (if
any) and interest on the Note and all other obligations, liabilities or sums due
or to become due under this Security Instrument, the Note or any other Loan
Document, including, without limitation, interest on said obligations,
liabilities or sums (said principal, premium, interest and other sums being
hereinafter referred to as the “Debt”), and the performance of all other
covenants, obligations and liabilities of Borrower pursuant to the Loan
Documents, Borrower has executed and delivered this Security Instrument; and
Borrower has irrevocably granted, and by these presents and by the execution and
delivery hereof does hereby irrevocably grant, bargain, sell, alien, demise,
release, convey, assign, transfer, deed, hypothecate, pledge, set over, warrant,
mortgage and confirm to Lender, all right, title and interest of Borrower in and
to all of the following property, rights, interests and estates:

 

1

--------------------------------------------------------------------------------


 

(a)           the plot(s), piece(s) or parcel(s) of real property described in
Exhibit A attached hereto and made a part hereof (individually and collectively,
hereinafter referred to as the “Premises”);

 

(b)           (i) all buildings, foundations, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or nature now or hereafter located on the Premises (hereinafter
collectively referred to as the “Improvements”); and (ii) to the extent
permitted by law, the name or names, if any, as may now or hereafter be used for
any of the Improvements, and the goodwill associated therewith;

 

(c)           all easements, servitudes, rights-of-way, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, ditches, ditch rights, reservoirs and reservoir rights, air
rights and development rights, lateral support, drainage, gas, oil and mineral
rights, tenements, hereditaments and appurtenances of any nature whatsoever, in
any way belonging, relating or pertaining to the Premises or the Improvements
and the reversion and reversions, remainder and remainders, whether existing or
hereafter acquired, and all land lying in the bed of any street, road or avenue,
opened or proposed, in front of or adjoining the Premises to the center line
thereof and any and all sidewalks, drives, curbs, passageways, streets, spaces
and alleys adjacent to or used in connection with the Premises and/or
Improvements and all the estates, rights, titles, interests, property,
possession, claim and demand whatsoever, both in law and in equity, of Borrower
of, in and to the Premises and Improvements and every part and parcel thereof,
with the appurtenances thereto;

 

(d)           all machinery, equipment, systems, fittings, apparatus,
appliances, furniture, furnishings, tools, fixtures, Inventory (as hereinafter
defined) and articles of personal property and accessions thereof and renewals,
replacements thereof and substitutions therefor (including, but not limited to,
all plumbing, lighting and elevator fixtures, office furniture, beds, bureaus,
chiffonniers, chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs,
carpeting, drapes, draperies, curtains, shades, venetian blinds, wall coverings,
screens, paintings, hangings, pictures, divans, couches, luggage carts, luggage
racks, stools, sofas, chinaware, flatware, linens, pillows, blankets, glassware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, telephone systems, computerized accounting
systems, engineering equipment, vehicles, medical equipment, potted plants,
heating, lighting and plumbing fixtures, fire prevention and extinguishing
apparatus, theft prevention equipment, cooling and air-conditioning systems,
elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, call systems, brackets,
signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers, shelving,
spotlighting equipment, dishwashers, garbage disposals, washers and dryers),
other customary hotel equipment, inventory and other property of every kind and
nature whatsoever owned by Borrower, or

 

2

--------------------------------------------------------------------------------


 

in which Borrower has or shall have an interest, now or hereafter located upon,
or in, or used in connection with the Premises or the Improvements, or
appurtenant thereto, and all building equipment, materials and supplies of any
nature whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon, or in, or used in connection with the
Premises or the Improvements or appurtenant thereto, (hereinafter, all of the
foregoing items described in this paragraph (d) are collectively called the
“Equipment”), all of which, and any replacements, modifications, alterations and
additions thereto, to the extent permitted by applicable law, shall be deemed to
constitute fixtures (the “Fixtures”), and are part of the real estate and
security for the payment of the Debt and the performance of Borrower’s
obligations. To the extent any portion of the Equipment is not real property or
fixtures under applicable law, it shall be deemed to be personal property, and
this Security Instrument shall constitute a security agreement creating a
security interest therein in favor of Lender under the UCC;

 

(e)           all awards or payments, including interest thereon, which may
hereafter be made with respect to the Premises, the Improvements, the Fixtures,
or the Equipment, whether from the exercise of the right of eminent domain
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of said right), or for a change of grade, or for any other injury
to or decrease in the value of the Premises, the Improvements or the Equipment
or refunds with respect to the payment of property taxes and assessments, and
all other proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;

 

(f)            all leases, tenancies, licenses and other agreements affecting
the use, enjoyment or occupancy of the Premises, the Improvements, the Fixtures,
or the Equipment or any portion thereof now or hereafter entered into, whether
before or after the filing by or against Borrower of any petition for relief
under the Bankruptcy Code, including, without limitation the existing Operating
Lease (hereinafter collectively referred to as the “Leases”), together with all
cash or security deposits, lease termination payments, advance rentals and
payments of similar nature and guarantees or other security held by, or issued
in favor of, Borrower in connection therewith to the extent of Borrower’s right
or interest therein and all remainders, reversions and other rights and estates
appurtenant thereto, and all base, fixed, percentage or additional rents, and
other rents, oil and gas or other mineral royalties, and bonuses, issues,
profits and rebates and refunds or other payments made by any Governmental
Authority from or relating to the Premises, the Improvements, the Fixtures or
the Equipment plus all rents, common area charges and other payments now
existing or hereafter arising, whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (the “Rents”) and all proceeds from the sale or other disposition of the
Leases and the right to receive and apply the Rents to the payment of the Debt;

 

(g)           all proceeds of and any unearned premiums on any insurance
policies covering the Premises, the Improvements, the Fixtures, the Rents or the
Equipment, including, without limitation, the right, subject to the terms and
provisions hereof, to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu

 

3

--------------------------------------------------------------------------------


 

thereof, for damage to the Premises, the Improvements, the Fixtures or the
Equipment and all refunds or rebates of Impositions, and interest paid or
payable with respect thereto;

 

(h)           all deposit accounts, securities accounts, funds or other accounts
maintained or deposited with or for the benefit of Lender, or its assigns, in
connection herewith, including, without limitation, the Escrow Accounts, the
Central Account, the Rent Account, and the Sub-Accounts and all monies and
investments deposited or to be deposited in such accounts;

 

(i)            all accounts receivable, contract rights, franchises, interests,
estate or other claims, both at law and in equity, now existing or hereafter
arising, and relating to the Premises, the Improvements, the Fixtures or the
Equipment, not included in Rents;

 

(j)            all now existing or hereafter arising claims against any Person
with respect to any damage to the Premises, the Improvements, the Fixtures or
the Equipment, including, without limitation, damage arising from any defect in
or with respect to the design or construction of the Improvements, the Fixtures
or the Equipment and any damage resulting therefrom;

 

(k)           all deposits or other security or advance payments, including
rental payments now or hereafter made by or on behalf of Borrower to others,
with respect to (i) insurance policies, (ii) utility services, (iii) cleaning,
maintenance, repair or similar services, (iv) refuse removal or sewer service,
(v) parking or similar services or rights and (vi) rental of Equipment, if any,
relating to or otherwise used in the operation of the Premises, the
Improvements, the Fixtures or the Equipment;

 

(l)            all intangible property now or hereafter relating to the
Premises, the Improvements, the Fixtures or the Equipment or its operation,
including, without limitation, software, letter of credit rights, trade names,
trademarks (including, without limitation, any licenses of or agreements to
license trade names or trademarks now or hereafter entered into by Borrower),
logos, building names and goodwill;

 

(m)          all now existing or hereafter arising advertising material,
guaranties, warranties, building permits, other permits, licenses, plans and
specifications, shop and working drawings, soil tests, appraisals and other
documents, materials and/or personal property of any kind now or hereafter
existing in or relating to the Premises, the Improvements, the Fixtures, and the
Equipment;

 

(n)           all now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Premises, the
Improvements, the Fixtures or the Equipment, as amended from time to time;

 

(o)           the right, in the name of and on behalf of Borrower, to appear in
and defend any now existing or hereafter arising action or proceeding brought
with respect to

 

4

--------------------------------------------------------------------------------


 

the Premises, the Improvements, the Fixtures or the Equipment and to commence
any action or proceeding to protect the interest of Lender in the Premises, the
Improvements, the Fixtures or the Equipment; and

 

(p)           all proceeds, products, substitutions and accessions (including
claims and demands therefor) of each of the foregoing.

 

All of the foregoing items (a) through (p), together with all of the right,
title and interest of Borrower therein, are collectively referred to as the
“Property”.

 

TO HAVE AND TO HOLD the above granted and described Property unto Lender, and
the successors and assigns of Lender in fee simple, forever.

 

PROVIDED, ALWAYS, and these presents are upon this express condition, if
Borrower shall well and truly pay and discharge the Debt and perform and observe
the terms, covenants and conditions set forth in the Loan Documents, then these
presents and the estate hereby granted shall cease and be void.

 

AND Borrower covenants with and warrants to Lender that:

 


ARTICLE I:  DEFINITIONS

 


SECTION 1.01.          CERTAIN DEFINITIONS.


 

For all purposes of this Security Instrument, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:

 

(i)            the capitalized terms defined in this Section have the meanings
assigned to them in this Section, and include the plural as well as the
singular;

 

(ii)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP; and

 

(iii)          the words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Security Instrument as a whole and not to any
particular Section or other subdivision.

 

“Adjusted Net Cash Flow” shall mean Pro-Forma Net Operating Income projected for
the twelve (12)-month period subsequent to the date of calculation less (a)
$1,000,000, and (b) extraordinary capital improvements projected by Lender, in
its reasonable discretion, for the subsequent twelve (12) month period for which
sums were not deposited into the Recurring Replacement Reserve Escrow Account.

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by, or under direct or indirect common
Control with, such specified Person.

 

5

--------------------------------------------------------------------------------


 

“Annual Budget” shall mean an annual budget submitted by Borrower to Lender in
accordance with the terms of Section 2.09 hereof.

 

“Appraisal” shall mean the appraisal of the Property and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan.

 

“Appraiser” shall mean the Person who prepared the Appraisal.

 

“Approved Manager Standard” shall mean the standard of business operations,
practices and procedures customarily employed by experienced property managers
or owners for properties similar in size and type to the Property, acting in a
commercially reasonable manner.

 

“Architect” shall have the meaning set forth in Section 3.04(b)(i) hereof.

 

“Assignment” shall mean the Assignment of Leases and Rents and Security Deposits
of even date herewith relating to the Property given by Borrower to Lender, as
the same may be modified, amended or supplemented from time to time.

 

“Bank” shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its sole and absolute discretion, in which
the Central Account shall be located.

 

“Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time to
time.

 

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property: (a) Real Estate Taxes and (b) insurance premiums.

 

“Basic Carrying Costs Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.06 hereof.

 

“Basic Carrying Costs Monthly Installment” shall mean Lender’s good faith
estimate of one-twelfth (1/12th) of the annual amount for Basic Carrying Costs.
“Basic Carrying Costs Monthly Installment” shall also include, if required by
Lender, a sum of money which, together with such monthly installments, will be
sufficient to make the payment of each such Basic Carrying Cost at least thirty
(30) days prior to the date initially due. Should such Basic Carrying Costs not
be ascertainable at the time any monthly deposit is required to be made, the
Basic Carrying Costs Monthly Installment shall be determined by Lender in its
reasonable discretion on the basis of the aggregate Basic Carrying Costs for the
prior Fiscal Year or month or the prior payment period for such cost. As soon as
the Basic Carrying Costs are fixed for the then current Fiscal Year, month or
period, the next ensuing Basic Carrying Costs Monthly Installment shall be
adjusted to reflect any deficiency or surplus in prior monthly payments. If at
any time during the term of the Loan Lender determines that there will be
insufficient funds in the Basic Carrying Costs Escrow Account to make payments
when they become due and payable, Lender shall have the right to adjust the
Basic Carrying Costs Monthly Installment such that there will be sufficient
funds to make such payments. Notwithstanding the foregoing, provided that (a) no
Event of Default exists and (b) Borrower delivers proof reasonably satisfactory
to Lender that 100% of the annual insurance premiums has been paid for the
subsequent year not less than five (5) days prior

 

6

--------------------------------------------------------------------------------


 

to the expiration date of each insurance policy required hereunder and that all
Real Estate Taxes have been paid not less than five (5) days prior to the date
due and payable, the Basic Carrying Costs Monthly Installment shall be $0.

 

“Basic Carrying Costs Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 into which the Basic Carrying Costs
Monthly Installments shall be deposited.

 

“Borrower” shall mean Borrower named herein and any successor to the obligations
of Borrower.

 

“Borrower Account” shall mean an Eligible Account maintained in the name of
Borrower.

 

“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
or the State of North Carolina are authorized or obligated by law or executive
order to be closed, or at any time during which the Loan is an asset of a
Securitization, the cities, states and/or commonwealths used in the comparable
definition of “Business Day” in the Securitization documents.

 

“Capital Expenditures” shall mean for any period, the amount expended for items
capitalized under GAAP including expenditures for building improvements or major
repairs, leasing commissions, tenant improvements and other leasing expenses.

 

“Central Account” shall mean an Eligible Account, maintained at the Bank, in the
name of Lender or its successors or assigns (as secured party) as may be
designated by Lender.

 

“Closing Date” shall mean the date of the Note.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.

 

“Condemnation Proceeds” shall mean all of the proceeds in respect of any Taking
or purchase in lieu thereof.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.

 

“Control” means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise. The definition is to
be construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by.”

 

“Debt” shall have the meaning set forth in the Recitals hereto.

 

7

--------------------------------------------------------------------------------


 

“Debt Service” shall mean the amount of interest and/or principal payments due
and payable in accordance with the Note during an applicable period.

 

“Debt Service Coverage” shall mean the quotient obtained by dividing Adjusted
Net Cash Flow by the sum of the (a) aggregate regularly scheduled payments of
interest and principal due for such specified period under the Note (determined
as of the date the calculation of Debt Service Coverage is required or requested
hereunder) and (b) aggregate regularly scheduled payments of interest and
principal due for such specified period pursuant to the terms of subordinate or
mezzanine financing, if any, then affecting or related to the Property, or then
proposed, if Debt Service Coverage is being calculated in connection with a
request for consent to any subordinate or mezzanine financing.

 

“Debt Service Payment Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Required Debt
Service Payment shall be deposited.

 

“Default” shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.

 

“Default Rate” shall mean the lesser of (a) the highest rate allowable at law
and (b) five percent (5%) above the interest rate set forth in the Note.

 

“Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on (a)
the Principal Amount and (b) any accrued but unpaid interest, if the Default
Rate was not applicable.

 

“Designated Lease” shall mean each of the existing Space Leases set forth on
Exhibit G attached hereto and made a part hereof.

 

“Designated Lease Reserve Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.15 hereof.

 

“Development Laws” shall mean all applicable subdivision, zoning, environmental
protection, wetlands protection, or land use laws or ordinances, and any and all
applicable rules and regulations of any Governmental Authority promulgated
thereunder or related thereto.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, in
each case in preliminary or final form, used to offer securities in connection
with a Securitization.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such

 

8

--------------------------------------------------------------------------------


 

account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its highest rating category at all times
(or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least “AA” (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its highest rating
category at all times or (b) a segregated trust account or accounts maintained
with a federal or state chartered depository institution or trust company acting
in its fiduciary capacity which, in the case of a state chartered depository
institution is subject to regulations substantially similar to 12 C.F.R. §
9.10(b), having in either case a combined capital and surplus of at least
$100,000,000 and subject to supervision or examination by federal and state
authority, or otherwise acceptable (as evidenced by a written confirmation from
each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization) to each Rating
Agency, which may be an account maintained by Lender or its agents. The title of
each Eligible Account shall indicate that the funds held therein are held in
trust for the uses and purposes set forth herein.

 

“Engineer” shall have the meaning set forth in Section 3.04(b)(i) hereof.

 

“Engineering Escrow Account” shall, if there is an Initial Engineering Deposit,
mean an Escrow Account established and maintained pursuant to Section 5.12
hereof relating to payments for any Required Engineering Work.

 

“Environmental Problem” shall mean any of the following:

 

(a)           the presence of any Hazardous Material on, in, under, or above all
or any portion of the Property other than heating oil, cleaning fluids,
pesticides and other substances customarily used in the operation of properties
that are being used for the same purposes as the Property is presently being
used, provided such use and/or storage for use is in compliance with the
requirements hereof and the other Loan Documents and does not give rise to
liability under applicable Legal Requirements or Environmental Statutes or be
the basis for a lien against the Property or any part thereof;

 

(b)           the release of any Hazardous Material from or onto the Property;

 

(c)           the violation of any Environmental Statute with respect to the
Property; or

 

(d)           the failure to obtain or to abide by the terms or conditions of
any permit or approval required under any Environmental Statute with respect to
the Property.

 

9

--------------------------------------------------------------------------------


 

A condition described above shall be an Environmental Problem regardless of
whether or not any Governmental Authority has taken any action in connection
with the condition and regardless of whether that condition was in existence on
or before the date hereof.

 

“Environmental Report” shall mean that certain report entitled “Report on ASTM
Phase I Environmental Site Assessment, Drinking Water Sampling, Asbestos Survey,
and IAQ Assessment, 440 South LaSalle Street, Chicago, Illinois” dated May 26,
2006 with respect to the Premises and prepared by Haley & Aldrich, Inc., the
reports attached thereto and/or referred to therein and any supplements or
updates thereto, previously delivered to Lender in connection with the Loan.

 

“Environmental Statute” shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent) or judgment applicable to Borrower or the Property, including,
without limitation, any judgment or settlement based on common law theories, and
any provisions or condition of any permit, license or other authorization
binding on Borrower, relating to (a) the protection of the environment, the
safety and health of persons (including employees) or the public welfare from
actual or potential exposure (or effects of exposure) to any actual or potential
release, discharge, disposal or emission (whether past or present) of any
Hazardous Materials or (b) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C.
§6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §1251 et seq., the Toxic Substances Control Act of
1976, 15 U.S.C. §2601 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §1101 et seq., the Clean Air Act of 1966,
as amended, 42 U.S.C. §7401 et seq., the National Environmental Policy Act of
1975, 42 U.S.C. §4321, and the Safe Drinking Water Act of 1974, as amended, 42
U.S.C. §300(f) et seq., and all rules, regulations and guidance documents
promulgated or published thereunder.

 

“Equipment” shall have the meaning set forth in granting clause (d) of this
Security Instrument.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Security
Instrument and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower or Guarantor is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f)

 

10

--------------------------------------------------------------------------------


 

of ERISA and Section 412(n) of the Code, described in Section 414(m) or (o) of
the Code of which Borrower or Guarantor is a member.

 

“Escrow Account” shall mean each of the Engineering Escrow Account, Basic
Carrying Costs Escrow Account, the Recurring Replacement Reserve Escrow Account,
the Reletting Reserve Escrow Account, the Designated Lease Reserve Escrow
Account and the Underwritten Rent Escrow Account, each of which shall be an
Eligible Account or book entry sub-account of an Eligible Account.

 

“Event of Default” shall have the meaning set forth in Section 13.01 hereof.

 

“First Payment Date” shall mean, if the Closing Date is prior to the Payment
Date of the month in which the Closing Date occurs, the Payment Date in the
month in which the Closing Date occurs, or, if the Closing Date is on or
subsequent to the Payment Date in the month in which the Closing Date occurs,
the Payment Date in the month following the month in which the Loan is initially
funded.

 

“Fiscal Year” shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Security
Instrument, or such other fiscal year of Borrower as Borrower may select from
time to time with the prior written consent of Lender.

 

“Fixtures” shall have the meaning set forth in granting clause (d) of this
Security Instrument.

 

“Force Majeure” shall mean strikes, lockouts, labor disputes, acts of God,
governmental restrictions, regulations or controls, enemy or hostile
governmental actions, terrorist acts, civil commotion, insurrection, revolution,
sabotage or fire or other casualty or other events beyond the reasonable control
of Borrower and/or its Affiliates, but Borrower’s and/or its Affiliates’ lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower and/or its Affiliates.

 

“Franchise Agreement” shall mean any franchise or license agreement relating to
the branding or operation of the hotel portion of the Premises or any other
agreement pursuant to which a franchise system, reservation system or brand
affiliation is made available to the hotel operator of the Premises, together
with all renewals and replacements thereof. Lender acknowledges that certain
management agreements dated July 1, 2004, for the hotel portion of the Premises
between Operating Tenant as successor in interest to One Financial Place, L.P.,
and Kemper Sports Management, Inc. are not Franchise Agreements.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as of the date of the applicable financial report, consistently
applied.

 

“General Partner” shall mean, if Borrower is a partnership, each general partner
of Borrower and, if Borrower is a limited liability company, each managing
member of Borrower and in each case, if applicable, each general partner or
managing member of such general partner

 

11

--------------------------------------------------------------------------------


 

or managing member. In the event that Borrower or any General Partner is a
single member limited liability company, the term “General Partner” shall
include such single member.

 

“Governmental Authority” shall mean, with respect to any Person, any federal or
State government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.

 

“Government Tenants” shall mean tenants under those certain Space Leases, the
obligations of which are backed by the full faith and credit of the United
States of America.

 

“Guarantor” shall mean Beacon Capital Strategic Partners IV, L.P., a Delaware
limited partnership.

 

“Hazardous Material” shall mean any flammable, explosive or radioactive
materials, hazardous materials or wastes, hazardous or toxic substances,
pollutants or related materials, asbestos or any material containing asbestos,
which may pose a risk to human health or the environment or any other substance
or material as defined in or regulated by any Environmental Statutes.

 

“Impositions” shall mean all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible, transaction, privilege
or license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Security Instrument), ground rents, water, sewer or
other rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Property and/or any Rent (including all interest and penalties thereon), which
at any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Borrower (including, without
limitation, all franchise, single business or other taxes imposed on Borrower
for the privilege of doing business in the jurisdiction in which the Property or
any other collateral delivered or pledged to Lender in connection with the Loan
is located) or Lender (other than Lender’s income or franchise taxes or taxes of
a similar nature), (b) the Property or any part thereof or any Rents therefrom
or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Property, or any part thereof, or the leasing or use of the
Property, or any part thereof, or the acquisition or financing of the
acquisition of the Property, or any part thereof, by Borrower, other than taxes
which are solely the obligation of tenants under Space Leases.

 

12

--------------------------------------------------------------------------------


 

“Improvements” shall have the meaning set forth in granting clause (b) of this
Security Instrument.

 

“Indemnified Parties” shall have the meaning set forth in Section 12.01 hereof.

 

“Independent” shall mean, when used with respect to any Person, a Person who (a)
is in fact independent, (b) does not have any direct financial interest or any
material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not connected with Borrower or any Affiliate of Borrower or any
constituent partner, shareholder, member or beneficiary of Borrower as an
officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above.

 

“Initial Engineering Deposit” shall equal the amount, if any, set forth on
Exhibit B attached hereto and made a part hereof.

 

“Institutional Lender” shall mean any of the following Persons: (a) any bank,
savings and loan association, savings institution, trust company or national
banking association, acting for its own account or in a fiduciary capacity,
(b) any charitable foundation, (c) any insurance company or pension and/or
annuity company, (d) any fraternal benefit society, (e) any pension, retirement
or profit sharing trust or fund within the meaning of Title I of ERISA or for
which any bank, trust company, national banking association or investment
adviser registered under the Investment Advisers Act of 1940, as amended, is
acting as trustee or agent, (f) any investment company or business development
company, as defined in the Investment Company Act of 1940, as amended, (g) any
small business investment company licensed under the Small Business Investment
Act of 1958, as amended, (h) any broker or dealer registered under the
Securities Exchange Act of 1934, as amended, or any investment adviser
registered under the Investment Adviser Act of 1940, as amended, (i) any
government, any public employees’ pension or retirement system, or any other
government agency supervising the investment of public funds, or (j) any other
entity all of the equity owners of which are Institutional Lenders; provided
that each of said Persons shall have net assets in excess of $1,000,000,000 and
a net worth in excess of $500,000,000, be in the business of making commercial
mortgage loans, secured by properties of like type, size and value as the
Property and have a long term credit rating which is not less than “BBB-” (or
its equivalent) from each Rating Agency.

 

“Insurance Proceeds” shall mean all of the proceeds received under the insurance
policies required to be maintained by Borrower pursuant to Article III hereof.

 

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Security Instrument, all requirements of the issuer of any such policy,
and all regulations and then current standards applicable to or affecting the
Property or any use or condition thereof which may, at any time, be required by
the Board of Fire Underwriters, if any, having jurisdiction over the Property,
or such other Person exercising similar functions.

 

13

--------------------------------------------------------------------------------


 

“Interest Accrual Period” shall mean the period commencing on the Closing Date
through and including the tenth (10th) day of August, 2006 and, thereafter, each
one (1) month period, which shall commence on the eleventh (11th) day of each
calendar month and end on and include the tenth (10th) day of the next occurring
calendar month.

 

“Interest Rate” shall have the meaning set forth in the Note.

 

“Interest Shortfall” shall mean any shortfall in the amount of interest required
to be paid with respect to the Principal Amount on any Payment Date.

 

“Inventory” shall have the meaning as such term is defined in the Uniform
Commercial Code applicable in the State in which the Property is located,
including, without limitation, provisions in storerooms, refrigerators, pantries
and kitchens, beverages in wine cellars and bars, other merchandise for sale,
fuel, mechanical supplies, stationery and other expenses, supplies and similar
items.

 

“Late Charge” shall have the meaning set forth in Section 13.09 hereof.

 

“Leases” shall have the meaning set forth in granting clause (f) of this
Security Instrument.

 

“Legal Requirement” shall mean as to any Person, any law, statute, order,
ordinance, judgment, decree, injunction, treaty, rule or regulation (including,
without limitation, Environmental Statutes, Development Laws and Use
Requirements) or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Lender” shall mean the Lender named herein and its successors or assigns.

 

“Lender Exposure” shall mean any one or more of the following: (a) the Loan is
in violation of applicable law, or (b) the Property or any other collateral for
the Loan or any portion thereof is subject to forfeiture or to being frozen,
seized, sequestered or otherwise impaired by a Government Authority, or (c) the
Loan or any payments made or to be made in respect thereof (including principal
and interest) is subject to forfeiture or to being frozen, seized, sequestered
or otherwise impaired by a Governmental Authority, or (d) Lender may be subject
to criminal or civil liability or penalty.

 

“Loan” shall have the meaning set forth in the Recitals hereto.

 

“Loan Amount” shall have the meaning set forth in the Recitals hereto.

 

“Loan Documents” shall mean this Security Instrument, the Note, the Assignment,
and any and all other agreements, instruments, certificates or documents
executed and delivered by Borrower or any Affiliate of Borrower in connection
with the Loan, together with any supplements, amendments, modifications or
extensions thereof.

 

14

--------------------------------------------------------------------------------


 

“Loan Year” shall mean each 365 day period (or 366 day period if the month of
February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs).

 

“Loss Proceeds” shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.

 

“Major Space Lease” shall mean (a) any Operating Lease and (b) any Space Lease
of a tenant or Affiliate of such tenant where such tenant or such Affiliate
leases, in the aggregate, 30,000 rentable square feet or more of the Property.

 

“Management Agreement” shall have the meaning set forth in Section 7.02 hereof.

 

“Manager” shall mean the Person, other than Borrower, which manages the Property
on behalf of Borrower pursuant to an agreement with Borrower.

 

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the Property, (b) the business, prospects, profits,
management, operations or condition (financial or otherwise) of Borrower, (c)
the enforceability, validity, perfection or priority of the lien of any Loan
Document or (d) the ability of Borrower to perform any obligations under any
Loan Document.

 

“Maturity”, when used with respect to the Note, shall mean the Maturity Date set
forth in the Note or such other date pursuant to the Note on which the final
payment of principal, and premium, if any, on the Note becomes due and payable
as therein or herein provided, whether at Stated Maturity or by declaration of
acceleration, or otherwise.

 

“Maturity Date” shall mean the Maturity Date set forth in the Note.

 

“Merrill Tenant” shall mean the tenant (and its successors and assigns) under
the first Space Lease described on Exhibit G attached hereto.

 

“Mez Loan” shall mean one or more certain mezzanine loan(s) in a maximum
aggregate principal amount which would, together with the Loan, provide an
aggregate Debt Service Coverage of 1.20:1.0 or greater and a ratio of the unpaid
principal amount of the Debt plus the proposed principal balance of the proposed
mezzanine loan(s) to the value of the Property, as determined by Lender in its
reasonable discretion utilizing its then current underwriting standards of 80%
or lower, which is evidenced or to be evidenced by one or more certain
promissory note(s), each of which shall be secured by, among other things, a
pledge of the direct or indirect ownership and/or management interest in
Borrower and which matures no earlier than the Maturity Date. In the event that
a Mez Loan does not close as of the Closing Date, any such loan must be
consented to in writing by Lender, which consent shall not be unreasonably
withheld, conditioned or delayed and may be conditioned upon, among other
things, receipt by Lender of an executed intercreditor agreement, in form and
substance reasonably acceptable to Lender between the holder of the proposed Mez
Loan and Lender and, if a Securitization has occurred, receipt of written
confirmation from each Rating Agency that any rating issued by the

 

15

--------------------------------------------------------------------------------


 

Rating Agency in connection with a Securitization will not, as a result of the
proposed Mez Loan be downgraded from the then current ratings thereof, qualified
or withdrawn.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Borrower, Guarantor or any ERISA Affiliate and which is covered by Title
IV of ERISA.

 

“Net Proceeds” shall mean the excess of (a)(i) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Property as a result of the exercise by Lender of its rights, powers, privileges
and other remedies after the occurrence of an Event of Default, or (ii) in the
event that Lender (or Lender’s nominee) is the purchaser at foreclosure by
credit bid, then the amount of such credit bid, in either case, over (b) all
costs and expenses, including, without limitation, all reasonable attorneys’
fees and disbursements and any brokerage fees, if applicable, incurred by Lender
in connection with the exercise of such remedies, including the sale of such
Property after a foreclosure against the Property.

 

“Note” shall have the meaning set forth in the Recitals hereto.

 

“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by an authorized representative of
Borrower which states that the items set forth in such certificate are true,
accurate and complete in all material respects and which may be to the “actual”
or “best” knowledge if permitted hereunder.

 

“Operating Expenses” shall mean, in each Fiscal Year or portion thereof during
the term hereof, all expenses directly attributable to the operation, repair
and/or maintenance of the Property including, without limitation, (a)
Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees and three
percent (3%) of annual “base” or “fixed” Rent due under the Leases and (d) costs
attributable to the operation, repair and maintenance of the systems for
heating, ventilating and air conditioning the Improvements. Operating Expenses
shall not include interest, principal and premium, if any, due under the Note or
otherwise in connection with the Debt, income taxes, extraordinary non-recurring
costs, Capital Expenditures, any non-cash charge or expense such as depreciation
or amortization, or any item of expense otherwise includable in Operating
Expenses which is paid directly by any tenant except real estate taxes paid
directly to any taxing authority by any tenant.

 

“Operating Income” shall mean, in each Fiscal Year or portion thereof during the
term hereof, all revenue derived by Borrower arising from the Property
including, without limitation, room revenues, vending machines revenues,
beverage revenues, food revenues, and packaging revenues, rental revenues
(whether denominated as basic rent, additional rent, escalation payments,
electrical payments or otherwise) and other fees and charges payable pursuant to
Leases or otherwise in connection with the Property, and business interruption,
rent or other

 

16

--------------------------------------------------------------------------------


 

similar insurance proceeds. Operating Income shall not include (a) Insurance
Proceeds (other than proceeds of rent, business interruption or other similar
insurance allocable to the applicable period) and Condemnation Proceeds (other
than Condemnation Proceeds arising from a temporary taking or the use and
occupancy of all or part of the Property allocable to the applicable period), or
interest accrued on such Condemnation Proceeds, (b) proceeds of any financing,
(c) proceeds of any sale, exchange or transfer of the Property or any part
thereof or interest therein, (d) capital contributions or loans to Borrower or
an Affiliate of Borrower, (e) any item of income otherwise includable in
Operating Income but paid directly by any tenant to a Person other than Borrower
except for real estate taxes paid directly to any taxing authority by any
tenant, (f) any other extraordinary, non-recurring revenues, (g) Rent paid by or
on behalf of any lessee under an Operating Lease or Space Lease which is the
subject of any proceeding or action relating to its bankruptcy, reorganization
or other arrangement pursuant to the Bankruptcy Code or any similar federal or
state law or which has been adjudicated a bankrupt or insolvent unless such
Operating Lease or Space Lease, as applicable, has been affirmed by the trustee
in such proceeding or action, (h) Rent paid by or on behalf of any lessee under
a Lease in whole or partial consideration for the termination of any Space
Lease, or (i) sales tax rebates from any Governmental Authority.

 

“Operating Lease” shall mean any Lease of the Property to Operating Tenant, as
the same may be amended from time to time.

 

“Operating Tenant” shall mean any Affiliate of Borrower.

 

“Payment Date” shall mean, with respect to each month, the eleventh (11th)
calendar day in such month, or if such day is not a Business Day, the next
following Business Day.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.

 

“Permitted Encumbrances” shall have the meaning set forth in Section 2.05(a)
hereof.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including,
without limitation, those issued by Lender, the trustee or servicer under any
Securitization or any of their respective Affiliates, payable on demand or
having a scheduled maturity on or before the Business Day preceding the date
upon which funds are required to be drawn, and having at all times the required
ratings, if any, provided for in this definition:

 

(a)           obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States of America or any agency or
instrumentality thereof provided such obligations are backed by the full faith
and credit of the United States of America including, without limitation,
obligations of: the U.S. Treasury (all direct or fully guaranteed obligations),
the General Services Administration (participation certificates) and the Small
Business Administration (guaranteed participation certificates and guaranteed
pool certificates); provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by Standard & Poor’s,

 

17

--------------------------------------------------------------------------------


 

must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(b)           Federal Housing Administration debentures;

 

(c)           obligations of the following United States of America government
sponsored agencies: Federal Home Loan Mortgage Corp. (debt obligations), the
Farm Credit System (consolidated systemwide bonds and notes), the Federal Home
Loan Banks (consolidated debt obligations), the Federal National Mortgage
Association (debt obligations), the Student Loan Marketing Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by Standard & Poor’s, must not
have an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(d)           federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not in and of itself, result
in a downgrade, qualification or withdrawal of the then current ratings assigned
to any certificates issued in connection with a Securitization); provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by Standard & Poor’s, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (D)
such investments must not be subject to liquidation prior to their maturity;

 

(e)           fully Federal Deposit Insurance Corporation-insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances issued
by, any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization); provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by Standard & Poor’s, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed

 

18

--------------------------------------------------------------------------------


 

spread (if any) and must move proportionately with that index, and (D) such
investments must not be subject to liquidation prior to their maturity;

 

(f)            debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the then current
ratings assigned to any certificates issued in connection with a Securitization)
in its highest long-term unsecured rating category; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by
Standard & Poor’s, must not have an “r” highlighter affixed to their rating, (C)
if such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(g)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its highest
short-term unsecured debt rating; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by Standard & Poor’s,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity

 

(h)           units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) for money market funds;

 

(i)            money market funds so long as the money market funds are rated
“AAA” (or its equivalent) by each Rating Agency (or, if not rated by all of the
Rating Agencies, rated by at least one Rating Agency in one of the foregoing
rating categories and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization); and

 

19

--------------------------------------------------------------------------------


 

(j)            any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (a) Lender prior to
Securitization and (b) after Securitization, each Rating Agency, as evidenced by
a written confirmation that the designation of such security, obligation or
investment as a Permitted Investment will not, in and of itself, result in a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization by such Rating
Agency, provided, further, that Borrower has determined in writing that such
security obligation or investment qualifies as a good so-called seventy-five
percent (75%) asset as described in Code Section 856(c)(4)(A);

 

provided, however, that, in the reasonable judgment of Lender, such instrument
continues to qualify as a “cash flow investment” pursuant to Section 860G(a)(6)
of the Code earning a passive return in the nature of interest and that no
obligation or security shall be a Permitted Investment if (i) such obligation or
security evidences a right to receive only interest payments, or (ii) the right
to receive principal and interest payments on such obligation or security are
derived from an underlying investment that provides a yield to maturity in
excess of 120% of the yield to maturity at par of such underlying investment.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower, Guarantor or any ERISA Affiliate during the five-year period ended
prior to the date of this Security Instrument or to which Borrower, Guarantor or
any ERISA Affiliate makes, is obligated to make or has, within the five year
period ended prior to the date of this Security Instrument, been required to
make contributions (whether or not covered by Title IV of ERISA or Section 302
of ERISA or Section 401(a) or 412 of the Code), other than a Multiemployer Plan.

 

“Premises” shall have the meaning set forth in granting clause (a) of this
Security Instrument.

 

“Principal Amount” shall mean the Loan Amount as such amount may be reduced from
time to time pursuant to the terms of this Security Instrument, the Note or the
other Loan Documents.

 

“Principal Payments” shall mean all payments of principal made pursuant to the
terms of the Note.

 

“Pro-Forma Net Operating Income” shall mean Pro-Forma Operating Income less
Pro-Forma Operating Expenses.

 

“Pro-Forma Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing twelve (12)-month period as reasonably adjusted by
Lender to take into account, among other things, reasonably anticipated
increases or decreases in Operating Expenses.

 

20

--------------------------------------------------------------------------------


 

“Pro-Forma Operating Income” shall mean projected annualized Operating Income
(which for the purposes hereof shall include Rent due under Space Leases having
a term of five (5) years or greater with respect to which the rent commencement
date will occur within six (6) months of the date as of which the calculation of
Pro Forma Operating Income is made) based on the most recent rent roll and such
other information as is required to be delivered by Borrower pursuant to Section
2.09 hereof, as reasonably adjusted by Lender to take into account a vacancy
factor equal to the greater of (a) anticipated vacancies over the course of the
subsequent twelve (12) month period for which such calculation is made or (b)
five percent (5%), and excluding rental income of tenants under Space Leases
(other than Government Tenants which are not contesting “base” or “fixed” rent
and which have not sent any notice of default or notice regarding termination of
such Space Lease to Borrower) whose base rent is more than ninety (90) days
overdue.

 

“Prohibited Person” shall mean any Person identified on the OFAC List or any
other Person or foreign country or agency thereof with whom a U.S. Person may
not conduct business or transactions by prohibition of Federal law or Executive
Order of the President of the United States of America.

 

“Property” shall have the meaning set forth in the granting clauses of this
Security Instrument.

 

“Property Agreements” shall mean all grants of easements and/or rights-of-way,
reciprocal easement agreements, permits, declarations of covenants, conditions
and restrictions, disposition and development agreements, planned unit
development agreements, parking agreements, party wall agreements or other
material instruments affecting the Property, but not including any brokerage
agreements, management agreements, service contracts, Space Leases or the Loan
Documents.

 

“Rating Agency” shall mean each of Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch and
Moody’s Investors Service, Inc. (“Moody’s”), and any successor to any of them;
provided, however, that at any time after a Securitization, “Rating Agency”
shall mean those of the foregoing rating agencies that from time to time rate
the securities issued in connection with such Securitization.

 

“Real Estate Taxes” shall mean all real estate taxes and assessments (including,
without limitation, all assessments for public improvements or benefits, whether
or not commenced or completed prior to the date hereof and whether or not
commenced or completed within the term of this Security Instrument), in each
case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character in respect of the Property (including all
interest and penalties thereon), which at any time prior to, during or in
respect of the term hereof may be assessed or imposed on or in respect of or be
a lien upon the Property or any part thereof or any estate, right, title or
interest therein.

 

“Realty” shall have the meaning set forth in Section 2.05(b) hereof.

 

21

--------------------------------------------------------------------------------


 

“Recurring Replacement Expenditures” shall mean expenditures related to capital
repairs, replacements and improvements performed at the Property from time to
time.

 

“Recurring Replacement Reserve Monthly Installment” shall mean the amount per
month set forth on Exhibit B attached hereto and made a part hereof; provided,
however, so long as no Event of Default has occurred and is continuing, the
Recurring Replacement Reserve Monthly Installment shall be $0.

 

“Recurring Replacement Reserve Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.08 hereof relating to the payment of Recurring
Replacement Expenditures.

 

“Recurring Replacement Reserve Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Reserve Monthly Installment shall be deposited.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Securities Exchange Act of 1934 (as amended).

 

“Reletting Expenditures” shall mean the actual out-of-pocket expenditures
payable by Borrower to tenants or other bona-fide third parties relating to the
reletting of space at the Property (including, without limitation, Special
Reletting Expenditures).

 

“Reletting Reserve Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.07 hereof relating to the payment of Reletting
Expenditures.

 

“Rent Account” shall mean one or more Eligible Accounts maintained at a bank
reasonably acceptable to Lender in the name of Lender or its successors or
assigns (as secured party) as may be designated by Lender, and Borrower.

 

“Rents” shall have the meaning set forth in granting clause (f) of this Security
Instrument.

 

“Rent Roll” shall have the meaning set forth in Section 2.05(o) hereof.

 

“Required Debt Service Coverage” shall mean a Debt Service Coverage of not less
than the lesser of (a) 1.2:1.0 and (b) the Debt Service Coverage immediately
prior to the casualty or Taking, as applicable.

 

“Required Debt Service Payment” shall mean, as of any Payment Date, the amount
of interest and principal then due and payable pursuant to the Note, together
with any other sums due thereunder, including, without limitation, any
prepayments required to be made or for which notice has been given under this
Security Instrument, Default Rate Interest and premium, if any, paid in
accordance therewith.

 

“Required Engineering Work” shall mean the immediate engineering and/or
environmental remediation work set forth on Exhibit D attached hereto and made a
part hereof.

 

22

--------------------------------------------------------------------------------


 

“Retention Amount” shall have the meaning set forth in Section 3.04(b)(vii)
hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as the same shall be
amended from time to time.

 

“Securitization” shall mean a public or private offering of securities by Lender
or any of its Affiliates or their respective successors and assigns which are
collateralized, in whole or in part, by this Security Instrument.

 

“Security Instrument” shall mean this Security Instrument as originally executed
or as it may hereafter from time to time be supplemented, amended, modified or
extended by one or more indentures supplemental hereto.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB.

 

“Single Purpose Entity” shall mean a corporation, partnership, joint venture,
limited liability company, trust or unincorporated association, which is formed
or organized solely for the purpose of holding, directly, an ownership interest
in the Property or, with respect to General Partner, holding an ownership
interest in and managing a Person which holds an ownership interest in the
Property, does not engage in any business unrelated to, with respect to
Borrower, the Property and, with respect to General Partner, its interest in
Borrower, does not have any assets other than those related to, with respect to
Borrower, its interest in the Property and, with respect to General Partner, its
interest in Borrower, or any indebtedness other than as permitted by this
Security Instrument or the other Loan Documents, has its own separate books and
records and has its own accounts, in each case which are separate and apart from
the books and records and accounts of any other Person, holds itself out as
being a Person separate and apart from any other Person and which otherwise
satisfies the criteria of the Rating Agency, as in effect on the Closing Date,
for a special-purpose bankruptcy-remote entity.

 

“Solvent” shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities shall be computed in accordance with
GAAP at the amount which, in light of all the facts and circumstances existing
at the time, represents the amount which can reasonably be expected to become an
actual or matured liability.

 

23

--------------------------------------------------------------------------------


 

“Space Leases” shall mean any Lease (including, without limitation, any Major
Space Lease) or any other agreement providing for the use and occupancy of a
portion of the Property, as the same may be amended, renewed or supplemented.

 

“Special Reletting Expenditures” shall mean allowances provided by Borrower to
tenants or other bona-fide third parties in connection with the reletting of
space at the Property that, pursuant to the terms of a particular new Space
Lease or amendment, renewal or extension of an existing Space Lease entered into
in accordance herewith, are applied by the tenant under such new Space Lease or
amendment, extension or renewal as a rent credit. Any Special Reletting
Expenditures shall be deemed incurred on a monthly basis as the credit is
actually applied by the applicable tenant to Rent due under the related Space
Lease or amendment, extension or renewal thereof; provided, however, that in
each case, the rent allowance under such new Space Lease is comparable to then
existing local market rates.

 

“State” shall mean any of the states which are members of the United States of
America.

 

“Stated Maturity”, when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of all or any portion of principal
and/or interest is due and payable.

 

“Sub-Accounts” shall have the meaning set forth in Section 5.02 hereof.

 

“Substantial Casualty” shall have the meaning set forth in Section 3.04 hereof.

 

“Taking” shall mean a condemnation or taking pursuant to the lawful exercise of
the power of eminent domain.

 

“Transfer” shall mean the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (a) in all or any portion of the Property; (b) if Borrower or, if
Borrower is a partnership, any General Partner, is a corporation, in the stock
of Borrower or any General Partner; (c) in Borrower (or any trust of which
Borrower is a trustee); or (d) if Borrower is a limited or general partnership,
joint venture, limited liability company, trust, nominee trust, tenancy in
common or other unincorporated form of business association or form of ownership
interest, in any Person having a legal or beneficial ownership in Borrower,
excluding any legal or beneficial interest in any constituent limited partner,
if Borrower is a limited partnership, or in any non-managing member, if Borrower
is a limited liability company, unless such interest would, or together with all
other direct or indirect interests in Borrower which were previously
transferred, aggregate 49% or more of the partnership or membership, as
applicable, interest in Borrower or would result in any Person who, as of the
Closing Date, did not own, directly or indirectly, 49% or more of the
partnership or membership, as applicable, interest in Borrower, owning, directly
or indirectly, 49% or more of the partnership or membership, as applicable,
interest in Borrower and excluding any legal or beneficial interest in any
General Partner unless such interest would, or together with all other direct or
indirect interest in the General Partner

 

24

--------------------------------------------------------------------------------


 

which were previously transferred, aggregate 49% or more of the partnership or
membership, as applicable, interest in the General Partner (or result in a
change in control of the management of the General Partner from the individuals
exercising such control immediately prior to the conveyance or other disposition
of such legal or beneficial interest) and shall also include, without limitation
to the foregoing, the following:  an installment sales agreement wherein
Borrower agrees to sell the Property or any part thereof or any interest therein
for a price to be paid in installments; an agreement by Borrower leasing all or
substantially all of the Property to one or more Persons pursuant to a single or
related transactions for other than actual use or occupancy, or a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rent; any
instrument subjecting the Property to a condominium regime or transferring
ownership to a cooperative corporation; and the dissolution or termination of
Borrower or the merger or consolidation of Borrower with any other Person.
Notwithstanding the foregoing or anything to the contrary contained elsewhere
herein or in any other Loan Document, “Transfer” shall not include any sale,
transfer, conveyance or assignment of any direct or indirect legal or beneficial
ownership interest in Borrower or any non-member manager of Borrower (including,
without limitation, creation of direct or indirect owners of Borrower or any
non-member manager of Borrower), or any mortgaging, encumbrance, pledging,
hypothecation or granting of a security interest in any indirect ownership
interest in Borrower or any non-member manager of Borrower (but not of Beacon
Capital Strategic Partners IV, L.P.), provided, in each case, that Beacon
Capital Strategic Partners IV, L.P. continues to own directly or indirectly not
less than thirty-five percent (35%) of the ownership interests in and directly
or indirectly Control Borrower, and provided that, in the event that any Person
(a “Principal Transferee”) who does not, as of the Closing Date, own or Control,
directly or indirectly, 49% or more of the stock, partnership interest or
membership interest, as applicable, in Borrower acquires, directly or
indirectly, 49% or more of the stock, partnership interest or membership
interest, as applicable, in Borrower as a result of such transfer, conveyance,
assignment, sale, mortgaging, encumbrance, pledging, hypothecation or granting
of a security interest, Lender shall be furnished an opinion, in form and
substance and from counsel reasonably satisfactory to Lender, substantially
similar to the Insolvency Opinion which discusses the substantive
non-consolidation of Borrower with the Principal Transferee in the event of a
bankruptcy, insolvency or similar proceeding relating to the Principal
Transferee.

 

“Treasury Constant Maturity Yield Index” shall mean the average yield for “This
Week” as reported by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519).

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State in which the Realty is located; provided, however, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State in which the Realty is located (“Other UCC
State”), “UCC” means the Uniform Commercial Code as in effect in such Other UCC
State for purposes of the provisions hereof relating to such perfection or
effect of perfection or non-perfection or priority.

 

“Underwritten Rent Escrow Account” shall mean an Escrow Account maintained
pursuant to Section 5.14 hereof.

 

25

--------------------------------------------------------------------------------


 

“Unscheduled Payments” shall mean (a) all Loss Proceeds that Borrower has
elected or is required to apply to the repayment of the Debt pursuant to this
Security Instrument, the Note or any other Loan Documents, (b) any funds
representing a voluntary or involuntary principal prepayment and (c) any Net
Proceeds.

 

“Use Requirements” shall mean any and all building codes, permits, certificates
of occupancy or compliance, laws, regulations, or ordinances (including, without
limitation, health, pollution, fire protection, medical and day-care facilities,
waste product and sewage disposal regulations), restrictions of record,
easements, reciprocal easements, declarations or other agreements of record
affecting the use of the Property or any part thereof.

 

“Welfare Plan” shall mean an employee welfare benefit plan as defined in Section
3(1) of ERISA established or maintained by Borrower, Guarantor or any ERISA
Affiliate or that covers any current or former employee of Borrower, Guarantor
or any ERISA Affiliate.

 

“Work” shall have the meaning set forth in Section 3.04(a)(i) hereof.

 

“Yield Maintenance Premium” shall mean a premium equal to the greater of (a) one
percent (1%) of the principal amount of the Note being prepaid and (b) the
product of (i) a fraction, the numerator of which is the positive excess, if
any, of (A) the present value of all future payments of principal and interest
on the Note, including the principal amount due at Maturity, to be made on the
Note as of the prepayment date in question and through and including the Payment
Date that is six (6) months prior to the Maturity Date, discounted at an
interest rate per annum equal to the sum of (x) the Treasury Constant Maturity
Yield Index published during the second full week preceding the date on which
such premium is payable for instruments having a maturity coterminous with the
remaining term of the Note and (y) twenty-five (25) basis points, over (B) the
principal amount of the Note immediately before such prepayment, and the
denominator of which is the principal amount of the Note immediately prior to
the prepayment, and (ii) the principal amount being prepaid; provided, however,
that if there is no Treasury Constant Maturity Yield Index for instruments
having a maturity coterminous with the remaining term of the Note, then the
index referred to in (A) above shall be equal to the weighted average yield to
maturity of the Treasury Constant Maturity Yield Indices with maturities next
longer and shorter than such remaining average life to maturity, calculated by
interpolating the yields of the relevant Treasury Constant Maturity Yield
Indices (rounded, if necessary, to the nearest 1/100 of 1%).

 


ARTICLE II:  REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER

 


SECTION 2.01. PAYMENT OF DEBT. BORROWER WILL PAY THE DEBT AT THE TIME AND IN THE
MANNER PROVIDED IN THE NOTE AND THE OTHER LOAN DOCUMENTS, ALL IN LAWFUL MONEY OF
THE UNITED STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS.


 


SECTION 2.02. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER. BORROWER
REPRESENTS AND WARRANTS TO AND COVENANTS WITH LENDER:

 

26

--------------------------------------------------------------------------------


 


(A)           ORGANIZATION AND AUTHORITY. BORROWER (I) IS A LIMITED LIABILITY
COMPANY, GENERAL PARTNERSHIP, LIMITED PARTNERSHIP OR CORPORATION, AS THE CASE
MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS FORMATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY
AND ALL NECESSARY LICENSES AND PERMITS TO OWN AND OPERATE THE PROPERTY AND TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PRESENTLY PROPOSED TO BE CONDUCTED
AND (III) IS DULY QUALIFIED, AUTHORIZED TO DO BUSINESS AND IN GOOD STANDING IN
THE JURISDICTION WHERE THE PROPERTY IS LOCATED AND IN EACH OTHER JURISDICTION
WHERE THE CONDUCT OF ITS BUSINESS OR THE NATURE OF ITS ACTIVITIES MAKES SUCH
QUALIFICATION NECESSARY. IF BORROWER IS A LIMITED LIABILITY COMPANY, LIMITED
PARTNERSHIP OR GENERAL PARTNERSHIP, EACH GENERAL PARTNER OR MANAGING MEMBER, AS
APPLICABLE, OF BORROWER WHICH IS A CORPORATION IS DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION.


 


(B)           POWER. BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER HAS FULL
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM, AS APPLICABLE, THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY, TO MAKE THE BORROWINGS THEREUNDER, TO EXECUTE
AND DELIVER THE NOTE AND TO GRANT TO LENDER A FIRST, PRIOR, PERFECTED AND
CONTINUING LIEN ON AND SECURITY INTEREST IN THE PROPERTY, SUBJECT ONLY TO THE
PERMITTED ENCUMBRANCES.


 


(C)           AUTHORIZATION OF BORROWING. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY, THE MAKING OF
THE BORROWINGS THEREUNDER, THE EXECUTION AND DELIVERY OF THE NOTE, THE GRANT OF
THE LIENS ON THE PROPERTY PURSUANT TO THE LOAN DOCUMENTS TO WHICH BORROWER IS A
PARTY AND THE CONSUMMATION OF THE LOAN ARE WITHIN THE POWERS OF BORROWER AND
HAVE BEEN DULY AUTHORIZED BY BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER
BY ALL REQUISITE ACTION (AND BORROWER HEREBY REPRESENTS THAT NO APPROVAL OR
ACTION OF ANY MEMBER, LIMITED PARTNER OR SHAREHOLDER, AS APPLICABLE, OF BORROWER
NOT ALREADY OBTAINED IS REQUIRED TO AUTHORIZE ANY OF THE LOAN DOCUMENTS TO WHICH
BORROWER IS A PARTY) AND WILL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION
OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR TERMS, EXCEPT
AS ENFORCEMENT MAY BE STAYED OR LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN PROCEEDINGS AT LAW OR IN EQUITY) AND
WILL NOT (I) VIOLATE ANY PROVISION OF ITS PARTNERSHIP AGREEMENT OR PARTNERSHIP
CERTIFICATE OR CERTIFICATE OF INCORPORATION OR BY-LAWS, OR OPERATING AGREEMENT,
CERTIFICATE OF FORMATION OR ARTICLES OF ORGANIZATION, AS APPLICABLE, OR, TO ITS
KNOWLEDGE, ANY LAW, JUDGMENT, ORDER, RULE OR REGULATION OF ANY COURT,
ARBITRATION PANEL OR OTHER GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, OR OTHER
PERSON AFFECTING OR BINDING UPON BORROWER OR THE PROPERTY, OR (II) VIOLATE ANY
PROVISION OF ANY INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST, CONTRACT OR
OTHER INSTRUMENT TO WHICH BORROWER OR, IF APPLICABLE, ANY GENERAL PARTNER IS A
PARTY OR BY WHICH ANY OF THEIR RESPECTIVE PROPERTY, ASSETS OR REVENUES ARE
BOUND, OR BE IN CONFLICT WITH, OR RESULT IN AN ACCELERATION OF ANY OBLIGATION OR
A BREACH OF OR CONSTITUTE (WITH NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT OR
REQUIRE ANY PAYMENT OR PREPAYMENT UNDER, ANY SUCH INDENTURE, AGREEMENT,
MORTGAGE, DEED OF TRUST, CONTRACT OR OTHER INSTRUMENT, OR (III) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, EXCEPT THOSE IN FAVOR OF LENDER AS PROVIDED
IN THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


(D)           CONSENT. NEITHER BORROWER NOR, IF APPLICABLE, ANY GENERAL PARTNER,
IS REQUIRED TO OBTAIN ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, OR TO FILE
ANY DECLARATION OR STATEMENT WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY IN
CONNECTION WITH OR AS A CONDITION

 

27

--------------------------------------------------------------------------------


 


TO THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS SECURITY INSTRUMENT, THE NOTE
OR THE OTHER LOAN DOCUMENTS WHICH HAS NOT BEEN SO OBTAINED OR FILED.


 


(E)           INTEREST RATE. THE RATE OF INTEREST PAID UNDER THE NOTE AND THE
METHOD AND MANNER OF THE CALCULATION THEREOF DO NOT VIOLATE ANY USURY OR OTHER
LAW OR APPLICABLE LEGAL REQUIREMENT.


 


(F)            OTHER AGREEMENTS. BORROWER IS NOT A PARTY TO NOR IS OTHERWISE
BOUND BY ANY AGREEMENTS OR INSTRUMENTS THE TERMS AND PROVISIONS OF WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, ARE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT. NEITHER BORROWER NOR, IF APPLICABLE, ANY GENERAL PARTNER, IS IN
VIOLATION OF ITS ORGANIZATIONAL DOCUMENTS OR OTHER RESTRICTION OR ANY AGREEMENT
OR INSTRUMENT BY WHICH IT IS BOUND, OR ANY JUDGMENT, DECREE, WRIT, INJUNCTION,
ORDER OR AWARD OF ANY ARBITRATOR, COURT OR GOVERNMENTAL AUTHORITY, OR ANY LEGAL
REQUIREMENT, IN EACH CASE, APPLICABLE TO BORROWER OR THE PROPERTY, EXCEPT FOR
SUCH VIOLATIONS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


 

(g)           Maintenance of Existence. (i)  Borrower and, if applicable, each
General Partner at all times since their formation have been duly formed and
existing and shall preserve and keep in full force and effect their existence as
a Single Purpose Entity.

 

(ii)           Borrower and, if applicable, each General Partner, at all times
since their organization have complied, and will continue to comply, with the
provisions of its certificate and agreement of partnership or certificate of
incorporation and by-laws or articles of organization, certificate of formation
and operating agreement, as applicable, and the laws of its jurisdiction of
organization relating to partnerships, corporations or limited liability
companies, as applicable.

 

(iii)          Borrower and, if applicable, each General Partner have done or
caused to be done and will do all things necessary to observe organizational
formalities and preserve their existence and Borrower and, if applicable, each
General Partner will not, without the prior written consent of Lender, amend,
modify or otherwise change the certificate and agreement of partnership or
certificate of incorporation and by-laws or articles of organization,
certificate of formation and operating agreement, as applicable, or other
organizational documents of Borrower and, if applicable, each General Partner,
in any manner that (x) violates the single purpose covenants set forth in this
Section 2.02(g), (y) amends or modifies any provision of such documents that by
its terms cannot be modified at any time when the Loan is outstanding, or (z) is
reasonably likely to have a Material Adverse Effect.

 

(iv)          Borrower and, if applicable, each General Partner, have at all
times accurately maintained, and will continue to accurately maintain, their
respective financial statements, accounting records and other partnership,
company or corporate documents separate from those of any other Person;
provided, however, that Borrower’s or, if applicable, General Partner’s assets
may be included in a consolidated financial statement of its Affiliates if (x)
inclusion in such a consolidated financial statement is required to comply with
the requirements of GAAP, (y) such consolidated financial statements

 

28

--------------------------------------------------------------------------------


 

contain a footnote to the effect that Borrower’s assets are owned by Borrower
or, if applicable, General Partner’s assets are owned by General Partner, and
(z) its assets and liabilities are listed on Borrower’s or, if applicable,
General Partner’s own balance sheet; and, except as permitted above, Borrower
or, if applicable, General Partner shall not permit its assets to be listed as
assets on the financial statements of any other Person, provided, however, that
such restriction shall not preclude any Person from listing its ownership
interest in Borrower or, if applicable, General Partner as an asset on its
financial statements. Borrower will file its own tax returns unless Borrower is
a disregarded entity for income tax reporting purposes, in which event the
income and deductions of Borrower will be included on the income tax returns of
its first owner that files income tax returns. Borrower and, if applicable, each
General Partner have not at any time since their formation commingled, and will
not commingle, their respective assets with those of any other Person and will
maintain their assets in such a manner such that it will not be costly or
difficult to segregate, ascertain or identify their individual assets from those
of any other Person. Borrower and, if applicable, each General Partner will not
permit any Affiliate independent access to their bank accounts. Borrower and, if
applicable, each General Partner have at all times since their formation
accurately maintained and utilized, and will continue to accurately maintain and
utilize, their own separate bank accounts, payroll and separate books of
account, stationery, invoices and checks.

 

(v)           Borrower and, if applicable, each General Partner, have at all
times paid, and will continue to pay, their own liabilities from their own
separate assets and shall each allocate and charge fairly and reasonably any
overhead which Borrower and, if applicable, any General Partner, shares with any
other Person, including, without limitation, for office space and services
performed by any employee of another Person.

 

(vi)          Borrower and, if applicable, each General Partner, have at all
times identified themselves, and will continue to identify themselves, in all
dealings with the public, under their own names and as separate and distinct
entities and shall correct any known misunderstanding regarding their status as
separate and distinct entities. Borrower and, if applicable, each General
Partner, have not at any time identified themselves, and will not identify
themselves, as being a division of any other Person.

 

(vii)         Borrower and, if applicable, each General Partner, have been at
all times, and will continue to be, adequately capitalized in light of the
nature of their respective businesses.

 

(viii)        Borrower and, if applicable, each General Partner, (A) have not
owned, do not own and will not own any assets or property other than, with
respect to Borrower, the Property and any incidental personal property necessary
for the ownership, management or operation of the Property and, with respect to
General Partner, if applicable, its interest in Borrower, (B) have not engaged
and will not engage in any business other than the ownership, management and
operation of the Property or, with respect to General Partner, if applicable,
its interest in Borrower, (C) have not incurred and will not incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any

 

29

--------------------------------------------------------------------------------


 

obligation), other than (X) the Loan and (Y) unsecured trade and operational
debt and equipment leases which (1) is not evidenced by a note, (2) is incurred
in the ordinary course of the operation of the Property, (3) does not exceed in
the aggregate (I) two percent (2%) of the Loan Amount plus (II) any Reletting
Expenditures incurred pursuant to Space Leases entered into in accordance with
the terms of this Security Instrument, and (4) is, unless being contested in
accordance with the terms of this Security Instrument, paid prior to the earlier
to occur of the forty-fifth (45th) day after the date incurred and the date when
due, (D) have not pledged and will not pledge their assets for the benefit of
any other Person, and (E) have not made and will not make any loans or advances
to any Person (including any Affiliate).

 

(ix)           Neither Borrower nor, if applicable, any General Partner will
change its name or principal place of business without giving Lender at least
thirty (30) days prior written notice thereof.

 

(x)            Neither Borrower nor, if applicable, any General Partner has, and
neither of such Persons will have, any subsidiaries (other than, with respect to
General Partner, Borrower).

 

(xi)           Borrower will preserve and maintain its existence as a Delaware
limited liability company and all material rights, privileges, tradenames and
franchises.

 

(xii)          Neither Borrower, nor, if applicable, any General Partner, will
merge or consolidate with, or liquidate, wind up or dissolve itself (or suffer
any liquidation, winding up or dissolution) or, except as set forth in Section
9.04 hereof, sell all or substantially all of its respective assets to any
Person. Neither Borrower, nor, if applicable, any General Partner will acquire
any business or assets from, or capital stock or other ownership interest of, or
be a party to any acquisition of, any Person.

 

(xiii)         Borrower and, if applicable, each General Partner, have not at
any time since their formation assumed, guaranteed or held themselves out to be
responsible for, and will not assume, guarantee or hold themselves out to be
responsible for the liabilities or the decisions or actions respecting the daily
business affairs of their partners, shareholders or members or any predecessor
company, corporation or partnership, each as applicable, any Affiliates, or any
other Persons. Borrower and, if applicable, each General Partner have not at any
time since their formation acquired, and will not acquire, obligations or
securities of its partners or shareholders, members or any predecessor company,
corporation or partnership, each as applicable, or any Affiliates. Borrower and,
if applicable, each General Partner, have not at any time since their formation
made, and will not make, loans to its partners, members or shareholders or any
predecessor company, corporation or partnership, each as applicable, or any
Affiliates of any of such Persons. Borrower and, if applicable, each General
Partner, have no known contingent liabilities nor do they have any material
outstanding financial liabilities under any indenture, mortgage, deed of trust,
loan agreement or other similar agreement or instrument to which such Person is
a party or by which it is otherwise bound other than under the Loan Documents.

 

30

--------------------------------------------------------------------------------


 

(xiv)        Borrower and, if applicable, each General Partner, have not at any
time since their formation entered into and was not a party to, and, will not
enter into or be a party to, any transaction with its Affiliates, members,
partners or shareholders, as applicable, or any Affiliates thereof except in the
ordinary course of business of Borrower on terms which are no less favorable to
Borrower than would be obtained in a comparable arm’s length transaction with an
unrelated third party.

 

(xv)         If Borrower is a limited partnership or a limited liability
company, the General Partner shall be a corporation or limited liability company
whose sole asset is its interest in Borrower and the General Partner will at all
times comply, and will cause Borrower to comply, with each of the
representations, warranties, and covenants contained in this Section 2.02(g) as
if such representation, warranty or covenant was made directly by such General
Partner.

 

(xvi)        Borrower shall at all times cause there to be at least two duly
appointed members or managers of Borrower or of the board of directors or board
of managers or other governing board or body, as applicable (each, an
“Independent Director”), of, if Borrower is a corporation, Borrower, and, if
Borrower is a limited partnership or limited liability company, of the General
Partner, reasonably satisfactory to Lender who shall not have been at the time
of such individual’s appointment, and may not be or have been at any time (A) a
shareholder, officer, director, attorney, counsel, partner, member or employee
of Borrower or any of the foregoing Persons or Affiliates thereof, (B) a
customer or creditor of, or supplier or service provider to, Borrower or any of
its shareholders, partners, members or their Affiliates, (C) a member of the
immediate family of any Person referred to in (A) or (B) above or (D) a Person
Controlling, Controlled by or under common Control with any Person referred to
in (A) through (C) above. A natural person who otherwise satisfies the foregoing
definition except for being the Independent Director of a Single Purpose Entity
Affiliated with Borrower or General Partner shall not be disqualified from
serving as an Independent Director if such individual is at the time of initial
appointment, or at any time while serving as the Independent Director, an
Independent Director of a Single Purpose Entity Affiliated with Borrower or
General Partner if such individual is an independent director provided by a
nationally-recognized company that provides professional independent directors.

 

(xvii)       Borrower and, if applicable, each General Partner, shall not take
any action which, under the terms of its certificate of incorporation, by-laws
or articles of organization, requires the consent of the Independent Directors
of Borrower, or, if applicable, the General Partner, unless the consent of such
Independent Directors is obtained.

 

(xviii)      Borrower and, if applicable, each General Partner has paid and
shall pay the salaries of their own employees and has maintained and shall
maintain a sufficient number of employees in light of their contemplated
business operations.

 

(xix)         Borrower shall, and shall cause its Affiliates to, conduct its
business so that the assumptions made with respect to Borrower and, if
applicable, each General

 

31

--------------------------------------------------------------------------------


 

Partner, in that certain opinion letter relating to substantive
non-consolidation dated the date hereof (the “Insolvency Opinion”) delivered in
connection with the Loan shall be true and correct in all material respects.

 

Notwithstanding anything to the contrary contained in this Section 2.02(g),
provided Borrower is a Delaware single member limited liability company with two
(2) Independent Directors which satisfies the single purpose bankruptcy remote
entity requirements of each Rating Agency as of the Closing Date for a single
member limited liability company, the foregoing provisions of this Section
2.02(g) shall not apply to the General Partner. Lender acknowledges that
Borrower satisfies such criteria as of the Closing Date.

 

(h)           No Defaults. No Default or Event of Default has occurred and is
continuing or would occur as a result of the consummation of the transactions
contemplated by the Loan Documents. Borrower is not in material default in the
payment or performance of any of its Contractual Obligations in any respect.

 

(i)            Consents and Approvals. Borrower and, if applicable, each General
Partner, have obtained or made all necessary (i) consents, approvals and
authorizations from, and registrations and filings of or with, all Governmental
Authorities and (ii) consents, approvals, waivers and notifications of partners,
stockholders, members, creditors, lessors and other nongovernmental Persons, in
each case, which are required to be obtained or made by Borrower or, if
applicable, the General Partner, in connection with the execution and delivery
of, and the performance by Borrower of its obligations under, the Loan
Documents.

 

(j)            Investment Company Act Status, etc. Borrower is not (i) an
“investment company,” or a company “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended, (ii) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or (iii)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

(k)           Compliance with Law. Borrower is in compliance in all material
respects with all Legal Requirements to which it or the Property is subject,
including, without limitation, all Environmental Statutes, the Occupational
Safety and Health Act of 1970, the Americans with Disabilities Act and ERISA. No
portion of the Property has been or will be purchased, improved, fixtured,
equipped or furnished with proceeds of any illegal activity and, to the best of
Borrower’s knowledge, no illegal activities are being conducted at or from the
Property.

 

(l)            Financial Information. All financial data that has been delivered
by Borrower to Lender (i) is true, complete and correct in all material
respects, (ii) accurately represents in all material respects the financial
condition and results of operations of the Persons covered thereby as of the
date of such data, and (iii) with respect to audited financial statements, has
been prepared in accordance with GAAP (or such other accounting basis as is
reasonably acceptable to Lender) throughout the periods covered thereby;
provided, however, that the foregoing representations (i) – (iii) are to the
best knowledge of Borrower with respect to any financial data

 

32

--------------------------------------------------------------------------------


 

prepared by or on behalf of a prior owner of the Property. As of the date
hereof, neither Borrower nor, if applicable, any General Partner, has any
material contingent liability, liability for taxes or other unusual or forward
commitment not reflected in such financial statements delivered to Lender. Since
the date of the last financial statements delivered by Borrower to Lender,
except as otherwise disclosed in such financial statements or notes thereto,
there has been no change in the assets, liabilities or financial position of
Borrower nor, if applicable, any General Partner, or in the results of
operations of Borrower which would have a Material Adverse Effect. Neither
Borrower nor, if applicable, any General Partner, has incurred any obligation or
liability, contingent or otherwise, not reflected in such financial statements
which would have a Material Adverse Effect.

 

(m)          Transaction Brokerage Fees. Other than Holliday Fenoglio Fowler,
L.P., Borrower has not dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Security Instrument. All brokerage fees, commissions and
other expenses payable in connection with the transactions contemplated by the
Loan Documents have been paid in full by Borrower contemporaneously with the
execution of the Loan Documents and the funding of the Loan. Borrower hereby
agrees to indemnify and hold Lender harmless for, from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from (i) a claim by any Person that such Person acted on behalf of
Borrower in connection with the transactions contemplated herein or (ii) any
breach of the foregoing representation. The provisions of this subsection (m)
shall survive the repayment of the Debt.

 

(n)           Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of “purchasing” or “carrying” any “margin stock”
within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulations T, U or X or any other Regulations of such Board of Governors,
or for any purposes prohibited by Legal Requirements or by the terms and
conditions of the Loan Documents.

 

(o)           Pending Litigation. There are no actions, suits or proceedings
pending or, to the best knowledge of Borrower, threatened against or affecting
Borrower or the Property in any court or before any Governmental Authority which
if adversely determined either individually or collectively has or is reasonably
likely to have a Material Adverse Effect.

 

(p)           Solvency; No Bankruptcy. Each of Borrower and, if applicable, the
General Partner, (i) is and has at all times been Solvent and will remain
Solvent immediately upon the consummation of the transactions contemplated by
the Loan Documents and (ii) is free from bankruptcy, reorganization or
arrangement proceedings or a general assignment for the benefit of creditors and
is not contemplating the filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Person’s assets or property and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or, if applicable, the
General Partner. None of the transactions contemplated hereby will be or have
been made with an intent to hinder, delay or defraud any present or future
creditors of Borrower and Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Borrower’s assets do not,
and immediately upon

 

33

--------------------------------------------------------------------------------


 

consummation of the transaction contemplated in the Loan Documents will not,
constitute unreasonably small capital to carry out its business as presently
conducted or as proposed to be conducted. Borrower does not intend to, nor
believe that it will, incur debts and liabilities beyond its ability to pay such
debts as they may mature.

 

(q)           Use of Proceeds. The proceeds of the Loan shall be applied by
Borrower to, inter alia, (i) acquire the Property and (ii) pay certain
transaction costs incurred by Borrower in connection with the Loan. No portion
of the proceeds of the Loan will be used for family, personal, agricultural or
household use.

 

(r)            Tax Filings. Borrower and, if applicable, each General Partner,
have filed all federal, state and local tax returns required to be filed and
have paid or made adequate provision for the payment of all federal, state and
local taxes, charges and assessments payable by Borrower and, if applicable,
each General Partner. Borrower and, if applicable, each General Partner, believe
that their respective tax returns properly reflect the income and taxes of
Borrower and said General Partner, if any, for the periods covered thereby,
subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit.

 

(s)           Not Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

(t)            ERISA. (i) The assets of Borrower and Guarantor are not and will
not become treated as “plan assets”, whether by operation of law or under
regulations promulgated under ERISA. If any Person is a direct owner of a legal
or beneficial interest in Borrower and in such capacity is using (or is deemed
under ERISA to be using) “plan assets”, Borrower, at all times that the Loan is
outstanding, will either qualify as a “real estate operating company” within the
meaning of 29 C.F.R. §2510.3-101(e) or there is applicable a prohibited
transaction exemption under ERISA such that the assets of Borrower will not be
treated as “plan assets.”  Each Plan and Welfare Plan, and, to the knowledge of
Borrower, each Multiemployer Plan, is in compliance in all material respects
with, and has been administered in all material respects in compliance with, its
terms and the applicable provisions of ERISA, the Code and any other applicable
Legal Requirement, and no event or condition has occurred and is continuing as
to which Borrower would be under an obligation to furnish a report to Lender
under clause (ii)(A) of this Section. Other than an application for a favorable
determination letter with respect to a Plan, there are no pending issues or
claims before the Internal Revenue Service, the United States Department of
Labor or any court of competent jurisdiction related to any Plan or Welfare Plan
under which Borrower, Guarantor or any ERISA Affiliate, directly or indirectly
(through an indemnification agreement or otherwise), could be subject to any
material risk of liability under Section 409 or 502(i) of ERISA or Section 4975
of the Code. No Welfare Plan provides or will provide benefits, including,
without limitation, death or medical benefits (whether or not insured) with
respect to any current or former employee of Borrower, Guarantor or any ERISA
Affiliate beyond his or her retirement or other termination of service other
than (A) coverage mandated by applicable law, (B) death or disability benefits
that have been fully provided for by fully paid up insurance or (C) severance
benefits.

 

34

--------------------------------------------------------------------------------


 

(ii)           Borrower will furnish to Lender as soon as possible, and in any
event within ten (10) days after Borrower knows or has reason to believe that
any of the events or conditions specified below with respect to any Plan,
Welfare Plan or Multiemployer Plan has occurred or exists, an Officer’s
Certificate setting forth details respecting such event or condition and the
action, if any, that Borrower or its ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC (or any other relevant Governmental Authority) by Borrower or an
ERISA Affiliate with respect to such event or condition, if such report or
notice is required to be filed with the PBGC or any other relevant Governmental
Authority):

 

(A)          any reportable event, as defined in Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;

 

(B)           the distribution under Section 4041 of ERISA of a notice of intent
to terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;

 

(C)           the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

 

(D)          the complete or partial withdrawal from a Multiemployer Plan by
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by Borrower or any ERISA Affiliate
of notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA;

 

(E)           the institution of a proceeding by a fiduciary of any
Multiemployer Plan against Borrower or any ERISA Affiliate to enforce Section
515 of ERISA, which proceeding is not dismissed within thirty (30) days;

 

(F)           the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA

 

35

--------------------------------------------------------------------------------


 

Affiliate fails to timely provide security to the Plan in accordance with the
provisions of said Sections; or

 

(G)           the imposition of a lien or a security interest in connection with
a Plan.

 

(iii)          Borrower shall not knowingly engage in or permit any transaction
in connection with which Borrower, Guarantor or any ERISA Affiliate could be
subject to either a civil penalty or tax assessed pursuant to Section 502(i) or
502(l) of ERISA or Section 4975 of the Code, permit any Welfare Plan to provide
benefits, including without limitation, medical benefits (whether or not
insured), with respect to any current or former employee of Borrower, Guarantor
or any ERISA Affiliate beyond his or her retirement or other termination of
service other than (A) coverage mandated by applicable law, (B) death or
disability benefits that have been fully provided for by paid up insurance or
otherwise or (C) severance benefits, permit the assets of Borrower or Guarantor
to become “plan assets”, whether by operation of law or under regulations
promulgated under ERISA, or adopt, amend (except as may be required by
applicable law) or increase the amount of any benefit or amount payable under,
or permit any ERISA Affiliate to adopt, amend (except as may be required by
applicable law) or increase the amount of any benefit or amount payable under,
any employee benefit plan (including, without limitation, any employee welfare
benefit plan) or other plan, policy or arrangement, except for normal increases
in the ordinary course of business consistent with past practice that, in the
aggregate, do not result in a material increase in benefits expense to Borrower,
Guarantor or any ERISA Affiliate.

 

(u)           Labor Matters. No organized work stoppage or labor strike is
pending or, to Borrower’s knowledge, threatened by employees or other laborers
at the Property and neither Borrower nor Manager (i) is involved in or, to
Borrower’s knowledge, threatened with any labor dispute, grievance or litigation
relating to labor matters involving any employees and other laborers at the
Property, including, without limitation, violation of any federal, state or
local labor, safety or employment laws (domestic or foreign) and/or charges of
unfair labor practices or discrimination complaints; (ii) has engaged in any
unfair labor practices within the meaning of the National Labor Relations Act or
the Railway Labor Act; or (iii) except as previously disclosed to Lender in
writing, is a party to, or bound by, any collective bargaining agreement or
union contract with respect to employees and other laborers at the Property and
no such agreement or contract is currently being negotiated by Borrower, Manager
or any of their Affiliates.

 

(v)           Borrower’s Legal Status. Borrower’s exact legal name that is
indicated on the signature page hereto, organizational identification number and
place of business or, if more than one, its chief executive office, as well as
Borrower’s mailing address, if different, which were identified by Borrower to
Lender and contained in this Security Instrument, are true, accurate and
complete. Borrower (i) will not change its name, its place of business or, if
more than one place of business, its chief executive office, or its mailing
address or organizational identification number if it has one without giving
Lender at least thirty (30) days prior written notice of such change, (ii) if
Borrower does not have an organizational identification number and later obtains

 

36

--------------------------------------------------------------------------------


 

one, Borrower shall promptly notify Lender of such organizational identification
number and (iii) Borrower will not change its type of organization, jurisdiction
of organization or other legal structure.

 

(w)          Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering
Laws. (i) None of Borrower, General Partner, Guarantor, or any Person who owns
any equity interest in or Controls Borrower, General Partner or Guarantor
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and Borrower has implemented procedures, approved by General Partner, to
ensure that no Person who now or hereafter owns an equity interest in Borrower
or General Partner is a Prohibited Person or Controlled by a Prohibited Person,
(ii) no proceeds of the Loan will be used to fund any operations in, finance any
investments or activities in or make any payments to, Prohibited Persons, and
(iii) none of Borrower, General Partner, or Guarantor is in violation of any
Legal Requirements relating to anti-money laundering or anti-terrorism,
including, without limitation, Legal Requirements related to transacting
business with Prohibited Persons or the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the related
regulations issued thereunder, including temporary regulations, all as amended
from time to time. No tenant at the Property currently is identified on the OFAC
List or otherwise qualifies as a Prohibited Person, and, to the best of
Borrower’s knowledge, no tenant at the Property is owned or Controlled by a
Prohibited Person. Borrower has determined that Manager has implemented
procedures, approved by Borrower, to determine whether a tenant at the Property
is a Prohibited Person or owned or Controlled by a Prohibited Person.
Notwithstanding the foregoing, no representation is made hereunder with respect
to owners of stock or other interests in publicly traded companies or members of
any pension plans unless the failure to so apply such representations to such
Persons could create any Lender Exposure.

 


SECTION 2.03. FURTHER ACTS, ETC. BORROWER WILL, AT THE COST OF BORROWER, AND
WITHOUT EXPENSE TO LENDER, DO, EXECUTE, ACKNOWLEDGE AND DELIVER ALL AND EVERY
SUCH FURTHER ACTS, DEEDS, CONVEYANCES, MORTGAGES OR DEEDS OF TRUST, AS
APPLICABLE, ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS
LENDER SHALL, FROM TIME TO TIME, REASONABLY REQUIRE FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY AND
RIGHTS HEREBY MORTGAGED, GIVEN, GRANTED, BARGAINED, SOLD, ALIENATED, ENFEOFFED,
CONVEYED, CONFIRMED, PLEDGED, ASSIGNED AND HYPOTHECATED, OR WHICH BORROWER MAY
BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN TO LENDER, OR FOR CARRYING
OUT OR FACILITATING THE PERFORMANCE OF THE TERMS OF THIS SECURITY INSTRUMENT OR
FOR FILING, REGISTERING OR RECORDING THIS SECURITY INSTRUMENT AND, ON DEMAND,
WILL EXECUTE AND DELIVER AND HEREBY AUTHORIZES LENDER TO EXECUTE IN THE NAME OF
BORROWER OR WITHOUT THE SIGNATURE OF BORROWER TO THE EXTENT LENDER MAY LAWFULLY
DO SO, ONE OR MORE FINANCING STATEMENTS, CHATTEL MORTGAGES OR COMPARABLE
SECURITY INSTRUMENTS TO EVIDENCE MORE EFFECTIVELY THE LIEN HEREOF UPON THE
PROPERTY. BORROWER GRANTS TO LENDER AN IRREVOCABLE POWER OF ATTORNEY COUPLED
WITH AN INTEREST FOR THE PURPOSE OF PROTECTING, PERFECTING, PRESERVING AND
REALIZING UPON THE INTERESTS GRANTED PURSUANT TO THIS SECURITY INSTRUMENT AND TO
EFFECT THE INTENT HEREOF, ALL AS FULLY AND EFFECTUALLY AS BORROWER MIGHT OR
COULD DO; AND BORROWER HEREBY RATIFIES ALL THAT LENDER SHALL LAWFULLY DO OR
CAUSE TO BE DONE BY VIRTUE HEREOF. UPON (A) RECEIPT OF AN AFFIDAVIT OF AN
OFFICER OF LENDER AS TO THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THE NOTE
OR ANY OTHER LOAN DOCUMENT WHICH IS NOT OF PUBLIC RECORD, (B) RECEIPT OF AN
INDEMNITY FROM LENDER RELATED TO LOSSES RESULTING SOLELY FROM THE ISSUANCE OF A
REPLACEMENT NOTE OR OTHER APPLICABLE

 

37

--------------------------------------------------------------------------------


 


LOAN DOCUMENT AND (C) IN THE CASE OF ANY SUCH MUTILATION, UPON SURRENDER AND
CANCELLATION OF SUCH NOTE OR OTHER APPLICABLE LOAN DOCUMENT, BORROWER WILL
ISSUE, IN LIEU THEREOF, A REPLACEMENT NOTE OR OTHER APPLICABLE LOAN DOCUMENT,
DATED THE DATE OF SUCH LOST, STOLEN, DESTROYED OR MUTILATED NOTE OR OTHER LOAN
DOCUMENT IN THE SAME PRINCIPAL AMOUNT THEREOF AND OTHERWISE OF LIKE TENOR.


 


SECTION 2.04. RECORDING OF SECURITY INSTRUMENT, ETC. BORROWER FORTHWITH UPON THE
EXECUTION AND DELIVERY OF THIS SECURITY INSTRUMENT AND THEREAFTER, FROM TIME TO
TIME, WILL CAUSE THIS SECURITY INSTRUMENT, AND ANY SECURITY INSTRUMENT CREATING
A LIEN OR SECURITY INTEREST OR EVIDENCING THE LIEN HEREOF UPON THE PROPERTY AND
EACH INSTRUMENT OF FURTHER ASSURANCE TO BE FILED, REGISTERED OR RECORDED IN SUCH
MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY ANY PRESENT OR FUTURE LAW IN
ORDER TO PUBLISH NOTICE OF AND FULLY PROTECT THE LIEN OR SECURITY INTEREST
HEREOF UPON, AND THE INTEREST OF LENDER IN, THE PROPERTY. BORROWER WILL PAY ALL
FILING, REGISTRATION OR RECORDING FEES, AND ALL REASONABLE EXPENSES INCIDENT TO
THE PREPARATION, EXECUTION AND ACKNOWLEDGMENT OF THIS SECURITY INSTRUMENT, ANY
MORTGAGE OR DEED OF TRUST, AS APPLICABLE, SUPPLEMENTAL HERETO, ANY SECURITY
INSTRUMENT WITH RESPECT TO THE PROPERTY AND ANY INSTRUMENT OF FURTHER ASSURANCE,
AND ALL FEDERAL, STATE, COUNTY AND MUNICIPAL, TAXES, DUTIES, IMPOSTS,
ASSESSMENTS AND CHARGES ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS SECURITY INSTRUMENT, ANY MORTGAGE OR DEED OF TRUST, AS
APPLICABLE, SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE
PROPERTY OR ANY INSTRUMENT OF FURTHER ASSURANCE, EXCEPT WHERE PROHIBITED BY LAW
TO DO SO, IN WHICH EVENT LENDER, UPON AT LEAST NINETY (90) DAYS PRIOR WRITTEN
NOTICE TO BORROWER, MAY DECLARE THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE
WITHOUT ANY PREPAYMENT FEE OR CHARGE OF ANY KIND. BORROWER SHALL HOLD HARMLESS
AND INDEMNIFY LENDER AND ITS SUCCESSORS AND ASSIGNS, AGAINST ANY LIABILITY
INCURRED AS A RESULT OF THE IMPOSITION OF ANY TAX ON THE MAKING AND RECORDING OF
THIS SECURITY INSTRUMENT.


 


SECTION 2.05. REPRESENTATIONS, WARRANTIES AND COVENANTS RELATING TO THE
PROPERTY. BORROWER REPRESENTS AND WARRANTS TO AND COVENANTS WITH LENDER WITH
RESPECT TO THE PROPERTY AS FOLLOWS:


 

(a)           Lien Priority. This Security Instrument is a valid and enforceable
first lien on the Property, free and clear of all encumbrances and liens having
priority over the lien of this Security Instrument, except for the items set
forth as exceptions to or subordinate matters in the title insurance policy
insuring the lien of this Security Instrument, none of which, individually or in
the aggregate, materially interfere with the benefits of the security intended
to be provided by this Security Instrument, materially affect the value or
marketability of the Property, impair the use or operation of the Property for
the use currently being made thereof or impair Borrower’s ability to pay its
obligations in a timely manner (such items being the “Permitted Encumbrances”).

 

(b)           Title. Borrower has, subject only to the Permitted Encumbrances,
good, insurable and marketable fee simple title to the Premises, Improvements
and Fixtures (collectively, the “Realty”) and to all easements and rights
benefiting the Realty and has the right, power and authority to mortgage,
encumber, give, grant, bargain, sell, alien, enfeoff, convey, confirm, pledge,
assign, and hypothecate the Property. Borrower will preserve its interest in and
title to the Property and will forever warrant and defend the same to Lender
against any and all claims

 

38

--------------------------------------------------------------------------------


 

made by, through or under Borrower and will forever warrant and defend the
validity and priority of the lien and security interest created herein against
the claims of all Persons whomsoever claiming by, through or under Borrower. The
foregoing warranty of title shall survive the foreclosure of this Security
Instrument and shall inure to the benefit of and be enforceable by Lender in the
event Lender acquires title to the Property pursuant to any foreclosure. In
addition, there are no outstanding options or, except as set forth on the title
insurance policy delivered to Lender in connection with the origination of the
Loan, rights of first refusal to purchase the Property or Borrower’s ownership
thereof.

 

(c)           Taxes and Impositions. All taxes and other Impositions and
governmental assessments due and owing in respect of, and affecting, the
Property have been paid. Borrower has paid all Impositions which constitute
special governmental assessments in full, except for those assessments which are
permitted by applicable Legal Requirements to be paid in installments, in which
case all installments which are due and payable have been paid in full. There
are no pending, or to Borrower’s best knowledge, proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

 

(d)           Casualty; Flood Zone. Except as disclosed in the engineering
report for the Property previously delivered to Lender in connection with the
origination of the Loan, the Realty is in good repair and free and clear of any
damage, destruction or casualty (whether or not covered by insurance) which
remains unrepaired that would materially and adversely affect the value of the
Realty or the use for which the Realty was intended, there exists no structural
or other material defects or damages in or to the Property and Borrower has not
received any written notice from any insurance company or bonding company of any
material defect or inadequacies in the Property, or any part thereof, in either
case which would materially and adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond. No
portion of the Premises is located in an “area of special flood hazard,” as that
term is defined in the regulations of the Federal Insurance Administration,
Department of Housing and Urban Development, under the National Flood Insurance
Act of 1968, as amended (24 CFR § 1909.1) or Borrower has obtained the flood
insurance required by Section 3.01(a)(vi) hereof. The Premises either does not
lie in a 100 year flood plain that has been identified by the Secretary of
Housing and Urban Development or any other Governmental Authority or, if it
does, Borrower has obtained the flood insurance required by Section 3.01(a)(vi)
hereof.

 

(e)           Completion; Encroachment. All Improvements necessary for the
efficient use and operation of the Premises have been completed and, except as
set forth in the title insurance policy insuring the lien of this Security
Instrument, none of said Improvements lie outside the boundaries and building
restriction lines of the Premises. Except as set forth in the title insurance
policy insuring the lien of this Security Instrument, no improvements on
adjoining properties encroach upon the Premises.

 

(f)            Separate Lot. The Premises are taxed separately without regard to
any other real estate and constitute a legally subdivided lot under all
applicable Legal Requirements (or, if not subdivided, no subdivision or platting
of the Premises is required under applicable Legal

 

39

--------------------------------------------------------------------------------


 

Requirements), and for all purposes may be mortgaged, encumbered, conveyed or
otherwise dealt with as an independent parcel. The Property does not benefit
from any tax abatement or exemption, provided, however, the foregoing shall not
preclude Borrower from bringing any tax certiorari proceeding.

 

(g)           Use. The existence of all Improvements, the present use and
operation thereof and the access of the Premises and the Improvements to all of
the utilities and other items referred to in paragraph (k) below are in
compliance in all material respects with all Leases affecting the Property and
all applicable Legal Requirements, including, without limitation, Environmental
Statutes, Development Laws and Use Requirements. Borrower has not received any
notice from any Governmental Authority alleging any uncured violation relating
to the Property of any applicable Legal Requirements.

 

(h)           Licenses and Permits. Except as previously disclosed to Lender in
writing, Borrower currently holds and will continue to hold all certificates of
occupancy, licenses, registrations, permits, consents, franchises and approvals
of any Governmental Authority or any other Person which are material for the
lawful occupancy and operation of the Realty or which are material to the
ownership or operation of the Property or the conduct of Borrower’s business.
All such certificates of occupancy, licenses, registrations, permits, consents,
franchises and approvals are current and in full force and effect.

 

(i)            Environmental Matters. Borrower has received and reviewed the
Environmental Report and has no reason to believe that the Environmental Report
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein or herein, in light of
the circumstances under which such statements were made, not misleading.

 

(j)            Property Proceedings. There are no actions, suits or proceedings
pending or, to Borrower’s knowledge, threatened in any court or before any
Governmental Authority or arbitration board or tribunal (i) relating to (A) the
zoning of the Premises or any part thereof, (B) any certificates of occupancy,
licenses, registrations, permits, consents or approvals issued with respect to
the Property or any part thereof, (C) the condemnation of the Property or any
part thereof, or (D) the condemnation or relocation of any roadways abutting the
Premises required for access or the denial or limitation of access to the
Premises or any part thereof from any point of access to the Premises,
(ii) asserting that (A) any such zoning, certificates of occupancy, licenses,
registrations, permits, consents and/or approvals do not permit the operation of
any material portion of the Realty as presently being conducted, (B) any
material improvements located on the Property or any part thereof cannot be
located thereon or operated for their intended use or (C) the operation of the
Property or any part thereof is in violation in any material respect of any
Environmental Statutes, Development Laws or other Legal Requirements or any of
the Space Leases or Property Agreements or (iii) which might (A) affect the
validity or priority of any Loan Document or (B) if adversely determined, would
have a Material Adverse Effect. Borrower is not aware of any facts or
circumstances which may give rise to any actions, suits or proceedings described
in the preceding sentence.

 

40

--------------------------------------------------------------------------------


 

(k)           Utilities. The Premises have all necessary legal access to water,
gas and electrical supply, storm and sanitary sewerage facilities, other
required public utilities (with respect to each of the aforementioned items, by
means of either a direct connection to the source of such utilities or through
connections available on publicly dedicated roadways directly abutting the
Premises or through permanent insurable easements benefiting the Premises),
parking, and means of direct access from the Premises to public roadways over
recognized curb cuts (or such access is through private roadways which may be
used for ingress and egress pursuant to permanent insurable easements).

 

(l)            Mechanics’ Liens. The Property is free and clear of any
mechanics’ liens or liens in the nature thereof, and no rights are outstanding
that under law could give rise to any such liens, any of which liens are or may
be prior to, or equal with, the lien of this Security Instrument, except those
which are insured against by the title insurance policy insuring the lien of
this Security Instrument.

 

(m)          Intentionally Omitted.

 

(n)           Insurance. The Property is insured in accordance with the
requirements set forth in Article III hereof.

 

(o)           Space Leases.

 

(i)            Borrower has delivered a true, correct and complete schedule of
all Space Leases as of the date hereof, which accurately and completely sets
forth in all material respects, for each such Space Lease, the following
(collectively, the “Rent Roll”):  the name of the tenant; the lease expiration
date, the base rent and percentage rent, if any, payable; all escalation and
pass-through obligations; and the security deposit, if any, held thereunder.

 

(ii)           Each Space Lease constitutes the legal, valid and binding
obligation of Borrower and, to the knowledge of Borrower, is enforceable against
the tenant thereof. Except as previously disclosed to Lender in any tenant
estoppel letter delivered to Lender in connection with the origination of the
Loan or as previously disclosed to Lender in writing, no material default
exists, or with the passing of time or the giving of notice would exist, (A)
under any Major Space Lease or (B) under any other Space Leases which would, in
the aggregate, have a Material Adverse Effect.

 

(iii)          Except as previously disclosed to Lender in any tenant estoppel
letter delivered to Lender in connection with the origination of the Loan or as
previously disclosed to Lender in writing, no tenant under any Space Lease has,
as of the date hereof, paid Rent more than thirty (30) days in advance, and the
Rents under such Space Leases have not been waived, released, or otherwise
discharged or compromised.

 

(iv)          Except as previously disclosed to Lender in any tenant estoppel
letter delivered to Lender in connection with the origination of the Loan or as
previously disclosed to Lender in writing, all work to be performed by Borrower
under the Space Leases as of the date hereof has been substantially performed,
all contributions required

 

41

--------------------------------------------------------------------------------


 

to be made by Borrower to the tenants thereunder as of the date hereof have been
made except for any held-back amounts, and, to Borrower’s knowledge, all other
conditions precedent to each such tenant’s obligations thereunder have been
satisfied.

 

(v)           Except as set forth in any Space Lease, there are no options to
terminate any Space Lease.

 

(vi)          Except as previously disclosed to Lender in any tenant estoppel
letter delivered to Lender in connection with the origination of the Loan or as
previously disclosed to Lender in writing, each tenant under a Major Space Lease
has entered into occupancy of the demised premises to the extent required under
the terms of its Major Space Lease, and each such tenant is open and conducting
business in the demised premises. Except as previously disclosed to Lender in
any tenant estoppel letter delivered to Lender in connection with the
origination of the Loan or as previously disclosed to Lender in writing, to the
best knowledge of Borrower, each tenant under a Lease other than a Major Space
Lease has entered into occupancy of its demised premises under its Lease to the
extent required under the terms of its Lease and each such tenant is open and
conducting business in the demised premises.

 

(vii)         Borrower has delivered to Lender true, correct and complete copies
of all Space Leases described in the Rent Roll.

 

(viii)        Each Space Lease is in full force and effect and (except as
disclosed on the Rent Roll) has not been assigned, modified, supplemented or
amended in any way, except as otherwise disclosed in writing to Lender (which
disclosure may be by delivery of any such assignment, modification, supplement
or amendment to Lender).

 

(ix)           Except as previously disclosed to Lender in any tenant estoppel
letter delivered to Lender in connection with the origination of the Loan or as
previously disclosed to Lender in writing, to Borrower’s knowledge, each tenant
under each Space Lease is free from bankruptcy, reorganization or arrangement
proceedings or a general assignment for the benefit of creditors.

 

(x)            No Space Lease provides any party with the right to obtain a lien
or encumbrance (other than rights of tenants as tenants only) upon the Property
superior to the lien of this Security Instrument.

 

(p)           Property Agreements.

 

(i)            Borrower has delivered to Lender true, correct and complete
copies of all material Property Agreements.

 

(ii)           Except as set forth in the title insurance policy insuring the
lien of this Security Instrument, no Property Agreement provides any party with
the right to obtain a lien or encumbrance upon the Property superior to the lien
of this Security Instrument.

 

42

--------------------------------------------------------------------------------


 

(iii)          No default exists or with the passing of time or the giving of
notice or both would exist under any Property Agreement which would,
individually or in the aggregate, have a Material Adverse Effect.

 

(iv)          Borrower has not received or given any written communication which
alleges that a default exists or, with the giving of notice or the lapse of
time, or both, would exist under the provisions of any Property Agreement.

 

(v)           No condition exists whereby Borrower or any future owner of the
Property may be required to purchase any other parcel of land which is subject
to any Property Agreement or which gives any Person a right to purchase, or
right of first refusal with respect to, the Property.

 

(vi)          To the best knowledge of Borrower, no offset or any right of
offset exists respecting continued contributions to be made by any party to any
Property Agreement except as expressly set forth therein. Except as previously
disclosed to Lender in writing, no material exclusions or restrictions on the
utilization, leasing or improvement of the Property (including non-compete
agreements) exists in any Property Agreement.

 

(vii)         All work, if any, to be performed by Borrower under each of the
Property Agreements as of the date hereof has been substantially performed, all
contributions to be made by Borrower to any party to such Property Agreements as
of the date hereof have been made, and all other conditions to such party’s
obligations thereunder have been satisfied.

 

(q)           Personal Property. Borrower has delivered to Lender a true,
correct and complete schedule of all personal property, if any, owned by
Borrower and located upon the Property or used in connection with the use or
operation of the Realty having a replacement value in excess of Five Thousand
Dollars ($5,000) and Borrower represents that it has good and marketable title
to all such personal property, free and clear of any liens, except for liens
created under the Loan Documents, liens which describe the equipment and other
personal property owned by tenants and equipment financings.

 

(r)            Leasing Brokerage and Management Fees. Except as previously
disclosed to Lender in writing, there are no brokerage fees or commissions due
and payable by Borrower with respect to the leasing of space at the Property and
there are no management fees due and payable by Borrower with respect to the
management of the Property.

 

(s)           Security Deposits. Borrower is in material compliance with all
Legal Requirements relating to security deposits under Space Leases as to which
failure to comply would, individually or in the aggregate, have a Material
Adverse Effect.

 

(t)            Intentionally Omitted.

 

(u)           Representations Generally. The representations and warranties
contained in this Security Instrument, and the review and inquiry made on behalf
of Borrower therefor, have all been made by Persons having the requisite
expertise and knowledge to provide such

 

43

--------------------------------------------------------------------------------


 

representations and warranties. No representation, warranty or statement of fact
made by or on behalf of Borrower in this Security Instrument, or in any
certificate, document or schedule furnished to Lender pursuant hereto, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained therein or herein not misleading (which
may be to Borrower’s best knowledge where so provided herein). There are no
facts presently known to Borrower which have not been disclosed to Lender which
would, individually or in the aggregate, have a Material Adverse Effect nor as
far as Borrower can foresee is reasonably likely to, individually or in the
aggregate, have a Material Adverse Effect.

 


(V)               LIQUOR LICENSE. ALL LICENSES, PERMITS, APPROVALS AND CONSENTS
WHICH BORROWER OR ANY AFFILIATE IS REQUIRED TO HAVE OBTAINED FOR THE SALE AND
SERVICE OF ALCOHOLIC BEVERAGES ON THE PREMISES HAVE BEEN OBTAINED FROM THE
APPLICABLE GOVERNMENTAL AUTHORITIES, AND TO BORROWER’S KNOWLEDGE, ALL LICENSES,
PERMITS, APPROVALS AND CONSENTS WHICH ARE REQUIRED BY OTHER PERSONS FOR THE SALE
AND SERVICE OF ALCOHOLIC BEVERAGES ON THE PREMISES HAVE BEEN OBTAINED FROM THE
APPLICABLE GOVERNMENTAL AUTHORITIES.


 


SECTION 2.06. REMOVAL OF LIEN. (A) BORROWER SHALL, AT ITS EXPENSE, MAINTAIN THIS
SECURITY INSTRUMENT AS A FIRST LIEN ON THE PROPERTY AND SHALL KEEP THE PROPERTY
FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES OF ANY KIND AND NATURE OTHER THAN
THE PERMITTED ENCUMBRANCES OR OTHER ENCUMBRANCES HEREAFTER APPROVED BY LENDER IN
WRITING. BORROWER SHALL, WITHIN TEN (10) DAYS FOLLOWING THE FILING THEREOF,
PROMPTLY DISCHARGE OF RECORD, BY BOND OR OTHERWISE, ANY SUCH LIENS AND, PROMPTLY
UPON REQUEST BY LENDER, SHALL DELIVER TO LENDER EVIDENCE REASONABLY SATISFACTORY
TO LENDER OF THE DISCHARGE THEREOF.


 

(b)           Without limitation to the provisions of Section 2.06(a) hereof,
Borrower shall (i) subject to Section 2.06(c) below, pay, from time to time when
the same shall become due, all claims and demands of mechanics, materialmen,
laborers, and others which, if unpaid, might result in, or permit the creation
of, a lien on the Property or any part thereof, (ii) cause to be removed of
record (by payment or posting of bond or settlement or otherwise) any
mechanics’, materialmens’, laborers’ or other lien (other than Permitted
Encumbrances) on the Property, or any part thereof, or on the revenues, rents,
issues, income or profit arising therefrom, and (iii) in general, do or cause to
be done, without expense to Lender, everything reasonably necessary to preserve
in full the lien of this Security Instrument. If Borrower fails to comply with
the requirements of this Section 2.06(b), then, upon ten (10) Business Days’
prior notice to Borrower, Lender may, but shall not be obligated to, pay any
such lien, and Borrower shall, within ten (10) Business Days after Lender’s
demand therefor, reimburse Lender for all sums so expended, together with
interest thereon at the Default Rate from the date advanced until paid, all of
which shall be deemed part of the Debt. Nothing contained herein shall be deemed
a consent or request of Lender, express or implied, by inference or otherwise,
to the performance of any alteration, repair or other work by any contractor,
subcontractor or laborer or the furnishing of any materials by any materialmen
in connection therewith.

 

(c)           Notwithstanding the foregoing, Borrower may contest any lien
(other than a lien relating to non-payment of Impositions, the contest of which
shall be governed by Section 4.04 hereof) of the type set forth in subparagraph
(b)(ii) of this Section 2.06 provided that, following prior notice to Lender,
(i) Borrower is contesting the validity of such lien with due diligence and

 

44

--------------------------------------------------------------------------------


 

in good faith and by appropriate proceedings, without cost or expense to Lender
or any of its agents, employees, officers, or directors, (ii) Borrower shall
preclude the collection of, or other realization upon, any contested amount from
the Property or any revenues from or interest in the Property, (iii) neither the
Property nor any part thereof nor interest therein shall be in any imminent
danger of being sold, forfeited or lost by reason of such contest by Borrower,
(iv) such contest by Borrower shall not affect the ownership, use or occupancy
of the Property, (v) such contest by Borrower shall not subject Lender or
Borrower to the risk of civil or criminal liability (other than the civil
liability of Borrower for the amount of the lien in question), (vi) such lien is
subordinate to the lien of this Security Instrument, (vii) Borrower has not
consented to such lien, (viii) Borrower has given Lender prompt notice of the
filing of such lien and, upon request by Lender from time to time, notice of the
status of such contest by Borrower and/or confirmation of the continuing
satisfaction of the conditions set forth in this Section 2.06(c), (ix) Borrower
shall promptly pay the obligation secured by such lien upon a final
determination of Borrower’s liability therefor, and (x) unless Borrower has paid
the contested amount, if reasonably requested by Lender, Borrower shall deliver
to Lender cash, a bond or other security acceptable to Lender equal to 125% of
the contested amount pursuant to collateral arrangements reasonably satisfactory
to Lender.

 


SECTION 2.07. COST OF DEFENDING AND UPHOLDING THIS SECURITY INSTRUMENT LIEN. IF
ANY ACTION OR PROCEEDING IS COMMENCED TO WHICH LENDER IS MADE A PARTY RELATING
TO THE LOAN DOCUMENTS AND/OR THE PROPERTY OR LENDER’S INTEREST THEREIN OR IN
WHICH IT BECOMES NECESSARY TO DEFEND OR UPHOLD THE LIEN OF THIS SECURITY
INSTRUMENT OR ANY OTHER LOAN DOCUMENT, BORROWER SHALL, ON DEMAND, REIMBURSE
LENDER FOR ALL REASONABLE EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION THEREWITH,
AND SUCH SUM, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FROM AND AFTER
SUCH DEMAND UNTIL FULLY PAID, SHALL CONSTITUTE A PART OF THE DEBT.


 


SECTION 2.08. USE OF THE PROPERTY. BORROWER WILL USE, OR CAUSE TO BE USED, THE
PROPERTY FOR SUCH USE AS IS PERMITTED PURSUANT TO APPLICABLE LEGAL REQUIREMENTS
INCLUDING, WITHOUT LIMITATION, UNDER ANY CERTIFICATE OF OCCUPANCY APPLICABLE TO
THE PROPERTY. BORROWER SHALL NOT SUFFER OR PERMIT THE PROPERTY OR ANY PORTION
THEREOF TO BE USED BY THE PUBLIC, ANY TENANT, OR ANY PERSON NOT SUBJECT TO A
LEASE, IN A MANNER THAT IS REASONABLY LIKELY TO IMPAIR BORROWER’S TITLE TO THE
PROPERTY, OR IN SUCH MANNER AS MAY GIVE RISE TO A CLAIM OR CLAIMS OF ADVERSE
USAGE OR ADVERSE POSSESSION BY THE PUBLIC, OR OF IMPLIED DEDICATION OF THE
PROPERTY OR ANY PART THEREOF.


 


SECTION 2.09. FINANCIAL REPORTS. (A)  BORROWER WILL KEEP AND MAINTAIN OR WILL
CAUSE TO BE KEPT AND MAINTAINED ON A FISCAL YEAR BASIS, IN ACCORDANCE WITH GAAP
(OR SUCH OTHER ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER) CONSISTENTLY
APPLIED, PROPER AND ACCURATE BOOKS, TAX RETURNS, RECORDS AND ACCOUNTS REFLECTING
(I) ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND (II) ALL ITEMS OF INCOME AND
EXPENSE IN CONNECTION WITH THE OPERATION OF THE PROPERTY OR IN CONNECTION WITH
ANY SERVICES, EQUIPMENT OR FURNISHINGS PROVIDED IN CONNECTION WITH THE OPERATION
THEREOF, WHETHER SUCH INCOME OR EXPENSE MAY BE REALIZED BY BORROWER OR BY ANY
OTHER PERSON WHATSOEVER, EXCEPTING LESSEES UNRELATED TO AND UNAFFILIATED WITH
BORROWER WHO HAVE LEASED FROM BORROWER PORTIONS OF THE PROPERTY FOR THE PURPOSE
OF OCCUPYING THE SAME. LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME AT ALL
TIMES DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO EXAMINE SUCH BOOKS,
TAX RETURNS, RECORDS AND ACCOUNTS AT THE OFFICE OF BORROWER OR OTHER PERSON

 

45

--------------------------------------------------------------------------------


 


MAINTAINING SUCH BOOKS, TAX RETURNS, RECORDS AND ACCOUNTS AND TO MAKE SUCH
COPIES OR EXTRACTS THEREOF AS LENDER SHALL DESIRE. WHILE AN EVENT OF DEFAULT
EXISTS, BORROWER SHALL PAY ANY COSTS AND EXPENSES INCURRED BY LENDER TO EXAMINE
BORROWER’S ACCOUNTING RECORDS WITH RESPECT TO THE PROPERTY, AS LENDER SHALL
DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF LENDER’S INTEREST.


 

(b)           Borrower will furnish Lender (i) annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Borrower and (ii) on
a quarterly basis, within forty-five (45) days following the end of each fiscal
quarter of Borrower, with a complete copy of Borrower’s financial statement
consistently applied covering (x) all of the financial affairs of Borrower and
(y) the operation of the Property for such fiscal quarter and containing a
statement of revenues and expenses, a balance sheet and a statement of
Borrower’s equity. Together with the quarterly financial statements required to
be furnished pursuant to this Section 2.09(b), Borrower shall furnish to Lender
an Officer’s Certificate certifying as of the date thereof (1) that the
financial statements accurately represent the results of operations and
financial condition of Borrower and the Property all in accordance with GAAP (or
such other accounting basis reasonably acceptable to Lender) consistently
applied, and (2) whether, to Borrower’s best knowledge, there exists a Default
under the Note or any other Loan Document executed and delivered by Borrower,
and if such event or circumstance exists, the nature thereof, the period of time
it has existed and the action then being taken to remedy such event or
circumstance.

 

(c)           Intentionally omitted.

 

(d)           Intentionally omitted.

 

(e)           Borrower will furnish Lender annually, within twenty (20) days
following the end of each year and within twenty (20) days following receipt of
such request therefor, with a true, complete and correct rent roll for the
Property, including a list of which tenants are in material default under their
respective Leases, dated as of the date of the Officer’s Certificate referred to
below, identifying each tenant, the monthly rent and additional rent, if any,
payable by such tenant, the expiration date of such tenant’s Lease, the security
deposit, if any, held by Borrower under the Lease, the space covered by the
Lease, each tenant that has filed a bankruptcy, insolvency, or reorganization
proceeding since delivery of the last such rent roll and the arrearages for such
tenant, if any, and such rent roll shall be accompanied by an Officer’s
Certificate, dated as of the date of the delivery of such rent roll, certifying
that such rent roll is true, correct and complete in all material respects as of
its date.

 

(f)            Borrower shall furnish to Lender, within thirty (30) days after
Lender’s request therefor, with such further detailed information with respect
to the operation of the Property and the financial affairs of Borrower as may be
reasonably requested by Lender.

 

(g)           Borrower shall cause Manager to furnish to Lender, within twenty
(20) days following the request of Lender and, during the continuance of an
Event of Default, within twenty (20) days of the end of each month, a schedule
of tenant security deposits, together with a certification of Borrower or
Manager that such tenant security deposits are being held in accordance with all
Legal Requirements.

 

46

--------------------------------------------------------------------------------


 

(h)           Intentionally omitted.

 

(i)            If Borrower is not a disregarded entity for tax purposes,
Borrower shall furnish to Lender annually, within thirty (30) days of filing its
tax return, a copy of such tax return.

 

(j)            Borrower shall submit to Lender an Annual Budget not later than
thirty (30) days prior to the commencement of each Fiscal Year (and October 31,
2006 with respect to the Annual Budget for the Fiscal Year ending December 31,
2006) in form satisfactory to Lender setting forth in reasonable detail budgeted
monthly operating income and monthly operating, capital and other expenses for
the Property. Each Annual Budget shall contain, among other things, management
fees, third party service fees, and other expenses as Borrower may reasonably
determine.

 


SECTION 2.10. LITIGATION. BORROWER WILL GIVE PROMPT WRITTEN NOTICE TO LENDER OF
ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED (IN WRITING)
AGAINST BORROWER WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 2.11. UPDATES OF REPRESENTATIONS. BORROWER SHALL DELIVER TO LENDER
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE REQUEST OF LENDER AN OFFICER’S
CERTIFICATE UPDATING ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND CERTIFYING THAT ALL OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECURITY INSTRUMENT AND THE
OTHER LOAN DOCUMENTS, AS UPDATED PURSUANT TO SUCH OFFICER’S CERTIFICATE, ARE
TRUE, ACCURATE AND COMPLETE AS OF THE DATE OF SUCH OFFICER’S CERTIFICATE OR
SHALL SET FORTH THE EXCEPTIONS TO REPRESENTATIONS AND/OR WARRANTIES IN
REASONABLE DETAIL, AS APPLICABLE, AND, UPON LENDER’S REQUEST FOR FURTHER
INFORMATION WITH RESPECT TO SUCH EXCEPTIONS, SHALL PROVIDE LENDER SUCH
ADDITIONAL INFORMATION AS LENDER MAY REASONABLY REQUEST. NOTWITHSTANDING THE
FOREGOING, PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER SHALL NOT BE REQUIRED TO DELIVER THE FOREGOING OFFICER’S CERTIFICATE
MORE THAN TWO (2) TIMES DURING THE TERM OF THE LOAN.


 


ARTICLE III:  INSURANCE AND CASUALTY RESTORATION

 


SECTION 3.01. INSURANCE COVERAGE. BORROWER SHALL, AT ITS EXPENSE, MAINTAIN THE
FOLLOWING INSURANCE COVERAGES WITH RESPECT TO THE PROPERTY DURING THE TERM OF
THIS SECURITY INSTRUMENT:


 

(a)           (i)            Insurance against loss or damage by fire, casualty
and other hazards included in an “all-risk” coverage endorsement or its
equivalent (which, in the case of insurance during the time of any construction
work being financed with the proceeds of the Loan (“Construction”) shall be in
“builder’s risk completed value non-reporting form” together with rents,
earnings and extra expense insurance covering loss due to delay in completion of
the Improvements), with such endorsements as Lender may from time to time
reasonably require and which are customarily required by Institutional Lenders
of similar properties similarly situated, including, without limitation, if the
Property constitutes a legal non-conforming use, an ordinance of law coverage
endorsement which contains “Demolition Cost”, “Loss Due to Operation of Law” and
“Increased Cost of Construction” coverages, covering the Property in an amount
not less

 

47

--------------------------------------------------------------------------------


 

than the greater of (A) 100% of the insurable replacement value of the Property
(exclusive of the Premises and footings and foundations) and (B) such other
amount as is necessary to prevent any reduction in such policy by reason of
Lender or any other insured thereunder being deemed to be a co-insurer. Not less
frequently than once every three (3) years, Borrower, at its option, shall
either (A) have the Appraisal updated or obtain a new appraisal of the Property,
(B) have a valuation of the Property made by or for its insurance carrier
conducted by an appraiser experienced in valuing properties of similar type to
that of the Property which are in the geographical area in which the Property is
located or (C) provide such other evidence as will, in Lender’s reasonable
judgment, enable Lender to determine whether there shall have been an increase
in the insurable value of the Property, and Borrower shall deliver such updated
Appraisal, new appraisal, insurance valuation or other evidence acceptable to
Lender, as the case may be, and, if such updated Appraisal, new appraisal,
insurance valuation, or other evidence acceptable to Lender reflects an increase
in the insurable value of the Property, the amount of insurance required
hereunder shall be increased accordingly and Borrower shall deliver evidence
satisfactory to Lender that such policy has been so increased.

 

(ii)           Commercial general liability insurance against claims for
personal and bodily injury and/or death to one or more persons or property
damage, occurring on, in or about the Property (including the adjoining streets,
sidewalks and passageways therein) in such amounts as Lender may from time to
time reasonably require (but in no event shall Lender’s requirements be
increased more frequently than once during each twelve (12) month period) and
which are customarily required by Institutional Lenders for similar properties
similarly situated, but not less than $1,000,000 per occurrence and $2,000,000
general aggregate on a per location basis and, in addition thereto, not less
than $75,000,000 excess and/or umbrella liability insurance shall be maintained
for any and all claims.

 

(iii)          Business interruption, rent loss or other similar insurance on an
actual loss sustained basis (A) with loss payable to Lender, (B) covering all
risks required to be covered by the insurance provided for in Section 3.01(a)(i)
hereof and (C) in an amount not less than 100% of the projected fixed or base
rent plus percentage rent for the succeeding twelve (12) month period based on
an occupancy rate of 100%. Such insurance coverage shall provide a six (6) month
extended period of indemnification. The amount of such insurance shall be
determined upon the execution of this Security Instrument, and not more
frequently than once each calendar year thereafter based on Borrower’s
reasonable estimate of projected fixed or base rent plus percentage rent, from
the Property for the next succeeding twelve (12) months. In the event the
Property shall be damaged or destroyed, Borrower shall and hereby does assign to
Lender all payment of claims under the policies of such insurance, and all
amounts payable thereunder, and all net amounts, shall be collected by Lender
under such policies and shall be applied in accordance with this Security
Instrument; provided, however, that nothing herein contained shall be deemed to
relieve Borrower of its obligations to timely pay all amounts due under the Loan
Documents.

 

48

--------------------------------------------------------------------------------


 

(iv)          War risk insurance when such insurance is obtainable from the
United States of America or any agency or instrumentality thereof at reasonable
rates (for the maximum amount of insurance obtainable) and if requested by
Lender, and such insurance is then customarily required by Institutional Lenders
of similar properties similarly situated.

 

(v)           Insurance against loss or damages from (A) leakage of sprinkler
systems and (B) explosion of steam boilers, air conditioning equipment, pressure
vessels or similar apparatus now or hereafter installed at the Property, in such
amounts as Lender may from time to time reasonably require and which are then
customarily required by Institutional Lenders of similar properties similarly
situated.

 

(vi)          Flood insurance in an amount equal to the full insurable value of
the Property or the maximum amount available, whichever is less, if the
Improvements are located in an area designated by the Secretary of Housing and
Urban Development as being “an area of special flood hazard” under the National
Flood Insurance Program (i.e., having a one percent or greater chance of
flooding), and if flood insurance is available under the National Flood
Insurance Act.

 

(vii)         Worker’s compensation insurance or other similar insurance which
may be required by Governmental Authorities or Legal Requirements.

 

(viii)        Insurance against loss resulting from mold, spores or fungus on or
about the Premises, to the extent available at a commercially reasonable cost.

 

(ix)           At all times during Construction, contractor’s liability
insurance to a limit of not less than $25,000,000 on a per occurrence basis
covering each contractor’s construction operation at the Premises.

 

(x)            (A)          During any period of the term of the Loan that the
Terrorism Risk Insurance Act of 2002 (“TRIA”) is in effect, if “acts of
terrorism” or other similar acts or events are hereafter excluded from
Borrower’s comprehensive all risk insurance policy (including business
interruption insurance coverage), Borrower shall obtain an endorsement to such
policy, or a separate policy, insuring against all “certified acts of terrorism”
as defined by TRIA and “fire following”, each in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost,” which for purposes of this
Security Instrument shall mean actual replacement value (exclusive of the
Premises, footings and foundations) with a waiver of depreciation; and

 

(B)           DURING ANY PERIOD OF THE TERM OF THE LOAN THAT TRIA IS NOT IN
EFFECT, IF “ACTS OF TERRORISM” OR OTHER SIMILAR ACTS OR EVENTS OR “FIRE
FOLLOWING” ARE HEREAFTER EXCLUDED FROM BORROWER’S COMPREHENSIVE ALL RISK
INSURANCE POLICY OR BUSINESS INTERRUPTION INSURANCE COVERAGE, BORROWER SHALL
OBTAIN AN ENDORSEMENT TO SUCH POLICY, OR A SEPARATE POLICY, INSURING AGAINST ALL
SUCH EXCLUDED ACTS OR EVENTS, TO THE EXTENT SUCH POLICY OR ENDORSEMENT IS
AVAILABLE, IN AN AMOUNT DETERMINED BY LENDER IN ITS REASONABLE DISCRETION (BUT
IN NO EVENT GREATER THAN THE

 

49

--------------------------------------------------------------------------------


 

TOTAL INSURABLE VALUE PLUS REQUIRED BUSINESS INTERRUPTION COVERAGE, AND IN NO
EVENT SHALL BORROWER BE REQUIRED TO FURNISH INSURANCE FOR LOSSES RESULTING FROM
“ACTS OF TERRORISM” AND “FIRE FOLLOWING” FOR A COST IN EXCESS OF 125% OF THE
PRIOR YEAR’S PREMIUM FOR THE INSURANCE REQUIRED PURSUANT TO SECTION 3.01(A)(I)
AND SECTION 3.01(A)(III) LESS THE COMPONENT COST THEREOF WHICH RELATED TO “ACTS
OF TERRORISM”); PROVIDED, HOWEVER, BORROWER SHALL NOT BE REQUIRED TO CARRY
INSURANCE OF THE TYPE SET FORTH IN THIS CLAUSE (X)(B) IF INSTITUTIONAL LENDERS
ARE NOT THEN CUSTOMARILY REQUIRING SUCH INSURANCE FOR LOANS SIMILAR IN SIZE TO
THE LOAN WITH RESPECT TO SIMILAR PROPERTIES SIMILARLY SITUATED WHICH ARE
COLLATERAL FOR LOANS WHICH ARE INCLUDED IN COMMERCIAL MORTGAGE SECURITIZATIONS,
AS DETERMINED BY LENDER IN ITS REASONABLE DISCRETION.

 

(xi)           Such other insurance as may from time to time be required by
Lender and which is then customarily required by Institutional Lenders for
similar properties similarly situated, against other insurable hazards,
including, but not limited to, malicious mischief, vandalism, sinkhole and mine
subsidence, windstorm and/or earthquake, due regard to be given to the size and
type of the Premises, Improvements, Fixtures and Equipment and their location,
construction and use.

 

(xii)          If Borrower, any of its Affiliates or Manager holds a liquor
license for the Premises, liquor liability insurance in the amount of no less
than $10,000,000.

 

(xiii)         Automobile liability insurance covering owned, hired and not
owned vehicles in an amount of not less than $1,000,000 per accident.

 

(b)           Borrower shall cause any Manager of the Property to maintain
fidelity insurance in an amount equal to or greater than $1,000,000 or such
lesser amount as Lender shall approve.

 


SECTION 3.02. POLICY TERMS. (A) ALL INSURANCE REQUIRED BY THIS ARTICLE III SHALL
BE IN THE FORM (OTHER THAN WITH RESPECT TO SECTIONS 3.01(A)(VI) AND (VII) ABOVE
WHEN INSURANCE IN THOSE TWO SUB-SECTIONS IS PLACED WITH A GOVERNMENTAL AGENCY OR
INSTRUMENTALITY ON SUCH AGENCY’S FORMS) AND AMOUNT AND WITH DEDUCTIBLES AS, FROM
TIME TO TIME, SHALL BE REASONABLY ACCEPTABLE TO LENDER, UNDER VALID AND
ENFORCEABLE POLICIES ISSUED BY FINANCIALLY RESPONSIBLE INSURERS AUTHORIZED TO DO
BUSINESS IN THE STATE WHERE THE PROPERTY IS LOCATED, WITH A GENERAL
POLICYHOLDER’S SERVICE RATING OF NOT LESS THAN A- AND A FINANCIAL RATING OF NOT
LESS THAN VIII AS RATED IN THE MOST CURRENTLY AVAILABLE BEST’S INSURANCE REPORTS
(OR THE EQUIVALENT, IF SUCH RATING SYSTEM SHALL HEREAFTER BE ALTERED OR
REPLACED) AND SHALL HAVE A CLAIMS PAYING ABILITY RATING AND/OR FINANCIAL
STRENGTH RATING, AS APPLICABLE, OF NOT LESS THAN “A” (OR ITS EQUIVALENT), OR
SUCH LOWER CLAIMS PAYING ABILITY RATING AND/OR FINANCIAL STRENGTH RATING, AS
APPLICABLE, AS LENDER SHALL, IN ITS SOLE AND ABSOLUTE DISCRETION, CONSENT TO,
FROM A RATING AGENCY (ONE OF WHICH, AFTER A SECURITIZATION IN WHICH STANDARD &
POOR’S RATES ANY SECURITIES ISSUED IN CONNECTION WITH SUCH SECURITIZATION, SHALL
BE STANDARD & POOR’S), BUT AS TO SUCH RATING FROM A RATING AGENCY FOR ANY
EARTHQUAKE OR FLOOD COVERAGE, SUCH RATING MAY BE LESS THAN “A” (OR ITS
EQUIVALENT) PROVIDED THAT SUCH RATING IS REASONABLY ACCEPTABLE TO LENDER.
ORIGINALS OR CERTIFIED COPIES OF ALL INSURANCE POLICIES SHALL BE DELIVERED TO
AND HELD BY LENDER. ALL SUCH POLICIES (EXCEPT POLICIES FOR WORKER’S
COMPENSATION) SHALL NAME LENDER, ITS SUCCESSORS AND/OR ASSIGNS AS AN ADDITIONAL
NAMED INSURED, SHALL PROVIDE FOR LOSS PAYABLE TO

 

50

--------------------------------------------------------------------------------


 


LENDER (OTHER THAN LIABILITY POLICIES), ITS SUCCESSORS AND/OR ASSIGNS AND SHALL
CONTAIN (OR HAVE ATTACHED):  (I) STANDARD “NON-CONTRIBUTORY MORTGAGEE”
ENDORSEMENT OR ITS EQUIVALENT RELATING, INTER ALIA, TO RECOVERY BY LENDER
NOTWITHSTANDING THE NEGLIGENT OR WILLFUL ACTS OR OMISSIONS OF BORROWER; (II) A
WAIVER OF SUBROGATION ENDORSEMENT AS TO LENDER; (III) AN ENDORSEMENT INDICATING
THAT NEITHER LENDER NOR BORROWER SHALL BE OR BE DEEMED TO BE A CO-INSURER WITH
RESPECT TO ANY CASUALTY RISK INSURED BY SUCH POLICIES AND SHALL PROVIDE FOR A
DEDUCTIBLE PER LOSS OF AN AMOUNT NOT MORE THAN THE LESSER OF (X) $100,000 AND
(Y) FIVE PERCENT (5%) OF THE ADJUSTED NET CASH FLOW (OTHER THAN FOR EARTHQUAKE
COVERAGE, WHICH MAY BE UP TO 5% OF THE INSURED VALUE), AND (IV) A PROVISION THAT
SUCH POLICIES SHALL NOT BE CANCELED, TERMINATED, DENIED RENEWAL OR AMENDED TO
MATERIALLY REDUCE THE SCOPE OR LIMITS OF COVERAGE, WITHOUT AT LEAST THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE TO LENDER IN EACH INSTANCE. NOT LESS THAN TEN (10)
DAYS PRIOR TO THE EXPIRATION DATES OF THE INSURANCE POLICIES OBTAINED PURSUANT
TO THIS SECURITY INSTRUMENT, OR AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN
SUCH DATE OF EXPIRATION, ORIGINALS OR CERTIFIED COPIES OF RENEWALS OF SUCH
POLICIES (OR CERTIFICATES EVIDENCING SUCH RENEWALS) BEARING NOTATIONS EVIDENCING
THE PAYMENT OF PREMIUMS OR ACCOMPANIED BY OTHER REASONABLE EVIDENCE OF SUCH
PAYMENT (WHICH PREMIUMS SHALL NOT BE PAID BY BORROWER THROUGH OR BY ANY
FINANCING ARRANGEMENT WHICH WOULD ENTITLE AN INSURER TO TERMINATE A POLICY)
SHALL BE DELIVERED BY BORROWER TO LENDER. BORROWER SHALL NOT CARRY SEPARATE
INSURANCE, CONCURRENT IN KIND OR FORM OR CONTRIBUTING IN THE EVENT OF LOSS, WITH
ANY INSURANCE REQUIRED UNDER THIS ARTICLE III.


 

(b)           If Borrower fails to maintain and deliver to Lender the original
policies or certificates of insurance required by this Security Instrument,
Lender may, at its option, procure such insurance, and Borrower shall pay or, as
the case may be, reimburse Lender for, all premiums thereon promptly, upon
demand by Lender, with interest thereon at the Default Rate from the date paid
by Lender to the date of repayment and such sum shall constitute a part of the
Debt.

 

(c)           Borrower shall notify Lender of the renewal premium of each
insurance policy and, if an Event of Default exists, Lender shall be entitled to
pay such amount on behalf of Borrower from the Basic Carrying Costs Escrow
Account.

 

(d)           The insurance required by this Security Instrument may, at the
option of Borrower, be effected by blanket and/or umbrella policies issued to
Borrower covering the Property provided that, in each case, the policies
otherwise comply with the provisions of this Security Instrument and allocate to
the Property, from time to time (but in no event less than once a year), the
coverage specified by this Security Instrument, without possibility of reduction
or coinsurance by reason of, or damage to, any other property (real or personal)
named therein. If the insurance required by this Security Instrument shall be
effected by any such blanket or umbrella policies, Borrower shall furnish to
Lender original policies or certified copies thereof, or an original certificate
of insurance together with reasonable access to the original of such policy to
review such policy’s coverage of the Property, with schedules attached thereto
showing the amount of the insurance provided under such policies applicable to
the Property.

 


SECTION 3.03. ASSIGNMENT OF POLICIES. (A)  BORROWER HEREBY ASSIGNS TO LENDER THE
PROCEEDS OF ALL INSURANCE (OTHER THAN WORKER’S COMPENSATION AND LIABILITY
INSURANCE) OBTAINED PURSUANT TO THIS SECURITY INSTRUMENT, ALL OF WHICH PROCEEDS
SHALL BE PAYABLE TO LENDER AS

 

51

--------------------------------------------------------------------------------


 


COLLATERAL AND FURTHER SECURITY FOR THE PAYMENT OF THE DEBT AND THE PERFORMANCE
OF BORROWER’S OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND
BORROWER HEREBY AUTHORIZES AND DIRECTS THE ISSUER OF ANY SUCH INSURANCE TO MAKE
PAYMENT OF SUCH PROCEEDS DIRECTLY TO LENDER. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN SECTION 3.04 OR ELSEWHERE IN THIS ARTICLE III, LENDER SHALL HAVE THE
OPTION, IN ITS DISCRETION, AND WITHOUT REGARD TO THE ADEQUACY OF ITS SECURITY,
TO APPLY ALL OR ANY PART OF THE PROCEEDS IT MAY RECEIVE PURSUANT TO THIS ARTICLE
IN SUCH MANNER AS LENDER MAY ELECT TO ANY ONE OR MORE OF THE FOLLOWING:  (I) THE
PAYMENT OF THE DEBT, WHETHER OR NOT THEN DUE, IN ANY PROPORTION OR PRIORITY AS
LENDER, IN ITS DISCRETION, MAY ELECT, (II) THE REPAIR OR RESTORATION OF THE
PROPERTY, (III) THE CURE OF ANY EVENT OF DEFAULT OR (IV) THE REIMBURSEMENT OF
THE COSTS AND EXPENSES OF LENDER INCURRED PURSUANT TO THE TERMS HEREOF IN
CONNECTION WITH THE RECOVERY OF THE INSURANCE PROCEEDS. NOTHING HEREIN CONTAINED
SHALL BE DEEMED TO EXCUSE BORROWER FROM REPAIRING OR MAINTAINING THE PROPERTY AS
PROVIDED IN THIS SECURITY INSTRUMENT OR RESTORING ALL DAMAGE OR DESTRUCTION TO
THE PROPERTY, REGARDLESS OF THE SUFFICIENCY OF THE INSURANCE PROCEEDS, AND THE
APPLICATION OR RELEASE BY LENDER OF ANY INSURANCE PROCEEDS SHALL NOT CURE OR
WAIVE ANY DEFAULT OR NOTICE OF DEFAULT.


 

(b)           In the event of the foreclosure of this Security Instrument or any
other transfer of title or assignment of all or any part of the Property in
extinguishment, in whole or in part, of the Debt, all right, title and interest
of Borrower in and to all policies of insurance required by this Security
Instrument shall inure to the benefit of the successor in interest to Borrower
or the purchaser of the Property. If, prior to the receipt by Lender of any
proceeds, the Property or any portion thereof shall have been sold on
foreclosure of this Security Instrument or by deed in lieu thereof or otherwise
as a result of the exercise of Lender’s remedies hereunder, or any claim under
such insurance policy arising during the term of this Security Instrument is not
paid until after the extinguishment of the Debt, and Lender shall not have
received the entire amount of the Debt outstanding at the time of such
extinguishment, whether or not a deficiency judgment on this Security Instrument
shall have been sought or recovered or denied, then the proceeds of any such
insurance, to the extent of the amount of the Debt not so received, shall be
paid to and be the property of Lender, together with interest thereon at the
Default Rate until received, and the reasonable attorney’s fees, costs and
disbursements incurred by Lender in connection with the collection of the
proceeds shall be paid to Lender and Borrower hereby assigns, transfers and sets
over to Lender all of Borrower’s right, title and interest in and to such
proceeds. Notwithstanding any provisions of this Security Instrument to the
contrary, Lender shall not be deemed to be a trustee or other fiduciary with
respect to its receipt of any such proceeds, which may be commingled with any
other monies of Lender; provided, however, that Lender shall use such proceeds
for the purposes and in the manner permitted by this Security Instrument. Any
proceeds deposited with Lender shall be held by Lender in an interest-bearing
account, but Lender makes no representation or warranty as to the rate or amount
of interest, if any, which may accrue on such deposit and shall have no
liability in connection therewith. Interest accrued, if any, on the proceeds
shall be deemed to constitute a part of the proceeds for purposes of this
Security Instrument. The provisions of this Section 3.03(b) shall survive the
termination of this Security Instrument by foreclosure, deed in lieu thereof or
otherwise as a consequence of the exercise of the rights and remedies of Lender
hereunder after an Event of Default.

 


SECTION 3.04. CASUALTY RESTORATION. (A)   (I)  IN THE EVENT OF ANY DAMAGE TO OR
DESTRUCTION OF THE PROPERTY, BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER
(WHICH NOTICE

 

52

--------------------------------------------------------------------------------


 


SHALL SET FORTH BORROWER’S GOOD FAITH ESTIMATE OF THE COST OF REPAIRING OR
RESTORING SUCH DAMAGE OR DESTRUCTION, OR IF BORROWER CANNOT REASONABLY ESTIMATE
THE ANTICIPATED COST OF RESTORATION, BORROWER SHALL NONETHELESS GIVE LENDER
PROMPT NOTICE OF THE OCCURRENCE OF SUCH DAMAGE OR DESTRUCTION, AND WILL
DILIGENTLY PROCEED TO OBTAIN ESTIMATES TO ENABLE BORROWER TO QUANTIFY THE
ANTICIPATED COST AND TIME REQUIRED FOR SUCH RESTORATION, WHEREUPON BORROWER
SHALL PROMPTLY NOTIFY LENDER OF SUCH GOOD FAITH ESTIMATE) AND, PROVIDED THAT
RESTORATION DOES NOT VIOLATE ANY LEGAL REQUIREMENTS, BORROWER SHALL PROMPTLY
COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION THE REPAIR, RESTORATION OR
REBUILDING OF THE PROPERTY SO DAMAGED OR DESTROYED TO A CONDITION SUCH THAT THE
PROPERTY SHALL BE AT LEAST EQUAL IN VALUE TO THAT IMMEDIATELY PRIOR TO THE
DAMAGE TO THE EXTENT PRACTICABLE, IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND
THE PROVISIONS OF ALL LEASES, AND IN ACCORDANCE WITH SECTION 3.04(B) BELOW. SUCH
REPAIR, RESTORATION OR REBUILDING OF THE PROPERTY IS SOMETIMES HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “WORK”.


 

(ii)           Borrower shall not adjust, compromise or settle any claim for
Insurance Proceeds without the prior written consent of Lender, which shall not
be unreasonably withheld or delayed, and Lender shall have the right, at
Borrower’s sole cost and expense, to participate in any settlement or adjustment
of Insurance Proceeds; provided, however, that, except during the continuance of
an Event of Default, Lender’s consent shall not be required with respect to the
adjustment, compromising or settlement of any claim for Insurance Proceeds in an
amount less than $1,000,000.

 

(iii)          Notwithstanding anything contained herein, subject to Section
3.04(a)(iv), Lender shall apply any Insurance Proceeds which it may receive
towards the Work in accordance with Section 3.04(b) and the other applicable
sections of this Article III.

 

(iv)          If (A) an Event of Default exists, (B) Lender is not reasonably
satisfied that the Debt Service Coverage, after substantial completion of the
Work, will be at least equal to the Required Debt Service Coverage, (C) more
than thirty percent (30%) of the reasonably estimated fair market value of the
Property is damaged or destroyed, (D) Lender is not reasonably satisfied that
the Work can be completed six (6) months prior to Maturity or (E) Lender is not
reasonably satisfied that the Work can be completed prior to the expiration of
the insurance required pursuant to Section 3.01(a)(iii) (each, a “Substantial
Casualty”), Lender shall have the option, in its sole discretion, to apply any
Insurance Proceeds it may receive pursuant to this Security Instrument (less any
cost to Lender of recovering and paying out such proceeds incurred pursuant to
the terms hereof and not otherwise reimbursed to Lender, including, without
limitation, reasonable attorneys’ fees and expenses) to the payment of the Debt,
without any prepayment fee or charge of any kind, or to allow such proceeds to
be used for the Work pursuant to the terms and subject to the conditions of
Section 3.04(b) hereof and the other applicable sections of this Article III. If
Lender elects to apply any Insurance Proceeds it may receive pursuant to this
Security Instrument to the payment of the Debt, Borrower may prepay the balance
of the Debt without any prepayment fee or charge of any kind.

 

(v)           In the event that Lender elects or is obligated hereunder to allow
Insurance Proceeds to be used for the Work, any excess proceeds remaining after
completion of

 

53

--------------------------------------------------------------------------------


 

such Work shall be applied to the payment of the Debt without any prepayment fee
or charge of any kind.

 

(b)           If any Condemnation Proceeds in accordance with Section 6.01(a),
or any Insurance Proceeds in accordance with Section 3.04(a), are to be applied
to the repair, restoration or rebuilding of the Property, then such proceeds
shall be deposited into a segregated interest-bearing bank account at the Bank,
which shall be an Eligible Account, held by Lender and shall be paid out from
time to time to Borrower as the Work progresses (less any cost to Lender of
recovering and paying out such proceeds, including, without limitation,
reasonable attorneys’ fees and costs allocable to inspecting the Work and the
plans and specifications therefor), subject to Section 5.13 hereof and to all of
the following conditions:

 

(i)            An Independent architect or engineer selected by Borrower and
reasonably acceptable to Lender (an “Architect” or “Engineer”) or a Person
otherwise reasonably acceptable to Lender, shall have delivered to Lender a
certificate estimating the cost of completing the Work, and, if the amount set
forth therein is more than the sum of the amount of Insurance Proceeds then
being held by Lender in connection with a casualty and amounts agreed to be paid
as part of a final settlement under the insurance policy upon or before
completion of the Work, Borrower shall have delivered to Lender (A) cash
collateral in an amount equal to such excess, (B) an unconditional, irrevocable,
clean sight draft letter of credit, in form, substance and issued by a bank
reasonably acceptable to Lender, in the amount of such excess and draws on such
letter of credit shall be made by Lender to make payments pursuant to this
Article III following exhaustion of the Insurance Proceeds therefor or (C) a
completion bond in form, substance and issued by a surety company reasonably
acceptable to Lender.

 

(ii)           If the cost of the Work is reasonably estimated by an Architect
or Engineer in a certification reasonably acceptable to Lender to be equal to or
exceed five percent (5%) of the Loan Amount, such Work shall be performed under
the supervision of an Architect or Engineer, it being understood that the plans
and specifications with respect thereto shall provide for Work so that, upon
completion thereof, the Property shall be at least equal in replacement value
and general utility to the Property prior to the damage or destruction.

 

(iii)          Each request for payment shall be made on not less than ten (10)
days’ prior notice to Lender and shall be accompanied by a certificate of an
Architect or Engineer, or, if the Work is not required to be supervised by an
Architect or Engineer, by an Officer’s Certificate stating (A) that payment is
for Work completed in compliance with the plans and specifications, if required
under clause (ii) above, (B) that the sum requested is required to reimburse
Borrower for payments by Borrower to date, or is due to the contractors,
subcontractors, materialmen, laborers, engineers, architects or other Persons
rendering services or materials for the Work (giving a brief description of such
services and materials), and that when added to all sums previously paid out by
Lender does not exceed the value of the Work done to the date of such
certificate, (C) if the sum requested is to cover payment relating to repair and
restoration of personal property required or relating to the Property, that
title to the personal property items covered by

 

54

--------------------------------------------------------------------------------


 

the request for payment is vested in Borrower (unless Borrower is lessee of such
personal property), and (D) that the Insurance Proceeds and other amounts
deposited by Borrower and held by Lender after such payment is more than the
estimated remaining cost to complete such Work; provided, however, that if such
certificate is given by an Architect or Engineer, such Architect or Engineer
shall certify as to clause (A) above, and such Officer’s Certificate shall
certify as to the remaining clauses above, and provided, further, that Lender
shall not be obligated to disburse such funds if Lender determines, in Lender’s
reasonable discretion, that Borrower shall not be in compliance with this
Section 3.04(b). Additionally, each request for payment shall contain a
statement signed by Borrower stating that the requested payment is for Work
satisfactorily done to date, except as otherwise set forth in such statement.

 

(iv)          Each request for payment shall be accompanied by waivers of lien,
in customary form and substance, covering that part of the Work for which
payment or reimbursement is being requested and, if required by Lender, a search
prepared by a title company or licensed abstractor, or by other evidence
reasonably satisfactory to Lender that there has not been filed with respect to
the Property any mechanic’s or other lien or instrument for retention of title
relating to any part of the Work not discharged of record. Additionally, as to
any personal property covered by the request for payment, Lender shall be
furnished with evidence of Borrower having incurred a payment obligation
therefor and such further evidence reasonably satisfactory to assure Lender that
UCC filings therefor provide a valid first lien on the personal property in
favor of Lender.

 

(v)           Lender shall have the right to inspect the Work at all reasonable
times upon reasonable prior notice and may condition any disbursement of
Insurance Proceeds upon satisfactory compliance by Borrower with the provisions
hereof. Neither the approval by Lender of any required plans and specifications
for the Work nor the inspection by Lender of the Work shall make Lender
responsible for the preparation of such plans and specifications, or the
compliance of such plans and specifications of the Work, with any applicable
law, regulation, ordinance, covenant or agreement.

 

(vi)          Insurance Proceeds shall not be disbursed more frequently than
once every thirty (30) days, unless otherwise agreed to by Lender.

 

(vii)         Until such time as the Work has been substantially completed,
Lender shall not be obligated to disburse to Borrower an amount (the “Retention
Amount”) up to (A) until fifty percent (50%) of the Work has been completed (as
reasonably determined by Lender), ten percent (10%) of the cost of the Work and
(B) after fifty percent (50%) of the Work has been completed (as reasonably
determined by Lender), five percent (5%) of the cost of the Work. Upon
substantial completion of the Work, Borrower shall send notice thereof to Lender
and, subject to the conditions of Section 3.04(b)(i)-(iv), Lender shall disburse
one-half of the Retention Amount to Borrower; provided, however, that the
remaining one-half of the Retention Amount shall be disbursed to Borrower when
Lender shall have received copies of any and all final certificates of occupancy
or other certificates, licenses and permits required for the ownership,
occupancy and operation of

 

55

--------------------------------------------------------------------------------


 

the Property in accordance with all Legal Requirements. Borrower hereby
covenants to diligently seek to obtain any such certificates, licenses and
permits.

 

(viii)        Upon failure on the part of Borrower promptly to commence the Work
or to proceed diligently and continuously to completion of the Work, subject to
Force Majeure, not to exceed sixty (60) days, which failure shall continue after
notice for thirty (30) days, Lender may apply any Insurance Proceeds or
Condemnation Proceeds it then or thereafter holds to the payment of the Debt in
accordance with the provisions of the Note; provided, however, that Lender shall
be entitled to apply at any time all or any portion of the Insurance Proceeds or
Condemnation Proceeds it then holds to the extent necessary to cure any Event of
Default.

 

(c)           If Borrower (i) within ninety (90) days after the occurrence of
any damage to the Property or any portion thereof (or such shorter period as may
be required under any Major Space Lease) shall fail to submit to Lender for
approval plans and specifications (if required pursuant to Section 3.04(b)(ii)
hereof) for the Work (approved by the Architect and (if applicable) by all
Governmental Authorities whose approval is required), (ii) after any such plans
and specifications are approved by all Governmental Authorities, the Architect
and Lender, shall fail to promptly commence such Work, subject to Force Majeure
not to exceed sixty (60) days, or (iii) shall fail to diligently prosecute such
Work to completion, subject to Force Majeure not to exceed sixty (60) days,
then, in addition to all other rights available hereunder, at law or in equity,
Lender, or any receiver of the Property or any portion thereof, upon ten (10)
Business Days’ prior notice to Borrower (except in the event of emergency in
which case no notice shall be required), may (but shall have no obligation to)
perform or cause to be performed such Work, and may take such other steps as it
reasonably deems advisable. Borrower hereby waives, for Borrower, any claim,
other than for gross negligence or willful misconduct, against Lender and any
receiver arising out of any act or omission of Lender or such receiver pursuant
hereto, and Lender may apply all or any portion of the Insurance Proceeds
(without the need to fulfill any other requirements of this Section 3.04) to
reimburse Lender and such receiver for all costs not reimbursed to Lender or
such receiver within ten (10) Business Days of demand, together with interest
thereon at the Default Rate from the date such amounts are advanced until the
same are paid to Lender or the receiver.

 

(d)           Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to collect and receive any Insurance
Proceeds paid with respect to any portion of the Property or the insurance
policies required to be maintained hereunder, and to endorse any checks, drafts
or other instruments representing any Insurance Proceeds whether payable by
reason of loss thereunder or otherwise.

 

(e)           Notwithstanding the foregoing provisions of this Section 3.04,
upon the occurrence of any damage to or destruction of the Property, provided
that such damage or destruction is not a Substantial Casualty, if in Lender’s
reasonable judgment the cost of repair of or restoration to the Property
required as a result of any damage or destruction is less than $250,000 in the
aggregate and the Work can be completed in less than six (6) months (but in no
event beyond the date which is six (6) months prior to the Maturity Date), then
Lender, upon request by Borrower, shall permit Borrower to apply for and receive
the Insurance Proceeds

 

56

--------------------------------------------------------------------------------


 

directly from the insurer (and Lender shall advise the insurer to pay over such
Insurance Proceeds directly to Borrower), to the extent required to pay for any
such Work, with any excess thereof to be promptly paid by Borrower to Lender to
be applied against the Debt, without any prepayment fee or charge of any kind.

 


SECTION 3.05. COMPLIANCE WITH INSURANCE REQUIREMENTS. BORROWER PROMPTLY SHALL
COMPLY IN ALL MATERIAL RESPECTS WITH, AND SHALL CAUSE THE PROPERTY TO COMPLY IN
ALL MATERIAL RESPECTS WITH, ALL INSURANCE REQUIREMENTS, EVEN IF SUCH COMPLIANCE
REQUIRES STRUCTURAL CHANGES OR IMPROVEMENTS OR WOULD RESULT IN INTERFERENCE WITH
THE USE OR ENJOYMENT OF THE PROPERTY OR ANY PORTION THEREOF, PROVIDED BORROWER
SHALL HAVE A RIGHT TO CONTEST IN GOOD FAITH AND WITH DILIGENCE SUCH INSURANCE
REQUIREMENTS PROVIDED (A) NO EVENT OF DEFAULT SHALL EXIST DURING SUCH CONTEST
AND SUCH CONTEST SHALL NOT SUBJECT THE PROPERTY OR ANY PORTION THEREOF TO ANY
LIEN OR AFFECT THE PRIORITY OF THE LIEN OF THIS SECURITY INSTRUMENT, (B) FAILURE
TO COMPLY WITH SUCH INSURANCE REQUIREMENTS WILL NOT SUBJECT LENDER OR ANY OF ITS
AGENTS, EMPLOYEES, OFFICERS OR DIRECTORS TO ANY CIVIL OR CRIMINAL LIABILITY, (C)
SUCH CONTEST WILL NOT CAUSE ANY REDUCTION IN INSURANCE COVERAGE, (D) SUCH
CONTEST SHALL NOT AFFECT THE OWNERSHIP, USE OR OCCUPANCY OF THE PROPERTY, (E)
THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN SHALL NOT BE IN ANY
IMMINENT DANGER OF BEING SOLD, FORFEITED OR LOST BY REASON OF SUCH CONTEST BY
BORROWER, (F) BORROWER HAS GIVEN LENDER PROMPT NOTICE OF SUCH CONTEST AND, UPON
REQUEST BY LENDER FROM TIME TO TIME, NOTICE OF THE STATUS OF SUCH CONTEST BY
BORROWER AND/OR INFORMATION OF THE CONTINUING SATISFACTION OF THE CONDITIONS SET
FORTH IN CLAUSES (A) THROUGH (E) OF THIS SECTION 3.05, (G) UPON A FINAL
DETERMINATION OF SUCH CONTEST, BORROWER SHALL PROMPTLY COMPLY WITH THE
REQUIREMENTS THEREOF, AND (H) PRIOR TO AND DURING SUCH CONTEST, IF REASONABLY
REQUIRED BY LENDER, BORROWER SHALL FURNISH TO LENDER SECURITY SATISFACTORY TO
LENDER, IN ITS REASONABLE DISCRETION, AGAINST LOSS OR INJURY BY REASON OF SUCH
CONTEST OR THE NON-COMPLIANCE WITH SUCH INSURANCE REQUIREMENT (AND IF SUCH
SECURITY IS CASH, LENDER SHALL DEPOSIT THE SAME IN AN INTEREST-BEARING ACCOUNT
AND INTEREST ACCRUED THEREON, IF ANY, SHALL BE DEEMED TO CONSTITUTE A PART OF
SUCH SECURITY FOR PURPOSES OF THIS SECURITY INSTRUMENT, BUT LENDER (I) MAKES NO
REPRESENTATION OR WARRANTY AS TO THE RATE OR AMOUNT OF INTEREST, IF ANY, WHICH
MAY ACCRUE THEREON AND SHALL HAVE NO LIABILITY IN CONNECTION THEREWITH AND (II)
SHALL NOT BE DEEMED TO BE A TRUSTEE OR FIDUCIARY WITH RESPECT TO ITS RECEIPT OF
ANY SUCH SECURITY AND ANY SUCH SECURITY MAY BE COMMINGLED WITH OTHER MONIES OF
LENDER). IF BORROWER SHALL USE THE PROPERTY OR ANY PORTION THEREOF IN ANY MANNER
WHICH COULD PERMIT THE INSURER TO CANCEL ANY INSURANCE REQUIRED TO BE PROVIDED
HEREUNDER, BORROWER IMMEDIATELY SHALL OBTAIN A SUBSTITUTE POLICY WHICH SHALL
SATISFY THE REQUIREMENTS OF THIS SECURITY INSTRUMENT AND WHICH SHALL BE
EFFECTIVE ON OR PRIOR TO THE DATE ON WHICH ANY SUCH OTHER INSURANCE POLICY SHALL
BE CANCELED. BORROWER SHALL NOT BY ANY ACTION OR OMISSION INVALIDATE ANY
INSURANCE POLICY REQUIRED TO BE CARRIED HEREUNDER UNLESS SUCH POLICY IS REPLACED
AS AFORESAID, OR MATERIALLY INCREASE THE PREMIUMS ON ANY SUCH POLICY ABOVE THE
NORMAL PREMIUM CHARGED FOR SUCH POLICY. BORROWER SHALL COOPERATE WITH LENDER IN
OBTAINING FOR LENDER THE BENEFITS OF ANY INSURANCE PROCEEDS LAWFULLY OR
EQUITABLY PAYABLE TO LENDER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
HEREBY.


 


SECTION 3.06. EVENT OF DEFAULT DURING RESTORATION. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS SECURITY INSTRUMENT INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS OF THIS ARTICLE III, IF, AT ANY TIME DURING ANY WORK,
OR AT ANY TIME THAT LENDER IS HOLDING OR IS ENTITLED TO RECEIVE ANY INSURANCE
PROCEEDS PURSUANT TO THIS SECURITY INSTRUMENT, A DEFAULT EXISTS AND IS
CONTINUING (WHETHER OR NOT IT CONSTITUTES AN EVENT OF DEFAULT), LENDER SHALL
THEN HAVE NO

 

57

--------------------------------------------------------------------------------


 


OBLIGATION TO DISBURSE SUCH PROCEEDS FOR WORK AND LENDER SHALL HAVE THE RIGHT
AND OPTION, TO BE EXERCISED IN ITS SOLE AND ABSOLUTE DISCRETION AND ELECTION,
WITH RESPECT TO THE INSURANCE PROCEEDS, EITHER TO RETAIN AND APPLY SUCH PROCEEDS
IN REIMBURSEMENT FOR THE ACTUAL COSTS, FEES AND EXPENSES INCURRED BY LENDER IN
ACCORDANCE WITH THE TERMS HEREOF IN CONNECTION WITH THE ADJUSTMENT OF THE LOSS
AND, IF SUCH DEFAULT BECOMES AN EVENT OF DEFAULT, ANY BALANCE TOWARD PAYMENT OF
THE DEBT (WITHOUT ANY PREPAYMENT FEE OR CHARGE OF ANY KIND) IN SUCH PRIORITY AND
PROPORTIONS AS LENDER, IN ITS SOLE DISCRETION, SHALL DEEM PROPER, OR TOWARDS THE
WORK, UPON SUCH TERMS AND CONDITIONS AS LENDER SHALL DETERMINE, OR TO CURE SUCH
DEFAULT, OR TO ANY ONE OR MORE OF THE FOREGOING AS LENDER, IN ITS SOLE AND
ABSOLUTE DISCRETION, MAY DETERMINE. IF LENDER SHALL RECEIVE AND RETAIN SUCH
INSURANCE PROCEEDS, THE LIEN OF THIS SECURITY INSTRUMENT SHALL BE REDUCED ONLY
BY THE AMOUNT THEREOF RECEIVED, AFTER REIMBURSEMENT TO LENDER OF EXPENSES OF
COLLECTION, AND ACTUALLY APPLIED BY LENDER IN REDUCTION OF THE PRINCIPAL SUM
PAYABLE UNDER THE NOTE IN ACCORDANCE WITH THE NOTE.


 


SECTION 3.07. APPLICATION OF PROCEEDS TO DEBT REDUCTION. (A) NO DAMAGE TO THE
PROPERTY, OR ANY PART THEREOF, BY FIRE OR OTHER CASUALTY WHATSOEVER, WHETHER
SUCH DAMAGE BE PARTIAL OR TOTAL, SHALL RELIEVE BORROWER FROM ITS LIABILITY TO
PAY IN FULL THE DEBT AND TO PERFORM ITS OBLIGATIONS UNDER THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS.


 

(b)           If any Insurance Proceeds are applied to reduce the Debt, Lender
shall apply the same in accordance with the provisions of the Note.

 


SECTION 3.08. INVESTMENT OF LOSS PROCEEDS. NOTWITHSTANDING ANYTHING CONTAINED IN
THIS SECURITY INSTRUMENT, INCLUDING, WITHOUT LIMITATION, THIS ARTICLE III,
SECTION 5.03 OR ARTICLE VI, IN THE EVENT THAT LOSS PROCEEDS ARE TO BE DEPOSITED
INTO AN INTEREST-BEARING ACCOUNT PURSUANT TO THE TERMS HEREOF, LENDER SHALL, BUT
ONLY AFTER RECEIVING A WRITTEN REQUEST THEREFOR FROM BORROWER, WHICH REQUEST
MUST BE GIVEN AFTER THE CASUALTY OR TAKING WITH RESPECT TO WHICH THE LOSS
PROCEEDS RELATE, INVEST, AND REINVEST LOSS PROCEEDS FROM TIME TO TIME IN
PERMITTED INVESTMENTS AS INSTRUCTED BY BORROWER (WHICH INSTRUCTION MAY BE MADE
NO MORE THAN ONE TIME PER MONTH), PROVIDED THAT (A) IF BORROWER FAILS TO SO
INSTRUCT LENDER, LENDER MAY (BUT SHALL NOT BE OBLIGED TO) INVEST OR DIRECT THE
BANK TO INVEST AND REINVEST SUCH BALANCE IN PERMITTED INVESTMENTS AS LENDER
SHALL DETERMINE IN ITS SOLE DISCRETION AND BORROWER SHALL NOT BE ENTITLED TO ANY
EARNINGS THEREON IN EXCESS OF THAT WHICH WOULD BE EARNED IF SUCH SUMS WERE
DEPOSITED INTO AN INTEREST-BEARING ACCOUNT, (B) THE MATURITIES OF THE PERMITTED
INVESTMENTS ON LOSS PROCEEDS SHALL, TO THE EXTENT SUCH DATES ARE ASCERTAINABLE,
BE SELECTED AND COORDINATED TO BECOME DUE NOT LATER THAN THE DAY BEFORE ANY
DISBURSEMENTS THEREOF MUST BE MADE, (C) ALL SUCH PERMITTED INVESTMENTS SHALL BE
HELD IN THE NAME AND BE UNDER THE SOLE DOMINION AND CONTROL OF LENDER, AS
SECURED PARTY, AND (D) NO PERMITTED INVESTMENT SHALL BE MADE UNLESS LENDER SHALL
RETAIN A PERFECTED FIRST PRIORITY LIEN IN SUCH PERMITTED INVESTMENT SECURING THE
DEBT AND ALL FILINGS AND OTHER ACTIONS NECESSARY TO ENSURE THE VALIDITY,
PERFECTION, AND PRIORITY OF SUCH LIEN HAVE BEEN TAKEN. ALL LOSS PROCEEDS THAT
ARE INVESTED IN A PERMITTED INVESTMENT ARE DEEMED TO BE HELD IN THE CENTRAL
ACCOUNT FOR ALL PURPOSES OF THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS. LENDER SHALL NOT HAVE ANY LIABILITY FOR ANY LOSS IN INVESTMENTS OF
FUNDS THAT ARE INVESTED IN PERMITTED INVESTMENTS WHETHER BORROWER OR LENDER
SELECTED SUCH PERMITTED INVESTMENT IN ACCORDANCE HEREWITH AND NO SUCH LOSS SHALL
AFFECT BORROWER’S OBLIGATION TO FUND, OR LIABILITY FOR FUNDING, ANY SUMS
REQUIRED TO BE INVESTED HEREUNDER. BORROWER AGREES THAT BORROWER SHALL INCLUDE
ALL SUCH EARNINGS ON LOSS PROCEEDS AS INCOME OF BORROWER (AND, IF BORROWER IS A
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER PASS-THROUGH

 

58

--------------------------------------------------------------------------------


 


ENTITY, THE PARTNERS, MEMBERS OR BENEFICIARIES OF BORROWER, AS THE CASE MAY BE)
FOR FEDERAL AND APPLICABLE STATE AND LOCAL TAX PURPOSES.


 


ARTICLE IV:  IMPOSITIONS

 


SECTION 4.01. PAYMENT OF IMPOSITIONS, UTILITIES AND TAXES, ETC. (A)  BORROWER
SHALL PAY OR CAUSE TO BE PAID ALL IMPOSITIONS AT LEAST FIVE (5) DAYS PRIOR TO
THE DATE UPON WHICH ANY FINE, PENALTY, INTEREST OR COST FOR NONPAYMENT IS
IMPOSED, AND FURNISH TO LENDER, UPON REQUEST, RECEIPTED BILLS OF THE APPROPRIATE
TAXING AUTHORITY OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO LENDER
EVIDENCING THE PAYMENT THEREOF. IF BORROWER SHALL FAIL TO PAY ANY IMPOSITION IN
ACCORDANCE WITH THIS SECTION AND IS NOT CONTESTING OR CAUSING A CONTESTING OF
SUCH IMPOSITION IN ACCORDANCE WITH SECTION 4.04 HEREOF, OR IF THERE ARE
INSUFFICIENT FUNDS IN THE BASIC CARRYING COSTS ESCROW ACCOUNT TO PAY ANY
IMPOSITION, LENDER SHALL HAVE THE RIGHT, BUT SHALL NOT BE OBLIGATED, TO PAY THAT
IMPOSITION, AND BORROWER SHALL REPAY TO LENDER, ON DEMAND, ANY AMOUNT PAID BY
LENDER, WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE OF THE ADVANCE
THEREOF TO THE DATE OF REPAYMENT, AND SUCH AMOUNT SHALL CONSTITUTE A PORTION OF
THE DEBT SECURED BY THIS SECURITY INSTRUMENT.


 

(b)           Borrower shall, prior to the date upon which any fine, penalty,
interest or cost for the nonpayment is imposed, pay or cause to be paid all
charges for electricity, power, gas, water and other services and utilities in
connection with the Property which are not solely the obligations of tenants
under Space Leases, and shall, upon request, deliver to Lender receipts or other
documentation reasonably satisfactory to Lender evidencing payment thereof. If
Borrower shall fail to pay any amount required to be paid by Borrower pursuant
to this Section 4.01 and is not contesting such charges in accordance with
Section 4.04 hereof, Lender shall have the right, but shall not be obligated, to
pay that amount, and Borrower will repay to Lender, on demand, any amount paid
by Lender with interest thereon at the Default Rate from the date of the advance
thereof to the date of repayment, and such amount shall constitute a portion of
the Debt secured by this Security Instrument.

 

(c)           Borrower shall pay all taxes, charges, filing, registration and
recording fees, excises and levies imposed upon Lender by reason of or in
connection with its ownership of any Loan Document or any other instrument
related thereto, or resulting from the execution, delivery and recording of, or
the lien created by, or the obligation evidenced by, any of them, other than
income, franchise and other similar taxes imposed on Lender and shall pay all
corporate stamp taxes, if any, and other taxes required to be paid on the Loan
Documents. If Borrower shall fail to make any such payment within ten (10)
Business Days after written notice thereof from Lender, Lender shall have the
right, but shall not be obligated, to pay the amount due, and Borrower shall
reimburse Lender therefor, on demand, with interest thereon at the Default Rate
from the date of the advance thereof to the date of repayment, and such amount
shall constitute a portion of the Debt secured by this Security Instrument.

 


SECTION 4.02. DEDUCTION FROM VALUE. IN THE EVENT OF THE PASSAGE AFTER THE DATE
OF THIS SECURITY INSTRUMENT OF ANY LEGAL REQUIREMENT DEDUCTING FROM THE VALUE OF
THE PROPERTY FOR THE PURPOSE OF TAXATION ANY LIEN THEREON OR CHANGING IN ANY WAY
THE LEGAL REQUIREMENTS NOW IN

 

59

--------------------------------------------------------------------------------


 


FORCE FOR THE TAXATION OF THIS SECURITY INSTRUMENT AND/OR THE DEBT FOR FEDERAL,
STATE OR LOCAL PURPOSES, OR THE MANNER OF THE OPERATION OF ANY SUCH TAXES SO AS
TO ADVERSELY AFFECT THE INTEREST OF LENDER, OR IMPOSING ANY TAX OR OTHER CHARGE
ON ANY LOAN DOCUMENT, THEN BORROWER WILL PAY SUCH TAX, WITH INTEREST AND
PENALTIES THEREON, IF ANY, WITHIN THE STATUTORY PERIOD. IN THE EVENT THE PAYMENT
OF SUCH TAX OR INTEREST AND PENALTIES BY BORROWER WOULD BE UNLAWFUL, OR TAXABLE
TO LENDER OR UNENFORCEABLE OR PROVIDE THE BASIS FOR A DEFENSE OF USURY, THEN IN
ANY SUCH EVENT, LENDER SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN
NINETY (90) DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE, WITH NO
PREPAYMENT FEE OR CHARGE OF ANY KIND.


 


SECTION 4.03. NO JOINT ASSESSMENT. BORROWER SHALL NOT CONSENT TO OR INITIATE THE
JOINT ASSESSMENT OF THE PREMISES OR THE IMPROVEMENTS (A) WITH ANY OTHER REAL
PROPERTY CONSTITUTING A SEPARATE TAX LOT AND BORROWER REPRESENTS AND COVENANTS
THAT THE PREMISES AND THE IMPROVEMENTS ARE AND SHALL REMAIN A SEPARATE TAX LOT
OR (B) WITH ANY PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE
PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH
MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR
CHARGED TO THE PROPERTY AS A SINGLE LIEN.


 


SECTION 4.04. RIGHT TO CONTEST. BORROWER SHALL HAVE THE RIGHT, AFTER PRIOR
NOTICE TO LENDER, AT ITS SOLE EXPENSE, TO CONTEST BY APPROPRIATE LEGAL
PROCEEDINGS DILIGENTLY CONDUCTED IN GOOD FAITH, WITHOUT COST OR EXPENSE TO
LENDER OR ANY OF ITS AGENTS, EMPLOYEES, OFFICERS OR DIRECTORS, THE VALIDITY,
AMOUNT OR APPLICATION OF ANY IMPOSITION OR ANY CHARGE DESCRIBED IN SECTION
4.01(B), PROVIDED THAT (A) NO EVENT OF DEFAULT SHALL EXIST DURING SUCH
PROCEEDINGS AND SUCH CONTEST SHALL NOT (UNLESS BORROWER SHALL COMPLY WITH CLAUSE
(D) OF THIS SECTION 4.04) SUBJECT THE PROPERTY OR ANY PORTION THEREOF TO ANY
LIEN OR AFFECT THE PRIORITY OF THE LIEN OF THIS SECURITY INSTRUMENT, (B) FAILURE
TO PAY SUCH IMPOSITION OR CHARGE WILL NOT SUBJECT LENDER OR ANY OF ITS AGENTS,
EMPLOYEES, OFFICERS OR DIRECTORS TO ANY CIVIL OR CRIMINAL LIABILITY, (C) THE
CONTEST SUSPENDS ENFORCEMENT OF THE IMPOSITION OR CHARGE (UNLESS BORROWER FIRST
PAYS THE IMPOSITION OR CHARGE), (D) UNLESS BORROWER FIRST PAYS THE IMPOSITION OR
CHARGE OR THE BASIC CARRYING COSTS ESCROW ACCOUNT HAS OR WILL HAVE FUNDS
SUFFICIENT TO PAY THE SAME, PLUS ANY INTEREST AND PENALTIES AS MAY ACCRUE IN
CONNECTION THEREWITH, IF REQUESTED BY LENDER, BORROWER SHALL, PRIOR TO AND
DURING SUCH CONTEST, FURNISH TO LENDER SECURITY SATISFACTORY TO LENDER, IN ITS
REASONABLE DISCRETION, AGAINST LOSS OR INJURY BY REASON OF SUCH CONTEST OR THE
NON-PAYMENT OF SUCH IMPOSITION OR CHARGE (AND IF SUCH SECURITY IS CASH, LENDER
SHALL DEPOSIT THE SAME IN AN INTEREST-BEARING ACCOUNT AND INTEREST ACCRUED
THEREON, IF ANY, SHALL BE DEEMED TO CONSTITUTE A PART OF SUCH SECURITY FOR
PURPOSES OF THIS SECURITY INSTRUMENT, BUT LENDER (I) MAKES NO REPRESENTATION OR
WARRANTY AS TO THE RATE OR AMOUNT OF INTEREST, IF ANY, WHICH MAY ACCRUE THEREON
AND SHALL HAVE NO LIABILITY IN CONNECTION THEREWITH AND (II) SHALL NOT BE DEEMED
TO BE A TRUSTEE OR FIDUCIARY WITH RESPECT TO ITS RECEIPT OF ANY SUCH SECURITY
AND ANY SUCH SECURITY MAY BE COMMINGLED WITH OTHER MONIES OF LENDER), (E) SUCH
CONTEST SHALL NOT AFFECT THE OWNERSHIP, USE OR OCCUPANCY OF THE PROPERTY, (F)
THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN SHALL NOT BE IN ANY
IMMINENT DANGER OF BEING SOLD, FORFEITED OR LOST BY REASON OF SUCH CONTEST BY
BORROWER, (G) BORROWER HAS GIVEN LENDER NOTICE OF THE COMMENCEMENT OF SUCH
CONTEST AND UPON REQUEST BY LENDER, FROM TIME TO TIME, NOTICE OF THE STATUS OF
SUCH CONTEST BY BORROWER AND/OR CONFIRMATION OF THE CONTINUING SATISFACTION OF
CLAUSES (A) THROUGH (F) OF THIS SECTION 4.04, AND (H) UPON A FINAL DETERMINATION
OF SUCH CONTEST, BORROWER SHALL PROMPTLY COMPLY WITH THE REQUIREMENTS THEREOF.
UPON COMPLETION OF ANY CONTEST, BORROWER SHALL IMMEDIATELY PAY THE AMOUNT DUE,
IF ANY, AND DELIVER TO LENDER PROOF OF THE COMPLETION OF THE

 

60

--------------------------------------------------------------------------------


 


CONTEST AND PAYMENT OF THE AMOUNT DUE, IF ANY, FOLLOWING WHICH LENDER SHALL
RETURN THE SECURITY, IF ANY, DEPOSITED WITH LENDER PURSUANT TO CLAUSE (D) OF
THIS SECTION 4.04. BORROWER SHALL NOT PAY ANY IMPOSITION IN INSTALLMENTS UNLESS
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, AND SHALL, UPON THE REQUEST OF
LENDER, DELIVER COPIES OF ALL NOTICES AND BILLS RELATING TO ANY IMPOSITION OR
OTHER CHARGE COVERED BY THIS ARTICLE IV TO LENDER.


 


SECTION 4.05. NO CREDITS ON ACCOUNT OF THE DEBT. BORROWER WILL NOT CLAIM OR
DEMAND OR BE ENTITLED TO ANY CREDIT OR CREDITS ON ACCOUNT OF THE DEBT FOR ANY
PART OF THE IMPOSITIONS ASSESSED AGAINST THE PROPERTY OR ANY PART THEREOF AND NO
DEDUCTION SHALL OTHERWISE BE MADE OR CLAIMED FROM THE TAXABLE VALUE OF THE
PROPERTY, OR ANY PART THEREOF, BY REASON OF THIS SECURITY INSTRUMENT OR THE
DEBT. IN THE EVENT SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY LEGAL
REQUIREMENTS, LENDER SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN
NINETY (90) DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE, AND BORROWER
HEREBY AGREES TO PAY SUCH AMOUNTS NOT LATER THAN NINETY (90) DAYS AFTER SUCH
NOTICE, WITHOUT ANY PREPAYMENT FEE OR CHARGE OF ANY KIND.


 


SECTION 4.06. DOCUMENTARY STAMPS. IF, AT ANY TIME, THE UNITED STATES OF AMERICA,
ANY STATE OR COMMONWEALTH THEREOF OR ANY SUBDIVISION OF ANY SUCH STATE SHALL
REQUIRE REVENUE OR OTHER STAMPS TO BE AFFIXED TO THE NOTE, THIS SECURITY
INSTRUMENT OR ANY OTHER LOAN DOCUMENT, OR IMPOSE ANY OTHER TAX OR CHARGES ON THE
SAME, BORROWER WILL PAY THE SAME, WITH INTEREST AND PENALTIES THEREON, IF ANY.


 


ARTICLE V:  CENTRAL CASH MANAGEMENT

 


SECTION 5.01. CASH FLOW. BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT THE RENTS
(WHICH FOR THE PURPOSES OF THIS SECTION 5.01 SHALL NOT INCLUDE SECURITY DEPOSITS
FROM TENANTS UNDER LEASES HELD BY BORROWER AND NOT APPLIED TOWARDS RENT) DERIVED
FROM THE PROPERTY AND (TO THE EXTENT REQUIRED BY SECTION 5.13) LOSS PROCEEDS
SHALL BE UTILIZED TO FUND THE SUB-ACCOUNTS TO THE EXTENT REQUIRED PURSUANT TO
THE TERMS HEREOF. BORROWER SHALL CAUSE MANAGER TO COLLECT ALL SECURITY DEPOSITS
FROM TENANTS UNDER VALID SPACE LEASES, WHICH SHALL BE HELD BY MANAGER, AS AGENT
FOR BORROWER, OR BY BORROWER, IN ACCORDANCE WITH APPLICABLE LAW AND THE SPACE
LEASES. BORROWER SHALL CAUSE ALL RENT WHICH IS DUE AND PAYABLE TO BORROWER
PURSUANT TO THE TERMS OF THE SPACE LEASES TO BE PAID THROUGH AUTOMATED CLEARING
HOUSE FUNDS (“ACH”) OR BY FEDERAL WIRE OR BY A CHECK DIRECTLY TO THE RENT
ACCOUNT. BORROWER SHALL GIVE EACH TENANT UNDER A LEASE AN IRREVOCABLE DIRECTION
IN THE FORM OF EXHIBIT E ATTACHED HERETO AND MADE A PART HEREOF TO DELIVER ALL
RENT PAYMENTS MADE BY TENANTS AND OTHER PAYMENTS CONSTITUTING RENT DIRECTLY TO
THE RENT ACCOUNT AND SHALL DELIVER COPIES OF SUCH LETTERS TO LENDER WITHIN TWO
(2) BUSINESS DAYS OF THE CLOSING DATE. NOTWITHSTANDING THE FOREGOING, IF ANY
RENT IS RECEIVED BY BORROWER OR MANAGER, THEN (A) SUCH AMOUNTS SHALL BE HELD IN
TRUST FOR THE BENEFIT, AND AS THE PROPERTY, OF LENDER, (B) SUCH AMOUNTS SHALL
NOT BE COMMINGLED WITH ANY OTHER FUNDS OR PROPERTY OF BORROWER OR MANAGER AND
(C) BORROWER OR MANAGER SHALL DEPOSIT SUCH AMOUNTS IN THE RENT ACCOUNT WITHIN
TWO (2) BUSINESS DAYS OF RECEIPT OR, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, WITH RESPECT TO ANY RENTS RECEIVED BY BORROWER OR MANAGER IN
CASH WHICH RELATE TO DAILY TRANSIENT PARKING RECEIPTS AND WHICH DO NOT RELATE TO
PARKING RECEIPTS FOR PERSONS WITH MONTH-TO-MONTH OR LONGER PARKING LEASES,
WITHIN TEN (10) BUSINESS DAYS OF RECEIPT. UPON EXECUTION OF ANY SPACE LEASE
AFTER THE CLOSING DATE, BORROWER SHALL DELIVER TO LENDER A COPY OF THE
IRREVOCABLE DIRECTION

 

61

--------------------------------------------------------------------------------


 


LETTER REFERRED TO ABOVE, THE RECEIPT OF WHICH HAS BEEN ACKNOWLEDGED BY THE
TENANT UNDER SUCH SPACE LEASE, OR SHALL INCLUDE THE DIRECTION IN SUCH SPACE
LEASE. PURSUANT TO THE RENT ACCOUNT AGREEMENT OF EVEN DATE HEREWITH, THE BANK IN
WHICH THE RENT ACCOUNT IS LOCATED HAS BEEN INSTRUCTED THAT (A) PRIOR TO RECEIPT
OF NOTICE FROM LENDER (A “SWEEP NOTICE”) THAT AN EVENT OF DEFAULT HAS OCCURRED,
OR AFTER REVOCATION BY LENDER OF A SWEEP NOTICE AND PRIOR TO THE ISSUANCE OF A
SUBSEQUENT SWEEP NOTICE, ALL FUNDS DEPOSITED IN THE RENT ACCOUNT SHALL BE
TRANSFERRED TO THE BORROWER ACCOUNT NOT LESS OFTEN THAN ONE TIME PER WEEK, AND
(B) FROM AND AFTER THE RECEIPT OF A SWEEP NOTICE FROM LENDER, ALL FUNDS
DEPOSITED IN THE RENT ACCOUNT SHALL BE AUTOMATICALLY TRANSFERRED THROUGH ACH OR
BY FEDERAL WIRE TO THE CENTRAL ACCOUNT PRIOR TO 1:00 P.M. (NEW YORK CITY TIME)
ON EACH BUSINESS DAY UNTIL RECEIPT BY SUCH BANK OF NOTICE FROM LENDER REVOKING
THE SWEEP NOTICE. LENDER MAY ELECT, AFTER CONSULTATION WITH BORROWER, TO CHANGE
THE FINANCIAL INSTITUTION IN WHICH THE CENTRAL ACCOUNT SHALL BE MAINTAINED;
HOWEVER, LENDER SHALL GIVE BORROWER AND THE BANK IN WHICH THE RENT ACCOUNT IS
LOCATED NOT FEWER THAN TEN (10) BUSINESS DAYS’ PRIOR NOTICE OF SUCH CHANGE. ALL
FEES AND CHARGES OF THE BANK(S) IN WHICH THE RENT ACCOUNT OR THE CENTRAL ACCOUNT
IS LOCATED SHALL BE PAID BY BORROWER.


 


SECTION 5.02. ESTABLISHMENT OF ACCOUNTS. LENDER HAS ESTABLISHED THE ESCROW
ACCOUNTS AND THE CENTRAL ACCOUNT IN THE NAME OF LENDER AS SECURED PARTY AND
BORROWER HAS ESTABLISHED THE RENT ACCOUNT IN THE JOINT NAMES OF LENDER, AS
SECURED PARTY, AND BORROWER. THE ESCROW ACCOUNTS, THE RENT ACCOUNT AND THE
CENTRAL ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF LENDER AND FUNDS
HELD THEREIN SHALL NOT CONSTITUTE TRUST FUNDS. BORROWER HEREBY IRREVOCABLY
DIRECTS AND AUTHORIZES LENDER TO WITHDRAW FUNDS FROM THE CENTRAL ACCOUNT, THE
RENT ACCOUNT AND THE ESCROW ACCOUNTS, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS SECURITY INSTRUMENT. BORROWER SHALL HAVE NO RIGHT OF
WITHDRAWAL IN RESPECT OF THE CENTRAL ACCOUNT, THE RENT ACCOUNT OR THE ESCROW
ACCOUNTS. EACH TRANSFER OF FUNDS TO BE MADE HEREUNDER SHALL BE MADE ONLY TO THE
EXTENT THAT FUNDS ARE ON DEPOSIT IN THE CENTRAL ACCOUNT OR THE AFFECTED
SUB-ACCOUNT OR ESCROW ACCOUNT, AND LENDER SHALL HAVE NO RESPONSIBILITY TO MAKE
ADDITIONAL FUNDS AVAILABLE IN THE EVENT THAT FUNDS ON DEPOSIT ARE INSUFFICIENT.
THE CENTRAL ACCOUNT SHALL CONTAIN THE BASIC CARRYING COSTS SUB-ACCOUNT, THE DEBT
SERVICE PAYMENT SUB-ACCOUNT AND THE RECURRING REPLACEMENT RESERVE SUB-ACCOUNT,
EACH OF WHICH ACCOUNTS SHALL BE ELIGIBLE ACCOUNTS OR BOOK-ENTRY SUB-ACCOUNTS OF
AN ELIGIBLE ACCOUNT (EACH A “SUB-ACCOUNT” AND COLLECTIVELY, THE “SUB-ACCOUNTS”)
TO WHICH CERTAIN FUNDS SHALL BE ALLOCATED AND FROM WHICH DISBURSEMENTS SHALL BE
MADE PURSUANT TO THE TERMS OF THIS SECURITY INSTRUMENT. SUMS HELD IN THE ESCROW
ACCOUNTS MAY BE COMMINGLED WITH OTHER MONIES HELD BY LENDER.


 


SECTION 5.03. PERMITTED INVESTMENTS. UPON THE WRITTEN REQUEST OF BORROWER,
LENDER SHALL DIRECT THE BANK TO INVEST AND REINVEST ANY BALANCE IN THE CENTRAL
ACCOUNT AND THE ESCROW ACCOUNTS FROM TIME TO TIME IN PERMITTED INVESTMENTS AS
INSTRUCTED BY BORROWER (WHICH INSTRUCTION MAY BE MADE NO MORE THAN ONE TIME PER
MONTH), PROVIDED THAT (A) IF BORROWER FAILS TO SO INSTRUCT LENDER, LENDER SHALL,
OR IF AN EVENT OF DEFAULT EXISTS, MAY INVEST OR DIRECT THE BANK TO INVEST AND
REINVEST SUCH BALANCE IN PERMITTED INVESTMENTS AS LENDER SHALL DETERMINE IN ITS
SOLE DISCRETION EXCEPT THAT IF THIS CLAUSE (A) IS APPLICABLE BECAUSE BORROWER
HAS FAILED TO SO INSTRUCT THE LENDER THEN THE PERMITTED INVESTMENTS INTO WHICH
SUCH FUNDS SHALL BE INVESTED SHALL BE LIMITED TO THE PERMITTED INVESTMENTS
LISTED IN SUBPARAGRAPH (A) OF THE DEFINITION OF “PERMITTED INVESTMENTS”, (B) THE
MATURITIES OF THE PERMITTED INVESTMENTS ON DEPOSIT IN THE CENTRAL ACCOUNT SHALL,
TO THE EXTENT SUCH DATES ARE ASCERTAINABLE, BE SELECTED AND COORDINATED TO
BECOME DUE NOT

 

62

--------------------------------------------------------------------------------


 


LATER THAN THE DAY BEFORE ANY DISBURSEMENTS FROM THE APPLICABLE SUB-ACCOUNTS
MUST BE MADE, (C) ALL SUCH PERMITTED INVESTMENTS SHALL BE HELD IN THE NAME AND
BE UNDER THE SOLE DOMINION AND CONTROL OF LENDER, AS SECURED PARTY, AND (D) NO
PERMITTED INVESTMENT SHALL BE MADE UNLESS LENDER SHALL RETAIN A PERFECTED FIRST
PRIORITY LIEN IN SUCH PERMITTED INVESTMENT SECURING THE DEBT AND ALL FILINGS AND
OTHER ACTIONS NECESSARY TO ENSURE THE VALIDITY, PERFECTION, AND PRIORITY OF SUCH
LIEN HAVE BEEN TAKEN. IT IS THE INTENTION OF THE PARTIES HERETO THAT THE ENTIRE
AMOUNTS DEPOSITED IN THE CENTRAL ACCOUNT AND THE ESCROW ACCOUNTS (OR AS MUCH
THEREOF AS LENDER MAY REASONABLY ARRANGE TO INVEST) SHALL AT ALL TIMES BE
INVESTED IN PERMITTED INVESTMENTS, AND THAT THE CENTRAL ACCOUNT SHALL BE A
SO-CALLED “ZERO BALANCE” ACCOUNT. ALL FUNDS IN THE CENTRAL ACCOUNT THAT ARE
INVESTED IN A PERMITTED INVESTMENT ARE DEEMED TO BE HELD IN THE CENTRAL ACCOUNT
FOR ALL PURPOSES OF THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS.
LENDER SHALL NOT HAVE ANY LIABILITY FOR ANY LOSS IN INVESTMENTS OF FUNDS IN THE
CENTRAL ACCOUNT THAT ARE INVESTED IN PERMITTED INVESTMENTS WHETHER BORROWER OR
LENDER SELECTED SUCH PERMITTED INVESTMENT IN ACCORDANCE HEREWITH AND NO SUCH
LOSS SHALL AFFECT BORROWER’S OBLIGATION TO FUND, OR LIABILITY FOR FUNDING, THE
CENTRAL ACCOUNT AND EACH SUB-ACCOUNT, AS THE CASE MAY BE. BORROWER AGREES THAT
BORROWER SHALL INCLUDE ALL SUCH EARNINGS ON THE CENTRAL ACCOUNT AS INCOME OF
BORROWER (AND, IF BORROWER IS A PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
PASS-THROUGH ENTITY, THE PARTNERS, MEMBERS OR BENEFICIARIES OF BORROWER, AS THE
CASE MAY BE) FOR FEDERAL AND APPLICABLE STATE AND LOCAL TAX PURPOSES.


 


SECTION 5.04. SERVICING FEES. AT THE OPTION OF LENDER, THE LOAN MAY BE SERVICED
BY A SERVICER (THE “SERVICER”) SELECTED BY LENDER AND LENDER MAY DELEGATE ALL OR
ANY PORTION OF ITS RESPONSIBILITIES UNDER THIS SECURITY INSTRUMENT TO THE
SERVICER. BORROWER SHALL PAY ALL REASONABLE SERVICING FEES OF SERVICER, IF ANY,
CHARGED IN CONNECTION WITH ANY DISBURSEMENT OF FUNDS FROM THE ESCROW ACCOUNTS
PURSUANT TO THE SERVICER’S THEN STANDARD CONDITIONS AND RATES.


 


SECTION 5.05. MONTHLY FUNDING OF SUB-ACCOUNTS AND ESCROW ACCOUNTS. (A) ON OR
BEFORE EACH PAYMENT DATE DURING THE TERM OF THE LOAN, COMMENCING ON THE FIRST
(1ST) PAYMENT DATE OCCURRING AFTER THE MONTH IN WHICH THE LOAN IS INITIALLY
FUNDED, BORROWER SHALL PAY, OR CAUSE TO BE PAID, TO THE CENTRAL ACCOUNT ALL SUMS
REQUIRED TO BE DEPOSITED IN THE SUB-ACCOUNTS PURSUANT TO THIS SECTION 5.05(A)
AND ALL FUNDS TRANSFERRED OR DEPOSITED INTO THE CENTRAL ACCOUNT SHALL BE
ALLOCATED AMONG THE SUB-ACCOUNTS AS FOLLOWS AND IN THE FOLLOWING PRIORITY:


 

(I)            FIRST, TO THE BASIC CARRYING COSTS SUB-ACCOUNT, UNTIL AN AMOUNT
EQUAL TO THE BASIC CARRYING COSTS MONTHLY INSTALLMENT FOR THE APPLICABLE
INTEREST ACCRUAL PERIOD HAS BEEN ALLOCATED TO THE BASIC CARRYING COSTS
SUB-ACCOUNT;

 

(II)           SECOND, TO THE DEBT SERVICE PAYMENT SUB-ACCOUNT, UNTIL AN AMOUNT
EQUAL TO THE REQUIRED DEBT SERVICE PAYMENT FOR THE PAYMENT DATE OCCURRING IN
SUCH INTEREST ACCRUAL PERIOD HAS BEEN ALLOCATED TO THE DEBT SERVICE PAYMENT
SUB-ACCOUNT; AND

 

(III)          THIRD, TO THE RECURRING REPLACEMENT RESERVE SUB-ACCOUNT, UNTIL AN
AMOUNT EQUAL TO THE RECURRING REPLACEMENT RESERVE MONTHLY INSTALLMENT FOR SUCH
INTEREST ACCRUAL PERIOD HAS BEEN ALLOCATED TO THE RECURRING REPLACEMENT RESERVE
SUB-ACCOUNT.

 

63

--------------------------------------------------------------------------------


 

Provided that no Event of Default has occurred and is continuing Lender agrees
that in each Interest Accrual Period any amounts deposited into or remaining in
the Central Account after the Sub-Accounts have been funded as set forth in this
Section 5.05(a) with respect to such Interest Accrual Period and any periods
prior thereto, shall be disbursed by Lender to Borrower on the Payment Date and
on the third (3rd) day (or, if such day is not a Business Day, the next
succeeding Business Day) of each month. The balance of the funds distributed to
Borrower after payment of all Operating Expenses by or on behalf of Borrower may
be retained by Borrower. After the occurrence, and during the continuance, of an
Event of Default, no funds held in the Central Account shall be distributed to,
or withdrawn by, Borrower, and Lender shall have the right to apply all or any
portion of the funds held in the Central Account or any Sub-Account or any
Escrow Account to the Debt in Lender’s sole discretion.

 


(B)           ON EACH PAYMENT DATE, LENDER WILL DIRECT THE BANK IN ACCORDANCE
WITH THE FOLLOWING:  (I) SUMS HELD IN THE BASIC CARRYING COSTS SUB-ACCOUNT SHALL
BE TRANSFERRED TO THE BASIC CARRYING COSTS ESCROW ACCOUNT, (II) SUMS HELD IN THE
DEBT SERVICE PAYMENT SUB-ACCOUNT, TOGETHER WITH ANY AMOUNTS DEPOSITED INTO THE
CENTRAL ACCOUNT THAT ARE EITHER (X) LOSS PROCEEDS THAT LENDER HAS ELECTED TO
APPLY TO REDUCE THE DEBT IN ACCORDANCE WITH THE TERMS OF ARTICLE III HEREOF OR
(Y) EXCESS LOSS PROCEEDS REMAINING AFTER THE COMPLETION OF ANY RESTORATION
REQUIRED HEREUNDER, SHALL BE TRANSFERRED TO LENDER TO BE APPLIED TOWARDS THE
REQUIRED DEBT SERVICE PAYMENT, (III) SUMS (IF ANY) HELD IN THE RECURRING
REPLACEMENT RESERVE SUB-ACCOUNT SHALL BE TRANSFERRED TO THE RECURRING
REPLACEMENT RESERVE ESCROW ACCOUNT AND (IV) THE EXCESS, IF ANY, TO THE BORROWER
ACCOUNT.


 


SECTION 5.06. PAYMENT OF BASIC CARRYING COSTS. BORROWER HEREBY AGREES TO PAY ALL
BASIC CARRYING COSTS (WITHOUT REGARD TO THE AMOUNT OF MONEY IN THE BASIC
CARRYING COSTS SUB-ACCOUNT OR THE BASIC CARRYING COSTS ESCROW ACCOUNT). AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO THE DUE DATE OF ANY BASIC CARRYING COSTS, AND
NOT MORE FREQUENTLY THAN ONCE EACH MONTH WITH RESPECT TO REAL ESTATE TAXES AND
ONCE EACH MONTH WITH RESPECT TO INSURANCE PREMIUMS, BORROWER MAY NOTIFY LENDER
IN WRITING AND REQUEST THAT LENDER PAY SUCH BASIC CARRYING COSTS ON BEHALF OF
BORROWER ON OR PRIOR TO THE DUE DATE THEREOF, AND, PROVIDED THAT NO EVENT OF
DEFAULT THEN EXISTS AND THAT THERE ARE SUFFICIENT FUNDS AVAILABLE IN THE BASIC
CARRYING COSTS ESCROW ACCOUNT, LENDER SHALL MAKE SUCH PAYMENTS OUT OF THE BASIC
CARRYING COSTS ESCROW ACCOUNT BEFORE SAME SHALL BE DELINQUENT. TOGETHER WITH
EACH SUCH REQUEST, BORROWER SHALL FURNISH LENDER WITH BILLS AND ALL OTHER
DOCUMENTS NECESSARY, AS REASONABLY DETERMINED BY LENDER, FOR THE PAYMENT OF THE
BASIC CARRYING COSTS WHICH ARE THE SUBJECT OF SUCH REQUEST. BORROWER’S
OBLIGATION TO PAY (OR CAUSE LENDER TO PAY) BASIC CARRYING COSTS PURSUANT TO THIS
SECURITY INSTRUMENT SHALL INCLUDE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
REAL ESTATE TAXES RESULTING FROM FUTURE CHANGES IN LAW WHICH IMPOSE UPON LENDER
AN OBLIGATION TO PAY ANY SUCH REAL ESTATE TAXES OR WHICH OTHERWISE ADVERSELY
AFFECT LENDER’S INTERESTS.


 

Provided that no Event of Default exists, all funds deposited into the Basic
Carrying Costs Escrow Account shall be held by Lender pursuant to the provisions
of this Security Instrument and shall be applied in payment of Basic Carrying
Costs in accordance with the terms hereof. Should an Event of Default exist, the
sums on deposit in the Basic Carrying Costs Sub-Account and the Basic Carrying
Costs Escrow Account may be applied by Lender in payment of any Basic Carrying
Costs or may be applied to the payment of the Debt or any other charges

 

64

--------------------------------------------------------------------------------


 

affecting all or any portion of the Property as Lender in its sole discretion
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.

 


SECTION 5.07. RELETTING RESERVE ESCROW ACCOUNT.


 


(A)           BORROWER HEREBY AGREES TO PAY ALL RELETTING EXPENDITURES (WITHOUT
REGARD TO THE AMOUNT OF MONEY THEN AVAILABLE IN THE RELETTING RESERVE ESCROW
ACCOUNT). PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
THAT LENDER HAS RECEIVED A WRITTEN REQUEST FROM BORROWER FOR PAYMENT OR
REIMBURSEMENT OF ANY COSTS INCURRED IN CONNECTION WITH ANY RELETTING
EXPENDITURES (OTHER THAN THOSE EXPENSES RELATED TO DESIGNATED LEASES, PROVIDED,
HOWEVER, IN THE EVENT THE TERM OF A DESIGNATED LEASE IS EXTENDED, RENEWED OR THE
SPACE DEMISED THEREUNDER IS INCREASED IN ACCORDANCE WITH THE TERMS OF THIS
SECURITY INTEREST, BORROWER MAY WITHDRAW SUMS IN THE RELETTING RESERVE ESCROW
ACCOUNT FOR RELETTING EXPENDITURES RELATED TO SUCH EXTENSION, RENEWAL OR
INCREASE IN SPACE DEMISED), INCLUDING, WITHOUT LIMITATION SPECIAL RELETTING
EXPENDITURES, TOGETHER WITH (1) UNCONDITIONAL LIEN WAIVERS (TO THE EXTENT
PERMITTED BY LAW AND WITH RESPECT TO PAYMENTS RECEIVED TO DATE, IF APPLICABLE),
(2) IF REQUESTED BY LENDER, AND IF THE WORK IS BEING PERFORMED BY BORROWER, A
STATEMENT FROM AN ARCHITECT OR ENGINEER OR AN OFFICER’S CERTIFICATE, INDICATING
THAT THE RELETTING EXPENDITURES FOR WHICH PAYMENT OR REIMBURSEMENT IS SOUGHT
HAVE BEEN SUBSTANTIALLY COMPLETED IN MATERIAL COMPLIANCE WITH ALL LEGAL
REQUIREMENTS, (3) UNLESS BORROWER REQUESTS DISBURSEMENT BY MEANS OF CHECK
PAYABLE JOINTLY TO BORROWER AND THE APPLICABLE VENDOR, COPIES OF BILLS FOR SUCH
RELETTING EXPENDITURES FOR THE PORTION DUE AND FOR WHICH PAYMENT OR
REIMBURSEMENT IS SOUGHT, (4) UNLESS THE TENANT HAS UNDERTAKEN THE WORK WHICH IS
THE SUBJECT OF THE RELETTING EXPENDITURES, UPON FINAL COMPLETION OF SUCH WORK, A
TENANT ESTOPPEL CERTIFICATE FROM THE TENANT LEASING SPACE IN THE PREMISES FOR
WHOM THE RELETTING EXPENDITURES WERE MADE (OR IF (I) AFTER USING COMMERCIALLY
REASONABLE EFFORTS, BORROWER IS NOT ABLE TO OBTAIN THE TENANT ESTOPPEL
CERTIFICATE OR (II) SUCH TENANT IS A GOVERNMENT TENANT, A LANDLORD ESTOPPEL
CERTIFICATE) WHICH INDICATES, AMONG OTHER THINGS, THAT THE TENANT UNDER SUCH
SPACE LEASE IS IN OCCUPANCY, HAS ACCEPTED THE DEMISED PREMISES UNDER SUCH SPACE
LEASE AND HAS PAID ALL RENTS THEN DUE UNDER THE SPACE LEASE WITHOUT ABATEMENT,
SUSPENSION, DEFERMENT, DIMINUTION, REDUCTION OR OTHER ALLOWANCES, EXCEPT AS
PROVIDED IN SUCH SPACE LEASE (AND AS TO GOVERNMENT TENANTS THE FOREGOING
REQUIREMENT SHALL APPLY ONLY TO “BASE” OR “FIXED” RENT OTHER THAN “BASE” OR
“FIXED” RENT NOT PAID DUE TO INCOMPLETE PAPERWORK), AND (5) SUCH OTHER
DOCUMENTATION AS MAY BE REASONABLY REQUESTED BY LENDER TO ESTABLISH THAT THE
RELETTING EXPENDITURES OR PORTION THEREOF WHICH ARE THE SUBJECT OF SUCH REQUEST
HAVE BEEN SUBSTANTIALLY COMPLETED, ALL OF WHICH ARE REASONABLY ACCEPTABLE IN
FORM AND SUBSTANCE TO LENDER, THEN LENDER SHALL WITHIN FIVE (5) BUSINESS DAYS
THEREAFTER DISBURSE TO BORROWER, TO THE EXTENT OF FUNDS REMAINING IN THE
RELETTING RESERVE ESCROW ACCOUNT, ANY ACTUAL EXPENSES INCURRED IN CONNECTION
WITH SUCH RELETTING EXPENDITURES PROVIDED THAT BORROWER MAY MAKE A REQUEST FOR
DISBURSEMENT OF SUMS FROM THE RELETTING RESERVE ESCROW ACCOUNT NO MORE THAN ONCE
DURING ANY MONTH AND ANY REQUEST (OTHER THAN THE FINAL REQUEST FOR THE
APPLICABLE RELETTING EXPENDITURE) SHALL BE IN A MINIMUM AMOUNT OF $25,000. WITH
RESPECT TO ANY RELETTING EXPENDITURES (OTHER THAN THOSE RELATED TO DESIGNATED
LEASES, PROVIDED, HOWEVER, IN THE EVENT THE TERM OF A DESIGNATED LEASE IS
EXTENDED, RENEWED OR THE SPACE DEMISED THEREUNDER IS INCREASED IN ACCORDANCE
WITH THE TERMS OF THIS SECURITY INTEREST, BORROWER MAY WITHDRAW SUMS IN THE
RELETTING RESERVE ESCROW ACCOUNT FOR RELETTING EXPENDITURES RELATED TO SUCH
EXTENSION, RENEWAL OR INCREASE IN SPACE DEMISED)

 

65

--------------------------------------------------------------------------------


 


WHICH RELATE TO BROKERAGE COMMISSIONS, UPON THE RECEIPT OF (UNLESS BORROWER
REQUESTS DISBURSEMENT BY MEANS OF CHECK PAYABLE JOINTLY TO BORROWER AND THE
APPLICABLE BROKER) COPIES OF BILLS FOR SUCH RELETTING EXPENDITURES FOR THE
PORTION DUE AND FOR WHICH PAYMENT OR REIMBURSEMENT IS SOUGHT, LENDER SHALL
DISBURSE TO BORROWER ANY ACTUAL EXPENSES INCURRED IN CONNECTION WITH SUCH
RELETTING EXPENDITURES OUT OF THE RELETTING RESERVE ESCROW ACCOUNT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY DISBURSEMENTS
MADE BY LENDER OUT OF THE RELETTING RESERVE ESCROW ACCOUNT FOR SPECIAL RELETTING
EXPENDITURES SHALL, IF REQUESTED IN WRITING BY BORROWER, WHICH REQUEST SHALL BE
ACCOMPANIED BY SUCH WRITTEN DOCUMENTATION RELATING THERETO AS MAY REASONABLY BE
REQUIRED BY LENDER, BE DEPOSITED INTO THE RENT ACCOUNT AS IF SUCH SUMS WERE
RECEIVED BY BORROWER AS RENT DURING THE CALENDAR MONTH AFTER SUCH REQUEST FOR
DISBURSEMENT IS MADE BY BORROWER. LENDER SHALL NOT BE REQUIRED TO MAKE ANY
DISBURSEMENTS OUT OF THE RELETTING RESERVE ESCROW ACCOUNT IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND IS CONTINUING, IF MORE THAN ONE SUCH REQUEST IS MADE IN
ANY MONTH OR IF SUFFICIENT FUNDS ARE NOT AVAILABLE IN THE RELETTING RESERVE
ESCROW ACCOUNT. NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECURITY INSTRUMENT,
NO SUMS ON DEPOSIT IN THE RELETTING RESERVE ESCROW ACCOUNT MAY BE USED IN
CONNECTION WITH RELETTING EXPENDITURES INCURRED WITH RESPECT TO DESIGNATED
LEASES, PROVIDED, HOWEVER, IN THE EVENT THE TERM OF A DESIGNATED LEASE IS
EXTENDED, RENEWED OR THE SPACE DEMISED THEREUNDER IS INCREASED IN ACCORDANCE
WITH THE TERMS OF THIS SECURITY INTEREST, BORROWER MAY WITHDRAW SUMS IN THE
RELETTING RESERVE ESCROW ACCOUNT FOR RELETTING EXPENDITURES RELATED TO SUCH
EXTENSION, RENEWAL OR INCREASE IN SPACE DEMISED.


 

(b)           All funds deposited into the Reletting Reserve Escrow Account
shall be held by Lender pursuant to the provisions of this Security Instrument
and, provided that no Event of Default shall have occurred and be continuing,
shall be applied in payment of Reletting Expenditures. Should an Event of
Default occur and be continuing, the sums on deposit in the Reletting Reserve
Escrow Account may be applied by Lender in payment of any Reletting Expenditures
or may be applied to the payment of the Debt or any other charges affecting all
or any portion of the Property, as Lender, in its sole discretion, may
determine; provided, however, that no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Lender as
herein provided.

 

(c)           In the event that Borrower holds any letters of credit as security
for obligations under Space Leases, within thirty (30) days (or if any letters
of credit may expire within such thirty (30) day period, prior to the expiration
of such letter of credit) of the occurrence of a monetary event of default or a
material non-monetary event of default under the related Space Lease, which
default is not cured within the applicable cure period thereunder, Borrower
shall present for draw and use all commercially reasonable efforts to draw the
full amount which it is entitled to draw under such letter of credit; provided,
however, Borrower shall not be obliged to draw on such letter of credit if (i)
Borrower has submitted to Lender a plan of action to resolve any event of
default which gave rise to Borrower’s right to draw on the applicable letter of
credit and Lender shall, in its reasonable discretion, have consented to such
plan or Borrower is precluded from making a draw on the applicable letter of
credit by applicable law, and (ii) the term of such letter of credit will not
expire prior to the implementation of such submitted plan. Borrower shall
deliver to Lender, within five (5) Business Days of receipt thereof, (x) all
security deposits which Borrower has the right to retain under a Space Lease
(including, without limitation, all sums drawn on letters of credit held as
security for obligations of tenants under

 

66

--------------------------------------------------------------------------------


 

Space Leases) if the tenant thereunder is in default in the payment of base rent
for at least ninety (90) days and (y) all Rent paid by or on behalf of any
lessee under a Space Lease in whole or partial consideration for the
termination, cancellation or surrender of any Space Lease (including, without
limitation, surrender or cancellation fees, buy-out fees or reimbursements for
tenant improvements or leasing commissions), and in each such case ((x) or (y))
all such sums shall be held in the Reletting Reserve Escrow Account and shall be
disbursed therefrom as set forth above. Notwithstanding the foregoing, security
deposits and sums drawn under a letter of credit in respect of Rent that was due
and owing under a Space Lease or amounts paid pursuant to clause (y) above if
the relevant space or part thereof has not been re-leased shall be transferred
from the Reletting Reserve Escrow Account to the Rent Account (unless an Event
of Default exists, in which event to the Central Account) and processed as Rent
in the month in which such Rent was due and owing (i.e., with respect to
security deposits delivered to Lender and any draw under a letter of credit
pursuant to this Section 5.07(c), no more than one month of pro-rated monthly
rent with respect to any Space Lease shall be so transferred to the Rent Account
or Central Account (as the case may be) each month unless otherwise consented to
in writing by Lender).

 


SECTION 5.08. RECURRING REPLACEMENT RESERVE ESCROW ACCOUNT. BORROWER HEREBY
AGREES TO PAY ALL RECURRING REPLACEMENT EXPENDITURES WITH RESPECT TO THE
PROPERTY (WITHOUT REGARD TO THE AMOUNT OF MONEY THEN AVAILABLE IN THE RECURRING
REPLACEMENT RESERVE SUB-ACCOUNT OR THE RECURRING REPLACEMENT RESERVE ESCROW
ACCOUNT). PROVIDED THAT LENDER HAS RECEIVED WRITTEN NOTICE FROM BORROWER AT
LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DUE DATE OF ANY PAYMENT RELATING TO
RECURRING REPLACEMENT EXPENDITURES AND NOT MORE FREQUENTLY THAN ONCE EACH MONTH,
AND FURTHER PROVIDED THAT NO EVENT OF DEFAULT EXISTS, THAT THERE ARE SUFFICIENT
FUNDS AVAILABLE IN THE RECURRING REPLACEMENT RESERVE ESCROW ACCOUNT AND BORROWER
SHALL HAVE THERETOFORE FURNISHED LENDER WITH LIEN WAIVERS (TO THE EXTENT
PERMITTED BY LAW AND WITH RESPECT TO PAYMENTS RECEIVED TO DATE, IF APPLICABLE),
COPIES OF BILLS, INVOICES AND OTHER REASONABLE DOCUMENTATION AS MAY BE REQUIRED
BY LENDER TO ESTABLISH THAT THE RECURRING REPLACEMENT EXPENDITURES WHICH ARE THE
SUBJECT OF SUCH REQUEST REPRESENT AMOUNTS DUE FOR COMPLETED OR PARTIALLY
COMPLETED CAPITAL WORK AND IMPROVEMENTS PERFORMED AT THE PROPERTY, LENDER SHALL
MAKE SUCH PAYMENTS OUT OF THE RECURRING REPLACEMENT RESERVE ESCROW ACCOUNT.


 

Provided that no Event of Default exists, all funds deposited into the Recurring
Replacement Reserve Escrow Account shall be held by Lender pursuant to the
provisions of this Security Instrument and shall be applied in payment of
Recurring Replacement Expenditures. Should an Event of Default exist, the sums
on deposit in the Recurring Replacement Reserve Sub-Account and the Recurring
Replacement Reserve Escrow Account may be applied by Lender in payment of any
Recurring Replacement Expenditures or may be applied to the payment of the Debt
or any other charges affecting all or any portion of the Property, as Lender in
its sole discretion may determine; provided, however, that no such application
shall be deemed to have been made by operation of law or otherwise until
actually made by Lender as herein provided.

 


SECTION 5.09. INTENTIONALLY OMITTED.


 


SECTION 5.10. INTENTIONALLY OMITTED.

 

67

--------------------------------------------------------------------------------


 


SECTION 5.11. INTENTIONALLY OMITTED.


 


SECTION 5.12. PERFORMANCE OF ENGINEERING WORK. (A) BORROWER SHALL PROMPTLY
COMMENCE AND DILIGENTLY THEREAFTER PURSUE TO COMPLETION (WITHOUT REGARD TO THE
AMOUNT OF MONEY THEN AVAILABLE IN THE ENGINEERING ESCROW ACCOUNT) THE REQUIRED
ENGINEERING WORK PRIOR TO THE THREE (3) MONTH ANNIVERSARY OF THE CLOSING DATE,
SUBJECT TO EXTENSION OF THE DATE FOR COMMENCEMENT AND COMPLETION OF THE REQUIRED
ENGINEERING WORK AS MAY BE PERMITTED BY THE APPLICABLE GOVERNMENTAL AUTHORITY,
IN ALL CASES SUBJECT TO FORCE MAJEURE, BUT IN NO EVENT SHALL COMPLETION OF THE
REQUIRED ENGINEERING WORK OCCUR LATER THAN DECEMBER 31, 2007. AFTER BORROWER
COMPLETES AN ITEM OF REQUIRED ENGINEERING WORK OR ANY PORTION THEREOF, BORROWER
MAY SUBMIT TO LENDER AN INVOICE THEREFOR WITH (A) LIEN WAIVERS (TO THE EXTENT
PERMITTED BY LAW AND WITH RESPECT TO PAYMENTS RECEIVED TO DATE, IF APPLICABLE),
(B) A STATEMENT FROM AN ARCHITECT OR ENGINEER, REASONABLY ACCEPTABLE TO LENDER,
INDICATING THAT THE PORTION OF THE REQUIRED ENGINEERING WORK FOR WHICH PAYMENT
OR REIMBURSEMENT IS SOUGHT HAS BEEN SUBSTANTIALLY COMPLETED IN MATERIAL
COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND (C) AN OFFICER’S CERTIFICATE,
REASONABLY ACCEPTABLE TO LENDER, INDICATING THAT THE PORTION OF THE REQUIRED
ENGINEERING WORK FOR WHICH PAYMENT OR REIMBURSEMENT IS SOUGHT HAS BEEN
SUBSTANTIALLY COMPLETED IN MATERIAL COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND
BORROWER HAS PAID OR WILL WITH THE REQUESTED DISBURSEMENT PAY ALL SUMS DUE IN
CONNECTION THEREWITH. NOTWITHSTANDING THE FOREGOING, IN THE EVENT BORROWER DOES
NOT OBTAIN THE ITEM SET FORTH IN CLAUSE (B) ABOVE, BORROWER SHALL NOT BE
REQUIRED TO DELIVER SUCH ITEMS TO LENDER. LENDER SHALL, WITHIN FIFTEEN (15) DAYS
AFTER LENDER RECEIVES SUCH ITEM(S), ALTHOUGH IN NO EVENT MORE FREQUENTLY THAN
ONCE EACH MONTH, REIMBURSE SUCH AMOUNT TO BORROWER FROM THE ENGINEERING ESCROW
ACCOUNT; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE REIMBURSED MORE THAN THE
AMOUNT SET FORTH ON EXHIBIT D HERETO AS THE AMOUNT ALLOCATED TO THE PORTION OF
THE REQUIRED ENGINEERING WORK FOR WHICH REIMBURSEMENT IS SOUGHT.


 

(b)           All funds deposited into the Engineering Escrow Account shall be
held by Lender pursuant to the provisions of this Security Instrument and,
provided no Event of Default shall have occurred and be continuing, shall be
applied in payment of costs incurred by Borrower in connection with the Required
Engineering Work. From and after the date all of the Required Engineering Work
is completed, Borrower may submit a written request, which request shall be
delivered together with (a) final lien waivers, (b) a statement from an
Architect or Engineer, as the case may be, reasonably acceptable to Lender,
indicating that all of the Required Engineering Work has been substantially
completed in material compliance with all Legal Requirements, and (c) an
Officer’s Certificate, reasonably acceptable to Lender, indicating that all of
the Required Engineering Work has been substantially completed in material
compliance with all Legal Requirements and Borrower has paid or will with the
requested disbursement pay all sums due in connection therewith. Notwithstanding
the foregoing, in the event Borrower does not obtain the item set forth in
clause (b) above, Borrower shall not be required to deliver such items to
Lender. Lender shall, within fifteen (15) days after Lender receives such
item(s), disburse any balance of the Engineering Escrow Account to Borrower.
Should an Event of Default exist, the sums on deposit in the Engineering Escrow
Account may be applied by Lender in payment of any Required Engineering Work or
may be applied to the payment of the Debt or any other charges affecting all or
any portion of the Property, as Lender in its sole discretion may determine;

 

68

--------------------------------------------------------------------------------


 

provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.

 


SECTION 5.13. LOSS PROCEEDS. IN THE EVENT OF A CASUALTY TO THE PROPERTY, UNLESS
LENDER ELECTS, OR IS REQUIRED PURSUANT TO ARTICLE III HEREOF, TO MAKE ALL OF THE
INSURANCE PROCEEDS AVAILABLE TO BORROWER FOR RESTORATION, LENDER AND BORROWER
SHALL CAUSE ALL SUCH INSURANCE PROCEEDS TO BE PAID BY THE INSURER DIRECTLY TO
THE CENTRAL ACCOUNT, WHEREUPON LENDER SHALL, AFTER DEDUCTING LENDER’S COSTS OF
RECOVERING AND PAYING OUT SUCH INSURANCE PROCEEDS, INCLUDING WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES, APPLY THE SAME TO REDUCE THE DEBT IN ACCORDANCE WITH
THE TERMS OF THE NOTE; PROVIDED, HOWEVER, THAT IF LENDER ELECTS, OR IS REQUIRED,
TO MAKE THE INSURANCE PROCEEDS AVAILABLE FOR RESTORATION, ALL INSURANCE PROCEEDS
IN RESPECT OF RENT LOSS, BUSINESS INTERRUPTION OR SIMILAR COVERAGE SHALL BE
MAINTAINED IN THE CENTRAL ACCOUNT, TO BE APPLIED BY LENDER IN THE SAME MANNER AS
RENT RECEIVED WITH RESPECT TO THE OPERATION OF THE PROPERTY; PROVIDED, FURTHER,
HOWEVER, THAT IN THE EVENT THAT THE INSURANCE PROCEEDS WITH RESPECT TO SUCH RENT
LOSS, BUSINESS INTERRUPTION OR SIMILAR INSURANCE POLICY ARE PAID IN A LUMP SUM
IN ADVANCE, LENDER SHALL HOLD SUCH INSURANCE PROCEEDS IN A SEGREGATED
INTEREST-BEARING ESCROW ACCOUNT, WHICH SHALL BE AN ELIGIBLE ACCOUNT, SHALL
ESTIMATE, IN LENDER’S REASONABLE DISCRETION, THE NUMBER OF MONTHS REQUIRED FOR
BORROWER TO RESTORE THE DAMAGE CAUSED BY THE CASUALTY, SHALL DIVIDE THE
AGGREGATE RENT LOSS, BUSINESS INTERRUPTION OR SIMILAR INSURANCE PROCEEDS BY SUCH
NUMBER OF MONTHS, AND SHALL DISBURSE FROM SUCH BANK ACCOUNT INTO THE RENT
ACCOUNT EACH MONTH DURING THE PERFORMANCE OF SUCH RESTORATION SUCH MONTHLY
INSTALLMENT OF SAID INSURANCE PROCEEDS. IN THE EVENT THAT INSURANCE PROCEEDS ARE
TO BE APPLIED TOWARD RESTORATION, LENDER SHALL HOLD SUCH FUNDS IN A SEGREGATED
INTEREST-BEARING BANK ACCOUNT AT THE BANK, WHICH SHALL BE AN ELIGIBLE ACCOUNT,
AND SHALL DISBURSE SAME IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.04
HEREOF. UNLESS LENDER ELECTS, OR IS REQUIRED PURSUANT TO SECTION 6.01 HEREOF, TO
MAKE ALL OF THE CONDEMNATION PROCEEDS AVAILABLE TO BORROWER FOR RESTORATION,
LENDER AND BORROWER SHALL CAUSE ALL SUCH CONDEMNATION PROCEEDS TO BE PAID TO THE
CENTRAL ACCOUNT, WHEREUPON LENDER SHALL, AFTER DEDUCTING LENDER’S COSTS OF
RECOVERING AND PAYING OUT SUCH CONDEMNATION PROCEEDS, INCLUDING WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES, APPLY SAME TO REDUCE THE DEBT IN
ACCORDANCE WITH THE TERMS OF THE NOTE; PROVIDED, HOWEVER, THAT ANY CONDEMNATION
PROCEEDS RECEIVED IN CONNECTION WITH A TEMPORARY TAKING SHALL BE MAINTAINED IN
THE CENTRAL ACCOUNT, TO BE APPLIED BY LENDER IN THE SAME MANNER AS RENT RECEIVED
WITH RESPECT TO THE OPERATION OF THE PROPERTY; PROVIDED, FURTHER, HOWEVER, THAT
IN THE EVENT THAT THE CONDEMNATION PROCEEDS OF ANY SUCH TEMPORARY TAKING ARE
PAID IN A LUMP SUM IN ADVANCE, LENDER SHALL HOLD SUCH CONDEMNATION PROCEEDS IN A
SEGREGATED INTEREST-BEARING BANK ACCOUNT, WHICH SHALL BE AN ELIGIBLE ACCOUNT,
SHALL ESTIMATE, IN LENDER’S REASONABLE DISCRETION, THE NUMBER OF MONTHS THAT THE
PROPERTY SHALL BE AFFECTED BY SUCH TEMPORARY TAKING, SHALL DIVIDE THE AGGREGATE
CONDEMNATION PROCEEDS IN CONNECTION WITH SUCH TEMPORARY TAKING BY SUCH NUMBER OF
MONTHS, AND SHALL DISBURSE FROM SUCH BANK ACCOUNT INTO THE RENT ACCOUNT EACH
MONTH DURING THE PENDENCY OF SUCH TEMPORARY TAKING SUCH MONTHLY INSTALLMENT OF
SAID CONDEMNATION PROCEEDS. IN THE EVENT THAT CONDEMNATION PROCEEDS ARE TO BE
APPLIED TOWARD RESTORATION, LENDER SHALL HOLD SUCH FUNDS IN A SEGREGATED
INTEREST-BEARING BANK ACCOUNT AT THE BANK, WHICH SHALL BE AN ELIGIBLE ACCOUNT,
AND SHALL DISBURSE SAME IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.04
HEREOF. IF ANY LOSS PROCEEDS ARE RECEIVED BY BORROWER, SUCH LOSS PROCEEDS SHALL
BE RECEIVED IN TRUST FOR LENDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF
BORROWER, AND SHALL BE FORTHWITH PAID INTO THE CENTRAL ACCOUNT, OR PAID TO
LENDER TO HOLD IN A SEGREGATED INTEREST-BEARING BANK ACCOUNT AT THE BANK, IN
EACH CASE

 

69

--------------------------------------------------------------------------------


 


TO BE APPLIED OR DISBURSED IN ACCORDANCE WITH THE FOREGOING. ANY LOSS PROCEEDS
MADE AVAILABLE TO BORROWER FOR RESTORATION IN ACCORDANCE HEREWITH, TO THE EXTENT
NOT USED BY BORROWER IN CONNECTION WITH, OR TO THE EXTENT THEY EXCEED THE COST
OF, SUCH RESTORATION, SHALL BE DEPOSITED INTO THE CENTRAL ACCOUNT, WHEREUPON
LENDER SHALL APPLY THE SAME TO REDUCE THE DEBT IN ACCORDANCE WITH THE TERMS OF
THE NOTE.


 


SECTION 5.14. UNDERWRITTEN RENT ESCROW ACCOUNT. PROVIDED THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, ON EACH PAYMENT DATE SET FORTH ON
EXHIBIT F, ATTACHED HERETO AND MADE A PART HEREOF, LENDER SHALL TRANSFER A SUM
EQUAL TO THE AMOUNT SPECIFIED ON EXHIBIT F TO THE RENT ACCOUNT FROM THE
UNDERWRITTEN RENT ESCROW ACCOUNT. SHOULD AN EVENT OF DEFAULT OCCUR AND BE
CONTINUING, SUMS ON DEPOSIT IN THE UNDERWRITTEN RENT ESCROW ACCOUNT MAY BE
APPLIED BY LENDER TO THE PAYMENT OF THE DEBT OR ANY OTHER CHARGES AFFECTING ALL
OR ANY PORTION OF THE PROPERTY, AS LENDER IN ITS SOLE DISCRETION MAY DETERMINE;
PROVIDED, HOWEVER, THAT NO SUCH APPLICATION SHALL BE DEEMED TO HAVE BEEN MADE BY
OPERATION OF LAW OR OTHERWISE UNTIL ACTUALLY MADE BY LENDER AS HEREIN PROVIDED.


 


SECTION 5.15. DESIGNATED LEASE RESERVE ESCROW ACCOUNT.


 


(A)           BORROWER HEREBY AGREES TO PAY ALL EXPENSES AND OTHER ITEMS FOR
WHICH FUNDS HAVE BEEN PLACED IN THE DESIGNATED LEASE RESERVE ESCROW ACCOUNT
(COLLECTIVELY, THE “DESIGNATED LEASE EXPENSES”) WITH RESPECT TO THE DESIGNATED
LEASES (WITHOUT REGARD TO THE AMOUNT OF MONEY THEN AVAILABLE IN THE DESIGNATED
LEASE RESERVE ESCROW ACCOUNT). PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND THAT LENDER HAS RECEIVED A WRITTEN REQUEST FROM BORROWER
FOR PAYMENT OR REIMBURSEMENT OF ANY COSTS INCURRED IN CONNECTION WITH ANY
DESIGNATED LEASE EXPENSES, TOGETHER WITH (1) UNCONDITIONAL LIEN WAIVERS (TO THE
EXTENT PERMITTED BY LAW AND WITH RESPECT TO PAYMENTS RECEIVED TO DATE, IF
APPLICABLE), (2) IF REQUESTED BY LENDER, AND IF THE WORK IS BEING PERFORMED BY
BORROWER, A STATEMENT FROM AN ARCHITECT OR ENGINEER OR AN OFFICER’S CERTIFICATE,
INDICATING THAT THE DESIGNATED LEASE EXPENSES FOR WHICH PAYMENT OR REIMBURSEMENT
IS SOUGHT HAVE BEEN SUBSTANTIALLY COMPLETED IN MATERIAL COMPLIANCE WITH ALL
LEGAL REQUIREMENTS, (3) UNLESS BORROWER REQUESTS DISBURSEMENT BY MEANS OF CHECK
PAYABLE JOINTLY TO BORROWER AND THE APPLICABLE VENDOR, COPIES OF BILLS FOR SUCH
DESIGNATED LEASE EXPENSES FOR THE PORTION DUE AND FOR WHICH PAYMENT OR
REIMBURSEMENT IS SOUGHT, (4) UNLESS THE TENANT HAS UNDERTAKEN THE WORK WHICH IS
THE SUBJECT OF THE DESIGNATED LEASE EXPENSES, UPON FINAL COMPLETION OF SUCH
WORK, A TENANT ESTOPPEL CERTIFICATE FROM THE TENANT LEASING SPACE IN THE
PREMISES FOR WHOM THE DESIGNATED LEASE EXPENSES WERE MADE (OR IF AFTER USING
COMMERCIALLY REASONABLE EFFORTS, BORROWER IS NOT ABLE TO OBTAIN THE TENANT
ESTOPPEL CERTIFICATE, A LANDLORD ESTOPPEL CERTIFICATE) WHICH INDICATES, AMONG
OTHER THINGS, THAT THE TENANT UNDER SUCH SPACE LEASE IS IN OCCUPANCY, HAS
ACCEPTED THE DEMISED PREMISES UNDER SUCH SPACE LEASE AND HAS PAID ALL RENTS THEN
DUE UNDER THE SPACE LEASE WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION,
REDUCTION OR OTHER ALLOWANCES, EXCEPT AS PROVIDED IN SUCH SPACE LEASE, AND (5)
SUCH OTHER DOCUMENTATION AS MAY BE REASONABLY REQUESTED BY LENDER TO ESTABLISH
THAT THE DESIGNATED LEASE EXPENSES OR PORTION THEREOF WHICH ARE THE SUBJECT OF
SUCH REQUEST HAVE BEEN SUBSTANTIALLY COMPLETED, ALL OF WHICH ARE REASONABLY
ACCEPTABLE IN FORM AND SUBSTANCE TO LENDER, THEN LENDER SHALL WITHIN FIVE (5)
BUSINESS DAYS THEREAFTER DISBURSE TO BORROWER, TO THE EXTENT OF FUNDS REMAINING
IN THE DESIGNATED LEASE RESERVE ESCROW ACCOUNT, ANY ACTUAL EXPENSES INCURRED IN
CONNECTION WITH SUCH DESIGNATED LEASE EXPENSES PROVIDED THAT BORROWER MAY MAKE A
REQUEST

 

70

--------------------------------------------------------------------------------


 


FOR DISBURSEMENT OF SUMS FROM THE DESIGNATED LEASE RESERVE ESCROW ACCOUNT NO
MORE THAN ONCE DURING ANY MONTH AND ANY REQUEST (OTHER THAN THE FINAL REQUEST
FOR THE APPLICABLE DESIGNATED LEASE EXPENSES AND THE FINAL DISBURSEMENT FOR ALL
DESIGNATED LEASE EXPENSES SHALL ALSO INCLUDE INTEREST EARNED ON THE FUNDS HELD
IN THE DESIGNATED LEASE RESERVE ESCROW ACCOUNT ) SHALL BE IN A MINIMUM AMOUNT OF
$25,000. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ANY DISBURSEMENTS MADE
BY LENDER OUT OF THE DESIGNATED LEASE RESERVE ESCROW ACCOUNT FOR RENT CREDITS
DUE TO THE TENANTS (OTHER THAN THE MERRILL TENANT) UNDER DESIGNATED LEASES
SHALL, IF REQUESTED IN WRITING BY BORROWER, WHICH REQUEST SHALL BE ACCOMPANIED
BY SUCH WRITTEN DOCUMENTATION RELATING THERETO AS MAY REASONABLY BE REQUIRED BY
LENDER, BE DEPOSITED INTO THE RENT ACCOUNT AS IF SUCH SUMS WERE RECEIVED BY
BORROWER AS RENT DURING THE CALENDAR MONTH AFTER SUCH REQUEST FOR DISBURSEMENT
IS MADE BY BORROWER. LENDER SHALL NOT BE REQUIRED TO MAKE ANY DISBURSEMENTS OUT
OF THE DESIGNATED LEASE RESERVE ESCROW ACCOUNT IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND IS CONTINUING, IF MORE THAN ONE SUCH REQUEST IS MADE IN ANY MONTH
OR IF SUFFICIENT FUNDS ARE NOT AVAILABLE IN THE DESIGNATED LEASE RESERVE ESCROW
ACCOUNT.


 

(b)           All funds deposited into the Designated Lease Reserve Escrow
Account shall be held by Lender pursuant to the provisions of this Security
Instrument and, provided that no Event of Default shall have occurred and be
continuing, shall be applied in payment of Designated Lease Expenses. Should an
Event of Default occur and be continuing, the sums on deposit in the Designated
Lease Reserve Escrow Account may be applied by Lender in payment of any
Reletting Expenditures or may be applied to the payment of the Debt or any other
charges affecting all or any portion of the Property, as Lender, in its sole
discretion, may determine; provided, however, that no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
Lender as herein provided.

 


ARTICLE VI:  CONDEMNATION

 


SECTION 6.01. CONDEMNATION. (A)  BORROWER SHALL NOTIFY LENDER PROMPTLY OF THE
COMMENCEMENT OR THREAT OF ANY TAKING OF THE PROPERTY OR ANY PORTION THEREOF.
LENDER IS HEREBY IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT, COUPLED
WITH AN INTEREST, WITH EXCLUSIVE POWER TO COLLECT, RECEIVE AND RETAIN THE
PROCEEDS OF ANY SUCH TAKING AND TO MAKE ANY COMPROMISE OR SETTLEMENT IN
CONNECTION WITH SUCH PROCEEDINGS (SUBJECT TO BORROWER’S REASONABLE APPROVAL,
EXCEPT DURING THE EXISTENCE OF AN EVENT OF DEFAULT, IN WHICH EVENT BORROWER’S
APPROVAL SHALL NOT BE REQUIRED), SUBJECT TO THE PROVISIONS OF THIS SECURITY
INSTRUMENT; PROVIDED, HOWEVER, THAT BORROWER MAY PARTICIPATE IN ANY SUCH
PROCEEDINGS AND SHALL BE AUTHORIZED AND ENTITLED TO COMPROMISE OR SETTLE ANY
SUCH PROCEEDING WITH RESPECT TO CONDEMNATION PROCEEDS IN AN AMOUNT LESS THAN
FIVE PERCENT (5%) OF THE LOAN AMOUNT. BORROWER SHALL EXECUTE AND DELIVER TO
LENDER ANY AND ALL INSTRUMENTS REASONABLY REQUIRED IN CONNECTION WITH ANY SUCH
PROCEEDING PROMPTLY AFTER REQUEST THEREFOR BY LENDER. EXCEPT AS SET FORTH ABOVE,
BORROWER SHALL NOT ADJUST, COMPROMISE, SETTLE OR ENTER INTO ANY AGREEMENT WITH
RESPECT TO SUCH PROCEEDINGS WITHOUT THE PRIOR CONSENT OF LENDER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. ALL CONDEMNATION PROCEEDS ARE
HEREBY ASSIGNED TO AND SHALL BE PAID TO LENDER TO BE APPLIED IN ACCORDANCE WITH
THE TERMS HEREOF. WITH RESPECT TO CONDEMNATION PROCEEDS IN AN AMOUNT IN EXCESS
OF FIVE PERCENT (5%) OF THE LOAN AMOUNT, BORROWER HEREBY AUTHORIZES LENDER TO
COMPROMISE, SETTLE, COLLECT AND RECEIVE SUCH CONDEMNATION PROCEEDS, AND TO GIVE
PROPER RECEIPTS AND ACQUITTANCE THEREFOR, SUBJECT TO,

 

71

--------------------------------------------------------------------------------


 


PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER’S
REASONABLE APPROVAL AS SET FORTH ABOVE. SUBJECT TO THE PROVISIONS OF THIS
ARTICLE VI, LENDER MAY APPLY SUCH CONDEMNATION PROCEEDS (LESS ANY COST TO LENDER
OF RECOVERING AND PAYING OUT SUCH PROCEEDS, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS AND COSTS ALLOCABLE TO INSPECTING
ANY REPAIR, RESTORATION OR REBUILDING WORK AND THE PLANS AND SPECIFICATIONS
THEREFOR) TOWARD THE PAYMENT OF THE DEBT OR TO ALLOW SUCH PROCEEDS TO BE USED
FOR THE WORK.


 


(B)           ‘SUBSTANTIAL TAKING’ SHALL MEAN (I) A TAKING OF SUCH  PORTION OF
THE PROPERTY THAT WOULD, IN LENDER’S REASONABLE DISCRETION, LEAVE REMAINING A
BALANCE OF THE PROPERTY WHICH WOULD NOT UNDER THEN CURRENT ECONOMIC CONDITIONS,
APPLICABLE DEVELOPMENT LAWS AND OTHER APPLICABLE LEGAL REQUIREMENTS, PERMIT THE
RESTORATION OF THE PROPERTY SO AS TO CONSTITUTE A COMPLETE, RENTABLE FACILITY OF
THE SAME SORT AS EXISTED PRIOR TO THE TAKING, HAVING ADEQUATE INGRESS AND EGRESS
TO THE PROPERTY, CAPABLE OF PRODUCING A PROJECTED DEBT SERVICE COVERAGE OF NOT
LESS THAN THE REQUIRED DEBT SERVICE COVERAGE UPON SUBSTANTIAL COMPLETION OF THE
RESTORATION OF THE PROPERTY, (II) A TAKING WHICH LENDER IS NOT REASONABLY
SATISFIED COULD BE RESTORED WITHIN TWELVE (12) MONTHS AND AT LEAST SIX (6)
MONTHS PRIOR TO THE MATURITY DATE OR (III) A TAKING OF MORE THAN FIFTEEN PERCENT
(15%) OF THE REASONABLY ESTIMATED FAIR MARKET VALUE OF THE PROPERTY.


 


(C)           IN THE CASE OF A SUBSTANTIAL TAKING, CONDEMNATION PROCEEDS SHALL
BE PAYABLE TO LENDER IN REDUCTION OF THE DEBT BUT WITHOUT ANY PREPAYMENT FEE OR
CHARGE OF ANY KIND AND, IF LENDER ELECTS TO APPLY ANY CONDEMNATION PROCEEDS IT
MAY RECEIVE PURSUANT TO THIS SECURITY INSTRUMENT TO THE PAYMENT OF THE DEBT,
BORROWER MAY PREPAY THE BALANCE OF THE DEBT WITHOUT ANY PREPAYMENT FEE OR CHARGE
OF ANY KIND.


 


(D)           IN THE EVENT OF A TAKING WHICH IS NOT A SUBSTANTIAL TAKING,
BORROWER AT ITS SOLE COST AND EXPENSE (WHETHER OR NOT THE AWARD SHALL HAVE BEEN
RECEIVED OR SHALL BE SUFFICIENT FOR RESTORATION) SHALL PROCEED DILIGENTLY TO
RESTORE, OR CAUSE THE RESTORATION OF, THE REMAINING IMPROVEMENTS NOT SO TAKEN,
TO MAINTAIN A COMPLETE, RENTABLE, SELF-CONTAINED FULLY OPERATIONAL FACILITY OF
THE SAME SORT AS EXISTED PRIOR TO THE TAKING IN AS GOOD A CONDITION AS IS
REASONABLY POSSIBLE. IN THE EVENT OF SUCH A TAKING, LENDER SHALL RECEIVE THE
CONDEMNATION PROCEEDS AND SHALL PAY OVER THE SAME:


 

(I)            FIRST, PROVIDED NO DEFAULT SHALL EXIST, TO BORROWER TO THE EXTENT
OF ANY PORTION OF THE AWARD AS MAY BE NECESSARY TO PAY THE REASONABLE COST OF
RESTORATION OF THE IMPROVEMENTS REMAINING, AND

 

(II)           SECOND, TO LENDER, IN REDUCTION OF THE DEBT WITHOUT ANY
PREPAYMENT PREMIUM OR CHARGE OF ANY KIND.

 

If one or more Takings in the aggregate create a Substantial Taking, then, in
such event, the sections of this Article VI above applicable to Substantial
Takings shall apply.

 

(e)           In the event Lender is obligated to or elects to make Condemnation
Proceeds available for the restoration or rebuilding of the Property, such
proceeds shall be disbursed in the manner and subject to the conditions set
forth in Section 3.04(b) hereof. If, in accordance with this Article VI, any
Condemnation Proceeds are used to reduce the Debt, they shall be applied in

 

72

--------------------------------------------------------------------------------


 

accordance with the provisions of the Note. Borrower shall promptly execute and
deliver all instruments reasonably requested by Lender for the purpose of
confirming the assignment of the Condemnation Proceeds to Lender. Application of
all or any part of the Condemnation Proceeds to the Debt shall be made in
accordance with the provisions of Sections 3.06 and 3.07 hereof. No application
of the Condemnation Proceeds to the reduction of the Debt shall have the effect
of releasing the lien of this Security Instrument until the remainder of the
Debt has been paid in full. In the case of any Taking, Lender, to the extent
that Lender has not been reimbursed by Borrower, shall be entitled, as a first
priority out of any Condemnation Proceeds, to reimbursement for all costs, fees
and expenses reasonably incurred in the determination and collection of any
Condemnation Proceeds. All Condemnation Proceeds deposited with Lender pursuant
to this Section, until expended or applied as provided herein, shall be held in
accordance with Section 3.04(b) hereof and shall constitute additional security
for the payment of the Debt and the payment and performance of Borrower’s
obligations, but Lender shall not be deemed a trustee or other fiduciary with
respect to its receipt of such Condemnation Proceeds or any part thereof. All
awards so deposited with Lender shall be held by Lender in an Eligible Account,
but Lender makes no representation or warranty as to the rate or amount of
interest, if any, which may accrue on any such deposit and shall have no
liability in connection therewith. For purposes hereof, any reference to the
award shall be deemed to include interest, if any, which has accrued thereon.

 


ARTICLE VII:  LEASES AND RENTS

 


SECTION 7.01. ASSIGNMENT. (A)   BORROWER DOES HEREBY BARGAIN, SELL, ASSIGN AND
SET OVER UNTO LENDER, ALL OF BORROWER’S INTEREST IN THE LEASES AND RENTS. THE
ASSIGNMENT OF LEASES AND RENTS IN THIS SECTION 7.01 IS AN ABSOLUTE,
UNCONDITIONAL AND PRESENT ASSIGNMENT FROM BORROWER TO LENDER AND NOT AN
ASSIGNMENT FOR SECURITY AND THE EXISTENCE OR EXERCISE OF BORROWER’S REVOCABLE
LICENSE TO COLLECT RENT SHALL NOT OPERATE TO SUBORDINATE THIS ASSIGNMENT TO ANY
SUBSEQUENT ASSIGNMENT. THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES
PURSUANT TO THIS SECTION 7.01 SHALL NOT BE DEEMED TO MAKE LENDER A
MORTGAGEE-IN-POSSESSION. IN ADDITION TO THE PROVISIONS OF THIS ARTICLE VII,
BORROWER SHALL COMPLY WITH ALL TERMS, PROVISIONS AND CONDITIONS OF THE
ASSIGNMENT.


 

(b)           So long as there shall exist and be continuing no Event of
Default, Borrower shall have a revocable license to take all actions with
respect to all Leases and Rents, present and future, including the right to
collect and use the Rents, subject to the terms of this Security Instrument and
the Assignment.

 

(c)           In a separate instrument, Borrower shall, as requested from time
to time by Lender, assign to Lender or its nominee by specific or general
assignment, any and all Leases, such assignments to be in form and content
reasonably acceptable to Lender, but subject to the provisions of Section
7.01(b) hereof. Unless previously delivered to Lender, Borrower agrees to
deliver to Lender, within thirty (30) days after Lender’s request, a true and
complete copy of every Lease and, within fifteen (15) days after Lender’s
request, a complete list of the Leases, certified by Borrower to be true,
accurate and complete and stating the demised premises, the

 

73

--------------------------------------------------------------------------------


 

names of the lessees, the Rent payable under the Leases and the date to which
such Rents have been paid.

 

(d)           The rights of Lender contained in this Article VII, the Assignment
or any other assignment of any Lease shall not result in any obligation or
liability of Lender to Borrower or any lessee under a Lease or any party
claiming through any such lessee.

 

(e)           At any time an Event of Default exists, the license granted
hereinabove may be revoked by Lender, and Lender or a receiver appointed in
accordance with this Security Instrument may enter upon the Property, and
collect, retain and apply the Rents toward payment of the Debt in such priority
and proportions as Lender in its sole discretion shall deem proper.

 

(f)            In addition to the rights which Lender may have herein, during
the existence of any Event of Default, Lender, at its option, may require
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be used and occupied by Borrower
and may require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise.

 


SECTION 7.02. MANAGEMENT OF PROPERTY.


 

(a)           Borrower shall manage the Property or cause the Property to be
managed in a manner which is consistent with the Approved Manager Standard. All
Space Leases entered into after the date hereof shall provide for rental rates
comparable to then existing local market rates and terms and conditions which
constitute good and prudent business practice and are consistent with prevailing
market terms and conditions, and shall be arm’s length transactions or, with
respect to Operating Leases, on terms which would be obtained in an arms-length
transaction. All Space Leases entered into after the date hereof shall be on a
form previously approved by Lender with such commercially reasonable changes as
are consistent with the standards of other similarly situated owners when
compared with terms and conditions of leases in similarly situated office
buildings in similar context at the time in question, taking into account, inter
alia, the type, creditworthiness and bargaining power of the prospective tenant
and the location and size of the space covered by the proposed Lease, and shall
provide that they are subordinate to this Security Instrument and that the
lessees thereunder attorn to Lender. Borrower shall deliver copies of all Leases
entered into after the Closing Date and amendments, modifications and renewals
of any Lease to Lender. All proposed Leases for the Property shall be subject to
the prior written approval of Lender, not to be unreasonably withheld or
delayed, provided, however that Borrower may enter into new leases with
unrelated third parties without obtaining the prior consent of Lender provided
that:  (i) the proposed leases conform with the requirements of this Section
7.02; (ii) the space to be leased pursuant to such proposed lease together with
any space leased to a related tenant under an existing Lease does not exceed
30,000 square feet; and (iii) the term of the proposed lease, inclusive of all
extensions and renewals, does not exceed ten (10) years. Lender’s consent to any
Lease, amendment, modification, renewal or termination, if required pursuant to
the terms of this Security Instrument, shall be deemed given if the first
correspondence from Borrower to Lender requesting such approval is in an
envelope marked “PRIORITY” and contains a bold-faced, conspicuous legend at the
top of the first page thereof

 

74

--------------------------------------------------------------------------------


 

stating that “IF YOU FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS REQUEST FOR
APPROVAL IN WRITING WITHIN SEVEN (7) BUSINESS DAYS, YOUR APPROVAL MAY BE DEEMED
GIVEN”, and is accompanied by the information and documents required above and
any other information reasonably requested by Lender in writing prior to the
expiration of such seven (7) Business Day period and, if Lender fails to respond
or to expressly deny such request for approval in writing within the seven (7)
Business Day period, a second notice  requesting approval is delivered to Lender
from Borrower in an envelope marked “PRIORITY” containing a bold-faced,
conspicuous legend at the top of the first page thereof stating that “IF YOU
FAIL TO RESPOND TO OR EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN
THREE (3) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender fails
to respond or to expressly deny such request for approval within the three (3)
Business Day period.

 

(b)           Borrower (i) shall observe and perform all of its material
obligations under the Leases pursuant to applicable Legal Requirements and shall
not do or permit to be done anything to impair the value of the Leases as
security for the Debt; (ii) shall promptly send copies to Lender of all notices
of default which Borrower shall receive under the Space Leases; (iii) shall,
consistent with the Approved Manager Standard, enforce all of the terms,
covenants and conditions contained in the Leases to be observed or performed;
(iv) shall not collect any of the Rents under the Leases more than one (1) month
in advance (except that Borrower may collect in advance such security deposits
as are permitted pursuant to applicable Legal Requirements and are commercially
reasonable in the prevailing market); (v) shall not execute any other assignment
of lessor’s interest in the Leases or the Rents except as otherwise expressly
permitted pursuant to this Security Instrument; (vi) shall not cancel or
terminate any of the Leases or accept a surrender thereof in any manner
inconsistent with the Approved Manager Standard; (vii) shall not convey,
transfer or suffer or permit a conveyance or transfer of all or any part of the
Premises or the Improvements or of any interest therein so as to effect a merger
of the estates and rights of, or a termination or diminution of the obligations
of, lessees thereunder; (viii) shall not, without Lender’s consent, which shall
not be unreasonably withheld, delayed or conditioned, alter, modify or change
the terms of any guaranty of any Major Space Lease or cancel or terminate any
such guaranty; (ix) shall, in accordance with the Approved Manager Standard,
make all reasonable efforts to seek lessees for space as it becomes vacant and
enter into Leases in accordance with the terms hereof; (x) shall not materially
modify, alter or amend any Major Space Lease without Lender’s consent, which
consent will not be unreasonably withheld, delayed or conditioned, except that
no consent shall be required for modifications or amendments entered into in
implementation of a right or option of the tenant under such Major Space Lease;
(xi) shall not modify, alter or amend any Property Agreement without Lender’s
consent, if such modification, alteration or amendment is reasonably likely to
have a Material Adverse Effect; and (xii) shall, without limitation to any other
provision hereof, execute and deliver at the request of Lender all such further
assurances, confirmations and assignments in connection with the Property as are
required herein and as Lender shall from time to time reasonably require.

 

(c)           All security deposits of lessees, whether held in cash or any
other form, shall be held in accordance with the Space Leases and applicable
Legal Requirements. Following the occurrence and during the continuance of any
Event of Default, Borrower shall, upon Lender’s

 

75

--------------------------------------------------------------------------------


 

request, if permitted by applicable Legal Requirements, turn over the security
deposits (and any interest thereon) to Lender to be held by Lender in accordance
with the terms of the Leases and all Legal Requirements.

 

(d)           Lender shall, upon request of Borrower and at Borrower’s sole cost
and expense, enter into a subordination, nondisturbance and attornment agreement
(“SNDA”) with any tenant under a Space Lease entered into in compliance with the
requirements of this Security Instrument. Any SNDA executed by Lender shall be
in Lender’s then standard form (with such reasonable and customary changes
thereto as may be acceptable to Lender, acting reasonably and in good faith)
which shall provide, among other things, that in the event Lender or any
purchaser at foreclosure shall succeed to Borrower’s interest in the Property,
the Space Lease with such tenant will remain in full force and effect and be
binding upon Lender or such purchaser and such tenant as though each were
original parties thereto.

 

(e)           If requested by Lender, Borrower shall furnish, or shall cause the
applicable lessee to furnish, at Lender’s sole cost and expense, to Lender
financial data and/or financial statements in accordance with Regulation AB for
any lessee of the Property if, in connection with a Securitization, Lender
expects there to be, with respect to such lessee or any group of affiliated
lessees, a concentration within all of the mortgage loans included or expected
to be included, as applicable, in such Securitization such that such lessee or
group of affiliated lessees would constitute a Significant Obligor; provided,
however, that in the event the related Space Lease does not require the related
lessee to provide the foregoing information or the relevant lessee defaults in
its obligation to provide the same under its Space Lease, Borrower shall use
commercially reasonable efforts to cause the applicable lessee to furnish such
information.

 

(f)            Borrower covenants and agrees with Lender that (i) the Property
will be managed at all times by Manager pursuant to the management agreement
approved by Lender (the “Management Agreement”), (ii) after Borrower has
knowledge of a fifty percent (50%) or more change in control of the ownership of
Manager, Borrower will promptly give Lender notice thereof (a “Manager Control
Notice”) and (iii) the Management Agreement may be terminated by Lender at any
time for cause (including, but not limited to, Manager’s gross negligence,
misappropriation of funds, willful misconduct or fraud) or at any time following
(A) the occurrence and during the continuance of an Event of Default, or (B) the
receipt of a Manager Control Notice, and a substitute managing agent shall be
appointed by Borrower, subject to Lender’s prior written approval, which shall
not be unreasonably withheld, conditioned or delayed and which may be
conditioned after a Securitization on, inter alia, a letter from each Rating
Agency confirming that any rating issued by the Rating Agency in connection with
a Securitization will not, as a result of the proposed change of Manager, be
downgraded from the then current ratings thereof, qualified or withdrawn.
Borrower may from time to time appoint a successor manager to manage the
Property with Lender’s prior written consent which consent shall not be
unreasonably withheld, conditioned or delayed, provided that any such successor
manager shall be a reputable management company and, if a Securitization shall
have occurred, each Rating Agency shall have confirmed in writing that any
rating issued by the Rating Agency in connection with a Securitization will not,
as a result of the proposed change of Manager, be downgraded from the then
current ratings thereof, qualified or withdrawn. Borrower further covenants and
agrees that Borrower shall require Manager (or any successor managers) to

 

76

--------------------------------------------------------------------------------


 

maintain at all times during the term of the Loan worker’s compensation
insurance as required by Governmental Authorities.

 

(g)          Borrower represents and warrants that no Franchise Agreement exists
with respect to the Property and covenants that Borrower will not enter into any
Franchise Agreement with respect to the Property without Lender’s prior consent.

 


ARTICLE VIII:  MAINTENANCE AND REPAIR

 


SECTION 8.01. MAINTENANCE AND REPAIR OF THE PROPERTY; ALTERATIONS; REPLACEMENT
OF EQUIPMENT. BORROWER HEREBY COVENANTS AND AGREES:


 

(a)           Borrower shall not (i) desert or abandon the Property, (ii) change
the use of the Property or cause or permit the use or occupancy of any part of
the Property to be discontinued if such discontinuance or use change would
violate any zoning or other law, ordinance or regulation; (iii) consent to or
seek any lowering of the zoning classification, or greater zoning restriction
affecting the Property; or (iv) convert the Property, or any portion thereof, to
a condominium or cooperative form of ownership.

 

(b)           Borrower shall, at its expense, (i) take good care of the Property
including grounds generally, and utility systems and sidewalks, roads, alleys,
and curbs therein, and shall keep the same in good, safe and insurable condition
and in compliance with all applicable Legal Requirements, (ii) promptly make all
required repairs to the Property, above grade and below grade, interior and
exterior, structural and nonstructural, ordinary and extraordinary, unforeseen
and foreseen, and maintain the Property in a manner appropriate for the Property
and (iii) not commit or suffer to be committed any waste of the Property or do
or suffer to be done anything which will increase the risk of fire or other
hazard to the Property or impair the value thereof. Borrower shall keep the
sidewalks, vaults, gutters and curbs comprising, or adjacent to, the Property,
reasonably clean and free from dirt, snow, ice, rubbish and obstructions. All
repairs made by Borrower shall be made with first-class materials, in a good and
workmanlike manner, shall be equal or better in quality and class to the
original work and shall comply with all applicable Legal Requirements and
Insurance Requirements. To the extent any of the above obligations are
obligations of tenants under Space Leases or other Persons under Property
Agreements, Borrower may fulfill its obligations hereunder by causing such
tenants or other Persons, as the case may be, to perform their obligations
thereunder. As used herein, the terms “repair” and “repairs” shall be deemed to
include all necessary replacements.

 

(c)           Borrower shall not demolish, remove, construct, or, except as
otherwise expressly provided herein, restore, or alter the Property or any
portion thereof or permit any such demolition, removal, construction,
restoration, addition or alteration if the same would, upon completion of the
work, diminish the value of the Property without Lender’s prior written consent
in each instance, which consent shall not be unreasonably withheld or delayed.

 

(d)           Borrower represents and warrants to Lender that (i) there are no
fixtures, machinery, apparatus, tools, equipment or articles of personal
property attached or appurtenant to, or located on, or used in connection with
the management, operation or maintenance by

 

77

--------------------------------------------------------------------------------


 

Borrower of the Property, except for the Equipment and equipment leased by
Borrower for the management, operation or maintenance of the Property in
accordance with the Loan Documents; (ii) the Equipment and the leased equipment
constitute all of the fixtures, machinery, apparatus, tools, equipment and
articles of personal property necessary to the proper operation and maintenance
by Borrower of the Property; and (iii) all of the Equipment is free and clear of
all liens, except for the lien of this Security Instrument and the Permitted
Encumbrances and the rights of lessors under equipment leases entered into in
accordance with the terms of this Security Instrument. All right, title and
interest of Borrower in and to all extensions, improvements, betterments,
renewals and appurtenances to the Property hereafter acquired by, or released
to, Borrower or constructed, assembled or placed by Borrower in the Property,
and all changes and substitutions of the security constituted thereby, shall be
and, in each such case, without any further mortgage, encumbrance, conveyance,
assignment or other act by Lender or Borrower, shall become subject to the lien
and security interest of this Security Instrument as fully and completely, and
with the same effect, as though now owned by Borrower and specifically described
in this Security Instrument, but at any and all times Borrower shall execute and
deliver to Lender any documents Lender may reasonably deem necessary or
appropriate for the purpose of specifically subjecting the same to the lien and
security interest of this Security Instrument.

 

(e)           Notwithstanding the provisions of this Security Instrument to the
contrary, Borrower shall have the right, at any time and from time to time, to
remove and dispose of Equipment which may have become obsolete or unfit for use
or which is no longer useful in the management, operation or maintenance of the
Property. Borrower shall promptly replace any such Equipment so disposed of or
removed with other Equipment of equal value and utility, free of any security
interest or superior title, liens or claims; except that, if by reason of
technological or other developments, replacement of the Equipment so removed or
disposed of is not necessary or desirable for the proper management, operation
or maintenance of the Property, Borrower shall not be required to replace the
same. All such replacements or additional equipment shall be deemed to
constitute “Equipment” and shall be covered by the security interest herein
granted.

 


ARTICLE IX:  TRANSFER OR ENCUMBRANCE OF THE PROPERTY

 


SECTION 9.01. OTHER ENCUMBRANCES. EXCEPT FOR PERMITTED ENCUMBRANCES OR OTHER
ENCUMBRANCES APPROVED BY LENDER, BORROWER SHALL NOT FURTHER ENCUMBER OR PERMIT
THE FURTHER ENCUMBRANCE IN ANY MANNER (WHETHER BY GRANT OF A PLEDGE, SECURITY
INTEREST OR OTHERWISE) OF THE PROPERTY OR ANY PART THEREOF OR INTEREST THEREIN,
INCLUDING, WITHOUT LIMITATION, OF THE RENTS THEREFROM. IN ADDITION, BORROWER
SHALL NOT FURTHER ENCUMBER AND SHALL NOT PERMIT THE FURTHER ENCUMBRANCE IN ANY
MANNER (WHETHER BY GRANT OF A PLEDGE, SECURITY INTEREST OR OTHERWISE) OF
BORROWER OR ANY DIRECT OR INDIRECT INTEREST IN BORROWER EXCEPT (A) THE MEZ LOAN
AND THE DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH,
(B) AS APPROVED BY LENDER OR (C) AS EXPRESSLY PERMITTED PURSUANT TO THIS
SECURITY INSTRUMENT.


 


SECTION 9.02. NO TRANSFER. BORROWER ACKNOWLEDGES THAT LENDER HAS EXAMINED AND
RELIED ON THE EXPERTISE OF BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, IN
OWNING AND OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE
LOAN AND WILL CONTINUE TO RELY ON

 

78

--------------------------------------------------------------------------------


 


BORROWER’S OWNERSHIP OF THE PROPERTY AS A MEANS OF MAINTAINING THE VALUE OF THE
PROPERTY AS SECURITY FOR REPAYMENT OF THE DEBT AND BORROWER ACKNOWLEDGES THAT
LENDER HAS A VALID INTEREST IN  MAINTAINING THE VALUE OF THE PROPERTY. EXCEPT
WITH RESPECT TO THE MEZ LOAN, BORROWER SHALL NOT TRANSFER, NOR PERMIT ANY
TRANSFER, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT LENDER MAY
WITHHOLD IN ITS SOLE AND ABSOLUTE DISCRETION. LENDER SHALL NOT BE REQUIRED TO
DEMONSTRATE ANY ACTUAL IMPAIRMENT OF ITS SECURITY OR ANY INCREASED RISK OF
DEFAULT HEREUNDER IN ORDER TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE UPON
A TRANSFER WITHOUT LENDER’S CONSENT. THIS PROVISION SHALL APPLY TO EVERY
TRANSFER REGARDLESS OF WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS
CONSENTED TO ANY PREVIOUS TRANSFER EXCLUDING ANY MEZ LOAN.


 


SECTION 9.03. DUE ON SALE. LENDER MAY DECLARE THE DEBT IMMEDIATELY DUE AND
PAYABLE UPON ANY TRANSFER IN VIOLATION OF THIS SECURITY INSTRUMENT (IT BEING
ACKNOWLEDGED THAT AN INVOLUNTARY TRANSFER WHICH IS A LIEN AND WHICH IS BEING
CONTESTED IN ACCORDANCE WITH THE TERMS OF THIS SECURITY INSTRUMENT SHALL NOT
CONSTITUTE A TRANSFER OR AN EVENT OF DEFAULT) WITHOUT REGARD TO WHETHER ANY
IMPAIRMENT OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER CAN BE
DEMONSTRATED. THIS PROVISION SHALL APPLY TO EVERY TRANSFER OR FURTHER
ENCUMBRANCE OF THE PROPERTY OR ANY PART THEREOF OR INTEREST IN THE PROPERTY OR
IN BORROWER REGARDLESS OF WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS
CONSENTED TO ANY PREVIOUS TRANSFER OR FURTHER ENCUMBRANCE OF THE PROPERTY OR
INTEREST IN BORROWER.


 


SECTION 9.04. PERMITTED TRANSFER. NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS ARTICLE IX, A SALE, CONVEYANCE OR TRANSFER OF THE PROPERTY IN ITS ENTIRETY
(WHETHER DIRECTLY OR INDIRECTLY) (HEREINAFTER, “SALE”) SHALL BE PERMITTED
HEREUNDER PROVIDED THAT EACH OF THE FOLLOWING TERMS AND CONDITIONS ARE
SATISFIED:


 

(a)           no Default is then continuing hereunder or under any of the other
Loan Documents;

 

(b)           Lender shall have, in its reasonable discretion, consented to the
Sale, and, if the proposed Sale is to occur at any time after a Securitization,
each Rating Agency shall have delivered written confirmation that any rating
issued by such Rating Agency in connection with the Securitization will not, as
a result of the proposed Sale, be downgraded from the then current ratings
thereof, qualified or withdrawn; provided, however, that no request for consent
to the Sale will be entertained by Lender if the proposed Sale is to occur
within sixty (60) days prior to any contemplated sale of the Loan by Lender in
connection with a Securitization;

 

(c)           Borrower gives Lender written notice of the terms of the proposed
Sale not less than thirty (30) days before the date on which such Sale is
scheduled to close and, concurrently therewith, gives Lender (i) all such
information concerning the proposed transferee of the Property (hereinafter,
“Buyer”) as Lender would require in evaluating an initial extension of credit to
a borrower and (ii) a non-refundable application fee equal to $7,500;

 

(d)           Borrower pays Lender, concurrently with the closing of such Sale,
a non-refundable assumption fee in an amount equal to $350,000 with respect to
the first Sale or one-half of one percent (0.5%) of the then outstanding
principal balance of the Loan for each subsequent Sale, in each case, together
with all reasonable out-of-pocket costs and expenses,

 

79

--------------------------------------------------------------------------------


 

including, without limitation, reasonable attorneys’ fees, incurred by Lender in
connection with the Sale;

 

(e)           Buyer assumes all of the obligations of Borrower under the Loan
Documents and, prior to or concurrently with the closing of such Sale, Buyer
executes, without any cost or expense to Lender, such documents and agreements
as Lender shall reasonably require to evidence and effectuate said assumption
and delivers such legal opinions as Lender may reasonably require;

 

(f)            Buyer executes, without any cost or expense to Lender, new
financing statements or financing statement amendments and any additional
documents reasonably requested by Lender;

 

(g)           Borrower or Buyer delivers to Lender, without any cost or expense
to Lender, an endorsement or endorsements to Lender’s title insurance policy
insuring the lien of this Security Instrument, extending the effective date of
such policy to the date of execution and delivery (or, if later, of recording)
of the assumption agreement referenced above in subparagraph (e) of this
Section, with no additional exceptions added to such policy (unless otherwise
agreed to by Lender), or a new title policy with no exceptions other than
Permitted Encumbrances and otherwise in form and substance reasonably acceptable
to Lender, insuring that fee simple title to the Property is vested in Buyer;

 

(h)           Borrower executes and delivers to Lender, without any cost or
expense to Lender, a release of Lender, its officers, directors, employees and
agents, from all claims and liability relating to the transactions evidenced by
the Loan Documents, through and including the date of the closing of the Sale,
which agreement shall be in form and substance reasonably satisfactory to Lender
and shall be binding upon Buyer;

 

(i)            subject to the provisions of Section 18.32 hereof, such Sale is
not construed so as to relieve Borrower of any personal liability under the Note
or any of the other Loan Documents for any acts or events occurring or
obligations arising prior to or simultaneously with the closing of such Sale,
and Borrower executes, without any cost or expense to Lender, such documents and
agreements as Lender shall reasonably require to evidence and effectuate the
ratification of said personal liability; provided that, upon the closing of such
Sale, if Borrower and Buyer have satisfied each of the terms of this Section
9.04, as reasonably determined by Lender, Lender shall release Borrower from all
obligations arising after the closing of such Sale;

 

(j)            such Sale is not construed so as to relieve Guarantor of its
obligations under any guaranty or indemnity agreement executed in connection
with the Loan and Guarantor executes, without any cost or expense to Lender,
such documents and agreements as Lender shall reasonably require to evidence and
effectuate the ratification of each such guaranty agreement, provided that if
Buyer or a party associated with Buyer approved by Lender in its sole discretion
assumes the obligations of the current Guarantor under its guaranty arising
after the closing of such Sale and Buyer or such party associated with Buyer, as
applicable, executes, without any cost or expense to Lender, a new guaranty in
similar form and substance to the existing guaranty or an assumption of the
existing guaranty as required by Lender and otherwise reasonably

 

80

--------------------------------------------------------------------------------


 

satisfactory to Lender, then Lender shall release the current Guarantor from all
obligations arising under its guaranty after the closing of such Sale; and

 

(k)           Buyer is a Single Purpose Entity and Lender receives a
non-consolidation opinion relating to Buyer from Buyer’s counsel, which opinion
is in form and substance reasonably acceptable to Lender.

 


ARTICLE X:  CERTIFICATES

 


SECTION 10.01. ESTOPPEL CERTIFICATES. (A) AFTER REQUEST BY LENDER, BORROWER,
WITHIN FIFTEEN (15) DAYS AND AT ITS EXPENSE, WILL FURNISH LENDER WITH A
STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, SETTING FORTH (I) THE AMOUNT OF THE
ORIGINAL PRINCIPAL AMOUNT OF THE NOTE, AND THE UNPAID PRINCIPAL AMOUNT OF THE
NOTE, (II) THE RATE OF INTEREST OF THE NOTE, (III) THE DATE PAYMENTS OF INTEREST
AND/OR PRINCIPAL WERE LAST PAID, (IV) ANY OFFSETS OR DEFENSES TO THE PAYMENT OF
THE DEBT, AND IF ANY ARE ALLEGED, THE NATURE THEREOF, (V) THAT THE NOTE AND THIS
SECURITY INSTRUMENT HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF
SUCH MODIFICATION AND (VI) TO BORROWER’S KNOWLEDGE, THAT THERE HAS OCCURRED AND
IS THEN CONTINUING NO DEFAULT OR IF BORROWER KNOWS THAT A DEFAULT EXISTS, THE
NATURE THEREOF, THE PERIOD OF TIME IT HAS EXISTED, AND THE ACTION BEING TAKEN TO
REMEDY SUCH DEFAULT.


 

(b)           Within fifteen (15) days after written request by Borrower but not
more than two times in any Loan Year, Lender shall furnish to Borrower a written
statement confirming the amount of the Debt, the maturity date of the Note, the
date to which interest has been paid, the interest rate with respect to the
Note, the amount on deposit in each Escrow Account and, but solely in connection
with a Sale pursuant to Section 9.04 hereof, a Mez Loan or other Transfer with
respect to which Lender’s consent is required to be obtained, whether to
Lender’s actual knowledge a Default exists under the Loan Documents.

 

(c)           Borrower shall use all reasonable efforts to obtain estoppel
certificates from tenants in form and substance reasonably acceptable to Lender,
but, provided no Event of Default has occurred and is continuing, in no event
shall Borrower be required to use reasonable efforts to deliver estoppel
certificates more than once during any Loan Year and only if Lender has a good
faith reason for such request.

 


ARTICLE XI:  NOTICES

 


SECTION 11.01. NOTICES. ANY NOTICE, DEMAND, STATEMENT, REQUEST OR CONSENT MADE
HEREUNDER SHALL BE IN WRITING AND DELIVERED PERSONALLY OR SENT TO THE PARTY TO
WHOM THE NOTICE, DEMAND OR REQUEST IS BEING MADE BY FEDERAL EXPRESS OR OTHER
NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, AS FOLLOWS AND SHALL BE DEEMED
GIVEN WHEN DELIVERED PERSONALLY OR ONE (1) BUSINESS DAY AFTER BEING DEPOSITED
WITH FEDERAL EXPRESS OR SUCH OTHER NATIONALLY RECOGNIZED DELIVERY SERVICE:


 

If to Lender:

 

Wachovia Bank, National Association

 

 

Commercial Real Estate Services

 

81

--------------------------------------------------------------------------------


 

 

 

8739 Research Drive URP 4

 

 

NC 1075

 

 

Charlotte, North Carolina  28262

 

 

Loan Number: 502855645

 

 

Attention: Portfolio Management

 

 

 

with a copy to:

 

Proskauer Rose LLP

 

 

1585 Broadway

 

 

New York, New York 10036

 

 

Attn: David J. Weinberger, Esq.

 

 

 

If to Borrower:

 

To Borrower, at the address first written above,

 

 

 

with a copy to:

 

Goulston & Storrs, P.C.

 

 

400 Atlantic Avenue

 

 

Boston, Massachusetts 02110

 

 

Attn: Robert J. Mack, Esq.

 

or such other address as either Borrower or Lender shall hereafter specify by
not less than ten (10) days prior written notice as provided herein; provided,
however, that notwithstanding any provision of this Article to the contrary,
such notice of change of address shall be deemed given only upon actual receipt
thereof. Rejection or other refusal to accept or the inability to deliver
because of changed addresses of which no notice was given as herein required
shall be deemed to be receipt of the notice, demand, statement, request or
consent.

 


ARTICLE XII:  INDEMNIFICATION

 


SECTION 12.01. INDEMNIFICATION COVERING PROPERTY. IN ADDITION, AND WITHOUT
LIMITATION, TO ANY OTHER PROVISION OF THIS SECURITY INSTRUMENT OR ANY OTHER LOAN
DOCUMENT, BORROWER SHALL PROTECT, INDEMNIFY AND SAVE HARMLESS LENDER AND ITS
SUCCESSORS AND ASSIGNS, AND EACH OF THEIR AGENTS, EMPLOYEES, OFFICERS,
DIRECTORS, STOCKHOLDERS, PARTNERS AND MEMBERS (COLLECTIVELY, “INDEMNIFIED
PARTIES”) FOR, FROM AND AGAINST ANY CLAIMS, DEMANDS, PENALTIES, FINES,
LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR
NATURE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, WHETHER INCURRED OR IMPOSED
WITHIN OR OUTSIDE THE JUDICIAL PROCESS, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, IMPOSED UPON OR INCURRED BY OR
ASSERTED AGAINST ANY OF THE INDEMNIFIED PARTIES BY REASON OF (A) OWNERSHIP OF
THIS SECURITY INSTRUMENT, THE ASSIGNMENT, THE PROPERTY OR ANY PART THEREOF OR
ANY INTEREST THEREIN OR RECEIPT OF ANY RENTS; (B) ANY ACCIDENT, INJURY TO OR
DEATH OF ANY PERSON OR LOSS OF OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT
THE PROPERTY OR ANY PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, PARKING
AREAS, STREETS OR WAYS; (C) ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT, OR
POSSESSION, ALTERATION, REPAIR, OPERATION, MAINTENANCE OR MANAGEMENT OF, THE
PROPERTY OR ANY PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, PARKING
AREAS, STREETS OR WAYS; (D) ANY FAILURE ON THE PART OF BORROWER TO PERFORM OR
COMPLY WITH ANY OF THE TERMS OF THIS SECURITY INSTRUMENT OR THE ASSIGNMENT; (E)
PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER

 

82

--------------------------------------------------------------------------------


 


PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF; (F) ANY CLAIM BY
BROKERS, FINDERS OR SIMILAR PERSONS CLAIMING TO BE ENTITLED TO A COMMISSION IN
CONNECTION WITH ANY LEASE OR OTHER TRANSACTION INVOLVING THE PROPERTY OR ANY
PART THEREOF; (G) ANY IMPOSITION INCLUDING, WITHOUT LIMITATION, ANY IMPOSITION
ATTRIBUTABLE TO THE EXECUTION, DELIVERY, FILING, OR RECORDING OF ANY LOAN
DOCUMENT, LEASE OR MEMORANDUM THEREOF; (H) ANY LIEN OR CLAIM ARISING ON OR
AGAINST THE PROPERTY OR ANY PART THEREOF UNDER ANY LEGAL REQUIREMENT OR ANY
LIABILITY ASSERTED AGAINST ANY OF THE INDEMNIFIED PARTIES WITH RESPECT THERETO;
(I) ANY CLAIM ARISING OUT OF OR IN ANY WAY RELATING TO ANY TAX OR OTHER
IMPOSITION ON THE MAKING AND/OR RECORDING OF THIS SECURITY INSTRUMENT, THE NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS; (J) A DEFAULT UNDER SECTIONS 2.02(F),
2.02(G), 2.02(K), 2.02(T) OR 2.02(W) HEREOF, (K) THE FAILURE OF ANY PERSON TO
FILE TIMELY WITH THE INTERNAL REVENUE SERVICE AN ACCURATE FORM 1099-B, STATEMENT
FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE, BROKER AND BARTER EXCHANGE
TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION WITH THE LOAN, OR TO SUPPLY A
COPY THEREOF IN A TIMELY FASHION TO THE RECIPIENT OF THE PROCEEDS OF THE LOAN;
OR (L) THE CLAIMS OF ANY LESSEE OR ANY PERSON ACTING THROUGH OR UNDER ANY LESSEE
OR OTHERWISE ARISING UNDER OR AS A CONSEQUENCE OF ANY LEASE. NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 12.01 TO THE CONTRARY, BORROWER SHALL HAVE
NO OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTIES PURSUANT TO THIS SECTION
12.01 FOR LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF
ACTION, COSTS AND EXPENSES RELATIVE TO THE FOREGOING WHICH RESULT FROM LENDER’S
OR ANY OTHER INDEMNIFIED PARTY’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. ANY
AMOUNTS PAYABLE TO LENDER BY REASON OF THE APPLICATION OF THIS SECTION 12.01
SHALL CONSTITUTE A PART OF THE DEBT SECURED BY THIS SECURITY INSTRUMENT AND THE
OTHER LOAN DOCUMENTS AND SHALL BECOME DUE AND PAYABLE FIVE (5) BUSINESS DAYS
AFTER RECEIPT BY BORROWER OF LENDER’S WRITTEN DEMAND THEREFOR AND SHALL BEAR
INTEREST AT THE DEFAULT RATE FROM THE DATE THE LIABILITY, OBLIGATION, CLAIM,
COST OR EXPENSE IS SUSTAINED BY LENDER, AS APPLICABLE, UNTIL PAID. THE
PROVISIONS OF THIS SECTION 12.01 SHALL SURVIVE THE TERMINATION OF THIS SECURITY
INSTRUMENT WHETHER BY REPAYMENT OF THE DEBT, FORECLOSURE OR DELIVERY OF A DEED
IN LIEU THEREOF, ASSIGNMENT OR OTHERWISE. IN CASE ANY ACTION, SUIT OR PROCEEDING
IS BROUGHT AGAINST ANY OF THE INDEMNIFIED PARTIES BY REASON OF ANY OCCURRENCE OF
THE TYPE SET FORTH IN (A) THROUGH (L) ABOVE, BORROWER SHALL, AT BORROWER’S
EXPENSE, RESIST AND DEFEND SUCH ACTION, SUIT OR PROCEEDING OR WILL CAUSE THE
SAME TO BE RESISTED AND DEFENDED BY COUNSEL AT BORROWER’S EXPENSE FOR THE
INSURER OF THE LIABILITY OR BY COUNSEL DESIGNATED BY BORROWER (UNLESS REASONABLY
DISAPPROVED BY LENDER PROMPTLY AFTER LENDER HAS BEEN NOTIFIED OF SUCH COUNSEL);
PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL COMPROMISE THE RIGHT OF LENDER (OR
ANY OTHER INDEMNIFIED PARTY) TO APPOINT ITS OWN COUNSEL AT BORROWER’S EXPENSE
FOR ITS DEFENSE WITH RESPECT TO ANY ACTION WHICH, IN THE REASONABLE OPINION OF
LENDER OR SUCH OTHER INDEMNIFIED PARTY, AS APPLICABLE, PRESENTS A CONFLICT OR
POTENTIAL CONFLICT BETWEEN LENDER OR SUCH OTHER INDEMNIFIED PARTY THAT WOULD
MAKE SUCH SEPARATE REPRESENTATION ADVISABLE. ANY INDEMNIFIED PARTY WILL GIVE
BORROWER PROMPT NOTICE AFTER SUCH INDEMNIFIED PARTY OBTAINS ACTUAL KNOWLEDGE OF
ANY POTENTIAL CLAIM BY SUCH INDEMNIFIED PARTY FOR INDEMNIFICATION HEREUNDER. THE
INDEMNIFIED PARTIES SHALL NOT SETTLE OR COMPROMISE ANY ACTION, PROCEEDING OR
CLAIM AS TO WHICH IT IS INDEMNIFIED HEREUNDER WITHOUT NOTICE TO BORROWER.
NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING AND BORROWER IS RESISTING AND DEFENDING SUCH ACTION, SUIT OR
PROCEEDING AS PROVIDED ABOVE IN A PRUDENT AND COMMERCIALLY REASONABLE MANNER,
LENDER AND THE INDEMNIFIED PARTIES SHALL NOT BE ENTITLED TO SETTLE SUCH ACTION,
SUIT OR PROCEEDING, OR CLAIM THE BENEFIT OF THIS SECTION 12.01 WITH RESPECT TO
SUCH ACTION, SUIT OR PROCEEDING, WITHOUT THE CONSENT OF BORROWER NOT TO BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED; PROVIDED,

 

83

--------------------------------------------------------------------------------


 


HOWEVER, THAT (X) IF BORROWER IS NOT DILIGENTLY DEFENDING SUCH ACTION, SUIT OR
PROCEEDING IN A PRUDENT AND COMMERCIALLY REASONABLE MANNER AS PROVIDED ABOVE,
AND LENDER HAS PROVIDED BORROWER WITH THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE, OR
SHORTER PERIOD IF MANDATED BY THE REQUIREMENTS OF THE APPLICABLE LAW, AND
OPPORTUNITY TO CORRECT SUCH DETERMINATION AND BORROWER FAILS TO SO CORRECT TO
LENDER’S REASONABLE SATISFACTION WITHIN SUCH THIRTY (30) DAY PERIOD, OR (Y) IF
FAILURE TO SETTLE COULD, IN LENDER’S REASONABLE JUDGMENT, EXPOSE LENDER TO
CRIMINAL LIABILITY, LENDER MAY SETTLE SUCH ACTION, SUIT OR PROCEEDING AND CLAIM
THE BENEFIT OF THIS SECTION 12.01 WITH RESPECT TO THE SETTLEMENT OF SUCH ACTION,
SUIT OR PROCEEDING.


 


ARTICLE XIII:  DEFAULTS

 


SECTION 13.01. EVENTS OF DEFAULT. THE DEBT SHALL BECOME IMMEDIATELY DUE AT THE
OPTION OF LENDER UPON ANY ONE OR MORE OF THE FOLLOWING EVENTS (“EVENT OF
DEFAULT”):


 

(a)           if the final payment or prepayment premium, if any, due under the
Note shall not be paid on Maturity unless such failure is caused solely as a
result of Lender failing to transfer sums on deposit in the Central Account to
or from the applicable Sub-Account or Escrow Account;

 

(b)           if any monthly payment of interest and/or principal due under the
Note (other than the sums described in (a) above) shall not be fully paid on the
date upon which the same is due and payable thereunder unless such failure is
caused solely as a result of Lender failing to transfer sums on deposit in the
Central Account to or from the applicable Sub-Account or Escrow Account;

 

(c)           if payment of any sum (other than the sums described in (a) above
or (b) above) required to be paid pursuant to the Note, this Security Instrument
or any other Loan Document shall not be paid when due and such failure continues
for five (5) days after Lender delivers written notice to Borrower that same is
due and payable thereunder or hereunder, unless such failure is caused solely as
a result of Lender failing to transfer sums on deposit in the Central Account to
or from the applicable Sub-Account or Escrow Account;

 

(d)           if Borrower, Guarantor or, if Borrower or Guarantor is a
partnership, any general partner of Borrower or Guarantor, or, if Borrower or
Guarantor is a limited liability company, any member of Borrower or Guarantor,
shall institute or cause to be instituted any proceeding for the termination or
dissolution of Borrower, Guarantor or any such general partner or member;

 

(e)           if (i) the original insurance policies or certificates are not
delivered to Lender as herein provided (provided, however, that if the insurance
policies required by this Security Instrument are maintained in full force and
effect and Lender receives either a certificate or original policies required by
this Security Instrument for each such insurance policy within the time periods
specified in this Security Instrument, then Borrower shall have five (5) days
after notice from Lender of Borrower’s failure to deliver the original policies
or certificates (whichever has not been delivered as required) to deliver same
to Lender before such failure becomes an Event of Default) or (ii) if the
insurance policies required hereunder are not kept in full force and effect as
herein provided unless such failure is caused solely as a result of Lender

 

84

--------------------------------------------------------------------------------


 

failing to transfer sums on deposit in the Central Account to or from the
applicable Sub-Account or Escrow Account (no notice or cure period applies to
this item (ii));

 

(f)            if Borrower or Guarantor attempts to assign its rights under this
Security Instrument or any other Loan Document or any interest herein or
therein, or if any Transfer occurs, other than in accordance with the provisions
hereof;

 

(g)           if any material representation or warranty of Borrower or
Guarantor made herein or in any other Loan Document or in any certificate,
report, financial statement or other instrument or agreement furnished to Lender
shall prove to have been false or misleading in any material respect as of the
date made;

 

(h)           if Borrower, Guarantor or any general partner of Borrower or
Guarantor shall make an assignment for the benefit of creditors or shall admit
in writing its inability to pay its debts generally as they become due;

 

(i)            if a receiver, liquidator or trustee of Borrower, Guarantor or
any general partner of Borrower or Guarantor shall be appointed or if Borrower,
Guarantor or their respective general partners shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower, Guarantor
or their respective general partners or if any proceeding for the dissolution or
liquidation of Borrower, Guarantor or their respective general partners shall be
instituted; however, if such appointment, adjudication, petition or proceeding
was involuntary and not consented to by Borrower, Guarantor or their respective
general partners, as applicable, upon the same not being discharged, stayed or
dismissed within ninety (90) days or if Borrower, Guarantor or their respective
general partners shall generally not be paying its debts as they become due;

 

(j)            if Borrower shall be in default beyond any notice or grace
period, if any, under any other mortgage or deed of trust or security agreement
covering any part of the Property without regard to its priority relative to
this Security Instrument; provided, however, this provision shall not be deemed
a waiver of the provisions of Article IX prohibiting further encumbrances
affecting the Property or any other provision of this Security Instrument;

 

(k)           except for Permitted Encumbrances, if the Property becomes subject
(i) to any lien which is superior to the lien of this Security Instrument, other
than a lien for real estate taxes and assessments not due and payable, or (ii)
to any mechanic’s, materialman’s or other lien which is or is asserted to be
superior to the lien of this Security Instrument, and such lien shall remain
undischarged (by payment, bonding, or otherwise) for thirty (30) days after
Borrower is notified of the filing thereof, unless contested in accordance with
the terms hereof;

 

(l)            if Borrower discontinues the operation of the Property for
reasons other than repair or restoration arising from a casualty or condemnation
for ten (10) days or more;

 

(m)          any material alteration, demolition or removal of any of the
Improvements shall occur in violation of this Security Instrument;

 

85

--------------------------------------------------------------------------------


 

(n)           if Borrower consummates a transaction which would cause this
Security Instrument or Lender’s rights under this Security Instrument, the Note
or any other Loan Document to constitute a non-exempt prohibited transaction
under ERISA or result in a violation of a state statute regulating government
plans subjecting Lender to liability for a violation of ERISA or a state
statute; or

 

(o)           if a default shall occur under any of the other terms, covenants
or conditions of the Note, this Security Instrument or any other Loan Document,
other than as set forth in (a) through (n) above, for ten (10) days after notice
from Lender in the case of any default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other default or an additional ninety (90) days if Borrower is diligently
and continuously effectuating a cure of a curable non-monetary default, other
than as set forth in (a) through (n) above.

 


SECTION 13.02. REMEDIES. (A) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, LENDER MAY, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
AVAILABLE TO IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, AT LAW OR IN EQUITY,
TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, AS IT REASONABLY DEEMS ADVISABLE TO
PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO THE PROPERTY
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE
PURSUED SINGLY, CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
LENDER MAY DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE
AFFECTING ANY OTHER RIGHTS AND REMEDIES OF LENDER HEREUNDER, AT LAW OR IN
EQUITY:  (I) DECLARE ALL OR ANY PORTION OF THE UNPAID DEBT TO BE IMMEDIATELY DUE
AND PAYABLE; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF ANY OF THE EVENTS
SPECIFIED IN SECTION 13.01(I), THE ENTIRE DEBT WILL BE IMMEDIATELY DUE AND
PAYABLE WITHOUT NOTICE OR DEMAND OR ANY OTHER DECLARATION OF THE AMOUNTS DUE AND
PAYABLE; OR (II) BRING AN ACTION TO FORECLOSE THIS SECURITY INSTRUMENT AND
WITHOUT APPLYING FOR A RECEIVER FOR THE RENTS, BUT SUBJECT TO THE RIGHTS OF THE
TENANTS UNDER THE LEASES, ENTER INTO OR UPON THE PROPERTY OR ANY PART THEREOF,
EITHER PERSONALLY OR BY ITS AGENTS, NOMINEES OR ATTORNEYS, AND DISPOSSESS
BORROWER AND ITS AGENTS AND SERVANTS THEREFROM, AND THEREUPON LENDER MAY (A)
USE, OPERATE, MANAGE, CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE AND OTHERWISE
DEAL WITH ALL AND EVERY PART OF THE PROPERTY AND CONDUCT THE BUSINESS THEREAT,
(B) MAKE ALTERATIONS, ADDITIONS, RENEWALS, REPLACEMENTS AND IMPROVEMENTS TO OR
ON THE PROPERTY OR ANY PART THEREOF, (C) EXERCISE ALL RIGHTS AND POWERS OF
BORROWER WITH RESPECT TO THE PROPERTY OR ANY PART THEREOF, WHETHER IN THE NAME
OF BORROWER OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE,
CANCEL, ENFORCE OR MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR,
COLLECT AND RECEIVE ALL EARNINGS, REVENUES, RENTS, ISSUES, PROFITS AND OTHER
INCOME OF THE PROPERTY AND EVERY PART THEREOF, AND (D) APPLY THE RECEIPTS FROM
THE PROPERTY OR ANY PART THEREOF TO THE PAYMENT OF THE DEBT, AFTER DEDUCTING
THEREFROM ALL EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS) REASONABLY INCURRED IN CONNECTION WITH THE AFORESAID
OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE IMPOSITIONS, INSURANCE AND OTHER
CHARGES IN CONNECTION WITH THE PROPERTY OR ANY PART THEREOF, AS WELL AS JUST AND
REASONABLE COMPENSATION FOR THE SERVICES OF LENDER’S THIRD-PARTY AGENTS; OR
(III) HAVE AN APPRAISAL OR OTHER VALUATION OF THE PROPERTY OR ANY PART THEREOF
PERFORMED BY AN APPRAISER (AND BORROWER COVENANTS AND AGREES IT SHALL COOPERATE
IN CAUSING ANY SUCH VALUATION OR APPRAISAL TO BE PERFORMED) AND ANY COST OR
EXPENSE INCURRED BY LENDER IN CONNECTION THEREWITH SHALL CONSTITUTE A PORTION OF
THE DEBT AND BE SECURED BY THIS SECURITY INSTRUMENT AND SHALL BE IMMEDIATELY DUE
AND PAYABLE TO LENDER WITH INTEREST, AT THE DEFAULT RATE,

 

86

--------------------------------------------------------------------------------


 


UNTIL THE DATE OF RECEIPT BY LENDER; OR (IV) SELL THE PROPERTY OR INSTITUTE
PROCEEDINGS FOR THE COMPLETE FORECLOSURE OF THIS SECURITY INSTRUMENT, OR TAKE
SUCH OTHER ACTION AS MAY BE ALLOWED PURSUANT TO LEGAL REQUIREMENTS, AT LAW OR IN
EQUITY, FOR THE ENFORCEMENT OF THIS SECURITY INSTRUMENT IN WHICH CASE THE
PROPERTY OR ANY PART THEREOF MAY BE SOLD FOR CASH OR CREDIT IN ONE OR MORE
PARCELS; OR (V) WITH OR WITHOUT ENTRY, AND TO THE EXTENT PERMITTED AND PURSUANT
TO THE PROCEDURES PROVIDED BY APPLICABLE LEGAL REQUIREMENTS, INSTITUTE
PROCEEDINGS FOR THE PARTIAL FORECLOSURE OF THIS SECURITY INSTRUMENT, OR TAKE
SUCH OTHER ACTION AS MAY BE ALLOWED PURSUANT TO LEGAL REQUIREMENTS, AT LAW OR IN
EQUITY, FOR THE ENFORCEMENT OF THIS SECURITY INSTRUMENT FOR THE PORTION OF THE
DEBT THEN DUE AND PAYABLE, SUBJECT TO THE LIEN OF THIS SECURITY INSTRUMENT
CONTINUING UNIMPAIRED AND WITHOUT LOSS OF PRIORITY SO AS TO SECURE THE BALANCE
OF THE DEBT NOT THEN DUE; OR (VI) SELL THE PROPERTY OR ANY PART THEREOF AND ANY
OR ALL ESTATE, CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND
RIGHTS OF REDEMPTION THEREOF, PURSUANT TO POWER OF SALE OR OTHERWISE, AT ONE OR
MORE SALES, IN WHOLE OR IN PARCELS, IN ANY ORDER OR MANNER, AT SUCH TIME AND
PLACE, UPON SUCH TERMS AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED OR
PERMITTED BY LAW, AT THE DISCRETION OF LENDER, AND IN THE EVENT OF A SALE, BY
FORECLOSURE OR OTHERWISE, OF LESS THAN ALL OF THE PROPERTY, THIS SECURITY
INSTRUMENT SHALL CONTINUE AS A LIEN ON THE REMAINING PORTION OF THE PROPERTY; OR
(VII) INSTITUTE AN ACTION, SUIT OR PROCEEDING IN EQUITY FOR THE SPECIFIC
PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THE LOAN
DOCUMENTS, OR ANY OF THEM; OR (VIII) RECOVER JUDGMENT ON THE NOTE OR ANY
GUARANTY EITHER BEFORE, DURING OR AFTER (OR IN LIEU OF) ANY PROCEEDINGS FOR THE
ENFORCEMENT OF THIS SECURITY INSTRUMENT; OR (IX) APPLY, EX PARTE, FOR THE
APPOINTMENT OF A CUSTODIAN, TRUSTEE, RECEIVER, KEEPER, LIQUIDATOR OR CONSERVATOR
OF THE PROPERTY OR ANY PART THEREOF, IRRESPECTIVE OF THE ADEQUACY OF THE
SECURITY FOR THE DEBT AND WITHOUT REGARD TO THE SOLVENCY OF BORROWER OR OF ANY
PERSON LIABLE FOR THE PAYMENT OF THE DEBT, TO WHICH APPOINTMENT BORROWER DOES
HEREBY CONSENT AND SUCH RECEIVER OR OTHER OFFICIAL SHALL HAVE ALL RIGHTS AND
POWERS PERMITTED BY APPLICABLE LAW AND SUCH OTHER RIGHTS AND POWERS AS THE COURT
MAKING SUCH APPOINTMENT MAY CONFER, BUT THE APPOINTMENT OF SUCH RECEIVER OR
OTHER OFFICIAL SHALL NOT IMPAIR OR IN ANY MANNER PREJUDICE THE RIGHTS OF LENDER
TO RECEIVE THE RENT WITH RESPECT TO ANY OF THE PROPERTY PURSUANT TO THIS
SECURITY INSTRUMENT OR THE ASSIGNMENT; OR (X) REQUIRE, AT LENDER’S OPTION,
BORROWER TO PAY MONTHLY IN ADVANCE TO LENDER, OR ANY RECEIVER APPOINTED TO
COLLECT THE RENTS, THE FAIR AND REASONABLE RENTAL VALUE FOR THE USE AND
OCCUPATION OF ANY PORTION OF THE PROPERTY OCCUPIED BY BORROWER AND MAY REQUIRE
BORROWER TO VACATE AND SURRENDER POSSESSION TO LENDER OF THE PROPERTY OR TO SUCH
RECEIVER AND BORROWER MAY BE EVICTED BY SUMMARY PROCEEDINGS OR OTHERWISE; OR
(XI) WITHOUT NOTICE TO BORROWER (A) APPLY ALL OR ANY PORTION OF THE CASH
COLLATERAL IN ANY SUB-ACCOUNT AND ESCROW ACCOUNT, INCLUDING ANY INTEREST AND/OR
EARNINGS THEREIN, TO CARRY OUT THE OBLIGATIONS OF BORROWER UNDER THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS, TO PROTECT AND PRESERVE THE PROPERTY
AND FOR ANY OTHER PURPOSE PERMITTED UNDER THIS SECURITY INSTRUMENT AND THE OTHER
LOAN DOCUMENTS AND/OR (B) HAVE ALL OR ANY PORTION OF SUCH CASH COLLATERAL
IMMEDIATELY PAID TO LENDER TO BE APPLIED AGAINST THE DEBT IN THE ORDER AND
PRIORITY SET FORTH IN THE NOTE; OR (XII) PURSUE ANY OR ALL SUCH OTHER RIGHTS OR
REMEDIES AS LENDER MAY HAVE UNDER APPLICABLE LAW OR IN EQUITY; PROVIDED,
HOWEVER, THAT THE PROVISIONS OF THIS SECTION 13.02(A) SHALL NOT BE CONSTRUED TO
EXTEND OR MODIFY ANY OF THE NOTICE REQUIREMENTS OR GRACE PERIODS PROVIDED FOR
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS. BORROWER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LEGAL REQUIREMENTS, ANY DEFENSE BORROWER MIGHT
OTHERWISE RAISE OR HAVE BY THE FAILURE TO MAKE ANY TENANTS PARTIES DEFENDANT TO
A FORECLOSURE PROCEEDING AND TO FORECLOSE THEIR RIGHTS IN ANY PROCEEDING
INSTITUTED BY LENDER.

 

87

--------------------------------------------------------------------------------


 

(b)           Any time that an Event of Default exists, Lender shall have the
power to sell the Property or any part thereof at public auction, in such
manner, at such time and place, upon such terms and conditions, and upon such
public notice as Lender may deem best for the interest of Lender, or as may be
required or permitted by applicable law, consisting of advertisement in a
newspaper of general circulation in the jurisdiction and for such period as
applicable law may require and at such other times and by such other methods, if
any, as may be required by law to convey the Property in fee simple by Lender’s
deed with special warranty of title to and at the cost of the purchaser, who
shall not be liable to see to the application of the purchase money. The
proceeds or avails of any sale made under or by virtue of this Section 13.02,
together with any other sums which then may be held by Lender under this
Security Instrument, whether under the provisions of this Section 13.02 or
otherwise, shall be applied as follows:

 

First:  To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, reasonable fees and expenses of Lender’s legal counsel as
applicable, and of any judicial proceedings wherein the same may be made, and of
all expenses, liabilities and advances reasonably made or incurred by Lender
under this Security Instrument, together with interest as provided herein on all
such advances made by Lender, and all Impositions, except any Impositions or
other charges subject to which the Property shall have been sold;

 

Second:  To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;

 

Third:  To the payment of any other portion of the Debt required to be paid by
Borrower pursuant to any provision of this Security Instrument, the Note, or any
of the other Loan Documents; and

 

Fourth:  The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.

 

Lender and any receiver or custodian of the Property or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits actually
received by it.

 

(c)           Lender may adjourn from time to time any sale by it to be made
under or by virtue of this Security Instrument by announcement at the time and
place appointed for such sale or for such adjourned sale or sales and, except as
otherwise provided by any applicable provision of Legal Requirements, Lender,
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.

 

(d)           Upon the completion of any sale or sales made by Lender under or
by virtue of this Section 13.02, Lender or any officer of any court empowered to
do so, shall execute and deliver to the accepted purchaser or purchasers a good
and sufficient instrument, or good and sufficient instruments, granting,
conveying, assigning and transferring all estate, right, title and

 

88

--------------------------------------------------------------------------------


 

interest in and to the property and rights sold. Lender is hereby irrevocably
appointed the true and lawful attorney-in-fact of Borrower (coupled with an
interest), in its name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the property and rights so sold and for
that purpose Lender may execute all necessary instruments of conveyance,
assignment, transfer and delivery, and may substitute one or more Persons with
like power, Borrower hereby ratifying and confirming all that its said
attorney-in-fact or such substitute or substitutes shall lawfully do by virtue
hereof. Nevertheless, Borrower, if so requested by Lender, shall ratify and
confirm any such sale or sales by executing and delivering to Lender, or to such
purchaser or purchasers all such instruments as may be advisable, in the sole
judgment of Lender, for such purpose, and as may be designated in such request.
Any such sale or sales made under or by virtue of this Section 13.02, whether
made under the power of sale herein granted or under or by virtue of judicial
proceedings or a judgment or decree of foreclosure and sale, shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of Borrower in and to the property and rights so
sold, and shall, to the fullest extent permitted under Legal Requirements, be a
perpetual bar, both at law and in equity against Borrower and against any and
all Persons claiming or who may claim the same, or any part thereof, from,
through or under Borrower.

 

(e)           In the event of any sale made under or by virtue of this Section
13.02 (whether made under the power of sale herein granted or under or by virtue
of judicial proceedings or a judgment or decree of foreclosure and sale), the
entire Debt immediately thereupon shall, anything in the Loan Documents to the
contrary notwithstanding, become due and payable.

 

(f)            Upon any sale made under or by virtue of this Section 13.02
(whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or a judgment or decree of foreclosure and sale), Lender
may bid for and acquire the Property or any part thereof and in lieu of paying
cash therefor may make settlement for the purchase price by crediting upon the
Debt the net sales price after deducting therefrom the expenses of the sale and
the costs of the action.

 

(g)           No recovery of any judgment by Lender and no levy of an execution
under any judgment upon the Property or any part thereof or upon any other
property of Borrower shall release the lien of this Security Instrument upon the
Property or any part thereof, or any liens, rights, powers or remedies of Lender
hereunder, but such liens, rights, powers and remedies of Lender shall continue
unimpaired until all amounts due under the Note, this Security Instrument and
the other Loan Documents are paid in full.

 

(h)           Upon the exercise by Lender of any power, right, privilege, or
remedy pursuant to this Security Instrument which requires any consent,
approval, registration, qualification, or authorization of any Governmental
Authority, Borrower agrees to execute and deliver, or will cause the execution
and delivery of, all applications, certificates, instruments, assignments and
other documents and papers that Lender or any purchaser of the Property may be
required to obtain for such governmental consent, approval, registration,
qualification, or authorization and Lender is hereby irrevocably appointed the
true and lawful attorney-in-fact of Borrower (coupled with an interest), in its
name and stead, to execute all such applications, certificates, instruments,

 

89

--------------------------------------------------------------------------------


 

assignments and other documents and papers if Borrower fails to do so within
five (5) Business Days of request therefor.

 


SECTION 13.03. PAYMENT OF DEBT AFTER DEFAULT. IF, DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT, BORROWER SHALL TENDER PAYMENT OF AN AMOUNT SUFFICIENT TO
SATISFY THE DEBT IN WHOLE OR IN PART AT ANY TIME PRIOR TO A FORECLOSURE SALE OF
THE PROPERTY, AND IF AT THE TIME OF SUCH TENDER PREPAYMENT OF THE PRINCIPAL
BALANCE OF THE NOTE IS NOT PERMITTED BY THE NOTE OR THIS SECURITY INSTRUMENT,
BORROWER SHALL, IN ADDITION TO THE ENTIRE DEBT, ALSO PAY TO LENDER A SUM EQUAL
TO (A) ALL ACCRUED INTEREST ON THE NOTE AND ALL OTHER FEES, CHARGES AND SUMS DUE
AND PAYABLE HEREUNDER, (B) ALL COSTS AND EXPENSES IN CONNECTION WITH THE
ENFORCEMENT OF LENDER’S RIGHTS HEREUNDER, AND (C) A PREPAYMENT CHARGE (THE
“PREPAYMENT CHARGE”) EQUAL TO THE GREATER OF (I) 1% OF THE PRINCIPAL AMOUNT
WHICH IS PREPAID AND (II) THE PRESENT VALUE OF A SERIES OF PAYMENTS EACH EQUAL
TO THE PAYMENT DIFFERENTIAL (AS HEREINAFTER DEFINED) AND PAYABLE ON EACH PAYMENT
DATE OVER THE REMAINING ORIGINAL TERM OF THE NOTE UNTIL THE PAYMENT DATE
OCCURRING SIX (6) MONTHS PRIOR TO THE MATURITY DATE, DISCOUNTED AT THE
REINVESTMENT YIELD (AS HEREINAFTER DEFINED) FOR THE NUMBER OF MONTHS REMAINING
AS OF THE DATE OF SUCH PREPAYMENT TO EACH SUCH PAYMENT DATE AND THE PAYMENT DATE
OCCURRING SIX (6) MONTHS PRIOR TO THE MATURITY DATE. THE TERM “PAYMENT
DIFFERENTIAL” SHALL MEAN AN AMOUNT EQUAL TO (I) THE INTEREST RATE LESS THE
REINVESTMENT YIELD, DIVIDED BY (II) TWELVE (12) AND MULTIPLIED BY (III) THE
PRINCIPAL AMOUNT AFTER APPLICATION OF THE CONSTANT MONTHLY PAYMENT DUE UNDER THE
NOTE ON THE DATE OF SUCH PREPAYMENT, PROVIDED THAT THE PAYMENT DIFFERENTIAL
SHALL IN NO EVENT BE LESS THAN ZERO. THE TERM “REINVESTMENT YIELD” SHALL MEAN AN
AMOUNT EQUAL TO THE LESSER OF (I) THE YIELD ON THE U.S. TREASURY ISSUE (PRIMARY
ISSUE) WITH A MATURITY DATE CLOSEST TO THE PAYMENT DATE OCCURRING SIX (6) MONTHS
PRIOR TO THE MATURITY DATE, OR (II) THE YIELD ON THE U.S. TREASURY ISSUE
(PRIMARY ISSUE) WITH A TERM EQUAL TO THE REMAINING AVERAGE LIFE OF THE
INDEBTEDNESS EVIDENCED BY THE NOTE, WITH EACH SUCH YIELD BEING BASED ON THE BID
PRICE FOR SUCH ISSUE AS PUBLISHED IN THE WALL STREET JOURNAL ON THE DATE THAT IS
FOURTEEN (14) DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT SET FORTH IN THE NOTICE
OF PREPAYMENT (OR, IF SUCH BID PRICE IS NOT PUBLISHED ON THAT DATE, THE NEXT
PRECEDING DATE ON WHICH SUCH BID PRICE IS SO PUBLISHED) AND CONVERTED TO A
MONTHLY COMPOUNDED NOMINAL YIELD. FAILURE OF LENDER TO REQUIRE ANY OF THESE
PAYMENTS SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO REQUIRE THE SAME IN THE
EVENT OF ANY SUBSEQUENT DEFAULT OR TO EXERCISE ANY OTHER REMEDY AVAILABLE TO
LENDER HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT OR AT LAW OR IN EQUITY. IN THE
EVENT THAT ANY PREPAYMENT CHARGE IS DUE HEREUNDER, LENDER SHALL DELIVER TO
BORROWER A STATEMENT SETTING FORTH THE AMOUNT AND DETERMINATION OF THE
PREPAYMENT FEE, AND, PROVIDED THAT LENDER SHALL HAVE IN GOOD FAITH APPLIED THE
FORMULA DESCRIBED ABOVE, BORROWER SHALL NOT HAVE THE RIGHT TO CHALLENGE THE
CALCULATION OR THE METHOD OF CALCULATION SET FORTH IN ANY SUCH STATEMENT IN THE
ABSENCE OF MANIFEST ERROR, WHICH CALCULATION MAY BE MADE BY LENDER ON ANY DAY
DURING THE FIFTEEN (15) DAY PERIOD PRECEDING THE DATE OF SUCH PREPAYMENT. LENDER
SHALL NOT BE OBLIGATED OR REQUIRED TO HAVE ACTUALLY REINVESTED THE PREPAID
PRINCIPAL BALANCE AT THE REINVESTMENT YIELD OR OTHERWISE AS A CONDITION TO
RECEIVING THE PREPAYMENT CHARGE. IF AT THE TIME OF SUCH TENDER, PREPAYMENT OF
THE PRINCIPAL BALANCE OF THE NOTE IS PERMITTED, SUCH TENDER BY BORROWER SHALL BE
DEEMED TO BE A VOLUNTARY PREPAYMENT OF THE PRINCIPAL BALANCE OF THE NOTE, AND
BORROWER SHALL, IN ADDITION TO THE ENTIRE DEBT, ALSO PAY TO LENDER THE
APPLICABLE PREPAYMENT CONSIDERATION SPECIFIED IN THE NOTE AND THIS SECURITY
INSTRUMENT.

 

90

--------------------------------------------------------------------------------


 


SECTION 13.04. POSSESSION OF THE PROPERTY. UPON AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT AND THE ACCELERATION OF THE DEBT OR ANY PORTION THEREOF,
BORROWER, IF AN OCCUPANT OF THE PROPERTY OR ANY PART THEREOF, UPON DEMAND OF
LENDER, SHALL IMMEDIATELY SURRENDER POSSESSION OF THE PROPERTY (OR THE PORTION
THEREOF SO OCCUPIED) TO LENDER, AND IF BORROWER IS PERMITTED TO REMAIN IN
POSSESSION, THE POSSESSION SHALL BE AS A MONTH-TO-MONTH TENANT OF LENDER AND, ON
DEMAND, BORROWER SHALL PAY TO LENDER MONTHLY, IN ADVANCE, A REASONABLE RENTAL
FOR THE SPACE SO OCCUPIED AND IN DEFAULT THEREOF BORROWER MAY BE DISPOSSESSED.
THE COVENANTS HEREIN CONTAINED MAY BE ENFORCED BY A RECEIVER OF THE PROPERTY OR
ANY PART THEREOF. NOTHING IN THIS SECTION 13.04 SHALL BE DEEMED TO BE A WAIVER
OF THE PROVISIONS OF THIS SECURITY INSTRUMENT MAKING THE TRANSFER OF THE
PROPERTY OR ANY PART THEREOF WITHOUT LENDER’S PRIOR WRITTEN CONSENT AN EVENT OF
DEFAULT.


 


SECTION 13.05. INTEREST AFTER DEFAULT. IF ANY AMOUNT DUE UNDER THE NOTE, THIS
SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS NOT PAID WITHIN ANY
APPLICABLE NOTICE AND GRACE PERIOD AFTER SAME IS DUE, WHETHER SUCH DATE IS THE
STATED DUE DATE, ANY ACCELERATED DUE DATE OR ANY OTHER DATE OR AT ANY OTHER TIME
SPECIFIED UNDER ANY OF THE TERMS HEREOF OR THEREOF, THEN, IN  SUCH EVENT,
BORROWER SHALL PAY INTEREST ON THE AMOUNT NOT SO PAID FROM AND AFTER THE DATE ON
WHICH SUCH AMOUNT FIRST BECOMES DUE AT THE DEFAULT RATE; AND SUCH INTEREST SHALL
BE DUE AND PAYABLE AT SUCH RATE UNTIL THE EARLIER OF THE CURE OF ALL EVENTS OF
DEFAULT OR THE PAYMENT OF THE ENTIRE AMOUNT DUE TO LENDER, WHETHER OR NOT ANY
ACTION SHALL HAVE BEEN TAKEN OR PROCEEDING COMMENCED TO RECOVER THE SAME OR TO
FORECLOSE THIS SECURITY INSTRUMENT. ALL UNPAID AND ACCRUED INTEREST SHALL BE
SECURED BY THIS SECURITY INSTRUMENT AS PART OF THE DEBT. NOTHING IN THIS SECTION
13.05 OR IN ANY OTHER PROVISION OF THIS SECURITY INSTRUMENT SHALL CONSTITUTE AN
EXTENSION OF THE TIME FOR PAYMENT OF THE DEBT.


 


SECTION 13.06. BORROWER’S ACTIONS AFTER DEFAULT. DURING THE EXISTENCE OF ANY
EVENT OF DEFAULT AND IMMEDIATELY UPON THE COMMENCEMENT OF ANY ACTION, SUIT OR
OTHER LEGAL PROCEEDINGS BY LENDER TO OBTAIN JUDGMENT FOR THE DEBT, OR OF ANY
OTHER NATURE IN AID OF THE ENFORCEMENT OF THE LOAN DOCUMENTS, BORROWER WILL (A)
AFTER RECEIPT OF NOTICE OF THE INSTITUTION OF ANY SUCH ACTION, WAIVE THE
ISSUANCE AND SERVICE OF PROCESS AND ENTER ITS VOLUNTARY APPEARANCE IN SUCH
ACTION, SUIT OR PROCEEDING, AND (B) IF REQUIRED BY LENDER, CONSENT TO THE
APPOINTMENT OF A RECEIVER OR RECEIVERS OF THE PROPERTY OR ANY PART THEREOF AND
OF ALL THE EARNINGS, REVENUES, RENTS, ISSUES, PROFITS AND INCOME THEREOF.


 


SECTION 13.07. CONTROL BY LENDER AFTER DEFAULT. NOTWITHSTANDING THE APPOINTMENT
OF ANY CUSTODIAN, RECEIVER, LIQUIDATOR OR TRUSTEE OF BORROWER, OR OF ANY OF ITS
PROPERTY, OR OF THE PROPERTY OR ANY PART THEREOF, TO THE EXTENT PERMITTED BY
LEGAL REQUIREMENTS, LENDER SHALL BE ENTITLED TO OBTAIN POSSESSION AND CONTROL OF
ALL PROPERTY NOW AND HEREAFTER COVERED BY THIS SECURITY INSTRUMENT AND THE
ASSIGNMENT IN ACCORDANCE WITH THE TERMS HEREOF.


 


SECTION 13.08. RIGHT TO CURE DEFAULTS. (A) DURING THE CONTINUANCE OF ANY EVENT
OF DEFAULT, LENDER OR ITS AGENTS MAY, BUT WITHOUT ANY OBLIGATION TO DO SO AND
WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT RELEASING BORROWER FROM ANY
OBLIGATION HEREUNDER, MAKE OR DO THE SAME IN SUCH MANNER AND TO SUCH EXTENT AS
LENDER MAY DEEM NECESSARY TO PROTECT THE SECURITY HEREOF. LENDER AND ITS AGENTS
ARE AUTHORIZED TO ENTER UPON THE PROPERTY OR ANY PART THEREOF FOR SUCH PURPOSES,
OR APPEAR IN, DEFEND, OR BRING ANY ACTION OR PROCEEDINGS TO PROTECT

 

91

--------------------------------------------------------------------------------


 


LENDER’S INTEREST IN THE PROPERTY OR ANY PART THEREOF OR TO FORECLOSE THIS
SECURITY INSTRUMENT OR COLLECT THE DEBT, AND THE COST AND EXPENSE THEREOF
(INCLUDING REASONABLE ATTORNEYS’ FEES TO THE EXTENT PERMITTED BY LAW), WITH
INTEREST AS PROVIDED IN THIS SECTION 13.08, SHALL CONSTITUTE A PORTION OF THE
DEBT AND SHALL BE IMMEDIATELY DUE AND PAYABLE TO LENDER UPON DEMAND. ALL SUCH
COSTS AND EXPENSES INCURRED BY LENDER OR ITS AGENTS IN REMEDYING SUCH EVENT OF
DEFAULT OR IN APPEARING IN, DEFENDING, OR BRINGING ANY SUCH ACTION OR PROCEEDING
SHALL BEAR INTEREST AT THE DEFAULT RATE, FOR THE PERIOD FROM THE DATE SO
DEMANDED TO THE DATE OF PAYMENT TO LENDER. ALL SUCH COSTS AND EXPENSES INCURRED
BY LENDER OR ITS AGENTS TOGETHER WITH INTEREST THEREON CALCULATED AT THE ABOVE
RATE SHALL BE DEEMED TO CONSTITUTE A PORTION OF THE DEBT AND BE SECURED BY THIS
SECURITY INSTRUMENT.


 

(b)           If Lender makes any payment or advance that Lender is authorized
by this Security Instrument to make in the place and stead of Borrower (i)
relating to the Impositions or tax liens asserted against the Property, Lender
may do so according to any bill, statement or estimate procured from the
appropriate public office without inquiry into the accuracy of the bill,
statement or estimate or into the validity of any of the Impositions or the tax
liens or claims thereof; (ii) relating to any apparent or threatened adverse
title, lien, claim of lien, encumbrance, claim or charge, Lender will be the
sole judge of the legality or validity of same; or (iii) relating to any other
purpose authorized by this Security Instrument but not enumerated in this
Section 13.08, Lender may do so whenever, in its judgment and discretion, the
payment or advance seems necessary or desirable to protect the Property and the
full security interest intended to be created by this Security Instrument. In
connection with any payment or advance made pursuant to this Section 13.08,
Lender has the option and is authorized, but in no event shall be obligated, to
obtain a continuation report of title prepared by a title insurance company. The
payments and the advances made by Lender pursuant to this Section 13.08 and the
cost and expenses of said title report will be due and payable by Borrower on
demand, together with interest at the Default Rate, and will be secured by this
Security Instrument.

 


SECTION 13.09. LATE PAYMENT CHARGE. IF ANY PORTION OF THE DEBT IS NOT PAID IN
FULL ON OR BEFORE THE DATE ON WHICH IT IS DUE AND PAYABLE HEREUNDER (OTHER THAN
THE PRINCIPAL PORTION OF THE DEBT DUE ON THE MATURITY DATE), BORROWER SHALL PAY
TO LENDER AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF SUCH UNPAID PORTION OF THE
DEBT (“LATE CHARGE”) TO DEFRAY THE EXPENSE INCURRED BY LENDER IN HANDLING AND
PROCESSING SUCH DELINQUENT PAYMENT, AND SUCH AMOUNT SHALL CONSTITUTE A PART OF
THE DEBT.


 


SECTION 13.10. RECOVERY OF SUMS REQUIRED TO BE PAID. LENDER SHALL HAVE THE RIGHT
FROM TIME TO TIME TO TAKE ACTION TO RECOVER ANY SUM OR SUMS WHICH CONSTITUTE A
PART OF THE DEBT AS THE SAME BECOME DUE AND PAYABLE HEREUNDER (AFTER THE
EXPIRATION OF ANY GRACE PERIOD OR THE GIVING OF ANY NOTICE HEREIN PROVIDED, IF
ANY), WITHOUT REGARD TO WHETHER OR NOT THE BALANCE OF THE DEBT SHALL BE DUE, AND
WITHOUT PREJUDICE TO THE RIGHT OF LENDER THEREAFTER TO BRING AN ACTION OF
FORECLOSURE, OR ANY OTHER ACTION, FOR A DEFAULT OR DEFAULTS BY BORROWER EXISTING
AT THE TIME SUCH EARLIER ACTION WAS COMMENCED.


 


SECTION 13.11. MARSHALLING AND OTHER MATTERS. BORROWER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BENEFIT OF ALL APPRAISEMENT, VALUATION,
STAY, EXTENSION, REINSTATEMENT, REDEMPTION (BOTH EQUITABLE AND STATUTORY) AND
HOMESTEAD LAWS NOW OR HEREAFTER IN FORCE AND ALL

 

92

--------------------------------------------------------------------------------


 


RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE HEREUNDER OF THE PROPERTY OR ANY
PART THEREOF OR ANY INTEREST THEREIN. FURTHER, BORROWER HEREBY EXPRESSLY WAIVES,
TO THE EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS OF REDEMPTION FROM SALE UNDER
ANY ORDER OR DECREE OF FORECLOSURE OF THIS SECURITY INSTRUMENT ON BEHALF OF
BORROWER, WHETHER EQUITABLE OR STATUTORY AND ON BEHALF OF EACH AND EVERY PERSON
ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY OR ANY PART THEREOF
SUBSEQUENT TO THE DATE OF THIS SECURITY INSTRUMENT AND ON BEHALF OF ALL PERSONS
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.


 


SECTION 13.12. TAX REDUCTION PROCEEDINGS. IF AN EVENT OF DEFAULT EXISTS,
BORROWER SHALL BE DEEMED TO HAVE APPOINTED LENDER AS ITS ATTORNEY-IN-FACT TO
SEEK A REDUCTION OR REDUCTIONS IN THE ASSESSED VALUATION OF THE PROPERTY FOR
REAL PROPERTY TAX PURPOSES OR FOR ANY OTHER PURPOSE AND TO PROSECUTE ANY ACTION
OR PROCEEDING IN CONNECTION THEREWITH. THIS POWER, BEING COUPLED WITH AN
INTEREST, SHALL BE IRREVOCABLE FOR SO LONG AS ANY PART OF THE DEBT REMAINS
UNPAID AND ANY EVENT OF DEFAULT SHALL BE CONTINUING.


 


SECTION 13.13. GENERAL PROVISIONS REGARDING REMEDIES.


 

(a)           Right to Terminate Proceedings. Lender may terminate or rescind
any proceeding or other action brought in connection with its exercise of the
remedies provided in Section 13.02 at any time before the conclusion thereof, as
determined in Lender’s sole discretion and without prejudice to Lender.

 

(b)           No Waiver or Release. The failure of Lender to exercise any right,
remedy or option provided in the Loan Documents shall not be deemed a waiver of
such right, remedy or option or of any covenant or obligation contained in the
Loan Documents. No acceptance by Lender of any payment while an Event of Default
exists and no payment by Lender of any payment or obligation for which Borrower
is liable hereunder shall be deemed to waive or cure such Event of Default. No
sale of all or any portion of the Property, no forbearance on the part of
Lender, and no extension of time for the payment of the whole or any portion of
the Debt or any other indulgence given by Lender to Borrower or any other
Person, shall operate to release or in any manner affect the interest of Lender
in the Property or the liability of Borrower to pay the Debt. No waiver by
Lender shall be effective unless it is in writing and then only to the extent
specifically stated.

 

(c)           No Impairment; No Releases. The interests and rights of Lender
under the Loan Documents shall not be impaired by any indulgence, including (i)
any renewal, extension or modification which Lender may grant with respect to
any of the Debt; (ii) any surrender, compromise, release, renewal, extension,
exchange or substitution which Lender may grant with respect to the Property or
any portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Debt.

 


ARTICLE XIV:  COMPLIANCE WITH REQUIREMENTS

 


SECTION 14.01. COMPLIANCE WITH LEGAL REQUIREMENTS. (A) BORROWER SHALL PROMPTLY
COMPLY WITH ALL PRESENT AND FUTURE LEGAL REQUIREMENTS, FORESEEN AND UNFORESEEN,
ORDINARY AND EXTRAORDINARY, WHETHER REQUIRING STRUCTURAL OR NONSTRUCTURAL
REPAIRS OR ALTERATIONS INCLUDING,

 

93

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, ALL ZONING, SUBDIVISION, BUILDING, SAFETY AND ENVIRONMENTAL
PROTECTION, LAND USE AND DEVELOPMENT LEGAL REQUIREMENTS, ALL LEGAL REQUIREMENTS
WHICH MAY BE APPLICABLE TO THE CURBS ADJOINING THE PROPERTY OR TO THE USE OR
MANNER OF USE THEREOF, AND ALL RENT CONTROL, RENT STABILIZATION AND ALL OTHER
SIMILAR LEGAL REQUIREMENTS RELATING TO RENTS CHARGED AND/OR COLLECTED IN
CONNECTION WITH THE LEASES. BORROWER REPRESENTS AND WARRANTS THAT (I) EXCEPT AS
PREVIOUSLY DISCLOSED TO LENDER IN WRITING, THE PROPERTY IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL LEGAL REQUIREMENTS AS OF THE DATE HEREOF, NO NOTICES
OF VIOLATIONS OF ANY LEGAL REQUIREMENTS HAVE BEEN ENTERED OR RECEIVED BY
BORROWER AND THERE IS NO BASIS FOR THE ENTERING OF SUCH NOTICES AND (II) ANY
VIOLATIONS OF LEGAL REQUIREMENTS WITH RESPECT TO THE PROPERTY WILL NOT RESULT IN
A MATERIAL ADVERSE EFFECT, BE A THREAT TO THE HEALTH AND SAFETY OF ANY PERSON OR
IMPAIR BORROWER’S ABILITY TO COLLECT ANY RENT.


 

(b)           Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, Borrower shall have the right to contest by
appropriate legal proceedings diligently conducted in good faith, without cost
or expense to Lender, the validity or application of any Legal Requirement and
to suspend compliance therewith if permitted under applicable Legal
Requirements, provided (i) failure to comply therewith may not subject Lender to
any civil or criminal liability, (ii) prior to and during such contest, if
reasonably required by Lender, Borrower shall furnish to Lender security
reasonably satisfactory to Lender, in its discretion, against loss or injury by
reason of such contest or non-compliance with such Legal Requirement, (iii) no
Event of Default shall exist during such proceedings and such contest shall not
otherwise violate any of the provisions of any of the Loan Documents, (iv) such
contest shall not (unless Borrower shall comply with the provisions of clause
(ii) of this Section 14.01(b)) subject the Property to any lien or encumbrance
the enforcement of which is not suspended or otherwise affect the priority of
the lien of this Security Instrument; (v) such contest shall not affect the
ownership, use or occupancy of the Property; (vi) the Property or any part
thereof or any interest therein shall not be in any imminent danger of being
sold, forfeited or lost by reason of such contest by Borrower; (vii) Borrower
shall give Lender prompt notice of the commencement of such proceedings and,
upon request by Lender, notice of the status of such proceedings and/or
confirmation of the continuing satisfaction of the conditions set forth in
clauses (i) - (vi) of this Section 14.01(b); and (viii) upon a final
determination of such proceeding, Borrower shall take all steps necessary to
comply with any requirements arising therefrom.

 

(c)           Borrower shall at all times comply with all applicable Legal
Requirements with respect to the construction, use and maintenance of any vaults
adjacent to the Property. If by reason of the failure to pay taxes, assessments,
charges, permit fees, franchise taxes or levies of any kind or nature, the
continued use of the vaults adjacent to Property or any part thereof is
discontinued, Borrower nevertheless shall, with respect to any vaults which may
be necessary for the continued use of the Property, take such steps (including
the making of any payment) to ensure the continued use of vaults or
replacements.

 


SECTION 14.02. COMPLIANCE WITH RECORDED DOCUMENTS; NO FUTURE GRANTS. BORROWER
SHALL PROMPTLY PERFORM AND OBSERVE, OR CAUSE TO BE PERFORMED AND OBSERVED, ALL
OF THE TERMS, COVENANTS AND CONDITIONS OF ALL PROPERTY AGREEMENTS AND ALL THINGS
NECESSARY TO PRESERVE INTACT AND UNIMPAIRED ANY AND ALL APPURTENANCES OR OTHER
INTERESTS OR RIGHTS AFFECTING THE PROPERTY.

 

94

--------------------------------------------------------------------------------


 


ARTICLE XV:  PREPAYMENT

 


SECTION 15.01. PREPAYMENT. (A)  EXCEPT AS SET FORTH IN THIS SECTION 15.01 OR AS
OTHERWISE SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS, NO PREPAYMENT OF THE DEBT
MAY BE MADE IN WHOLE OR IN PART.


 

(b)           Borrower may prepay the Loan in whole or in part at any time on or
after the Payment Date occurring in August, 2008 in accordance with the
following provisions:

 

(i)            Lender shall have received from Borrower, not less than thirty
(30) days’, nor more than ninety (90) days’, prior written notice specifying the
date proposed for such prepayment and the amount which is to be prepaid.

 

(ii)           Borrower shall also pay to Lender all interest due on the
principal amount prepaid through and including the last day of the Interest
Accrual Period in which such prepayment is being made, together with any and all
other amounts due and owing pursuant to the terms of the Note, this Security
Instrument or the other Loan Documents.

 

(iii)          Any partial prepayment shall be in a minimum amount not less than
$25,000 and shall be in whole multiples of $1,000 in excess thereof.

 

(iv)          Intentionally omitted.

 

(v)           Any partial prepayment of the Principal Amount, including, without
limitation, Unscheduled Payments, shall be applied to the installments of
principal last due hereunder and shall not release or relieve Borrower from the
obligation to pay the regularly scheduled installments of principal and interest
becoming due under the Note.

 

(vi)          Unless the prepayment is the result of Lender applying Loss
Proceeds to the Debt (in which event, any such prepayment irrespective of when
made shall be at par and without any prepayment premium), in the event that the
Loan is prepaid on or subsequent to the Payment Date occurring in August, 2008
but prior to the Payment Date in February, 2011, Borrower shall pay to Lender,
together with such prepayment and all other amounts due in connection therewith,
a non-refundable amount which shall be deemed earned by Lender upon the funding
of the Loan and shall not count to or be credited to payment of the Principal
Amount, any interest thereon or any other amounts payable under the Note, the
Security Instrument or any of the Loan Documents, equal to the Yield Maintenance
Premium.

 


ARTICLE XVI:  ENVIRONMENTAL COMPLIANCE

 


SECTION 16.01. COVENANTS, REPRESENTATIONS AND WARRANTIES. (A) BORROWER HAS NOT,
AT ANY TIME, AND, TO BORROWER’S BEST KNOWLEDGE, EXCEPT AS SET FORTH IN THE
ENVIRONMENTAL REPORT, NO OTHER PERSON HAS AT ANY TIME, HANDLED, BURIED, STORED,
RETAINED, REFINED, TRANSPORTED, PROCESSED, MANUFACTURED, GENERATED, PRODUCED,
SPILLED, ALLOWED TO SEEP, LEAK, ESCAPE OR LEACH, OR PUMPED, POURED, EMITTED,
EMPTIED, DISCHARGED, INJECTED, DUMPED, TRANSFERRED OR OTHERWISE DISPOSED OF OR
DEALT WITH HAZARDOUS MATERIALS ON, TO OR FROM THE PREMISES OR ANY OTHER REAL
PROPERTY OWNED

 

95

--------------------------------------------------------------------------------


 


AND/OR OCCUPIED BY BORROWER, AND BORROWER DOES NOT INTEND TO AND SHALL NOT USE
THE PROPERTY OR ANY PART THEREOF OR ANY SUCH OTHER REAL PROPERTY FOR THE PURPOSE
OF HANDLING, BURYING, STORING, RETAINING, REFINING, TRANSPORTING, PROCESSING,
MANUFACTURING, GENERATING, PRODUCING, SPILLING, SEEPING, LEAKING, ESCAPING,
LEACHING, PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING, DUMPING,
TRANSFERRING OR OTHERWISE DISPOSING OF OR DEALING WITH HAZARDOUS MATERIALS,
EXCEPT FOR USE AND STORAGE FOR USE OF HEATING OIL, CLEANING FLUIDS, PESTICIDES
AND OTHER SUBSTANCES CUSTOMARILY USED IN THE OPERATION OF PROPERTIES THAT ARE
BEING USED FOR THE SAME PURPOSES AS THE PROPERTY IS PRESENTLY BEING USED,
PROVIDED SUCH USE AND/OR STORAGE FOR USE IS IN COMPLIANCE WITH THE REQUIREMENTS
HEREOF AND THE OTHER LOAN DOCUMENTS AND DOES NOT GIVE RISE TO LIABILITY UNDER
APPLICABLE LEGAL REQUIREMENTS OR ENVIRONMENTAL STATUTES OR BE THE BASIS FOR A
LIEN AGAINST THE PROPERTY OR ANY PART THEREOF. IN ADDITION, WITHOUT LIMITATION
TO THE FOREGOING PROVISIONS, BORROWER REPRESENTS AND WARRANTS THAT, TO THE BEST
OF ITS KNOWLEDGE, EXCEPT AS SET FORTH IN THE ENVIRONMENTAL REPORT, THERE IS NO
ASBESTOS IN, ON, OVER, OR UNDER ALL OR ANY PORTION OF THE FIRE-PROOFING OR ANY
OTHER PORTION OF THE PROPERTY.


 

(b)           Borrower knows of no seepage, leak, escape, leach, discharge,
injection, release, emission, spill, pumping, pouring, emptying or dumping of
Hazardous Materials into waters on, under or adjacent to the Property or any
part thereof or any other real property owned and/or occupied by Borrower, or
onto lands from which such Hazardous Materials might seep, flow or drain into
such waters, except as disclosed in the Environmental Report.

 

(c)           Borrower shall not permit any Hazardous Materials to be handled,
buried, stored, retained, refined, transported, processed, manufactured,
generated, produced, spilled, allowed to seep, leak, escape or leach, or to be
pumped, poured, emitted, emptied, discharged, injected, dumped, transferred or
otherwise disposed of or dealt with on, under, to or from the Property or any
portion thereof at any time, except for use and storage for use of heating oil,
ordinary cleaning fluids, pesticides and other substances customarily used in
the operation of properties that are being used for the same purposes as the
Property is presently being used, provided such use and/or storage for use is in
compliance with the requirements hereof and the other Loan Documents and does
not give rise to liability under applicable Legal Requirements or be the basis
for a lien against the Property or any part thereof.

 

(d)           Borrower represents and warrants that, except as set forth in the
Environmental Report, no actions, suits, or proceedings have been commenced, or
are pending, or, to the best knowledge of Borrower, are threatened with respect
to any Legal Requirement governing the use, manufacture, storage, treatment,
transportation, or processing of Hazardous Materials with respect to the
Property or any part thereof. Borrower has received no notice of, and, except as
disclosed in the Environmental Report, has no knowledge of, any fact, condition,
occurrence or circumstance which with notice or passage of time or both would
give rise to a claim under or pursuant to any Environmental Statute pertaining
to Hazardous Materials on, in, under or originating from the Property or any
part thereof or any other real property owned or occupied by Borrower or arising
out of the conduct of Borrower, including, without limitation, pursuant to any
Environmental Statute.

 

(e)           Other than pursuant to the purchase and sale agreement pursuant to
which Borrower acquired the Property, a true, accurate and complete copy of
which has been delivered

 

96

--------------------------------------------------------------------------------


 

to Lender by Borrower, Borrower has not waived any Person’s liability with
regard to Hazardous Materials in, on, under or around the Property, nor has
Borrower retained or assumed, contractually or by operation of law, any other
Person’s liability relative to Hazardous Materials or any claim, action or
proceeding relating thereto.

 

(f)            Subject to Borrower’s right to contest in accordance with the
terms hereof, in the event that there shall be filed a lien against the Property
or any part thereof pursuant to any Environmental Statute pertaining to
Hazardous Materials, Borrower shall, within sixty (60) days or, in the event
that the applicable Governmental Authority has commenced steps to cause the
Premises or any part thereof to be sold pursuant to the lien, within fifteen
(15) days, from the date that Borrower receives notice of such lien, either (i)
pay the claim and remove the lien from the Property, or (ii) furnish a bond or
other security satisfactory to Lender in the amount of the claim out of which
the lien arises.

 

(g)           Borrower represents and warrants that (i) except as disclosed in
the Environmental Report, Borrower has no knowledge of any violation of any
Environmental Statute or any Environmental Problem in connection with the
Property,  nor has Borrower been requested or required by any Governmental
Authority to perform any remedial activity or other responsive action in
connection with any Environmental Problem and (ii) neither the Property nor any
other property owned by Borrower is included or, to Borrower’s best knowledge,
proposed for inclusion on the National Priorities List issued pursuant to CERCLA
by the United States Environmental Protection Agency (the “EPA”) or on the
inventory of other potential “Problem” sites issued by the EPA and has not
otherwise been identified by the EPA as a potential CERCLA site or included or,
to Borrower’s knowledge, proposed for inclusion on any list or inventory issued
pursuant to any other Environmental Statute, if any, or issued by any other
Governmental Authority. Borrower covenants that Borrower will comply in all
material respects with all Environmental Statutes affecting or imposed upon
Borrower or the Property.

 

(h)           Borrower covenants that it shall promptly notify Lender of the
presence and/or release of any Hazardous Materials on the Property which
requires reporting under any Legal Requirements and of any request for
information or any inspection of the Property or any part thereof by any
Governmental Authority with respect to any Hazardous Materials on the Property
and provide Lender with copies of such request and any response to any such
request or inspection. Borrower covenants that it shall, in compliance with
applicable Legal Requirements, conduct and complete all investigations, studies,
sampling and testing (and promptly shall provide Lender with copies of any such
studies and the results of any such test) and all remedial, removal and other
actions necessary to clean up and remove all Hazardous Materials in, on, over,
under, from or affecting the Property or any part thereof in accordance with all
such Legal Requirements applicable to the Property or any part thereof to the
reasonable satisfaction of Lender.

 

(i)            While an Event of Default exists hereunder, and without regard to
whether Lender shall have taken possession of the Property or a receiver has
been requested or appointed or any other right or remedy of Lender has or may be
exercised hereunder or under any other Loan Document, Lender shall have the
right (but no obligation) to conduct such investigations, studies, sampling
and/or testing of the Property or any part thereof as Lender may, in its
discretion,

 

97

--------------------------------------------------------------------------------


 

determine to conduct, relative to Hazardous Materials. All costs and expenses
incurred in connection therewith including, without limitation, consultants’
fees and disbursements and laboratory fees, shall constitute a part of the Debt
and shall, upon demand by Lender, be immediately due and payable and shall bear
interest at the Default Rate from the date so demanded by Lender until
reimbursed. Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all such investigations, studies, samplings and/or
testings including, without limitation, providing all relevant information and
making knowledgeable people available for interviews.

 

(j)            Borrower represents and warrants that, to the best of its
knowledge, except as disclosed in the Environmental Report, all paint and
painted surfaces existing within the interior or on the exterior of the
Improvements are not flaking, peeling, cracking, blistering, or chipping, and do
not contain lead or are maintained in a condition that prevents exposure of
young children to lead-based paint, and that the current inspections, operation,
and maintenance program at the Property with respect to lead-based paint is
consistent with FNMA guidelines and sufficient to ensure that all painted
surfaces within the Property shall be maintained in a condition that prevents
exposure of tenants to lead-based paint. To Borrower’s knowledge, except as
disclosed in the Environmental Report, there have been no claims for adverse
health effects from exposure on the Property to lead-based paint or requests for
the investigation, assessment or removal of lead-based paint at the Property.

 

(k)           Borrower represents and warrants that, to its best knowledge and
except in accordance with all applicable Environmental Statutes and as disclosed
in the Environmental Report, (i) no underground treatment or storage tanks or
pumps or water, gas, or oil wells are or have been located about the Property,
(ii) no PCBs or transformers, capacitors, ballasts or other equipment that
contain dielectric fluid containing PCBs are located about the Property,
(iii) no insulating material containing urea formaldehyde is located about the
Property and (iv) no asbestos-containing material is located about the Property.

 


SECTION 16.02. ENVIRONMENTAL INDEMNIFICATION. BORROWER SHALL DEFEND, INDEMNIFY
AND HOLD HARMLESS THE INDEMNIFIED PARTIES FOR, FROM AND AGAINST ANY CLAIMS,
DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES
OF WHATEVER KIND OR NATURE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, WHETHER
INCURRED OR IMPOSED WITHIN OR OUTSIDE THE JUDICIAL PROCESS, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ AND CONSULTANTS’ FEES AND DISBURSEMENTS AND
INVESTIGATIONS AND LABORATORY FEES, ARISING OUT OF, OR IN ANY WAY RELATED TO ANY
ENVIRONMENTAL PROBLEM, INCLUDING WITHOUT LIMITATION:


 

(a)           the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threat of release of any Hazardous Materials in,
on, over, under, from or affecting the Property or any part thereof whether or
not disclosed by the Environmental Report;

 

(b)           any personal injury (including wrongful death, disease or other
health condition related to or caused by, in whole or in part, any Hazardous
Materials) or property damage (real or personal) arising out of or related to
any Hazardous Materials in, on, over, under, from or affecting the Property or
any part thereof, whether or not disclosed by the Environmental Report;

 

98

--------------------------------------------------------------------------------


 

(c)           any action, suit or proceeding brought or threatened, settlement
reached, or order of any Governmental Authority relating to such Hazardous
Material, whether or not disclosed by the Environmental Report; and/or

 

(d)           any violation of the provisions, covenants, representations or
warranties of Section 16.01 hereof or of any Legal Requirement which is based on
or in any way related to any Hazardous Materials in, on, over, under, from or
affecting the Property or any part thereof, including, without limitation, the
cost of any work performed and materials furnished in order to comply therewith,
whether or not disclosed by the Environmental Report.

 

Notwithstanding the foregoing provisions of this Section 16.02 to the contrary,
Borrower shall have no obligation to indemnify Lender or any other Indemnified
Party for liabilities, claims, damages, penalties, causes of action, costs and
expenses relative to the foregoing to the extent resulting from (A) any
Indemnified Party’s willful misconduct or gross negligence or (B) any Hazardous
Materials initially placed in, on or under the Property or any other condition
relating to Hazardous Materials created after foreclosure, delivery of a deed in
lieu or other taking of title to the Property by Lender or its successors and
assigns. Any amounts payable to Lender by reason of the application of this
Section 16.02 shall be secured by this Security Instrument and shall, upon
demand by Lender, become immediately due and payable and shall bear interest at
the Default Rate from the date so demanded by Lender until paid.

 

This indemnification shall survive the termination of this Security Instrument
whether by repayment of the Debt, foreclosure or deed in lieu thereof,
assignment, or otherwise; provided, however, that this indemnification shall
only run to the Indemnified Parties and the first purchaser of the Property
which is not an Affiliate of Lender. The indemnity provided for in this Section
16.02 shall not be included in any exculpation of Borrower or its principals
from personal liability provided for in this Security Instrument or in any of
the other Loan Documents. Nothing in this Section 16.02 shall be deemed to
deprive Lender of any rights or remedies otherwise available to Lender,
including, without limitation, those rights and remedies provided elsewhere in
this Security Instrument or the other Loan Documents.

 


ARTICLE XVII:  ASSIGNMENTS

 


SECTION 17.01. PARTICIPATIONS AND ASSIGNMENTS. LENDER SHALL HAVE THE RIGHT TO
ASSIGN THIS SECURITY INSTRUMENT AND/OR ANY OF THE LOAN DOCUMENTS, AND TO
TRANSFER, ASSIGN OR SELL PARTICIPATIONS AND SUBPARTICIPATIONS (INCLUDING BLIND
OR UNDISCLOSED PARTICIPATIONS AND SUBPARTICIPATIONS) IN THE LOAN DOCUMENTS AND
THE OBLIGATIONS HEREUNDER TO ANY PERSON; PROVIDED, HOWEVER, THAT NO SUCH
PARTICIPATION SHALL INCREASE, DECREASE OR OTHERWISE AFFECT EITHER BORROWER’S OR
LENDER’S OBLIGATIONS UNDER THIS SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS.


 


ARTICLE XVIII:  MISCELLANEOUS

 


SECTION 18.01. RIGHT OF ENTRY. LENDER AND ITS AGENTS SHALL HAVE THE RIGHT TO
ENTER AND INSPECT THE PROPERTY OR ANY PART THEREOF AT ALL REASONABLE TIMES, AND,
EXCEPT IN THE EVENT OF AN EMERGENCY, UPON REASONABLE NOTICE AND TO INSPECT
BORROWER’S BOOKS AND RECORDS AND TO MAKE ABSTRACTS AND REPRODUCTIONS THEREOF.

 

99

--------------------------------------------------------------------------------


 


SECTION 18.02. CUMULATIVE RIGHTS. THE RIGHTS OF LENDER UNDER THIS SECURITY
INSTRUMENT SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL BE GIVEN
EFFECT TO THE EXCLUSION OF THE OTHERS. NO ACT OF LENDER SHALL BE CONSTRUED AS AN
ELECTION TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE EXCLUSION OF ANY OTHER
PROVISION. LENDER SHALL NOT BE LIMITED EXCLUSIVELY TO THE RIGHTS AND REMEDIES
HEREIN STATED BUT SHALL BE ENTITLED, SUBJECT TO THE TERMS OF THIS SECURITY
INSTRUMENT, TO EVERY RIGHT AND REMEDY NOW OR HEREAFTER AFFORDED BY LAW.


 


SECTION 18.03. LIABILITY. IF BORROWER CONSISTS OF MORE THAN ONE PERSON, THE
OBLIGATIONS AND LIABILITIES OF EACH SUCH PERSON HEREUNDER SHALL BE JOINT AND
SEVERAL.


 


SECTION 18.04. EXHIBITS INCORPORATED. THE INFORMATION SET FORTH ON THE COVER
HEREOF, AND THE EXHIBITS ANNEXED HERETO, ARE HEREBY INCORPORATED HEREIN AS A
PART OF THIS SECURITY INSTRUMENT WITH THE SAME EFFECT AS IF SET FORTH IN THE
BODY HEREOF.


 


SECTION 18.05. SEVERABLE PROVISIONS. IF ANY TERM, COVENANT OR CONDITION OF THE
LOAN DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE NOTE OR THIS SECURITY
INSTRUMENT, IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH
LOAN DOCUMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


 


SECTION 18.06. DUPLICATE ORIGINALS. THIS SECURITY INSTRUMENT MAY BE EXECUTED IN
ANY NUMBER OF DUPLICATE ORIGINALS AND EACH SUCH DUPLICATE ORIGINAL SHALL BE
DEEMED TO CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


SECTION 18.07. NO ORAL CHANGE. THE TERMS OF THIS SECURITY INSTRUMENT, TOGETHER
WITH THE TERMS OF THE NOTE AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AND AGREEMENT OF THE PARTIES HERETO AND SUPERSEDE ALL PRIOR
AGREEMENTS, UNDERSTANDINGS AND NEGOTIATIONS BETWEEN BORROWER AND LENDER WITH
RESPECT TO THE LOAN. THIS SECURITY INSTRUMENT, AND ANY PROVISIONS HEREOF, MAY
NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR TERMINATED
ORALLY OR BY ANY ACT ON THE PART OF BORROWER OR LENDER, BUT ONLY BY AN AGREEMENT
IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION,
AMENDMENT, WAIVER, EXTENSION, CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


 


SECTION 18.08. INTENTIONALLY OMITTED.


 


SECTION 18.09. HEADINGS; CONSTRUCTION OF DOCUMENTS; ETC. THE TABLE OF CONTENTS,
HEADINGS AND CAPTIONS OF VARIOUS PARAGRAPHS OF THIS SECURITY INSTRUMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSTRUED AS DEFINING OR
LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE PROVISIONS HEREOF. BORROWER
ACKNOWLEDGES THAT IT WAS REPRESENTED BY COMPETENT COUNSEL IN CONNECTION WITH THE
NEGOTIATION AND DRAFTING OF THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS AND THAT NEITHER THIS SECURITY INSTRUMENT NOR THE OTHER LOAN DOCUMENTS
SHALL BE SUBJECT TO THE PRINCIPLE OF CONSTRUING THE MEANING AGAINST THE PERSON
WHO DRAFTED SAME.


 


SECTION 18.10. SOLE DISCRETION OF LENDER. WHENEVER LENDER EXERCISES ANY RIGHT
GIVEN TO IT TO APPROVE OR DISAPPROVE, OR ANY ARRANGEMENT OR TERM IS TO BE
SATISFACTORY TO LENDER, THE DECISION OF LENDER TO APPROVE OR DISAPPROVE OR TO
DECIDE THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY SHALL BE
IN THE SOLE DISCRETION OF LENDER AND SHALL BE FINAL AND CONCLUSIVE, EXCEPT AS
MAY BE OTHERWISE SPECIFICALLY PROVIDED HEREIN.

 

100

--------------------------------------------------------------------------------


 


SECTION 18.11. WAIVER OF NOTICE AND JURY TRIAL. BORROWER SHALL NOT BE ENTITLED
TO ANY NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO
MATTERS FOR WHICH THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS
SPECIFICALLY AND EXPRESSLY PROVIDES FOR THE GIVING OF NOTICE BY LENDER TO
BORROWER AND EXCEPT WITH RESPECT TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT
TO APPLICABLE LEGAL REQUIREMENTS, PERMITTED TO WAIVE THE GIVING OF NOTICE.
BORROWER AND LENDER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BROUGHT BY EITHER PARTY HERETO.


 


SECTION 18.12. COVENANTS RUN WITH THE LAND. ALL OF THE GRANTS, COVENANTS, TERMS,
PROVISIONS AND CONDITIONS HEREIN SHALL RUN WITH THE PREMISES, SHALL BE BINDING
UPON BORROWER AND SHALL INURE TO THE BENEFIT OF LENDER, SUBSEQUENT HOLDERS OF
THIS SECURITY INSTRUMENT AND THEIR SUCCESSORS AND ASSIGNS. WITHOUT LIMITATION TO
ANY PROVISION HEREOF, THE TERM “BORROWER” SHALL INCLUDE AND REFER TO THE
BORROWER NAMED HEREIN, ANY SUBSEQUENT OWNER OF THE PROPERTY, AND ITS RESPECTIVE
HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS. THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS CONTAINED IN THIS SECURITY INSTRUMENT
AND THE OTHER LOAN DOCUMENTS ARE INTENDED SOLELY FOR THE BENEFIT OF THE PARTIES
HERETO, SHALL CONFER NO RIGHTS HEREUNDER, WHETHER LEGAL OR EQUITABLE, IN ANY
OTHER PERSON AND NO OTHER PERSON SHALL BE ENTITLED TO RELY THEREON.


 


SECTION 18.13. APPLICABLE LAW. THIS SECURITY INSTRUMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.


 


SECTION 18.14. SECURITY AGREEMENT. (A)   (I)  THIS SECURITY INSTRUMENT IS BOTH A
REAL PROPERTY MORTGAGE OR DEED OF TRUST, AS APPLICABLE, AND A “SECURITY
AGREEMENT” WITHIN THE MEANING OF THE UCC. THE PROPERTY INCLUDES BOTH REAL AND
PERSONAL PROPERTY AND ALL OTHER RIGHTS AND INTERESTS, WHETHER TANGIBLE OR
INTANGIBLE IN NATURE, OF BORROWER IN THE PROPERTY. THIS SECURITY INSTRUMENT IS
FILED AS A FIXTURE FILING AND COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES
ON THE PROPERTY. BORROWER BY EXECUTING AND DELIVERING THIS SECURITY INSTRUMENT
HAS GRANTED TO LENDER, AS SECURITY FOR THE DEBT,  A SECURITY INTEREST IN THE
PROPERTY TO THE FULL EXTENT THAT THE PROPERTY MAY BE SUBJECT TO THE UCC (SAID
PORTION OF THE PROPERTY SO SUBJECT TO THE UCC BEING CALLED IN THIS SECTION 18.14
THE “COLLATERAL”). IF AN EVENT OF DEFAULT SHALL EXIST, LENDER, IN ADDITION TO
ANY OTHER RIGHTS AND REMEDIES WHICH IT MAY HAVE, SHALL HAVE AND MAY EXERCISE
IMMEDIATELY AND WITHOUT DEMAND, ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A
SECURED PARTY UPON DEFAULT UNDER THE UCC, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE RIGHT TO TAKE POSSESSION OF THE COLLATERAL OR
ANY PART THEREOF, AND TO TAKE SUCH OTHER MEASURES AS LENDER MAY DEEM NECESSARY
FOR THE CARE, PROTECTION AND PRESERVATION OF THE COLLATERAL. UPON REQUEST OR
DEMAND OF LENDER WHILE AN EVENT OF DEFAULT EXISTS, BORROWER SHALL, AT ITS
EXPENSE, ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO LENDER AT A CONVENIENT
PLACE ACCEPTABLE TO LENDER. BORROWER SHALL PAY TO LENDER ON DEMAND ANY AND ALL
EXPENSES, INCLUDING REASONABLE LEGAL EXPENSES AND ATTORNEYS’ FEES, INCURRED OR
PAID BY LENDER IN PROTECTING ITS INTEREST IN THE COLLATERAL AND IN ENFORCING ITS
RIGHTS HEREUNDER WITH RESPECT TO THE COLLATERAL. ANY DISPOSITION PURSUANT TO THE
UCC OF SO MUCH OF THE COLLATERAL AS MAY CONSTITUTE PERSONAL PROPERTY SHALL BE
CONSIDERED COMMERCIALLY REASONABLE IF MADE PURSUANT TO A PUBLIC SALE WHICH IS
ADVERTISED AT LEAST TWICE IN A NEWSPAPER IN WHICH SHERIFF’S SALES ARE ADVERTISED
IN THE COUNTY WHERE THE PREMISES IS LOCATED. ANY NOTICE OF

 

101

--------------------------------------------------------------------------------


 


SALE, DISPOSITION OR OTHER INTENDED ACTION BY LENDER WITH RESPECT TO THE
COLLATERAL GIVEN TO BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST
TEN (10) DAYS PRIOR TO SUCH ACTION, SHALL CONSTITUTE REASONABLE NOTICE TO
BORROWER. THE PROCEEDS OF ANY DISPOSITION OF THE COLLATERAL, OR ANY PART
THEREOF, MAY BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH PRIORITY
AND PROPORTIONS AS LENDER IN ITS DISCRETION SHALL DEEM PROPER. IT IS NOT
NECESSARY THAT THE COLLATERAL BE PRESENT AT ANY DISPOSITION THEREOF. LENDER
SHALL HAVE NO OBLIGATION TO CLEAN-UP OR OTHERWISE PREPARE THE COLLATERAL FOR
DISPOSITION.


 

(ii)           The mention in a financing statement filed in the records
normally pertaining to personal property of any portion of the Property shall
not derogate from or impair in any manner the intention of this Security
Instrument. Lender hereby declares that all items of Collateral are part of the
real property encumbered hereby to the fullest extent permitted by law,
regardless of whether any such item is physically attached to the Improvements
or whether serial numbers are used for the better identification of certain
items. Specifically, the mention in any such financing statement of any items
included in the Property shall not be construed to alter, impair or impugn any
rights of Lender as determined by this Security Instrument or the priority of
Lender’s lien upon and security interest in the Property in the event that
notice of Lender’s priority of interest as to any portion of the Property is
required to be filed in accordance with the UCC to be effective against or take
priority over the interest of any particular class of persons, including the
federal government or any subdivision or instrumentality thereof. No portion of
the Collateral constitutes or is the proceeds of “Farm Products”, as defined in
the UCC.

 

(iii)          If Borrower is at any time a beneficiary under a letter of credit
now or hereafter issued in favor of Borrower and an Event of Default exists
hereunder, Borrower shall promptly notify Lender thereof and, at the request and
option of Lender, Borrower shall, pursuant to an agreement in form and substance
satisfactory to Lender, either (A) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Lender of the proceeds of
any drawing under the letter of credit or (B) arrange for Lender to become the
transferee beneficiary of the letter of credit, with Lender agreeing, in each
case, that the proceeds of any drawing under the letter to credit are to be
applied as provided in this Security Instrument.

 

(iv)          Borrower and Lender acknowledge that for the purposes of Article 9
of the UCC, the law of the State of Illinois shall be the law of the
jurisdiction of the bank in which the Central Account is located.

 

(v)           Lender may comply with any applicable Legal Requirements in
connection with the disposition of the Collateral, and Lender’s compliance
therewith will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

(vi)          Lender may sell the Collateral without giving any warranties as to
the Collateral. Lender may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. This procedure will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.

 

(vii)         If Lender sells any of the Collateral upon credit, Borrower will
be credited only with payments actually made by the purchaser, received by
Lender and applied to the

 

102

--------------------------------------------------------------------------------


 

indebtedness of Borrower. In the event the purchaser of the Collateral fails to
fully pay for the Collateral, Lender may resell the Collateral and Borrower will
be credited with the proceeds of such sale.

 

(b)           Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to file with the appropriate public
office on its behalf any financing or other statements signed only by Lender, as
secured party, or, to the extent permitted under the UCC, unsigned, in
connection with the Collateral covered by this Security Instrument.

 


SECTION 18.15. ACTIONS AND PROCEEDINGS. LENDER HAS THE RIGHT TO APPEAR IN AND
DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY IN ITS OWN
NAME OR, IF REQUIRED BY LEGAL REQUIREMENTS, OR, IF IN LENDER’S REASONABLE
JUDGMENT, IT IS NECESSARY, IN THE NAME AND ON BEHALF OF BORROWER, WHICH LENDER
BELIEVES WILL ADVERSELY AFFECT THE PROPERTY OR THIS SECURITY INSTRUMENT AND TO
BRING ANY ACTION OR PROCEEDINGS, IN ITS NAME OR IN THE NAME AND ON BEHALF OF
BORROWER, WHICH LENDER, IN ITS DISCRETION, DECIDES SHOULD BE BROUGHT TO PROTECT
ITS INTEREST IN THE PROPERTY.


 


SECTION 18.16. USURY LAWS. THIS SECURITY INSTRUMENT AND THE NOTE ARE SUBJECT TO
THE EXPRESS CONDITION, AND IT IS THE EXPRESSED INTENT OF THE PARTIES, THAT AT NO
TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY INTEREST ON THE PRINCIPAL
BALANCE DUE UNDER THE NOTE AT A RATE WHICH COULD SUBJECT THE HOLDER OF THE NOTE
TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF THE
MAXIMUM INTEREST RATE WHICH BORROWER IS PERMITTED BY LAW TO CONTRACT OR AGREE TO
PAY. IF BY THE TERMS OF THIS SECURITY INSTRUMENT OR THE NOTE, BORROWER IS AT ANY
TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE DUE UNDER
THE NOTE AT A RATE IN EXCESS OF SUCH MAXIMUM RATE, SUCH RATE OF INTEREST SHALL
BE DEEMED TO BE IMMEDIATELY REDUCED TO SUCH  MAXIMUM RATE AND THE INTEREST
PAYABLE SHALL BE COMPUTED AT SUCH MAXIMUM RATE AND ALL PRIOR INTEREST PAYMENTS
IN EXCESS OF SUCH MAXIMUM RATE SHALL BE APPLIED AND SHALL BE DEEMED TO HAVE BEEN
PAYMENTS IN REDUCTION OF THE PRINCIPAL BALANCE OF THE NOTE. NO APPLICATION TO
THE PRINCIPAL BALANCE OF THE NOTE PURSUANT TO THIS SECTION 18.16 SHALL GIVE RISE
TO ANY REQUIREMENT TO PAY ANY PREPAYMENT FEE OR CHARGE OF ANY KIND DUE
HEREUNDER, IF ANY.


 


SECTION 18.17. REMEDIES OF BORROWER. IN THE EVENT THAT A CLAIM OR ADJUDICATION
IS MADE THAT LENDER HAS ACTED UNREASONABLY OR UNREASONABLY DELAYED ACTING IN ANY
CASE WHERE BY LAW OR UNDER THE NOTE, THIS SECURITY INSTRUMENT OR THE LOAN
DOCUMENTS, IT HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY, LENDER SHALL NOT
BE LIABLE FOR ANY MONETARY DAMAGES, AND BORROWER’S REMEDIES SHALL BE LIMITED TO
INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.


 


SECTION 18.18. OFFSETS, COUNTERCLAIMS AND DEFENSES. ANY ASSIGNEE OF THIS
SECURITY INSTRUMENT, THE ASSIGNMENT AND THE NOTE SHALL TAKE THE SAME FREE AND
CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR DEFENSES WHICH ARE UNRELATED TO THE NOTE,
THE ASSIGNMENT OR THIS SECURITY INSTRUMENT WHICH BORROWER MAY OTHERWISE HAVE
AGAINST ANY ASSIGNOR OF THIS SECURITY INSTRUMENT, THE ASSIGNMENT AND THE NOTE
AND NO SUCH UNRELATED COUNTERCLAIM OR DEFENSE SHALL BE INTERPOSED OR ASSERTED BY
BORROWER IN ANY ACTION OR PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON THIS
SECURITY INSTRUMENT, THE ASSIGNMENT OR THE NOTE AND ANY SUCH RIGHT TO INTERPOSE
OR ASSERT ANY SUCH UNRELATED OFFSET, COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION
OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.

 

103

--------------------------------------------------------------------------------


 


SECTION 18.19. NO MERGER. IF BORROWER’S AND LENDER’S ESTATES BECOME THE SAME
INCLUDING, WITHOUT LIMITATION, UPON THE DELIVERY OF A DEED BY BORROWER IN LIEU
OF A FORECLOSURE SALE, OR UPON A PURCHASE OF THE PROPERTY BY LENDER IN A
FORECLOSURE SALE, THIS SECURITY INSTRUMENT AND THE LIEN CREATED HEREBY SHALL NOT
BE DESTROYED OR TERMINATED BY THE APPLICATION OF THE DOCTRINE OF MERGER, AND IN
SUCH EVENT LENDER SHALL CONTINUE TO HAVE AND ENJOY ALL OF THE RIGHTS AND
PRIVILEGES OF LENDER AS TO THE SEPARATE ESTATES; AND, AS A CONSEQUENCE THEREOF,
UPON THE FORECLOSURE OF THE LIEN CREATED BY THIS SECURITY INSTRUMENT, ANY LEASES
OR SUBLEASES THEN EXISTING AND CREATED BY BORROWER SHALL NOT BE DESTROYED OR
TERMINATED BY APPLICATION OF THE LAW OF MERGER OR AS A RESULT OF SUCH
FORECLOSURE UNLESS LENDER OR ANY PURCHASER AT ANY SUCH FORECLOSURE SALE SHALL SO
ELECT. NO ACT BY OR ON BEHALF OF LENDER OR ANY SUCH PURCHASER SHALL CONSTITUTE A
TERMINATION OF ANY LEASE OR SUBLEASE UNLESS LENDER OR SUCH PURCHASER SHALL GIVE
WRITTEN NOTICE THEREOF TO SUCH LESSEE OR SUBLESSEE.


 


SECTION 18.20. RESTORATION OF RIGHTS. IN CASE LENDER SHALL HAVE PROCEEDED TO
ENFORCE ANY RIGHT UNDER THIS SECURITY INSTRUMENT BY FORECLOSURE SALE, ENTRY OR
OTHERWISE, AND SUCH PROCEEDINGS SHALL HAVE BEEN DISCONTINUED OR ABANDONED FOR
ANY REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY, THEN, IN EVERY SUCH CASE,
BORROWER  AND LENDER SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS
HEREUNDER WITH RESPECT TO THE PROPERTY SUBJECT TO THE LIEN HEREOF.


 


SECTION 18.21. WAIVER OF STATUTE OF LIMITATIONS. THE PLEADINGS OF ANY STATUTE OF
LIMITATIONS AS A DEFENSE TO ANY AND ALL OBLIGATIONS SECURED BY THIS SECURITY
INSTRUMENT ARE HEREBY WAIVED TO THE FULL EXTENT PERMITTED BY LEGAL REQUIREMENTS.


 


SECTION 18.22. ADVANCES. THIS SECURITY INSTRUMENT SHALL COVER ANY AND ALL
ADVANCES MADE PURSUANT TO THE LOAN DOCUMENTS, REARRANGEMENTS AND RENEWALS OF THE
DEBT AND ALL EXTENSIONS IN THE TIME OF PAYMENT THEREOF, EVEN THOUGH SUCH
ADVANCES, EXTENSIONS OR RENEWALS BE EVIDENCED BY NEW PROMISSORY NOTES OR OTHER
INSTRUMENTS HEREAFTER EXECUTED AND IRRESPECTIVE OF WHETHER FILED OR RECORDED.
LIKEWISE, THE EXECUTION OF THIS SECURITY INSTRUMENT SHALL NOT IMPAIR OR AFFECT
ANY OTHER SECURITY WHICH MAY BE GIVEN TO SECURE THE PAYMENT OF THE DEBT, AND ALL
SUCH ADDITIONAL SECURITY SHALL BE CONSIDERED AS CUMULATIVE. THE TAKING OF
ADDITIONAL SECURITY, EXECUTION OF PARTIAL RELEASES OF THE SECURITY, OR ANY
EXTENSION OF TIME OF PAYMENT OF THE DEBT SHALL NOT DIMINISH THE FORCE, EFFECT OR
LIEN OF THIS SECURITY INSTRUMENT AND SHALL NOT AFFECT OR IMPAIR THE LIABILITY OF
BORROWER AND SHALL NOT AFFECT OR IMPAIR THE LIABILITY OF ANY MAKER, SURETY, OR
ENDORSER FOR THE PAYMENT OF THE DEBT.


 


SECTION 18.23. APPLICATION OF DEFAULT RATE NOT A WAIVER. APPLICATION OF THE
DEFAULT RATE SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT
OF DEFAULT OR ANY RIGHTS OR REMEDIES OF LENDER UNDER THIS SECURITY INSTRUMENT,
ANY OTHER LOAN DOCUMENT OR APPLICABLE LEGAL REQUIREMENTS, OR A CONSENT TO ANY
EXTENSION OF TIME FOR THE PAYMENT OR PERFORMANCE OF ANY OBLIGATION WITH RESPECT
TO WHICH THE DEFAULT RATE MAY BE INVOKED.


 


SECTION 18.24. INTERVENING LIEN. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AGREEMENT HEREAFTER MADE PURSUANT TO THIS SECURITY INSTRUMENT SHALL BE SUPERIOR
TO THE RIGHTS OF THE HOLDER OF ANY INTERVENING LIEN.

 

104

--------------------------------------------------------------------------------


 


SECTION 18.25. NO JOINT VENTURE OR PARTNERSHIP. BORROWER AND LENDER INTEND THAT
THE RELATIONSHIP CREATED HEREUNDER BE SOLELY THAT OF MORTGAGOR AND MORTGAGEE OR
GRANTOR AND BENEFICIARY OR BORROWER AND LENDER, AS THE CASE MAY BE. NOTHING
HEREIN IS INTENDED TO CREATE A JOINT VENTURE, PARTNERSHIP, TENANCY-IN-COMMON, OR
JOINT TENANCY RELATIONSHIP BETWEEN BORROWER AND LENDER NOR TO GRANT LENDER ANY
INTEREST IN THE PROPERTY OTHER THAN THAT OF MORTGAGEE, BENEFICIARY OR LENDER.


 


SECTION 18.26. TIME OF THE ESSENCE. TIME SHALL BE OF THE ESSENCE IN THE
PERFORMANCE OF ALL OBLIGATIONS OF BORROWER HEREUNDER.


 


SECTION 18.27. BORROWER’S OBLIGATIONS ABSOLUTE. BORROWER ACKNOWLEDGES THAT
LENDER AND/OR CERTAIN AFFILIATES OF LENDER ARE ENGAGED IN THE BUSINESS OF
FINANCING, OWNING, OPERATING, LEASING, MANAGING, AND BROKERING REAL ESTATE AND
IN OTHER BUSINESS VENTURES WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH
THE BUSINESS, PROSPECT, PROFITS, OPERATIONS OR CONDITION (FINANCIAL OR
OTHERWISE) OF BORROWER. EXCEPT AS SET FORTH TO THE CONTRARY IN THE LOAN
DOCUMENTS, ALL SUMS PAYABLE BY BORROWER HEREUNDER SHALL BE PAID WITHOUT NOTICE
OR DEMAND, COUNTERCLAIM, SET-OFF, DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT,
SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION, AND THE OBLIGATIONS AND
LIABILITIES OF BORROWER HEREUNDER SHALL IN NO WAY BE RELEASED, DISCHARGED, OR
OTHERWISE AFFECTED (EXCEPT AS EXPRESSLY PROVIDED HEREIN) BY REASON OF:  (A) ANY
DAMAGE TO OR DESTRUCTION OF OR ANY TAKING OF THE PROPERTY OR ANY PORTION
THEREOF; (B) ANY RESTRICTION OR PREVENTION OF OR INTERFERENCE WITH ANY USE OF
THE PROPERTY OR ANY PORTION THEREOF; (C) ANY TITLE DEFECT OR ENCUMBRANCE OR ANY
EVICTION FROM THE PREMISES OR ANY PORTION THEREOF BY TITLE PARAMOUNT OR
OTHERWISE; (D) ANY BANKRUPTCY PROCEEDING RELATING TO BORROWER, ANY GENERAL
PARTNER, OR ANY GUARANTOR OR INDEMNITOR, OR ANY ACTION TAKEN WITH RESPECT TO
THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT BY ANY TRUSTEE OR RECEIVER
OF BORROWER OR ANY SUCH GENERAL PARTNER, GUARANTOR OR INDEMNITOR, OR BY ANY
COURT, IN ANY SUCH PROCEEDING; (E) ANY CLAIM WHICH BORROWER HAS OR MIGHT HAVE
AGAINST LENDER; (F) ANY DEFAULT OR FAILURE ON THE PART OF LENDER TO PERFORM OR
COMPLY WITH ANY OF THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH BORROWER; OR
(G) ANY OTHER OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE
FOREGOING, WHETHER OR NOT BORROWER SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE
FOREGOING.


 


SECTION 18.28. PUBLICITY. ALL PROMOTIONAL NEWS RELEASES, PUBLICITY OR
ADVERTISING BY MANAGER, BORROWER OR THEIR RESPECTIVE AFFILIATES THROUGH ANY
MEDIA INTENDED TO REACH THE GENERAL PUBLIC SHALL NOT REFER TO THE LOAN DOCUMENTS
OR THE FINANCING EVIDENCED BY THE LOAN DOCUMENTS, OR TO LENDER OR TO ANY OF ITS
AFFILIATES WITHOUT THE PRIOR WRITTEN APPROVAL OF LENDER OR SUCH AFFILIATE, AS
APPLICABLE, IN EACH INSTANCE, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR
DELAYED. LENDER SHALL BE AUTHORIZED TO PROVIDE INFORMATION RELATING TO THE
PROPERTY, THE LOAN AND MATTERS RELATING THERETO TO RATING AGENCIES,
UNDERWRITERS, POTENTIAL SECURITIES INVESTORS, AUDITORS, REGULATORY AUTHORITIES
AND TO ANY PERSONS WHICH MAY BE ENTITLED TO SUCH INFORMATION BY OPERATION OF LAW
AND MAY USE BASIC TRANSACTION INFORMATION (INCLUDING, WITHOUT LIMITATION, THE
NAME OF BORROWER, THE NAME AND ADDRESS OF THE PROPERTY AND THE LOAN AMOUNT) IN
PRESS RELEASES OR OTHER MARKETING MATERIALS.


 


SECTION 18.29. SECURITIZATION OPINIONS. IN THE EVENT THE LOAN IS INCLUDED AS AN
ASSET OF A SECURITIZATION BY LENDER OR ANY OF ITS AFFILIATES, BORROWER SHALL,
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER LENDER’S WRITTEN REQUEST THEREFOR, AT
LENDER’S SOLE BUT REASONABLE COST AND EXPENSE,

 

105

--------------------------------------------------------------------------------


 


DELIVER OPINIONS IN FORM AND SUBSTANCE AND DELIVERED BY COUNSEL REASONABLY
ACCEPTABLE TO LENDER AND EACH RATING AGENCY, AS MAY BE REASONABLY REQUIRED BY
LENDER AND/OR THE RATING AGENCY IN CONNECTION WITH SUCH SECURITIZATION.
BORROWER’S FAILURE TO DELIVER THE OPINIONS REQUIRED HEREBY WITHIN SUCH FIFTEEN
(15) BUSINESS DAY PERIOD SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER.


 


SECTION 18.30. COOPERATION WITH RATING AGENCIES. BORROWER COVENANTS AND AGREES
THAT IN THE EVENT THE LOAN IS TO BE INCLUDED AS AN ASSET OF A SECURITIZATION,
BORROWER SHALL, AT THE SOLE COST AND EXPENSE OF LENDER, PROVIDED THAT LENDER
SHALL ONLY BE OBLIGATED TO REIMBURSE BORROWER FOR REASONABLE AND ACTUAL
OUT-OF-POCKET THIRD PARTY COSTS INCURRED BY BORROWER, (A) GATHER ANY INFORMATION
REASONABLY REQUIRED BY EACH RATING AGENCY IN CONNECTION WITH SUCH A
SECURITIZATION, (B) AT LENDER’S REQUEST, MEET WITH REPRESENTATIVES OF EACH
RATING AGENCY TO DISCUSS THE BUSINESS AND OPERATIONS OF THE PROPERTY, AND (C)
COOPERATE WITH THE REASONABLE REQUESTS OF EACH RATING AGENCY AND LENDER IN
CONNECTION WITH ALL OF THE FOREGOING AS WELL AS IN CONNECTION WITH ALL OTHER
MATTERS AND THE PREPARATION OF ANY OFFERING DOCUMENTS WITH RESPECT THERETO,
INCLUDING, WITHOUT LIMITATION, ENTERING INTO ANY AMENDMENTS OR MODIFICATIONS TO
THIS SECURITY INSTRUMENT OR TO ANY OTHER LOAN DOCUMENT WHICH MAY BE REQUESTED BY
LENDER TO CONFORM TO RATING AGENCY OR MARKET STANDARDS FOR A SECURITIZATION
PROVIDED THAT NO SUCH MODIFICATION SHALL MODIFY (A) THE INTEREST RATE PAYABLE
UNDER THE NOTE, (B) THE STATED MATURITY OF THE NOTE, (C) THE AMORTIZATION OF
PRINCIPAL UNDER THE NOTE, (D) SECTION 18.32 HEREOF, (E) ANY OTHER ECONOMIC TERM
OF THE LOAN OR (F) ANY PROVISION, THE EFFECT OF WHICH WOULD INCREASE BORROWER’S
OBLIGATIONS OR DECREASE BORROWER’S RIGHTS UNDER THE LOAN DOCUMENTS. BORROWER
ACKNOWLEDGES THAT THE INFORMATION PROVIDED BY BORROWER TO LENDER MAY BE
INCORPORATED INTO THE OFFERING DOCUMENTS FOR A SECURITIZATION AND, TO THE
FULLEST EXTENT PERMITTED, BORROWER IRREVOCABLY WAIVES ALL RIGHTS, IF ANY, TO
PROHIBIT SUCH DISCLOSURES INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF PRIVACY.
LENDER AND EACH RATING AGENCY SHALL BE ENTITLED TO RELY ON THE INFORMATION
SUPPLIED BY, OR ON BEHALF OF, BORROWER AND BORROWER INDEMNIFIES AND HOLDS
HARMLESS THE INDEMNIFIED PARTIES, THEIR AFFILIATES AND EACH PERSON WHO CONTROLS
SUCH PERSONS WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION
20 OF THE SECURITIES EXCHANGE ACT OF 1934, AS SAME MAY BE AMENDED FROM TIME TO
TIME, FOR, FROM AND AGAINST ANY CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, KNOWN OR
UNKNOWN, CONTINGENT OR OTHERWISE, WHETHER INCURRED OR IMPOSED WITHIN OR OUTSIDE
THE JUDICIAL PROCESS, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS, THAT ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN SUCH INFORMATION OR
ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN
A MATERIAL FACT REQUIRED TO BE STATED IN SUCH INFORMATION OR NECESSARY IN ORDER
TO MAKE THE STATEMENTS IN SUCH INFORMATION, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING (COLLECTIVELY, “SECURITIES LIABILITIES”);
PROVIDED, HOWEVER, THAT BORROWER WILL BE LIABLE UNDER THE FOREGOING INDEMNITY
ONLY TO THE EXTENT THAT SUCH SECURITIES LIABILITIES ARISE OUT OF, OR ARE BASED
UPON, ANY SUCH UNTRUE STATEMENT OR OMISSION MADE THEREIN IN RELIANCE UPON, AND
IN CONFORMITY WITH, INFORMATION FURNISHED TO LENDER BY OR ON BEHALF OF BORROWER
OR ITS AFFILIATES IN CONNECTION WITH THE PREPARATION OF THE DISCLOSURE DOCUMENTS
OR IN CONNECTION WITH THE UNDERWRITING OF THE LOAN; AND PROVIDED FURTHER,
HOWEVER, THAT WITH RESPECT TO INFORMATION PROVIDED BY THIRD PARTIES AND WITH
RESPECT TO STATEMENTS MADE IN THE DISCLOSURE DOCUMENTS THAT ARE BASED UPON
INFORMATION PROVIDED BY THIRD PARTIES, BORROWER WILL BE LIABLE ONLY IF BORROWER
OR ITS AFFILIATES KNEW THAT SUCH INFORMATION WAS FALSE OR OMITTED TO STATE A
MATERIAL FACT KNOWN TO

 

106

--------------------------------------------------------------------------------


 


BORROWER AND NECESSARY TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


SECTION 18.31. SECURITIZATION FINANCIALS. BORROWER COVENANTS AND AGREES THAT,
UPON LENDER’S WRITTEN REQUEST THEREFOR IN CONNECTION WITH A SECURITIZATION,
BORROWER SHALL, AT LENDER’S SOLE COST AND EXPENSE, (A) PROMPTLY DELIVER AUDITED
FINANCIAL STATEMENTS AND RELATED DOCUMENTATION PREPARED BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT THAT SATISFY SECURITIES LAWS AND REQUIREMENTS FOR
USE IN A PUBLIC REGISTRATION STATEMENT (WHICH MAY INCLUDE UP TO THREE (3) YEARS
OF HISTORICAL AUDITED (IF AVAILABLE) FINANCIAL STATEMENTS) AND (B) IF, AT THE
TIME ONE OR MORE DISCLOSURE DOCUMENTS ARE BEING PREPARED IN CONNECTION WITH A
SECURITIZATION, LENDER EXPECTS THAT BORROWER ALONE OR BORROWER AND ONE OR MORE
OF ITS AFFILIATES COLLECTIVELY, OR THE PROPERTY ALONE OR THE PROPERTY AND ANY
OTHER PARCEL(S) OF REAL PROPERTY, TOGETHER WITH IMPROVEMENTS THEREON AND
PERSONAL PROPERTY RELATED THERETO, THAT IS “RELATED”, WITHIN THE MEANING OF THE
DEFINITION OF SIGNIFICANT OBLIGOR, TO THE PROPERTY (A “RELATED PROPERTY”)
COLLECTIVELY, WILL BE A SIGNIFICANT OBLIGOR, BORROWER SHALL FURNISH TO LENDER
UPON REQUEST (I) THE SELECTED FINANCIAL DATA RELATING TO BORROWER OR THE
PROPERTY OR, IF APPLICABLE, NET OPERATING INCOME OF THE PROPERTY, REQUIRED UNDER
ITEM 1112(B)(1) OF REGULATION AB AND MEETING THE REQUIREMENTS THEREOF, IF LENDER
EXPECTS THAT THE PRINCIPAL AMOUNT OF THE LOAN, TOGETHER WITH ANY LOANS MADE TO
AN AFFILIATE OF BORROWER OR SECURED BY A RELATED PROPERTY THAT IS INCLUDED IN A
SECURITIZATION WITH THE LOAN (A “RELATED LOAN”), AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY
RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION DOES, EQUAL OR
EXCEED TEN PERCENT (10%) (BUT LESS THAN TWENTY PERCENT (20%)) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION OR (II) THE FINANCIAL STATEMENTS RELATING TO
BORROWER OR THE PROPERTY REQUIRED UNDER ITEM 1112(B)(2) OF REGULATION AB AND
MEETING THE REQUIREMENTS THEREOF, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF
THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY
RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION DOES, EQUAL OR
EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE
LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE SECURITIZATION.
SUCH FINANCIAL DATA OR FINANCIAL STATEMENTS REQUIRED BY CLAUSE (B) HEREOF SHALL
BE FURNISHED TO LENDER WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE FROM LENDER IN
CONNECTION WITH THE PREPARATION OF DISCLOSURE DOCUMENTS FOR THE SECURITIZATION
AND, WITH RESPECT TO THE DATA OR FINANCIAL STATEMENTS REQUIRED PURSUANT TO
CLAUSE (B) HEREOF, (A) NOT LATER THAN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
FISCAL QUARTER OF BORROWER AND (B) NOT LATER THAN EIGHTY-FIVE (85) DAYS AFTER
THE END OF EACH FISCAL YEAR; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE
OBLIGATED TO FURNISH FINANCIAL DATA OR FINANCIAL STATEMENTS PURSUANT TO CLAUSES
(A) OR (B) OF THIS SENTENCE WITH RESPECT TO ANY PERIOD FOR WHICH A FILING
PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934 IN CONNECTION WITH OR RELATING
TO THE SECURITIZATION IS NOT REQUIRED.


 


SECTION 18.32. EXCULPATION. NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OTHER LOAN
DOCUMENT TO THE CONTRARY, EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 18.32 TO
THE CONTRARY, LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER
OR (A) IF BORROWER IS A PARTNERSHIP, ITS CONSTITUENT PARTNERS OR ANY OF THEIR
RESPECTIVE PARTNERS, (B) IF BORROWER IS A TRUST, ITS BENEFICIARIES OR ANY OF
THEIR RESPECTIVE PARTNERS (AS HEREINAFTER DEFINED), (C) IF BORROWER IS A
CORPORATION, ANY OF ITS SHAREHOLDERS, DIRECTORS, PRINCIPALS, OFFICERS OR
EMPLOYEES, OR (D) IF BORROWER IS A LIMITED LIABILITY COMPANY, ANY OF ITS MEMBERS
(THE PERSONS DESCRIBED IN THE

 

107

--------------------------------------------------------------------------------


 


FOREGOING CLAUSES (A) - (D), AS THE CASE MAY BE, ARE HEREINAFTER REFERRED TO AS
THE “PARTNERS”) TO PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED IN THIS
SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS BY ANY ACTION OR
PROCEEDING WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT AGAINST BORROWER OR THE
PARTNERS, EXCEPT THAT LENDER MAY BRING A FORECLOSURE ACTION, ACTION FOR SPECIFIC
PERFORMANCE, OR OTHER APPROPRIATE ACTION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, AN ACTION TO OBTAIN A DEFICIENCY JUDGMENT) SOLELY FOR THE PURPOSE OF
ENABLING LENDER TO REALIZE UPON (I) BORROWER’S INTEREST IN THE PROPERTY, (II)
THE RENT TO THE EXTENT RECEIVED BY BORROWER AFTER (AND DURING THE EXISTENCE OF)
AN EVENT OF DEFAULT AND NOT APPLIED TO PROPERTY-RELATED EXPENSES OR SUMS DUE
LENDER UNDER THE LOAN DOCUMENTS (ALL RENT COVERED BY THIS CLAUSE (II) BEING
HEREINAFTER REFERRED TO AS THE “RECOURSE DISTRIBUTIONS”) AND (III) ANY OTHER
COLLATERAL GIVEN TO LENDER UNDER THE LOAN DOCUMENTS (THE COLLATERAL DESCRIBED IN
THE FOREGOING CLAUSES (I) - (III) IS HEREINAFTER REFERRED TO AS THE “DEFAULT
COLLATERAL”); PROVIDED, HOWEVER, THAT ANY JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE ENFORCEABLE AGAINST BORROWER AND THE PARTNERS ONLY TO THE
EXTENT OF ANY SUCH DEFAULT COLLATERAL. THE PROVISIONS OF THIS SECTION SHALL NOT,
HOWEVER, (A) IMPAIR THE VALIDITY OF THE DEBT EVIDENCED BY THE NOTE OR IN ANY WAY
AFFECT OR IMPAIR THE LIEN OF THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE RIGHT OF LENDER TO FORECLOSE THIS SECURITY INSTRUMENT FOLLOWING
THE OCCURRENCE OF AN EVENT OF DEFAULT; (B) IMPAIR THE RIGHT OF LENDER TO NAME
BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR JUDICIAL FORECLOSURE AND
SALE UNDER THIS SECURITY INSTRUMENT; (C) AFFECT THE VALIDITY OR ENFORCEABILITY
OF THE NOTE, THIS SECURITY INSTRUMENT, OR ANY OF THE OTHER LOAN DOCUMENTS, OR
IMPAIR THE RIGHT OF LENDER TO SEEK A PERSONAL JUDGMENT AGAINST GUARANTOR; (D)
IMPAIR THE RIGHT OF LENDER TO OBTAIN THE APPOINTMENT OF A RECEIVER; (E) IMPAIR
THE ENFORCEMENT OF THE ASSIGNMENT; (F) IMPAIR THE RIGHT OF LENDER TO BRING SUIT
FOR A MONETARY JUDGMENT WITH RESPECT TO LOSSES INCURRED BY LENDER BY REASON OF
FRAUD OR INTENTIONAL MISREPRESENTATION BY BORROWER IN CONNECTION WITH THIS
SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, AND THE FOREGOING
PROVISIONS SHALL NOT MODIFY, DIMINISH OR DISCHARGE THE LIABILITY OF BORROWER
WITH RESPECT TO SAME; (G) IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR A
MONETARY JUDGMENT TO OBTAIN THE RECOURSE DISTRIBUTIONS RECEIVED BY BORROWER, AND
THE FOREGOING PROVISIONS SHALL NOT MODIFY, DIMINISH OR DISCHARGE THE LIABILITY
OF BORROWER WITH RESPECT TO SAME; (H) IMPAIR THE RIGHT OF LENDER TO BRING SUIT
FOR A MONETARY JUDGMENT WITH RESPECT TO LOSSES INCURRED BY LENDER BY REASON OF
BORROWER’S MISAPPROPRIATION OF TENANT SECURITY DEPOSITS, AND THE FOREGOING
PROVISIONS SHALL NOT MODIFY, DIMINISH OR DISCHARGE THE LIABILITY OF BORROWER
WITH RESPECT TO SAME; (I) IMPAIR THE RIGHT OF LENDER TO OBTAIN LOSS PROCEEDS DUE
TO LENDER PURSUANT TO THIS SECURITY INSTRUMENT; (J) IMPAIR THE RIGHT OF LENDER
TO ENFORCE THE PROVISIONS OF SECTIONS 2.02(G), 12.01, 16.01 OR 16.02, INCLUSIVE
OF THIS SECURITY INSTRUMENT, EVEN AFTER REPAYMENT IN FULL BY BORROWER OF THE
DEBT, OR TO BRING SUIT FOR A MONETARY JUDGMENT AGAINST BORROWER WITH RESPECT TO
ANY OBLIGATION SET FORTH IN SAID SECTIONS; (K) PREVENT OR IN ANY WAY HINDER
LENDER FROM EXERCISING, OR CONSTITUTE A DEFENSE, OR COUNTERCLAIM, OR OTHER BASIS
FOR RELIEF IN RESPECT OF THE EXERCISE OF, ANY OTHER REMEDY AGAINST ANY OR ALL OF
THE COLLATERAL SECURING THE NOTE AS PROVIDED IN THE LOAN DOCUMENTS; (L) IMPAIR
THE RIGHT OF LENDER TO BRING SUIT FOR A MONETARY JUDGMENT WITH RESPECT TO ANY
LOSSES INCURRED BY LENDER BY REASON OF MISAPPLICATION OR CONVERSION BY BORROWER
OR ANY AFFILIATE OF BORROWER OF LOSS PROCEEDS, AND THE FOREGOING PROVISIONS
SHALL NOT MODIFY, DIMINISH OR DISCHARGE THE LIABILITY OF BORROWER WITH RESPECT
TO SAME; (M) IMPAIR THE RIGHT OF LENDER TO SUE FOR, SEEK OR DEMAND A DEFICIENCY
JUDGMENT AGAINST BORROWER SOLELY FOR THE PURPOSE OF FORECLOSING THE PROPERTY OR
ANY PART THEREOF, OR REALIZING UPON THE DEFAULT COLLATERAL; PROVIDED, HOWEVER,
THAT ANY SUCH DEFICIENCY JUDGMENT REFERRED TO IN THIS

 

108

--------------------------------------------------------------------------------


 


CLAUSE (M) SHALL BE ENFORCEABLE AGAINST BORROWER ONLY TO THE EXTENT OF ANY OF
THE DEFAULT COLLATERAL; (N) IMPAIR THE ABILITY OF LENDER TO BRING SUIT FOR A
MONETARY JUDGMENT WITH RESPECT TO LOSSES INCURRED BY LENDER BY REASON OF
PHYSICAL DAMAGE, ARSON OR PHYSICAL WASTE TO OR OF THE PROPERTY OR, TO THE EXTENT
THAT THERE IS SUFFICIENT CASH FLOW, AND UNLESS BORROWER IS CONTESTING THE SAME
IN ACCORDANCE WITH SECTION 4.04, FAILURE TO PAY ANY REAL ESTATE TAXES, OR IN
LIEU THEREOF, DEPOSIT A SUM EQUAL TO ANY REAL ESTATE TAXES INTO THE BASIC
CARRYING COSTS SUB-ACCOUNT; (O) IMPAIR THE RIGHT OF LENDER TO BRING A SUIT FOR A
MONETARY JUDGMENT WITH RESPECT TO LOSSES INCURRED BY LENDER BY REASON OF THE
EXERCISE OF ANY RIGHT OR REMEDY UNDER ANY FEDERAL, STATE OR LOCAL FORFEITURE
LAWS RESULTING IN THE LOSS OF THE LIEN OF THIS SECURITY INSTRUMENT, OR THE
PRIORITY THEREOF, AGAINST THE PROPERTY AS A RESULT OF THE CRIMINAL ACTS OR
OMISSIONS OF BORROWER OR GUARANTOR OR ANY AFFILIATES THEREOF; (P) BE DEEMED A
WAIVER OF ANY RIGHT WHICH LENDER MAY HAVE UNDER SECTIONS 506(A), 506(B), 1111(B)
OR ANY OTHER PROVISION OF THE BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL
AMOUNT OF THE DEBT OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE
ALL OF THE DEBT; (Q) IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR MONETARY
JUDGMENT WITH RESPECT TO ANY LOSSES RESULTING FROM ANY CLAIMS, ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER (OR ANY AFFILIATE OF BORROWER) ALLEGING THAT
THE RELATIONSHIP OF BORROWER AND LENDER UNDER THE LOAN DOCUMENTS IS THAT OF
JOINT VENTURERS, PARTNERS, TENANTS IN COMMON, JOINT TENANTS OR ANY RELATIONSHIP
OTHER THAN THAT OF DEBTOR AND CREDITOR; OR (R) IMPAIR THE RIGHT OF LENDER TO
BRING SUIT FOR A MONETARY JUDGMENT WITH RESPECT TO LOSSES INCURRED BY LENDER BY
REASON OF A VOLUNTARY TRANSFER IN VIOLATION OF THE PROVISIONS OF ARTICLE IX
HEREOF. THE PROVISIONS OF THIS SECTION 18.32 SHALL BE INAPPLICABLE TO BORROWER
IF (A) ANY PROCEEDING, ACTION, PETITION OR FILING UNDER THE BANKRUPTCY CODE, OR
ANY SIMILAR STATE OR FEDERAL LAW NOW OR HEREAFTER IN EFFECT RELATING TO
BANKRUPTCY, REORGANIZATION OR INSOLVENCY, OR THE ARRANGEMENT OR ADJUSTMENT OF
DEBTS AFFECTING BORROWER, SHALL BE FILED BY BORROWER, OR (B) BORROWER OR
GUARANTOR OR ANY AFFILIATE OF EITHER OF THEM SHALL COLLUDE TO HAVE ANY SUCH
PROCEEDING, ACTION, PETITION OR FILING INSTITUTED AGAINST BORROWER OR SHALL
OTHERWISE INSTITUTE ANY PROCEEDING FOR BORROWER’S DISSOLUTION OR LIQUIDATION.


 


SECTION 18.33. COMPONENT NOTES. LENDER, WITHOUT IN ANY WAY LIMITING LENDER’S
OTHER RIGHTS HEREUNDER, IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL HAVE THE
RIGHT AT ANY TIME TO REQUIRE BORROWER TO EXECUTE AND DELIVER “COMPONENT” NOTES
(INCLUDING SENIOR AND JUNIOR NOTES) IN SUBSTITUTION FOR THE NOTE, WHICH NOTES
MAY BE PAID IN SUCH ORDER OF PRIORITY AS MAY BE DESIGNATED BY LENDER, PROVIDED
THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH “COMPONENT” NOTES SHALL EQUAL
THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN IMMEDIATELY PRIOR TO THE CREATION
OF SUCH “COMPONENT” NOTES, (B) THE WEIGHTED AVERAGE INTEREST RATE OF ALL SUCH
“COMPONENT” NOTES SHALL ON THE DATE CREATED EQUAL THE INTEREST RATE WHICH WAS
APPLICABLE TO THE LOAN IMMEDIATELY PRIOR TO THE CREATION OF SUCH “COMPONENT”
NOTES, (C) THE DEBT SERVICE PAYMENTS ON ALL SUCH “COMPONENT” NOTES SHALL ON THE
DATE CREATED EQUAL THE DEBT SERVICE PAYMENT WHICH WAS DUE UNDER THE NOTE
IMMEDIATELY PRIOR TO THE CREATION OF SUCH “COMPONENT” NOTES, AND (D) THE OTHER
TERMS AND PROVISIONS OF EACH OF THE “COMPONENT” NOTES SHALL BE IDENTICAL IN
SUBSTANCE AND SUBSTANTIALLY SIMILAR IN FORM TO THE LOAN DOCUMENTS. BORROWER
SHALL COOPERATE WITH ALL REASONABLE REQUESTS OF LENDER IN ORDER TO ESTABLISH THE
“COMPONENT” NOTES AND SHALL EXECUTE AND DELIVER SUCH DOCUMENTS AS SHALL
REASONABLY BE REQUIRED BY LENDER IN CONNECTION THEREWITH, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, INCLUDING, WITHOUT LIMITATION, THE
SEVERANCE OF SECURITY DOCUMENTS IF REQUESTED. LENDER SHALL PAY BORROWER’S
REASONABLE EXPENSES IN CONNECTION WITH THE EXECUTION AND DELIVERY OF SUCH
“COMPONENT” NOTES. IT SHALL BE AN EVENT OF DEFAULT IF

 

109

--------------------------------------------------------------------------------


 


BORROWER FAILS TO COMPLY WITH ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS
SECTION 18.33 AFTER THE EXPIRATION OF FIFTEEN (15) BUSINESS DAYS AFTER NOTICE
THEREOF.


 


SECTION 18.34. CERTAIN MATTERS RELATING TO PROPERTY LOCATED IN THE STATE OF
ILLINOIS. WITH RESPECT TO THE PROPERTY WHICH IS LOCATED IN THE STATE OF
ILLINOIS, NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY:


 


(A)           COMPLIANCE WITH ILLINOIS MORTGAGE FORECLOSURE LAW.


 

If any provision in this Security Instrument is determined to be inconsistent
with any provision of the Illinois Mortgage Foreclosure Law (735 ILCS 5/15-1101
et seq., as amended) (the “IMFL”), the provisions of the IMFL shall take
precedence over the provisions of this Security Instrument, but shall not
invalidate or render unenforceable any other provisions of this Security
Instrument that can be construed in a manner consistent with the IMFL.

 

If any provision of this Security Instrument shall grant to Lender any rights or
remedies upon an Event of Default which are more limited than the rights that
would otherwise be vested in Lender under the IMFL in the absence of such
provision, Lender shall be vested with the rights granted in the IMFL to the
full extent permitted by law.

 

Without limiting the generality of the foregoing, all expenses incurred by
Lender to the extent reimbursable under Sections 15-1510 and 15-1512 of the
IMFL, whether incurred before or after any decree or judgment of foreclosure,
and whether enumerated in this Security Instrument, shall be added to the Debt
secured by this Security Instrument or by the judgment of foreclosure.

 

Without limiting the generality of the foregoing, this Security Instrument also
secures all future advances including “Protective Advances” (as defined in the
IMFL) made pursuant to the terms of this Security Instrument or the other Loan
Documents made after this Security Instrument is recorded, including but not
limited to all monies so advanced by Lender in accordance with the terms of this
Security Instrument to (A) preserve or restore the Property, (B) preserve the
lien of this Security Instrument or the priority thereof or (C) enforce this
Security Instrument, and, to the full extent permitted by Subsection (b)(5) of
Section 15-1302 of the IMFL or other law, shall be a lien from the time this
Security Instrument is recorded.

 


(B)           WAIVER OF STATUTORY RIGHTS. BORROWER ACKNOWLEDGES THAT THE
TRANSACTION OF WHICH THIS SECURITY INSTRUMENT IS A PART IS A TRANSACTION WHICH
DOES NOT INCLUDE EITHER AGRICULTURAL REAL ESTATE (AS DEFINED IN SECTION 15-1201
OF THE IMFL), OR RESIDENTIAL REAL ESTATE (AS DEFINED IN SECTION 15-1219 OF THE
IMFL), AND TO THE FULL EXTENT PERMITTED BY LAW, VOLUNTARILY AND KNOWINGLY WAIVES
BORROWER’S RIGHTS AND THE RIGHTS OF EACH AND EVERY PERSON ACQUIRING AN INTEREST
IN OR TITLE TO THE PROPERTY OF ANY NATURE WHATSOEVER SUBSEQUENT TO THE DATE OF
THIS SECURITY INTEREST TO REINSTATEMENT AND REDEMPTION AS ALLOWED UNDER SECTION
15-1601(B) OF THE IMFL, AND TO THE FULL EXTENT PERMITTED BY

 

110

--------------------------------------------------------------------------------


 


LAW, THE BENEFITS OF ALL PRESENT AND FUTURE VALUATION, APPRAISEMENT, HOMESTEAD,
EXEMPTION, STAY, REDEMPTION AND MORATORIUM LAWS UNDER ANY STATE OR FEDERAL LAW.


 


(C)           FIXTURE FILING. THIS INSTRUMENT IS EFFECTIVE AND SHALL BE
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO ALL
GOODS WHICH ARE OR ARE TO BECOME FIXTURES INCLUDED WITHIN THE PROPERTY AND IS TO
BE FILED FOR RECORD OR REGISTERED IN THE REAL ESTATE RECORDS OF THE COUNTY IN
WHICH THE PREMISES IS LOCATED. THE ADDRESS OF LENDER [SECURED PARTY] AND THE
MAILING ADDRESS OF BORROWER [DEBTOR] ARE SET FORTH WITHIN. A PHOTOGRAPHIC OR
OTHER REPRODUCTION OF THIS INSTRUMENT OR ANY FINANCING STATEMENT RELATING TO
THIS INSTRUMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT.


 


(D)           MAXIMUM AMOUNT SECURED. BORROWER AND LENDER INTEND THAT THIS
SECURITY INSTRUMENT SHALL SECURE NOT ONLY SUMS ADVANCED AS OF THE DATE HEREOF
BUT ALSO ALL ADVANCES PROVIDED FOR IN THE LOAN DOCUMENTS; PROVIDED HOWEVER THAT
THE MAXIMUM AMOUNT SECURED BY THIS SECURITY INSTRUMENT SHALL IN NO EVENT EXCEED
$260,000,000.00.


 


(E)           BUSINESS LOAN. BORROWER REPRESENTS AND AGREES THAT THE OBLIGATIONS
SECURED HEREBY CONSTITUTE A BUSINESS LOAN WITHIN THE PURVIEW OF PARAGRAPH 1(C)
OF SECTION 4 OF THE ILLINOIS INTEREST ACT, 815 ILCS 205/1 ET SEQ., AS AMENDED,
TRANSACTED SOLELY FOR THE PURPOSE OF CARRYING ON OR ACQUIRING THE BUSINESS OF
BORROWER, AND ALSO CONSTITUTES A LOAN SECURED BY A MORTGAGE WHICH COMES WITHIN
THE PURVIEW OF SUBPARAGRAPH 1(L) OF SAID SECTION.


 


(F)            MATURITY DATE. THE MATURITY DATE OF THE LOAN IS THE PAYMENT DATE
OCCURRING IN AUGUST, 2011.


 


(G)           MORTGAGEE-IN-POSSESSION. IN ADDITION TO ANY PROVISION OF THIS
SECURITY INSTRUMENT AUTHORIZING LENDER TO TAKE OR BE PLACED IN POSSESSION OF THE
PREMISES, OR FOR THE APPOINTMENT OF A RECEIVER, LENDER SHALL HAVE THE RIGHT, IN
ACCORDANCE WITH SECTIONS 5/15-1701 AND 5/15-1702 OF THE IMFL, TO BE PLACED IN
POSSESSION OF THE PREMISES OR AT ITS REQUEST TO HAVE A RECEIVER APPOINTED, AND
SUCH RECEIVER, OR LENDER, IF AND WHEN PLACED IN POSSESSION, SHALL HAVE, IN
ADDITION TO ANY OTHER POWERS PROVIDED IN THIS SECURITY INSTRUMENT, ALL POWERS,
IMMUNITIES AND DUTIES AS PROVIDED FOR IN SECTIONS 2/15-1701 AND 5/15-1702 OF THE
IMFL.


 


(H)           INSURANCE. NOTWITHSTANDING THE PROVISIONS OF ARTICLE III HEREOF,
IF BORROWER FAILS TO PROVIDE LENDER EVIDENCE OF THE INSURANCE COVERAGES REQUIRED
PURSUANT TO THE PROVISIONS OF THIS SECURITY INSTRUMENT, LENDER MAY PURCHASE SUCH
INSURANCE AT BORROWER’S EXPENSE TO COVER LENDER’S INTEREST IN THE PREMISES. THE
INSURANCE MAY, BUT NEED NOT, PROTECT BORROWER’S INTEREST. THE COVERAGES THAT
LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS
MADE AGAINST BORROWER IN CONNECTION WITH THE PREMISES. BORROWER MAY LATER CANCEL
ANY INSURANCE PURCHASED BY LENDER BUT ONLY AFTER PROVIDING LENDER WITH EVIDENCE
THAT BORROWER HAS OBTAINED SUCH INSURANCE AS REQUIRED PURSUANT TO ARTICLE III OF
THIS SECURITY INSTRUMENT. IF LENDER PURCHASED INSURANCE FOR THE PREMISES,
BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF SUCH

 

111

--------------------------------------------------------------------------------


 


INSURANCE, INCLUDING, WITHOUT LIMITATION, INTEREST AND ANY OTHER CHARGES WHICH
LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION AND THE EXPIRATION OF THE INSURANCE. THE COST
OF THE INSURANCE MAY BE ADDED TO THE DEBT. THE COST OF THE INSURANCE MAY BE MORE
THAN THE COST OF THE INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN.

 

*   *   *   *   *

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Security Instrument the day
and year first above written.

 

 

Borrower’s

BORROWER:

Organizational

 

Identification Number:

ONE FINANCIAL PLACE PROPERTY LLC,

4136784

a Delaware limited liability company

 

 

 

By:

BCSP IV Illinois Manager LLC,

 

 

a Delaware limited liability company,

 

 

its manager

 

 

 

 

 

By:

BCSP IV U.S. Investments, L.P.,

 

 

 

a Delaware limited partnership,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

BCSP REIT IV, Inc.,

 

 

 

 

a Maryland corporation,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: Nancy J. Broderick

 

 

 

 

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

COMMONWEALTH OF MASSACHUSETTS

)

 

) ss

COUNTY OF SUFFOLK

)

 

Then personally appeared before me, on the    day of         , 2006, the above
named Nancy J. Broderick, the Managing Director of BCSP REIT IV, Inc., the
general partner of BCSP IV U.S. Investments, L.P., the sole member of BCSP IV
Illinois Manager LLC, the manager of One Financial Place Property LLC,
personally known to me to be (or who provided to me a Massachusetts driver’s
license evidencing that she is) the person whose name is signed on the preceding
document, and acknowledged the foregoing instrument to be her free act and deed
in her capacity as aforesaid and the free act and deed of each of said entities.

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Premises

 

--------------------------------------------------------------------------------


 

Legal Description:

 

PARCEL 1:

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING VACATED ALLEYS) ALL IN THE
SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF
BLOCK 114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST
LINE OF LOTS 3, 4, 9, 10 AND 15 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF
232.32 FEET TO THE POINT OF BEGINNING OF THE TRACT HEREIN DESCRIBED; THENCE
SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF LOTS 15, 16,
21 AND 22 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF 133.22 FEET TO A POINT
ON THE EAST LINE OF LOT 22 WHICH IS 31.98 FEET NORTHERLY OF THE SOUTHEAST CORNER
OF SAID LOT; THENCE SOUTH 89 DEGREES 55 MINUTES 58 SECONDS WEST, A DISTANCE OF
215.15 FEET TO A POINT ON THE WEST LINE OF LOT 24 IN PETER TEMPLE’S SUBDIVISION
OF BLOCK 99 WHICH IS 31.18 FEET NORTHERLY OF THE SOUTHEAST CORNER OF SAID LOT;
THENCE NORTH 0 DEGREES 01 MINUTES 21 SECONDS WEST (ALONG THE WEST LINE OF LOTS
24, 19, 18 AND 13 IN THE AFORESAID PETER TEMPLE’S SUBDIVISION OF BLOCK 99) A
DISTANCE OF 134.17 FEET TO A POINT ON THE WEST LINE OF LOT 13 WHICH IS 232.32
FEET SOUTHERLY OF THE NORTHWEST CORNER OF LOT 1 IN THE AFORESAID PETER TEMPLE’S
SUBDIVISION; THENCE SOUTH 89 DEGREES 48 MINUTES 43 SECONDS EAST (ALONG A LINE
DRAWN PARALLEL WITH THE NORTH LINE OF LOT 3 IN SAID SUBDIVISION OF BLOCK 114 AND
ALSO PARALLEL WITH THE NORTH LINE OF LOT 1 IN THE AFORESAID PETER TEMPLE’S
SUBDIVISION OF BLOCK 99) A DISTANCE OF 215.19 FEET TO THE HEREINABOVE DESCRIBED
POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 2:

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, THAT PART OF THE
SUBDIVISION OF BLOCK 114, AND THAT PART OF GEORGE MERRILL’S SUBDIVISION OF BLOCK
100, AND THAT PART OF T. G. WRIGHT’S SUBDIVISION OF BLOCK 113 (TAKEN AS A TRACT,
INCLUDING VACATED ALLEYS) ALL IN THE SCHOOL SECTION ADDITION TO CHICAGO, IN THE
NORTHEAST 1/4 OF SECTION 16, TOWNSHIP 39 NORTH, RANGE 14 EAST OF

 

--------------------------------------------------------------------------------


 

THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE EAST LINE OF LOT 22 IN THE SUBDIVISION OF BLOCK 114
WHICH IS 31.98 FEET NORTHERLY OF THE SOUTHEAST CORNER THEREOF; THENCE SOUTH 0
DEGREES 00 MINUTES 23 SECONDS EAST, 31.98 FEET TO THE SOUTHEAST CORNER OF SAID
LOT 22; THENCE SOUTH 89 DEGREES 51 MINUTES 16 SECONDS EAST, ALONG THE NORTH LINE
OF LOT 1 IN T. G. WRIGHTS SUBDIVISION OF BLOCK 113, A DISTANCE OF 0.14 FEET TO
THE NORTHEAST CORNER OF SAID LOT; THENCE SOUTH 0 DEGREES 05 MINUTES 33 SECONDS
WEST, ALONG THE EAST LINE OF LOTS 1 AND 6 IN THE AFORESAID T. G. WRIGHT’S
SUBDIVISION OF BLOCK 113, A DISTANCE OF 94.83 FEET; THENCE SOUTH 89 DEGREES 55
MINUTES 40 SECONDS WEST, A DISTANCE OF 210.30 FEET TO A POINT ON THE WEST LINE
OF LOT 23 IN GEORGE MERRILL’S SUBDIVISION OF BLOCK 100 WHICH IS 95.63 SOUTHERLY
OF THE NORTHWEST CORNER OF LOT 24 IN SAID SUBDIVISION; THENCE NORTH 0 DEGREES 02
MINUTES 20 SECONDS WEST, ALONG THE WEST LINES OF THE AFORESAID LOTS 23 AND 24, A
DISTANCE OF 95.63 FEET TO THE NORTHWEST CORNER OF SAID LOT 24 IN GEORGE
MERRILL’S SUBDIVISION OF BLOCK 100; THENCE NORTH 89 DEGREES 51 MINUTES 16
SECONDS WEST, ALONG THE SOUTH LINE OF LOT 24 IN PETER TEMPLE’S SUBDIVISION OF
BLOCK 99, A DISTANCE OF 4.77 FEET TO THE SOUTHWEST CORNER OF SAID LOT; THENCE
NORTH 0 DEGREES 01 MINUTES 21 SECONDS WEST, ALONG THE WEST LINE OF THE AFORESAID
LOT 24, A DISTANCE OF 31.18 FEET; THENCE NORTH 89 DEGREES 55 MINUTES 58 SECONDS
EAST, A DISTANCE OF 215.15 FEET TO THE HEREINABOVE DESCRIBED POINT OF BEGINNING,
IN COOK COUNTY, ILLINOIS.

 

PARCEL 3:  PARCEL 3 IS LISTED HERE IN SCHEDULE A FOR REFERENCE PURPOSES ONLY AND
IS NOT PART OF THE LAND INSURED HEREIN.

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING VACATED ALLEYS) ALL IN THE
SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF BLOCK
114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF
LOTS 3, 4, 9, 10 AND 15 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF 232.32
FEET; THENCE NORTH 89 DEGREES 48 MINUTES 43 SECONDS WEST (ALONG A LINE DRAWN
PARALLEL WITH THE NORTH LINE OF LOT 3 IN SAID SUBDIVISION OF BLOCK 114 AND

 

--------------------------------------------------------------------------------


 

ALSO PARALLEL WITH THE NORTH LINE OF LOT 1 THE AFORESAID PETER TEMPLE’S
SUBDIVISION OF BLOCK 99) A DISTANCE OF 215.19 FEET TO THE WEST LINE OF LOT 13 IN
SAID PETER TEMPLE’S SUBDIVISION; THENCE NORTH 0 DEGREES 01 MINUTES 21 SECONDS
WEST (ALONG THE WEST LINE OF LOTS 13, 12, 7, 6 AND 1 IN THE AFORESAID PETER
TEMPLE’S SUBDIVISION OF BLOCK 99) A DISTANCE OF 232.32 FEET TO THE NORTHWEST
CORNER OF LOT 1; THENCE SOUTH 89 DEGREES 48 MINUTES 43 SECONDS EAST, 215.25 FEET
TO THE HEREINABOVE DESIGNATED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 3A:

 

EASEMENTS FOR THE BENEFIT OF PARCEL 1, AFORESAID, AS SHOWN ON THE SURVEY OF LAND
PREPARED BY JOSEPH A. LIMA, REGISTERED PROFESSIONAL SURVEYOR FOR THE STATE OF
ILLINOIS, LICENSE NUMBER 3080, OF NATIONAL SURVEY SERVICE, INC. (SURVEYOR),
SURVEY NUMBER N-123180, LAST UPDATED ON MARCH 16, 2000, AS SET FORTH IN
PARAGRAPH 1 B OF THE GRANT OF EASEMENTS EXECUTED BY THE PENN CENTRAL
CORPORATION, ET AL, DATED APRIL 3, 1981 AND RECORDED AS DOCUMENT NO. 26017406,
AND AS AMENDED BY DOCUMENT 26382162 FOR THE PURPOSE OF PEDESTRIAN INGRESS AND
EGRESS ON, OVER AND THROUGH AN ENCLOSED CORRIDOR, AT LEAST 20 FEET WIDE, ALONG
THE GEOGRAPHIC CENTER (PLUS OR MINUS 5 FEET) ON A STRAIGHT LINE FROM THE NORTH
BOUNDARY LINE TO THE SOUTH BOUNDARY LINE OF THE FOLLOWING DESCRIBED REAL ESTATE
LOCATED NORTH OF AND ADJOINING THE LAND, SAID CORRIDOR TO BE IN THE “CHICAGO
BOARD OF OPTIONS EXCHANGE (CBOE) BUILDING” AND ANY IMPROVEMENTS CONSTRUCTED ON
SAID ADJOINING LAND FROM TIME TO TIME:

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING VACATED ALLEYS) ALL IN THE
SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF BLOCK
114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF
LOTS 3, 4, 9, 10 AND 15 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF 232.32
FEET; THENCE NORTH 89 DEGREES 48 MINUTES 43 SECONDS WEST (ALONG A LINE DRAWN
PARALLEL WITH THE NORTH LINE OF LOT 3 IN SAID SUBDIVISION OF BLOCK 114 AND ALSO
PARALLEL WITH THE NORTH LINE OF LOT 1 IN THE AFORESAID PETER

 

--------------------------------------------------------------------------------


 

TEMPLE’S SUBDIVISION OF BLOCK 99) A DISTANCE OF 215.19 FEET TO THE WEST LINE OF
LOT 13 IN SAID PETER TEMPLE’S SUBDIVISION; THENCE NORTH 0 DEGREES 01 MINUTES 21
SECONDS WEST (ALONG THE WEST LINE OF LOTS 13, 12, 7, 6 AND 1 IN THE AFORESAID
PETER TEMPLE’S SUBDIVISION OF BLOCK 99) A DISTANCE OF 232.32 FEET TO THE
NORTHWEST CORNER OF LOT 1; THENCE SOUTH 89 DEGREES 48 MINUTES 43 SECONDS EAST,
215.25 FEET TO THE HEREINABOVE DESIGNATED POINT OF BEGINNING, IN COOK COUNTY,
ILLINOIS.

 

PARCEL 3B:

 

EASEMENT FOR THE BENEFIT OF PARCEL 1, AFORESAID, AS SHOWN ON THE SURVEY OF LAND
PREPARED BY SURVEYOR, SURVEY NUMBER N-123180, LAST UPDATED ON MARCH 16, 2000 AS
SET FORTH IN THE RECIPROCAL UNDERGROUND CAISSON EASEMENT AGREEMENT RECORDED JULY
15, 1982 AS DOCUMENT 26290689 BETWEEN AMERICAN NATIONAL BANK AND TRUST COMPANY
OF CHICAGO AS TRUSTEE UNDER TRUST AGREEMENT DATED FEBRUARY 26, 1982 KNOWN AS
TRUST NUMBER 54793 AND EXCHANGE NATIONAL BANK OF CHICAGO AS TRUSTEE UNDER TRUST
AGREEMENT DATED APRIL 20, 1982 KNOWN AS TRUST NUMBER 39787 GRANTING THE RIGHT,
AUTHORITY AND EASEMENT TO CONSTRUCT AND MAINTAIN, IN CONNECTION WITH THE
CONSTRUCTION OF THE BUILDING LOCATED ON PARCEL 1, UNDERGROUND CAISSONS WHICH
ENCROACH UPON A PORTION OF THE UNDERGROUND WHICH UNDERLIES PARCEL 3, NOT TO
EXTEND NORTH OF A LINE WHICH LIES THREE FEET NORTH OF AND PARALLEL TO THE SOUTH
BOUNDARY OF PARCEL 3 NOR BE CONSTRUCTED ABOVE A HORIZONTAL PLANE WHOSE
UNDERGROUND DEPTH LEVEL IS THE LOWER OF THIRTY FIVE FEET BELOW CHICAGO CITY
DATUM, OR TEN FEET BELOW THE BOTTOM OF ANY PORTION OF THE FOUNDATION OF THE CBOE
BUILDING WHICH LIES ON PARCEL 3 AT OR SOUTH OF A LINE LYING THREE FEET NORTH OF
AND PARALLEL TO THE SOUTH BOUNDARY OF PARCEL 3, FALLING WITHIN THE FOLLOWING
DESCRIBED REAL ESTATE:

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING VACATED ALLEYS) ALL IN THE
SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF BLOCK
114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF
LOTS 3, 4, 9, 10 AND 15 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF 232.32
FEET; THENCE NORTH 89

 

--------------------------------------------------------------------------------


 

DEGREES 48 MINUTES 43 SECONDS WEST (ALONG A LINE DRAWN PARALLEL WITH THE NORTH
LINE OF LOT 3 IN SAID SUBDIVISION OF BLOCK 114 AND ALSO PARALLEL WITH THE NORTH
LINE OF LOT 1 IN THE AFORESAID PETER TEMPLE’S SUBDIVISION OF BLOCK 99) A
DISTANCE OF 215.19 FEET TO THE WEST LINE OF LOT 13 IN SAID PETER TEMPLE’S
SUBDIVISION; THENCE NORTH 0 DEGREES 01 MINUTES 21 SECONDS WEST (ALONG THE WEST
LINE OF LOTS 13, 12, 7, 6 AND 1 IN THE AFORESAID PETER TEMPLE’S SUBDIVISION OF
BLOCK 99) A DISTANCE OF 232.32 FEET TO THE NORTHWEST CORNER OF LOT 1; THENCE
SOUTH 89 DEGREES 48 MINUTES 43 SECONDS EAST, 215.25 FEET TO THE HEREINABOVE
DESIGNATED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 3C:

 

OPTIONS FOR EASEMENTS FOR THE BENEFIT OF PARCEL 2, AFORESAID, AS SHOWN ON THE
SURVEY OF LAND PREPARED BY SURVEYOR, SURVEY NUMBER N-123180, LAST UPDATED ON
MARCH 16, 2000, AS SET FORTH IN GRANT OF EASEMENTS, OPTIONS FOR EASEMENTS,
OPTION TO LEASE AND DECLARATION OF COVENANTS AND RESTRICTIONS CONTAINED IN
INSTRUMENT RECORDED APRIL 1, 1981 AS DOCUMENT 25824625 AND FIRST AMENDMENT
RECORDED AS DOCUMENT 26363994 MADE BY AND BETWEEN THE PENN CENTRAL CORPORATION,
WILLIAM M. GIBBONS, TRUSTEE OF THE PROPERTY OF CHICAGO, ROCK ISLAND AND PACIFIC
RAILROAD COMPANY AND THE REGIONAL TRANSPORTATION AUTHORITY FOR:

 

(A) AN INTERIOR PEDESTRIAN EASEMENT ON, OVER AND THROUGH A STRIP OF PROPERTY
TWENTY FEET WIDE, ALONG THE GEOGRAPHIC CENTER OF PARCEL 3 (PLUS OR MINUS FIVE
FEET OF THE GEOGRAPHIC CENTER THEREOF) ON A STRAIGHT LINE FROM THE NORTH
BOUNDARY OF PARCEL 3 TO THE SOUTHERN BOUNDARY OF PARCEL 3 AND;

 

(B) A STREET GRADE PEDESTRIAN EXTERIOR EASEMENT ALONG THE EAST OR WEST LINES OF
PARCEL 3, FALLING WITHIN THE FOLLOWING DESCRIBED REAL ESTATE:

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING VACATED ALLEYS) ALL IN THE
SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF BLOCK
114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF
LOTS 3, 4, 9, 10 AND 15 IN SAID

 

--------------------------------------------------------------------------------


 

SUBDIVISION OF BLOCK 114) A DISTANCE OF 232.32 FEET; THENCE NORTH 89 DEGREES 48
MINUTES 43 SECONDS WEST (ALONG A LINE DRAWN PARALLEL WITH THE NORTH LINE OF LOT
3 IN SAID SUBDIVISION OF BLOCK 114 AND ALSO PARALLEL WITH THE NORTH LINE OF LOT
1 IN THE AFORESAID PETER TEMPLE’S SUBDIVISION OF BLOCK 99) A DISTANCE OF 215.19
FEET TO THE WEST LINE OF LOT 13 IN SAID PETER TEMPLE’S SUBDIVISION; THENCE NORTH
0 DEGREES 01 MINUTES 21 SECONDS WEST (ALONG THE WEST LINE OF LOTS 13, 12, 7, 6
AND 1 IN THE AFORESAID PETER TEMPLE’S SUBDIVISION OF BLOCK 99) A DISTANCE OF
232.32 FEET TO THE NORTHWEST CORNER OF LOT 1; THENCE SOUTH 89 DEGREES 48 MINUTES
43 SECONDS EAST, 215.25 FEET TO THE HEREINABOVE DESIGNATED POINT OF BEGINNING,
IN COOK COUNTY, ILLINOIS.

 

PARCEL 4:

 

EASEMENTS FOR THE BENEFIT OF PARCELS 1 AND 2, AFORESAID, AS SHOWN ON THE SURVEY
OF LAND PREPARED BY SURVEYOR, SURVEY NUMBER N-123180, LAST UPDATED ON MARCH 16,
2000 AS SET FORTH IN PARAGRAPH 1(B) (III) OF THE DECLARATION OF COVENANTS,
CONDITIONS AND RESTRICTIONS FOR THE ESTABLISHMENT OF EXCHANGE CENTER PLAZA AND
GRANT OF EASEMENT FOR UNDERGROUND PARKING GARAGE EXECUTED BY THE CITY OF
CHICAGO, ET AL, DATED APRIL 11, 1983 RECORDED APRIL 14, 1983 AS DOCUMENT
26569966, AS SUPPLEMENTED BY SUPPLEMENT DATED AUGUST 2, 1984 RECORDED AUGUST 7,
1984 AS DOCUMENT 27204188 FOR THE PURPOSE OF THE CONSTRUCTION, OPERATION AND
MAINTENANCE OF AN UNDERGROUND PARKING GARAGE, ACCESS RAMPS AND UTILITY LINES ON
THE FOLLOWING DESCRIBED PARCEL:

 

THAT PART OF BLOCK 99 IN SCHOOL SECTION ADDITION TO CHICAGO IN THE NORTHEAST 1/4
OF SECTION 16, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN,
BEING A TRACT LYING BELOW PLUS 22.0 FEET, CHICAGO CITY DATUM, SAID TRACT BEING
DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF LOT 1 IN PETER TEMPLE’S SUBDIVISION OF THE
AFORESAID BLOCK 99; THENCE NORTH 89 DEGREES 48 MINUTES 43 SECONDS WEST, 40.00
FEET TO THE NORTHEAST CORNER OF LOT 1 IN COLE’S SUBDIVISION OF PART OF SAID
BLOCK 99; THENCE CONTINUING NORTH 89 DEGREES 48 MINUTES 43 SECONDS WEST, 85.83
FEET ALONG THE NORTH LINE OF SAID LOT 1 IN COLE’S SUBDIVISION AND ALONG THE
NORTH LINE OF LOTS 1 AND 2 IN THE ASSESSOR’S DIVISION OF PART OF SAID BLOCK 99
AND ALONG THE NORTH LINE OF MICAJAH GLASCOCK’S SUBDIVISION OF PART OF SAID BLOCK
99 TO A POINT; THENCE SOUTH 0

 

--------------------------------------------------------------------------------


 

DEGREES 02 MINUTES 07 SECONDS EAST, 367.05 FEET TO THE POINT OF INTERSECTION
WITH THE WESTERLY EXTENSION OF A LINE DRAWN FROM A POINT ON THE EAST LINE OF LOT
22, IN THE SUBDIVISION OF BLOCK 114 IN THE AFORESAID SCHOOL SECTION ADDITION TO
CHICAGO, SAID POINT BEING 31.98 FEET NORTH OF THE SOUTHEAST CORNER OF SAID LOT
22 TO A POINT ON THE WEST LINE OF LOT 24, IN THE AFORESAID PETER TEMPLE’S
SUBDIVISION, SAID POINT BEING 31.18 FEET NORTH OF THE SOUTHWEST CORNER OF SAID
LOT 24; THENCE NORTH 89 DEGREES 55 MINUTES 58 SECONDS EAST ALONG SAID WESTERLY
EXTENSION, 125.75 FEET TO THE WEST LINE OF SAID LOT 24; THENCE NORTH 0 DEGREES
01 MINUTES 21 SECONDS WEST, 366.49 FEET ALONG THE WEST LINE OF LOTS 24, 19, 18,
13, 12, 7, 6 AND 1 IN SAID PETER TEMPLE’S SUBDIVISION TO THE HEREINABOVE
DESCRIBED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 5:

 

LOTS 1, 2 AND 3 IN COLE’S SUBDIVISION OF PART OF BLOCK 99 AND THAT PART OF LOTS
1 AND 2 IN ASSESSOR’S DIVISION OF PART OF BLOCK 99 LYING NORTH OF A STRAIGHT
LINE DRAWN FROM THE NORTHWEST CORNER OF LOT 4 IN COLE’S SUBDIVISION AS AFORESAID
TO A POINT IN THE WEST LINE OF SAID LOT 2 IN SAID ASSESSOR’S DIVISION WHICH
POINT IS 125.53 FEET SOUTH OF THE NORTHWEST CORNER OF SAID LOT 2 ALL IN BLOCK 99
IN SCHOOL SECTION ADDITION TO CHICAGO IN THE NORTHEAST 1/4 OF SECTION 16,
TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS.

 

PIN#: 17-16-241-025
PIN#: 17-16-241-049
PIN#: 17-16-242-018
PIN#: 17-16-242-019
PIN#: 17-16-242-020
PIN#: 17-16-242-022
PIN#: 17-16-242-023
PIN#: 17-16-242-024

 

440 South LaSalle Street, Chicago, IL

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUMMARY OF RESERVES

 

Reserve Items

 

Initial Deposit Amount

 

Monthly Installment
Amount

 

Basic Carrying Costs

 

 

 

 

 

•  Taxes

 

$

0

 

$

TBD

 

•  Insurance Premiums

 

$

0

 

$

TBD

 

Initial Engineering Deposits

 

 

 

 

 

•  Immediate Repairs

 

$

0

 

Not Applicable

 

•  Environmental Remediation

 

$

0

 

 

 

Recurring Replacement Reserve Monthly Installment

 

$

4,000,000.00

 

$

16,988.75

 

Reletting Reserve

 

$

7,000,000.00

 

Not Applicable

 

Underwritten Rent

 

$

2,878,715.00

 

Not Applicable

 

Designated Lease Escrow

 

$

1,627,794.00

 

Not Applicable

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Required Engineering Work

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Direction Letter

 

One Financial Place Property LLC

c/o Beacon Capital Partners, LLC

One Federal Street, 26th Floor

Boston, Massachusetts 02110

 

July    , 2006

 

To:                              All Tenants

 

Re:                               Your lease (the “Lease”) at that certain
property located at One Financial Place, Chicago, Illinois (the “Property”)

 

Ladies and Gentlemen:

 

This letter shall constitute notice to you that One Financial Place Property
LLC, a Delaware limited liability company and the landlord under your Lease
(“Landlord”) has granted a security interest in the Lease and all rents,
additional rent and all other monetary obligations to the landlord thereunder
(collectively, “Rent”) in favor of its lender, Wachovia Bank, National
Association (“Lender”) to secure certain of Landlord’s obligations to Lender.
Landlord hereby instructs and authorizes you to disregard any and all previous
notices sent to you in connection with Rent and hereafter to pay all Rent
payable pursuant to the Lease to ONE FINANCIAL PLACE PROPERTY LLC at the
following address:

 

Standard Mail:

One Financial Place Property LLC

3083 Collections Center Drive

Chicago, IL  60693

 

Overnight Mail:

Bank of America Lockbox Services

3083 Collections Center Drive

Chicago, IL  60693

 

Or, if you prefer to pay by wire transfer, please direct the wire for Rent to:

 

Bank of America

ABA # 026-009-593

 

--------------------------------------------------------------------------------


 

Acct. Name: One Financial Place Property LLC-Rent
Acct. # 00-460-693-0729
Please be sure to reference Tenant’s Name in all wires

 

Landlord hereby instructs and authorizes you to disregard any and all previous
notices sent to you in connection with all parking charges, if any, payable
pursuant to the Lease (the “Parking Rent”) and hereafter to pay all Parking Rent
to ONE FINANCIAL PLACE PROPERTY LLC at the following address:

 

Standard Mail:

One Financial Place Property LLC

3163 Collections Center Drive

Chicago, IL  60693

 

Overnight Mail:

Bank of America Lockbox Services

3163 Collections Center Drive

Chicago, IL  60693

 

Or, if you prefer to pay by wire transfer, please direct the wire for Parking
Rent to:

 

Bank of America

ABA # 026-009-593

Acct. Name: One Financial Place Property LLC-Parking

Acct. # 00-460-693-0732

Please be sure to reference Tenant’s Name in all wires

 

Please take particular care in making your checks payable to One Financial Place
Property LLC because only checks made payable to One Financial Place Property
LLC will be credited against sums due by you to Landlord. Until otherwise
advised in writing by Landlord and Lender (or its successor), you should
continue to make your payments for rent and other sums as directed by the terms
of this letter.

 

[Remainder of page intentionally left blank]

 

ii

--------------------------------------------------------------------------------


 

Thank you in advance for your cooperation.

 

 

Very truly yours,

 

 

 

 

 

LANDLORD:

 

 

 

 

 

ONE FINANCIAL PLACE PROPERTY LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

BCSP IV Illinois Manager LLC,

 

 

a Delaware limited liability company,

 

 

its manager

 

 

 

 

 

By:

BCSP IV U.S. Investments, L.P.,

 

 

 

 

a Delaware limited partnership,

 

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

By:

BCSP REIT IV, Inc.,

 

 

 

 

 

a Maryland corporation,

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: Nancy J. Broderick

 

 

 

 

 

 

Title: Managing Director

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Underwritten Rent

 

Month

 

Amount

 

 

 

 

 

August, 2006

 

$

359,839.37

 

 

 

 

 

September, 2006

 

$

359,839.37

 

 

 

 

 

October, 2006

 

$

359,839.37

 

 

 

 

 

November, 2006

 

$

359,839.37

 

 

 

 

 

December, 2006

 

$

359,839.37

 

 

 

 

 

January, 2007

 

$

359,839.37

 

 

 

 

 

February, 2007

 

$

359,839.37

 

 

 

 

 

March, 2007

 

$

359,839.37

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Designated Leases

 

Tenant

 

Document

 

Date

 

1.

 

Merrill Lynch, Pierce, Fenner and Smith, Inc.

 

7th Amendment to Lease

 

3/31/2006

 

 

 

Merrill Lynch, Pierce, Fenner and Smith, Inc.

 

6th Amendment to Lease

 

12/1/2004

 

 

 

Merrill Lynch, Pierce, Fenner and Smith, Inc.

 

5th Amendment to Lease

 

1/16/2004

 

 

 

Merrill Lynch, Pierce, Fenner and Smith, Inc.

 

4th Amendment to Lease

 

12/24/1998

 

 

 

Merrill Lynch, Pierce, Fenner and Smith, Inc.

 

3rd Amendment to Lease

 

1/19/1995

 

 

 

Merrill Lynch, Pierce, Fenner and Smith, Inc.

 

2nd Amendment to Lease

 

12/1/1989

 

 

 

Merrill Lynch, Pierce, Fenner and Smith, Inc.

 

1st Amendment to Lease

 

4/15/1986

 

 

 

Merrill Lynch, Pierce, Fenner and Smith, Inc.

 

Lease

 

12/30/1983

 

 

 

 

 

 

 

 

 

2.

 

Bullwinkle & Associates

 

2nd Amendment to Lease

 

8/31/2004

 

 

 

Bullwinkle & Associates

 

1st Amendment to Lease

 

8/31/1999

 

 

 

Bullwinkle & Associates

 

Lease

 

5/1/1996

 

 

 

 

 

 

 

 

 

3.

 

Essex Radez, L.L.C.

 

Storage Space Lease

 

5/1/2006

 

 

 

Essex Radez, L.L.C.

 

Lease

 

12/01/2005

 

 

 

 

 

 

 

 

 

4.

 

G Bar L.P.

 

Lease

 

9/15/2005

 

 

 

 

 

 

 

 

 

5.

 

Group One Trading, L.P.

 

1st Amendment to Lease

 

12/27/2004

 

 

 

Group One Trading, L.P.

 

Lease

 

2/22/2000

 

 

 

 

 

 

 

 

 

6.

 

Kforce, Inc. (f/k/a Hall, Kinion & Associates, Inc.)

 

1st Amendment to Lease

 

11/29/2001

 

 

 

Kforce, Inc. (f/k/a Hall, Kinion & Associates, Inc.)

 

Lease

 

7/31/1997

 

 

 

 

 

 

 

 

 

7.

 

Midwest Generation EME, LLC.

 

2nd Amendment to Lease

 

6/1/2004

 

 

--------------------------------------------------------------------------------


 

 

 

Midwest Generation EME, LLC.

 

Antenna License Agreement

 

4/1/2003

 

 

 

Midwest Generation EME, LLC.

 

1st Amendment to Lease

 

12/12/2001

 

 

 

Midwest Generation EME, LLC.

 

Lease

 

8/18/1999

 

 

 

 

 

 

 

 

 

8.

 

Spot Trading, LLC.

 

Amended and Restated Lease

 

1/31/2006

 

 

 

Spot Trading, LLC.

 

Lease

 

9/15/2005

 

 

 

 

 

 

 

 

 

9.

 

Sunset Securities, LLC.

 

Lease

 

2/10/2006

 

 

ii

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

ARTICLE I: DEFINITIONS

 

5

 

 

 

Section 1.01. Certain Definitions

 

5

 

 

 

ARTICLE II: REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

 

26

 

 

 

Section 2.01. Payment of Debt

 

26

 

 

 

Section 2.02. Representations, Warranties and Covenants of Borrower

 

26

 

 

 

Section 2.03. Further Acts, etc

 

37

 

 

 

Section 2.04. Recording of Security Instrument, etc

 

38

 

 

 

Section 2.05. Representations, Warranties and Covenants Relating to the Property

 

38

 

 

 

Section 2.06. Removal of Lien

 

44

 

 

 

Section 2.07. Cost of Defending and Upholding this Security Instrument Lien

 

45

 

 

 

Section 2.08. Use of the Property

 

45

 

 

 

Section 2.09. Financial Reports

 

45

 

 

 

Section 2.10. Litigation

 

47

 

 

 

Section 2.11. Updates of Representations

 

47

 

 

 

ARTICLE III: INSURANCE AND CASUALTY RESTORATION

 

47

 

 

 

Section 3.01. Insurance Coverage

 

47

 

 

 

Section 3.02. Policy Terms

 

50

 

 

 

Section 3.03. Assignment of Policies

 

51

 

 

 

Section 3.04. Casualty Restoration

 

52

 

 

 

Section 3.05. Compliance with Insurance Requirements

 

57

 

 

 

Section 3.06. Event of Default During Restoration

 

57

 

--------------------------------------------------------------------------------


 

Section 3.07. Application of Proceeds to Debt Reduction

 

58

 

 

 

ARTICLE IV: IMPOSITIONS

 

59

 

 

 

Section 4.01. Payment of Impositions, Utilities and Taxes, etc

 

59

 

 

 

Section 4.02. Deduction from Value

 

59

 

 

 

Section 4.03. No Joint Assessment

 

60

 

 

 

Section 4.04. Right to Contest

 

60

 

 

 

Section 4.05. No Credits on Account of the Debt

 

61

 

 

 

Section 4.06. Documentary Stamps

 

61

 

 

 

ARTICLE V: CENTRAL CASH MANAGEMENT

 

61

 

 

 

Section 5.01. Cash Flow

 

61

 

 

 

Section 5.02. Establishment of Accounts

 

62

 

 

 

Section 5.03. Permitted Investments

 

62

 

 

 

Section 5.04. Servicing Fees

 

63

 

 

 

Section 5.05. Monthly Funding of Sub-Accounts and Escrow Accounts

 

63

 

 

 

Section 5.06. Payment of Basic Carrying Costs

 

64

 

 

 

Section 5.07. Reletting Reserve Escrow Account

 

65

 

 

 

Section 5.08. Recurring Replacement Reserve Escrow Account

 

67

 

 

 

Section 5.09. Intentionally Omitted

 

67

 

 

 

Section 5.10. Intentionally Omitted

 

67

 

 

 

Section 5.11. Intentionally Omitted

 

68

 

 

 

Section 5.12. Performance of Engineering Work

 

68

 

 

 

Section 5.13. Loss Proceeds

 

69

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI: CONDEMNATION

 

71

 

 

 

Section 6.01. Condemnation

 

71

 

 

 

ARTICLE VII: LEASES AND RENTS

 

73

 

 

 

Section 7.01. Assignment

 

73

 

 

 

Section 7.02. Management of Property

 

74

 

 

 

ARTICLE VIII: MAINTENANCE AND REPAIR

 

77

 

 

 

Section 8.01. Maintenance and Repair of the Property; Alterations; Replacement
of Equipment

 

77

 

 

 

ARTICLE IX: TRANSFER OR ENCUMBRANCE OF THE PROPERTY

 

78

 

 

 

Section 9.01. Other Encumbrances

 

78

 

 

 

Section 9.02. No Transfer

 

78

 

 

 

Section 9.03. Due on Sale

 

79

 

 

 

Section 9.04. Permitted Transfer

 

79

 

 

 

ARTICLE X: CERTIFICATES

 

81

 

 

 

Section 10.01. Estoppel Certificates

 

81

 

 

 

ARTICLE XI: NOTICES

 

81

 

 

 

Section 11.01. Notices

 

81

 

 

 

ARTICLE XII: INDEMNIFICATION

 

82

 

 

 

Section 12.01. Indemnification Covering Property

 

82

 

 

 

ARTICLE XIII: DEFAULTS

 

84

 

 

 

Section 13.01. Events of Default

 

84

 

iii

--------------------------------------------------------------------------------


 

Section 13.02. Remedies

 

86

 

 

 

Section 13.03. Payment of Debt After Default

 

90

 

 

 

Section 13.04. Possession of the Property

 

91

 

 

 

Section 13.05. Interest After Default

 

91

 

 

 

Section 13.06. Borrower’s Actions After Default

 

91

 

 

 

Section 13.07. Control by Lender After Default

 

91

 

 

 

Section 13.08. Right to Cure Defaults

 

92

 

 

 

Section 13.09. Late Payment Charge

 

92

 

 

 

Section 13.10. Recovery of Sums Required to Be Paid

 

92

 

 

 

Section 13.11. Marshalling and Other Matters

 

93

 

 

 

Section 13.12. Tax Reduction Proceedings

 

93

 

 

 

Section 13.13. General Provisions Regarding Remedies.

 

93

 

 

 

ARTICLE XIV: COMPLIANCE WITH REQUIREMENTS

 

93

 

 

 

Section 14.01. Compliance with Legal Requirements

 

94

 

 

 

Section 14.02. Compliance with Recorded Documents; No Future Grants

 

95

 

 

 

ARTICLE XV: PREPAYMENT

 

95

 

 

 

Section 15.01. Prepayment

 

95

 

 

 

ARTICLE XVI: ENVIRONMENTAL COMPLIANCE

 

95

 

 

 

Section 16.01. Covenants, Representations and Warranties

 

98

 

 

 

Section 16.02. Environmental Indemnification

 

99

 

 

 

ARTICLE XVII: ASSIGNMENTS

 

99

 

iv

--------------------------------------------------------------------------------


 

Section 17.01. Participations and Assignments

 

99

 

 

 

ARTICLE XVIII: MISCELLANEOUS

 

99

 

 

 

Section 18.01. Right of Entry

 

100

 

 

 

Section 18.02. Cumulative Rights

 

100

 

 

 

Section 18.03. Liability

 

100

 

 

 

Section 18.04. Exhibits Incorporated

 

100

 

 

 

Section 18.05. Severable Provisions

 

100

 

 

 

Section 18.06. Duplicate Originals

 

100

 

 

 

Section 18.07. No Oral Change

 

100

 

 

 

Section 18.08. Intentionally Omitted.

 

100

 

 

 

Section 18.09. Headings; Construction of Documents; etc

 

100

 

 

 

Section 18.10. Sole Discretion of Lender

 

100

 

 

 

Section 18.11. Waiver of Notice and Jury Trial

 

101

 

 

 

Section 18.12. Covenants Run with the Land

 

101

 

 

 

Section 18.13. Applicable Law

 

101

 

 

 

Section 18.14. Security Agreement

 

101

 

 

 

Section 18.15. Actions and Proceedings

 

103

 

 

 

Section 18.16. Usury Laws

 

103

 

 

 

Section 18.17. Remedies of Borrower

 

103

 

 

 

Section 18.18. Offsets, Counterclaims and Defenses

 

103

 

 

 

Section 18.19. No Merger

 

104

 

 

 

Section 18.20. Restoration of Rights

 

104

 

v

--------------------------------------------------------------------------------


 

Section 18.21. Waiver of Statute of Limitations

 

104

 

 

 

Section 18.22. Advances

 

104

 

 

 

Section 18.23. Application of Default Rate Not a Waiver

 

104

 

 

 

Section 18.24. Intervening Lien

 

104

 

 

 

Section 18.25. No Joint Venture or Partnership

 

105

 

 

 

Section 18.26. Time of the Essence

 

105

 

 

 

Section 18.27. Borrower’s Obligations Absolute

 

105

 

 

 

Section 18.28. Publicity

 

105

 

 

 

Section 18.29. Securitization Opinions

 

105

 

 

 

Section 18.30. Cooperation with Rating Agencies

 

106

 

 

 

Section 18.31. Securitization Financials

 

107

 

 

 

Section 18.32. Exculpation

 

107

 

 

 

Section 18.33. Component Notes

 

109

 

 

 

Section 18.34. Certain Matters Relating to Property located in the State of
Illinois

 

110

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

 

Legal Description of Premises

EXHIBIT B

 

Summary Of Reserves

EXHIBIT C

 

Intentionally Omitted

EXHIBIT D

 

Required Engineering Work

EXHIBIT E

 

Form of Direction Letter

EXHIBIT F

 

Underwritten Rent

EXHIBIT G

 

Designated Leases

 

 

vii

--------------------------------------------------------------------------------